[tmus03312020exhibit101001.jpg]
EXHIBIT 10.1 EXECUTION VERSION SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT THIS SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT (this
“Amendment”), dated as of February 14, 2020 (the “Second Amendment Closing
Date”), is by and among T- MOBILE HANDSET FUNDING LLC, as transferor (the
“Transferor”), T-MOBILE FINANCIAL LLC (“Finco”), individually and as servicer,
T-MOBILE US, INC. (“TMUS”) and T-MOBILE USA, INC. (“TMUSA”), jointly and
severally as guarantors (collectively, the “Guarantor”), ROYAL BANK OF CANADA,
as Administrative Agent (the “Administrative Agent”), and the various Funding
Agents party to the RPAA referenced below. RECITALS: WHEREAS, the parties hereto
are parties to the Third Amended and Restated Receivables Purchase and
Administration Agreement, dated as of October 23, 2018 (as amended on December
21, 2018, the “Existing RPAA” and, as further amended by this Amendment and as
may be further amended, supplemented or otherwise modified from time to time,
the “RPAA”); and WHEREAS, the parties hereto wish to amend the Existing RPAA as
set forth in this Amendment, among other things, to (i) provide that, at the
Transferor’s election, the existing framework for determining the Aggregate
Advance Amount will be replaced with a new framework, add such new framework to
the Existing RPAA and make conforming changes to related definitions and
operative provisions, (ii) remove from the Existing RPAA all definitions and
operative provisions relating to Assurant and any Third Party Jump Payor, (iii)
remove from the Existing RPAA the definitions of “Expansion Receivables” and
“Expansion Receivables First Funding Date” and revise or delete, as applicable,
certain operative provisions related thereto, (iv) update certain provisions and
definitions in connection with the coming into effect of the EU Securitisation
Regulation on January 1, 2019, and (v) exclude No-Service Receivables from the
Default Ratio; NOW, THEREFORE, the parties hereto, in consideration of their
mutual covenants hereinafter set forth and intending to be legally bound hereby,
agree as follows: ARTICLE 1 DEFINITIONS Section 1.01 Capitalized Terms.
Capitalized terms used in this Amendment (including in the introductory
paragraph and the recitals) and not otherwise defined herein shall have the
meanings ascribed thereto in the Existing RPAA. ARTICLE 2 AMENDMENTS 736152562.9



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101002.jpg]
Section 2.01 Amendments to the Existing RPAA. The parties hereto hereby agree,
subject to the terms and conditions set forth herein and in reliance on the
representations, warranties, covenants and agreements contained herein, that,
effective as of the Second Amendment Closing Date, the Existing RPAA shall be
amended to delete the struck text (indicated textually in the same manner as the
following example: struck text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text), as set
forth in the marked conformed copy of the RPAA attached as Exhibit A hereto.
ARTICLE 3 EFFECTIVENESS; RATIFICATION Section 3.01 Effectiveness. This Amendment
shall become effective, and this Amendment thereafter shall be binding on each
of the parties hereto and their respective successors and assigns, as of the
Second Amendment Closing Date, upon the execution and delivery to the
Administrative Agent and each Funding Agent of the following: (a) counterparts
of this Amendment executed by each of the parties hereto; (b) a Confirmation of
Guaranty relating to the Performance Guaranty, confirming continuing
applicability of the Performance Guaranty in connection with the execution of
this Amendment; (c) Opinions of Counsel of Mayer Brown LLP, dated as of the
Second Amendment Closing Date, covering the matters described in and
substantially consistent with the substance of such opinions as described in
Section 4.1(k) of the Existing RPAA, in form and substance reasonably
satisfactory to the Administrative Agent, each Funding Agent and counsel to the
Administrative Agent and the Funding Agents; (d) Secretary’s certificates with
respect to the Transferor, Finco and each Guarantor; (e) good standing
certificates of each of Finco, the Transferor and each Guarantor from the
Secretary of State of the State of Delaware dated a date reasonably near the
Second Amendment Closing Date; and (f) resolutions of the member, manager or
board of directors, as applicable, of each of Finco, the Transferor and each
Guarantor in connection with the execution of this Amendment and the other
applicable Related Documents and other deliverables being executed in connection
with this Amendment. Section 3.02 Incorporation; Ratification. (a) On and after
the Second Amendment Closing Date this Amendment shall be a part of the RPAA and
each reference in the RPAA to “this Agreement” or “hereof”, “hereunder” or words
of like import, and each reference in any other Related Document to the RPAA
shall mean and be a reference to such RPAA as previously amended, and as
amended, modified and consented to hereby. 2 736152562.9



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101003.jpg]
(b) Except as expressly provided herein, the RPAA shall remain in full force and
effect and is hereby ratified and confirmed by the parties hereto. (c) After
giving effect to this Amendment, the Performance Guaranty shall remain in full
force and effect. ARTICLE 4 MISCELLANEOUS Section 4.01 Representations and
Warranties. (a) The Transferor hereby represents and warrants to the
Administrative Agent and the Owners that its representations and warranties set
forth in Section 3.1 of the RPAA are true and correct in all material respects
as of the date hereof. (b) Finco hereby represents and warrants to the
Administrative Agent and the Owners that its representations and warranties set
forth in Section 3.1 and Section 3.3 of the RPAA are true and correct in all
material respects as of the date hereof. (c) Each of TMUS and TMUSA hereby
represents and warrants to the Administrative Agent and the Owners that its
representations and warranties set forth in Section 3.4 of the RPAA are true and
correct in all material respects as of the date hereof. Section 4.02 No Other
Amendments or Consents; Status of RPAA and Related Documents. The amendments set
forth herein are limited as specified and shall not be construed as an amendment
or consent to any other term or provision of the Existing RPAA. Nothing herein
shall obligate the Administrative Agent, any Conduit Purchaser, Committed
Purchaser or Funding Agent to grant (or consent to) any future amendment,
consent or waiver of any kind under or in connection with the RPAA or entitle
the Transferor to receive any such amendment, consent or waiver under the RPAA.
Except as otherwise expressly provided herein, this Amendment shall not
constitute a waiver of any right, power or remedy of the Owners, the Funding
Agents or the Administrative Agent set forth in the RPAA and Related Documents,
and except as expressly provided herein, this Amendment shall have no effect on
any term or condition of the RPAA or Related Documents. Section 4.03 Governing
Law; Submission to Jurisdiction. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE 3
736152562.9



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101004.jpg]
OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS. Section
4.04 Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing such counterpart.
[Signatures on Following Page] 4 736152562.9



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101005.jpg]
IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written. T-MOBILE
HANDSET FUNDING LLC, as Transferor By: /s/ Dirk Wehrse Name: Dirk Wehrse Title:
Senior Vice President, Treasury & Treasurer T-MOBILE FINANCIAL LLC, in its
individual capacity and as Servicer By: /s/ Dirk Wehrse Name: Dirk Wehrse Title:
Assistant Treasurer T-MOBILE US, INC., as Guarantor By: /s/ Dirk Wehrse Name:
Dirk Wehrse Title: Senior Vice President, Treasury & Treasurer T-MOBILE USA,
INC., as Guarantor By: /s/ Dirk Wehrse Name: Dirk Wehrse Title: Senior Vice
President, Treasury & Treasurer [Signature Page to Second Amendment to 3rd A&R
RPAA]



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101006.jpg]
ROYAL BANK OF CANADA, as Administrative Agent By: /s/ Kevin P. Wilson Name:
Kevin P. Wilson Title: Authorized Signatory By: /s/ Edward V. Westerman Name:
Edward V. Westerman Title: Authorized Signatory ROYAL BANK OF CANADA, as Funding
Agent By: /s/ Kevin P. Wilson Name: Kevin P. Wilson Title: Authorized Signatory
By: /s/ Edward V. Westerman Name: Edward V. Westerman Title: Authorized
Signatory [Signature Page to Second Amendment to 3rd A&R RPAA]



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101007.jpg]
LANDESBANK HESSEN-THURINGEN GIROZENTRALE, as a Funding Agent By: /s/ Bjorn
Mollner Name: Bjorn Mollner Title: Senior Vice President By: /s/ Bjorn Reinecke
Name: Bjorn Reinecke Title: Assistant Vice President [Signature Page to Second
Amendment to 3rd A&R RPAA]



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101008.jpg]
MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Funding Agent
By: /s/ Christopher Pohl Name: Christopher Pohl Title: Managing Director
[Signature Page to Second Amendment to 3rd A&R RPAA]



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101009.jpg]
BNP PARIBAS, as a Funding Agent By: /s/ Chris Fukuoka Name: Chris Fukuoka Title:
Vice President By: /s/ Advait Joshi Name: Advait Joshi Title: Director
[Signature Page to Second Amendment to 3rd A&R RPAA]



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101010.jpg]
EXHIBIT A CONFORMED COPY (NOT EXECUTED IN THIS FORM) OF THIRD AMENDED AND
RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT, DATED AS OF OCTOBER
23, 2018 (CONFORMED WITH (I) FIRST AMENDMENT DATED AS OF DECEMBER 21, 2018, AND
(II) SECOND AMENDMENT DATED AS OF FEBRUARY 14, 2020), MARKED TO SHOW SECOND
AMENDMENT REVISIONS [ATTACHED] 736152562.9



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101011.jpg]
EXECUTION COPY (CONFORMED WITH (I) FIRST AMENDMENT DATED AS OF DECEMBER 21, 2018
AND (II) SECOND AMENDMENT DATED AS OF FEBRUARY 14, 2020) THIRD AMENDED AND
RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT among T-MOBILE
HANDSET FUNDING LLC, as Transferor, T-MOBILE FINANCIAL LLC, in its individual
capacity and as Servicer, T-MOBILE US, INC., as a Guarantor, T-MOBILE USA, INC.,
as a Guarantor, THE CONDUIT PURCHASERS PARTY HERETO, THE COMMITTED PURCHASERS
PARTY HERETO, THE FUNDING AGENTS PARTY HERETO, and ROYAL BANK OF CANADA, as
Administrative Agent Dated as of October 23, 2018 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101012.jpg]
TABLE OF CONTENTS SECTION HEADING PAGE ARTICLE I. DEFINITIONS
..................................................................................................
2 Section 1.1 Certain Defined Terms
...............................................................................
2 Section 1.2 Computation of Time Periods
.............................................................. 4846 Section 1.3
Other Definitional Provisions
.............................................................. 4846 ARTICLE II.
SALES AND SETTLEMENTS
.................................................................. 4847 Section
2.1 Facility.
................................................................................................
4847 Section 2.2 Incremental
Fundings...........................................................................
5149 Section 2.3 Payment of Cash Purchase
Price.......................................................... 5351 Section 2.4
Filing of UCC Statements
.................................................................... 5352
Section 2.5 Acceptance by Agent
........................................................................... 5452
Section 2.6 Transfers and Sales; Security Interest
.................................................. 5452 Section 2.7 Non-Recourse
Nature of Deferred Purchase Price .............................. 5553 Section
2.8 General Settlement Procedures
............................................................ 5553 Section 2.9
Payments and Computations, Etc
........................................................ 6058 Section 2.10 Fees
......................................................................................................
6159 Section 2.11 Optional Purchase of Transferred Receivables by Finco
..................... 6159 Section 2.12 Mandatory Repurchase Under Certain
Circumstances. ....................... 6159 Section 2.13 Retransfer of
Written-Off Receivables. ............................................... 6260
Section 2.14 No Warranty Upon Retransfer
............................................................. 6360 Section 2.15
Jump Contracts; Credit Agreement Responsibility Transfers. ............ 6361
Section 2.16 No Representation or Warranty
........................................................... 6563 Section 2.17
Procedures for Extension of the Scheduled Expiry Date ..................... 6563
Section 2.18 Defaulting Ownership Groups.
............................................................ 6865 Section 2.19
Reduction and Increase of Purchase Limit
.......................................... 7067 Section 2.20 Protection of
Ownership Interest .........................................................
7169 Section 2.21 Malbec Receivables.
...................................................... 72 and No-Service
Receivables.
.............................................................................................
69 Section 2.22 EPS Receivables.
.................................................................................
7269 -i- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101013.jpg]
ARTICLE III. REPRESENTATIONS AND WARRANTIES
........................................... 7370 Section 3.1 Representations and
Warranties of Finco and the Transferor .............. 7370 Section 3.2
Representations and Warranties Relating to the Receivables .............. 7774
Section 3.3 Additional Representations and Warranties of Finco
.......................... 7976 Section 3.4 Additional Representations and
Warranties of the Guarantor ............. 8077 Section 3.5 Representations and
Warranties of the Conduit Purchasers and Committed Purchasers.
........................................................................ 8279
Section 3.6 Covenants of the
Transferor................................................................. 8279
Section 3.7 Covenants of Finco and the Servicer
................................................... 8985 Section 3.8 Covenants
of the Guarantor
................................................................. 9996 Section
3.9 Additional Covenants of the Transferor, the Servicer and the Guarantor
...........................................................................................
10298 Section 3.10 Merger or Consolidation of, or Assumption, of the Obligations
of the Guarantor, Finco or the Transferor
............................................ 105101 ARTICLE IV. CONDITIONS
PRECEDENT ................................................................
106102 Section 4.1 Conditions to 2018 Amendment Closing Date
................................ 106102 Section 4.2 Conditions to Incremental
Funding ................................................. 109105 Section 4.3
Conditions to Sales of Additional Receivables. ...............................
111106 ARTICLE V. OWNERSHIP GROUP PURCHASE LIMITS
....................................... 112107 Section 5.1.
.............................................................. Ownership Group
Purchase Limits.
.....................................................................................................
112107 ARTICLE VI. PROTECTION OF THE OWNERS; ADMINISTRATION AND COLLECTIONS
.....................................................................................
112108 Section 6.1 Maintenance of Information and Computer
Records....................... 112108 Section 6.2 Inspections.
......................................................................................
112108 Section 6.3 Maintenance of Writings and Records
............................................. 113109 Section 6.4 Performance of
Undertakings Under the Transferred Receivables . 113109 Section 6.5
Administration and Collections.
...................................................... 113109 Section 6.6
Complete Servicing Transfer.
.......................................................... 117112 Section 6.7
Servicer Default.
..............................................................................
119114 Section 6.8 Finco Not to Resign as
Servicer....................................................... 120115 Section
6.9 Servicing Fee
...................................................................................
120116 -ii- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101014.jpg]
Section 6.10 Servicer Expenses
............................................................................
121116 Section 6.11 Limitation on Liability of Servicer and Others
................................ 121116 Section 6.12 Monthly Report
................................................................................
121117 Section 6.13 Notices to the Transferor
................................................................. 122117 Section
6.14 Annual Statement of Compliance from Servicer; Annual Servicing Report of
Independent Public Accountants ..................................... 122117
Section 6.15 Adjustments
.....................................................................................
122118 Section 6.16 Liability of Servicer
......................................................................... 123118
Section 6.17 Modifications to Credit Agreements
................................................ 123118 Section 6.18 Compliance
with Requirements of Law .......................................... 123118
Section 6.19 Limitations on Liability of the Servicer and Others
........................ 123119 Section 6.20 Access to Certain Documentation and
Information Regarding the Receivables
......................................................................................
124119 Section 6.21 Examination of Records
................................................................... 124119
Section 6.22 Communications Regarding Compliance Matters
........................... 124119 ARTICLE VII. TERMINATION EVENTS; AMORTIZATION
EVENTS.................... 124120 Section 7.1 Termination Events
..........................................................................
124120 Section 7.2 Remedies Upon the Occurrence of a Termination Event
................ 126121 Section 7.3 Amortization Events
........................................................................ 127122
ARTICLE VIII. INDEMNIFICATION
.............................................................................
130125 Section 8.1 Indemnification
................................................................................
130125 Section 8.2 Tax Indemnification
......................................................................... 134129
Section 8.3 Additional
Costs...............................................................................
138133 Section 8.4 Other Costs and Expenses
................................................................ 139134 ARTICLE
IX. MISCELLANEOUS
...............................................................................
140134 Section 9.1 Term of Agreement
..........................................................................
140134 Section 9.2 Waivers; Amendments
..................................................................... 140135
Section 9.3 Notices
.............................................................................................
142136 Section 9.4 Governing Law; Submission to Jurisdiction
.................................... 144138 Section 9.5 WAIVER OF JURY TRIAL
............................................................ 144138 Section 9.6
Severability; Counterparts, Waiver of Setoff...................................
144139 -iii- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101015.jpg]
Section 9.7 Assignments and Participations
....................................................... 145139 Section 9.8
Confidentiality
.................................................................................
146140 Section 9.9 No Bankruptcy Petition Against the Conduit Purchasers
................ 147141 Section 9.10 Limited Recourse
.............................................................................
147141 Section 9.11 Excess Funds
....................................................................................
148142 Section 9.12 Conflict Waiver
................................................................................
149143 Section 9.13 Funding Notices and Receivables Schedule
.................................... 149143 Section 9.14 Recourse Limited to
Transferred Receivables; Subordination ........ 149143 Section 9.15 Integration
........................................................................................
150144 Section 9.16 Tax Characterization
........................................................................ 150144
Section 9.17 Right of First Refusal
....................................................................... 150144
Section 9.18 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions
........................................................................ 151144
Section 9.19 No Novation.
....................................................................................
151145 ARTICLE X. THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS . 151145
Section 10.1 Authorization and Action
................................................................. 151145 Section
10.2 UCC Filings
.....................................................................................
153146 Section 10.3 Administrative Agent’s and Funding Agents’ Reliance, Etc.
.......... 153147 Section 10.4 Non-Reliance on the Administrative Agent and the
Funding Agents
..............................................................................................
154148 Section 10.5 Administrative Agent, Funding Agents and Affiliates
.................... 155149 Section 10.6 Indemnification
................................................................................
155149 Section 10.7 Successor Administrative Agent
...................................................... 156150 Section 10.8
Helaba Funding Agent’s Undertakings Related To German VAT .. 157151 EXHIBITS
Exhibit A Form of Assignment and Assumption Agreement Exhibit B Form of Daily
Receivables File Exhibit C Form of Eligible Interest Rate Cap Exhibit D Hedging
Requirements Exhibit E Form of Monthly Report Exhibit F Form of Receivables
Schedule Exhibit G Form of Funding Notice Exhibit H Form of Investment Reduction
Notice -iv- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101016.jpg]
Exhibit I Form of Servicer’s Officer’s and Compliance Certificate SCHEDULES
Schedule I Conduit Purchasers, Committed Purchasers, Funding Agents and Related
Information Schedule II Schedule of Receivables Schedule III Organizational
Information Schedule IV Documents Delivered on the Original Closing Date, the
2016 Amendment Closing Date, the 2017 Amendment Closing Date and the 2018
Amendment Closing Date Schedule V Designated Email Addresses Annexes Annex A
Aggregate Advance Amount Calculations Annex B Agreed-Upon Procedures Annex C
T-Mobile Information - Data Confidentiality Provisions Annex D Form of Invoice
-v- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101017.jpg]
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT,
dated as of October 23, 2018 (as amended on December 21, 2018 (the “2018
Amendment”) and February 14, 2020 (the “2020 Amendment”) and as may be further
modified, supplemented, amended or amended and restated from time to time, this
“Agreement”), by and among T-MOBILE HANDSET FUNDING LLC, a Delaware limited
liability company, as Transferor (as defined below), T-MOBILE FINANCIAL LLC, a
Delaware limited liability company (“Finco”), in its individual capacity and as
Servicer (as defined below), T-MOBILE US, INC., a Delaware corporation, in its
capacity as performance guarantor under the Performance Guaranty (in such
capacity, a “Guarantor”), T-MOBILE USA, INC., a Delaware corporation, in its
capacity as performance guarantor under the Performance Guaranty (in such
capacity, a “Guarantor”), the CONDUIT PURCHASERS (as defined below) party hereto
from time to time, the COMMITTED PURCHASERS (as defined below) party hereto from
time to time, the FUNDING AGENTS (as defined below) for the Ownership Groups
from time to time party hereto, and ROYAL BANK OF CANADA (“RBC”), as
administrative agent for the Owners (together with its successors in such
capacity, the “Administrative Agent”). R E C I T A L S : WHEREAS, certain
parties hereto have previously entered into the Receivables Purchase and
Administration Agreement, dated as of November 18, 2015 (such agreement, as
amended, the “Original Agreement”), pursuant to which (i) the Transferor from
time to time sold, transferred, assigned and otherwise conveyed to the
Administrative Agent (for the benefit of the Owners), its entire beneficial
interest in certain unsecured retail equipment installment plan sales contracts
and related rights in accordance with the terms of the Original Agreement and
(ii) Finco serviced all such unsecured retail equipment installment plan sales
contracts, in accordance with the terms of the Original Agreement; WHEREAS,
certain parties hereto have previously amended and restated the Original
Agreement on June 6, 2016 (such agreement, as amended, supplemented, or
otherwise modified, the “2016 RPAA”) to, among other things (i) add certain
parties as Conduit Purchasers, Committed Purchasers and Funding Agents, (ii)
reflect the Ownership Group Purchase Limit of each of the Owners party to the
Original Agreement, and (iii) reflect an increase in the Purchase Limit;
WHEREAS, certain parties hereto have previously amended and restated the 2016
RPAA on August 21, 2017 (such agreement, as amended, supplemented, or otherwise
modified prior to the date hereof, the “2017 RPAA”) to, among other things (i)
add certain parties as Conduit Purchasers, Committed Purchasers and Funding
Agents, (ii) reflect the Ownership Group Purchase Limit of each of the Owners
party to the 2017 RPAA, and (iii) reflect a decrease in the Purchase Limit;
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101018.jpg]
WHEREAS, the parties to the 2017 RPAA previously entered into (i) that certain
First Amendment to Second Amended and Restated Receivables Purchase and
Administration Agreement, dated as of December 18, 2017 (the “First Amendment”),
which reflected an increase in the Purchase Limit, and (ii) that certain Second
Amendment to Second Amended and Restated Receivables Purchase and Administration
Agreement, dated as of April 3, 2018 (the “Second Amendment” and, collectively
with the 2017 RPAA and the First Amendment, together, the “Existing Agreement”),
pursuant to which TMUSA became an additional Guarantor under the Existing
Agreement and the Performance Guaranty; WHEREAS, the parties hereto wish to
amend and restate the Existing Agreement in its entirety to, among other things
(i) reflect the Ownership Group Purchase Limit of each of the Owners pursuant to
this Agreement, and (ii) as otherwise specified herein; WHEREAS, (i) the
Transferor desires to continue to sell, transfer, assign and otherwise convey to
the Administrative Agent (for the benefit of the Owners), from time to time, its
entire beneficial interest in certain unsecured retail equipment installment
plan sales contracts and related rights as may be specified from time to time in
accordance with the terms of this Agreement and (ii) Finco will continue to
service all such unsecured retail equipment installment plan sales contracts, in
accordance with the terms of this Agreement; WHEREAS, all other conditions
precedent to the execution of this Agreement have been complied with. NOW,
THEREFORE, the parties hereto agree as follows: ARTICLE I. DEFINITIONS Section
1.1 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings: “2016 Amendment Closing Date” shall mean June 6,
2016. “2017 Amendment Closing Date” shall mean August 21, 2017. “2018 Amendment
Closing Date” shall mean October 23, 2018. “2020 Amendment Closing Date” shall
mean February 14, 2020. “Acceptable Differential” shall have the meaning
specified in the Transaction Fee Letter. -2- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101019.jpg]
“Accessory” means an accessory or another item sold in T-Mobile stores, on-line
or otherwise which is financed through a Credit Agreement. “Accessory
Receivable” shall mean a Receivable related to an Accessory. “Account Bank”
shall mean U.S. Bank National Association or any other depositary bank in which
the Collection Account is maintained. “Accrual Period” shall mean (i) with
respect to the first Payment Date following the 2016 Amendment Closing Date, the
period from (and including) the 2016 Amendment Closing Date to (but excluding)
the Payment Date immediately succeeding the 2016 Amendment Closing Date, and
(ii) for any Payment Date thereafter, the period from (and including) the
Payment Date immediately preceding such Payment Date to (but excluding) such
Payment Date. “Addition Date” shall mean, with respect to the transfer of
Additional Receivables, the date on which the transfer of such Additional
Receivables shall occur pursuant to Section 2.1(c). “Additional Costs” shall
have the meaning specified in Section 8.3(a). “Additional Receivables” shall
mean those Receivables, including any Replacement Receivables, designated by the
Transferor after the Original Closing Date as Additional Receivables to be sold
under this Agreement pursuant to Section 2.1(c), in each case identified on the
related Daily Receivables File and the related updated Receivables Schedule.
“Additional Rights” shall have the meaning specified in Section 3.9(i).
“Administrative Agent” shall have the meaning specified in the first paragraph
of this Agreement. “Administrative Agent Fee Letter” shall mean the Second
Amended and Restated Administrative Agent Fee Letter, dated as of August 21,
2017 (which supersedes the Amended and Restated Administrative Agent Fee Letter
dated as of June 6, 2016), among the Transferor, Finco and the Administrative
Agent setting forth certain fees and expenses payable to the Administrative
Agent by the Transferor in connection with this Agreement, as the same may be
modified, supplemented, amended or amended and restated from time to time.
“Advance Amount” shall mean, as of any date of determination for each Cohort (as
defined in Annex A hereto), the amount determined in the manner provided in
Annex A hereto. -3- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101020.jpg]
“Adverse Effect” shall mean, with respect to any action, that such action will
(a) result in the occurrence of an Amortization Event or a Termination Event or
(b) materially and adversely affect the amount or timing of distributions to be
made to the Administrative Agent or any Funding Agent on behalf of their related
Ownership Groups. “Affected Financial Institution” means (a) any EEA Financial
Institution or (b) any UK Financial Institution. “Affected Party” shall mean the
Administrative Agent, each of the Funding Agents and each of the Owners (and
their respective directors, officers, employees, agents, successors and
assigns). “Affiliate” shall mean any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, another Person
or a Subsidiary of such other Person. A Person shall be deemed to control
another Person if the controlling Person owns, directly or indirectly, 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock or otherwise. “Affiliate Conduit” shall mean an asset-backed commercial
paper conduit administered by the Funding Agent or an Affiliate thereof which
obtains funding from the issuance of Commercial Paper or other notes. “Aggregate
Advance Amount” shall mean, as of any date of determination, 95% of the sum of
the Advance Amounts for each Cohort as of such date. “Aggregate Net Investment”
shall mean, at any time, the aggregate amount of the Owners’ Net Investments
outstanding at such time. “Aggregate Unpaids” shall mean, at any time, an amount
equal to the sum of, without duplication, (i) the aggregate accrued and unpaid
Yield and Monthly Non-Use Fee at such time, (ii) the Aggregate Net Investment at
such time, and (iii) any other fees, including Early Collection Fees, if any,
and other amounts owed (whether due or accrued) hereunder or under the Fee
Letters by the Transferor to the Owners, the Funding Agents or the
Administrative Agent at such time. “Agreement” shall have the meaning specified
in the first paragraph of this Agreement. “Amortization Date” shall mean the
earliest to occur of (i) the occurrence or, if applicable, the declaration, of
an Amortization Event, and (ii) the Scheduled Expiry Date. -4- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101021.jpg]
“Amortization Event” shall have the meaning specified in Section 7.3.
“Amortization Rate” shall mean the rate specified as the “Amortization Rate” in
the Transaction Fee Letter. “Anti-Corruption Laws” shall mean all laws, rules,
and regulations of any jurisdiction applicable to the Transferor, Finco or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption. “Applicable EU Securitisation Regulation Due Diligence Requirements”
shall mean the due diligence requirements of Article 5 of the EU Securitisation
Regulation excluding those set out in sub-paragraph (e) of paragraph 1 of
Article 5 of the EU Securitisation Regulation or any related EU Securitisation
Rules. “Asset Base Deficiency” shall mean, as of any date of determination, the
condition that exists if (a) the Aggregate Net Investment exceeds (b) the sum of
(i) the Aggregate Advance Amount plus (ii) amounts on deposit in the Collection
Account which are available for reduction of Net Investment on the following
Payment Date on such date (after taking into account payments with senior
priority). If such term is used in a quantitative context, the amount of the
Asset Base Deficiency shall be equal to the amount of such excess. “Assignment
and Assumption Agreement” shall mean an assignment and assumption agreement in
the form of Exhibit A hereto (with such changes as may be necessary or
appropriate under the specific circumstances) executed and delivered in
accordance with the terms of this Agreement. “Assurant” shall mean,
collectively, BCA Assurant, CAA Assurant, American Bankers Insurance Company of
Florida, Federal Warranty Service Corporation, Sureway, Inc., Assurant Service
Protection Inc., United Service Protection Corporation, United Service
Protection, Inc., The Signal, LP, and CWork Solutions, LP. “Assurant Agreement”
shall mean, collectively, (i) that certain Wireless Equipment Program Client
Administration Agreement, dated as of June 15, 2013, by and between TMUSA,
T-Mobile Puerto Rico, LLC and CAA Assurant, as amended, supplemented or
otherwise modified from time to time, and (ii) that certain Wireless Equipment
Program Billing and Collection Agreement, dated as of June 14, 2013, entered
into by and among TMUSA and BCA Assurant, as amended, supplemented or otherwise
modified from time to time and any replacement agreement entered into with
Assurant following compliance with the requirements of Section 3.7(ee).
“Assurant Event” shall mean the occurrence of the following events: (i) the
Transferor or the Administrative Agent (for the benefit of the Owners) fails to
have a valid claim -5- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101022.jpg]
against a material portion of the payments from Assurant, (ii) Assurant breaches
any terms of or fails to perform any of its material obligations in connection
with the “Jump” program offered by Cwork Solutions, LP to Obligors, including
any failure to remit funds for any Jump Contract for any Jump Contract upgrade
(subject to any applicable grace period under the Assurant Agreement) and such
breach has an Adverse Effect on the interest of any Funding Agent or Owner,
(iii) any legal or regulatory action invalidates or otherwise prevents the
performance or enforceability of Assurant’s obligations under the Assurant
Agreement which has an Adverse Effect on the interest of any Funding Agent or
Owner, or (iv) any long-term unsecured debt rating of Assurant is withdrawn or
reduced below BB+ by S&P and Ba2 by Moody’s. “Authorized Officer” shall mean:
(a) with respect to the Transferor, any officer of the Transferor who is
identified on the list of Authorized Officers, containing the specimen signature
of each such Person, delivered by the Transferor to the Administrative Agent on
the Original Closing Date (as such list may be modified or supplemented from
time to time thereafter); and (b) with respect to the Finco, any officer of the
Finco who is identified on the list of Authorized Officers, containing the
specimen signature of each such Person, delivered by the Servicer to the
Administrative Agent on the Original Closing Date (as such list may be modified
or supplemented from time to time thereafter). “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEAAffected Financial
Institution. “Bail-In Legislation” means, (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union (establishing a framework
for the recovery and resolution of credit institutions and investment firms),
the relevant implementing law, regulation, rule or requirement for such EEA
Member Country from time to time.“BCA Assurant” shall mean, collectively,
American Bankers Insurance Company of Florida, a Florida corporation, American
Security Insurance Company, a Delaware corporation, Federal Warranty Service
Corporation, an Illinois corporation, The Signal, LP, a Commonwealth of
Pennsylvania limited partnership, and CWork Solutions, LP, a Commonwealth of
Pennsylvania limited partnership. which is described in the EU Bail-in
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). -6- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101023.jpg]
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that (a) in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and (b) in the case of a “group”
pursuant to Rule 13d-5(b)(1) of the Exchange Act which group includes one or
more Permitted Holders (or one or more Permitted Holders is deemed to share
Beneficial Ownership with one or more other persons of any shares of Capital
Stock), (i) such “group” shall be deemed not to have Beneficial Ownership of any
shares held by such Permitted Holder and (ii) any person (other than such
Permitted Holder) that is a member of such group (or sharing such Beneficial
Ownership) shall be deemed not to have Beneficial Ownership of any shares held
by such Permitted Holder (or in which any such Person shares beneficial
ownership). The term “Beneficial Ownership” has a corresponding meaning.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification,
if applicable, shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association. “Beneficial Ownership
Exemption Certification” means a Certification of Exemption from Beneficial
Owner(s) Information Collection, in a form as provided by one or more Funding
Agents, delivered on the 2018 Amendment Closing Date in connection with
exemption from reporting under the Beneficial Ownership Regulation. “Beneficial
Ownership Regulation” means 31 C.F.R. § 1010.230. “Board of Directors” means (a)
with respect to a corporation, the board of directors of the corporation or any
committee thereof duly authorized to act on behalf of such board; (b) with
respect to a partnership, the Board of Directors of the general partner of the
partnership; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof; and
(d) with respect to any other Person, the board or committee of such Person
serving a similar function. “Business Day” shall mean any day other than a
Saturday, Sunday or other day on which banking institutions or trust companies
in the State of New York generally or The City of New York or the city of
Seattle, Washington are authorized or obligated by law, regulation, executive
order or governmental decree to be closed. -7- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101024.jpg]
“CAA Assurant” shall mean, collectively, American Bankers Insurance Company of
Florida, a Florida corporation, American Reliable Insurance Company, an Arizona
corporation, Federal Warranty Service Corporation, an Illinois corporation,
Sureway, Inc., a Delaware corporation, Assurant Service Protection Inc., an
Oklahoma corporation, United Service Protection Corporation, a Delaware
corporation, United Service Protection, Inc., a Florida corporation, The Signal,
LP, a Commonwealth of Pennsylvania limited partnership, and CWork Solutions, LP,
a Commonwealth of Pennsylvania limited partnership. “Cap Counterparty” shall
mean any entity which has entered into an Eligible Interest Rate Cap with the
Transferor. “Capital Stock” means: (a) in the case of a corporation, corporate
stock; (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests,
respectively; and (d) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.
“Cash Purchase Price” shall have the meaning specified in Section 2.1(b)(i).
“Change of Control” means the occurrence of any of the following: (a) the direct
or indirect sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of TMUSA and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d) of the Exchange Act) other than any such disposition to a Subsidiary or a
Permitted Holder; (b) the adoption of a plan relating to the liquidation or
dissolution of TMUSA; (c) the consummation of any transaction (including any
merger or consolidation), the result of which is that any “person” (as defined
above), other than a Permitted Holder, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Shares of TMUS (or its successor by
merger, consolidation or purchase of all or substantially all of its assets or
its equity), measured by voting power rather than number of shares; or (d) TMUSA
ceases to be a direct or indirect Wholly Owned Subsidiary of TMUS. -8- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101025.jpg]
“Change of Control Triggering Event” means the occurrence of a Change of
Control: (a)(i) that is accompanied or followed by a downgrade by one or more
gradations (including gradations within ratings categories as well as between
ratings categories) or withdrawal of the rating of any series of Senior Notes of
TMUSA within the Ratings Decline Period by at least two out of the three Rating
Agencies and (ii) the rating of any series of Senior Notes of TMUSA on any day
during such Ratings Decline Period is below the rating by each such Rating
Agency in effect immediately preceding the first public announcement of the
Change of Control (or occurrence thereof if such Change of Control occurs prior
to public announcement), provided that in making the relevant decision(s)
referred to above to downgrade or withdraw such ratings, as applicable, the
relevant Rating Agency announces publicly or confirms in writing during such
Ratings Decline Period that such decision(s) resulted, in whole or in part, from
the occurrence (or expected occurrence) of such Change of Control or the
announcement of the intention to effect such Change of Control; provided,
further that no Change of Control Triggering Event shall be deemed to occur if
at the time of the applicable downgrade the rating of any series of Senior Notes
of TMUSA by at least two out of the three Rating Agencies is investment grade;
or (b) as to which the Administrative Agent has not had the opportunity to
complete a satisfactory “know your client” review process; or (c) which results
in TMUS or any of its Affiliates being classified as a Sanctioned Person; or (d)
as to which, at the time of the Change of Control, each of the legal opinions in
connection with this Agreement and the Performance Guaranty which were delivered
on the 2018 Amendment Closing Date, has not been, upon request, timely re-
issued in form and substance reasonably satisfactory to the Administrative Agent
and its counsel. “Change of Responsibility Receivable” shall mean a Transferred
Receivable where, in accordance with the Credit and Collection Policies, the
related Obligor requests that the responsibility for payment obligations under
the related Credit Agreement be transferred to a new transferee Obligor (which
new Obligor may have a different credit profile than the transferring Obligor
and will be evaluated by the Servicer at such time in accordance with the Credit
and Collection Policies), and such change in responsibility request is accepted
by Finco or any of its Affiliates without payment in full of all amounts owing
under the related Credit Agreement. -9- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101026.jpg]
“Code” shall mean the Internal Revenue Code of 1986 and, unless otherwise
specified herein, shall include all amendments, modifications and supplements
thereto from time to time. “Collection Account” shall mean the Collection
Account established and maintained pursuant to Section 6.5(i). As of the date
hereof, the Collection Account has been established at U.S. Bank National
Association, as account number 153595425080 (ABA# 125000105). “Collection
Period” shall mean, with respect to any Payment Date, and the related
Determination Date, the calendar month ending immediately preceding such Payment
Date. “Collections” shall mean, with respect to any Receivable, any payments (or
equivalent) made by or on behalf of the related Obligor with respect to such
Receivable, in the form of cash, checks, wire transfers, electronic transfers,
ATM transfers or any other form of payment with respect to a Credit Agreement in
effect from time to time and all other amounts specified by this Agreement as
constituting Collections, and any other cash proceeds of such Receivable,
including Recoveries and cash proceeds of Related Rights with respect to such
Receivable, and amounts paid by the Transferor pursuant to Section 2.12, Section
2.15(a) or Section 2.15(d). “Combined Business Day” shall mean any day that is
both (i) a Business Day and (ii) so long as Helaba is a Committed Purchaser
hereunder, any day other than a Saturday, Sunday or other day on which banking
institutions or trust companies in the city of Frankfurt am Main, Germany, are
authorized or obligated by law, regulation, executive order or governmental
decree to be closed. “Commercial Paper” shall mean the short-term promissory
notes of each Conduit Purchaser issued by such Conduit Purchaser in the United
States commercial paper market. “Commercial Paper Rate” shall mean, for any
Accrual Period (or portion thereof): (i) with respect to the Old Line Owners,
clause (A) of the definition of the Old Line Funding Rate; (ii) with respect to
the Gotham Owners, clause (A) of the definition of the Gotham Funding Rate;
(iii) with respect to the Starbird Owners, the Starbird Funding Rate; and (iv)
with respect to any other Owner in an Ownership Group that includes one or more
Conduit Purchasers that becomes a party to this Agreement from time to time, the
amount specified (and agreed to by the Transferor) in the related Assignment and
Assumption Agreement. “Committed Purchaser” shall mean (A) with respect to each
Conduit Purchaser, each Person identified from time to time as a “Committed
Purchaser” on Schedule I hereto oppositein the namedescription of the Ownership
Group of such Conduit Purchaser and (B) Helaba. For the avoidance of doubt, (x)
one identified Person may act as the Committed -10- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101027.jpg]
Purchaser with respect to itself, as a Conduit Purchaser and (y) notwithstanding
anything to the contrary contained or implied herein, Helaba shall not have a
related Conduit Purchaser. “Comparable Transaction” shall have the meaning
specified in Section 3.9(i). “Complete Servicing Transfer” shall have the
meaning specified in Section 6.6(a). “Conduit Purchaser” shall mean (i) each
Person identified from time to time as a “Conduit Purchaser” on Schedule I
hereto which, in the ordinary course of its business, issues Commercial Paper,
the proceeds of which Commercial Paper are used by such Conduit Purchaser to
acquire and maintain its Net Investment (and increases therein) and its
undivided interest in the Transferred Assets, and (ii) each successor to or
assignee of any Person described in preceding clause (i) that is (x)
administered by the same Funding Agent (or an Affiliate of such Funding Agent)
that administers such Person described in preceding clause (i), or (y) provided
with a funding commitment and/or liquidity support by the same Committed
Purchaser and/or Conduit Support Provider that provides a funding commitment
and/or liquidity support to such Person described in preceding clause (i) and,
in the case of this clause (ii), that is a receivables investment company which,
in the ordinary course of its business, issues commercial paper or other
securities (or otherwise obtains proceeds from the issuance of commercial paper
or other securities) to fund its acquisition and maintenance of receivables (or
interests therein). For the avoidance of doubt, one identified Person may act as
a Conduit Purchaser and as a Committed Purchaser. “Conduit Purchaser Rating
Agency” shall mean, at any time, any nationally recognized statistical rating
organization which assigns a rating to any Conduit Purchaser’s Commercial Paper.
“Conduit Support Document” shall mean, with respect to any Conduit Purchaser,
any agreement entered into by the applicable Conduit Support Provider providing
for the issuance of one or more letters of credit for the account of such
Conduit Purchaser, the issuance of one or more surety bonds for which such
Conduit Purchaser is obligated to reimburse the applicable Conduit Support
Provider for any drawings thereunder, the sale by such Conduit Purchaser to any
Conduit Support Provider of the Transferred Assets (or any portion thereof)
and/or the making of loans and/or other extensions of credit to such Conduit
Purchaser in connection with such Conduit Purchaser’s securitization program
(whether for liquidity or credit enhancement support), together with any letter
of credit, surety bond or other instrument issued thereunder, including, without
limitation of the foregoing, a liquidity asset purchase agreement related to the
Transferred Assets. “Conduit Support Provider” shall mean, with respect to any
Conduit Purchaser, any Person now or hereafter extending credit, or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser or issuing a letter of credit, -11- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101028.jpg]
surety bond or other instrument to support any obligations arising under or in
connection with such Conduit Purchaser’s securitization program. “Confidential
Information” shall have the meaning specified in Section 9.8(a). “Consolidated
Debt” shall mean, as of any date of determination, for TMUS and its consolidated
Subsidiaries, an amount equal to (a) the amount of long-term debt, plus (b) the
amount of short-term debt, minus (c) cash and cash equivalents, each as of the
end of the preceding calendar quarter, each as determined in accordance with
GAAP and shown in the consolidated balance sheets of TMUS as of such date.
“Consolidated EBITDA” shall mean an amount equal to the Consolidated Net Income
for such period plus (a) each of the following to the extent deducted in
calculating such Consolidated Net Income: (i) interest expense (net of interest
income) payable by TMUS and its Subsidiaries for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable (including those
deferred) by TMUS and its Subsidiaries for such period, (iii) depreciation and
amortization expenses of TMUS and its Subsidiaries for such period, (iv) other
deducted income and expenses, (v) expenses constituting stock-based compensation
and (vi) other non-recurring expenses of TMUS and its Subsidiaries reducing such
Consolidated Net Income which are not reflective of ongoing operations.
“Consolidated Equity Ratio” shall mean, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is (a) Consolidated
Shareholders’ Equity and the denominator of which is (b) Consolidated Total
Assets. “Consolidated Leverage Ratio” shall mean, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
(a) Consolidated Debt as of such date and the denominator of which is (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended. “Consolidated Net Income” shall mean, for any fiscal quarter for TMUS and
its consolidated Subsidiaries, the net income of TMUS and its consolidated
Subsidiaries as of the end of such fiscal quarter, determined in the accordance
with GAAP and shown in the consolidated statements of income of TMUS and its
consolidated Subsidiaries for such date. “Consolidated Shareholders’ Equity”
shall mean, as of any date of determination, the stockholders’ equity of TMUS
and its consolidated Subsidiaries on a consolidated basis as of the end of the
prior calendar quarter determined in accordance with GAAP and shown in the
consolidated balance sheets of TMUS as of such date. “Consolidated Total Assets”
shall mean, as of any date of determination, the total assets of TMUS and its
consolidated Subsidiaries on a consolidated basis as of the end of the -12-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101029.jpg]
prior calendar quarter, determined in accordance with GAAP and shown in the
consolidated balance sheets of TMUS as of such date. “Contract Financing Rate”
shall mean, with respect to any Transferred Receivable, the annualized
percentage rate of finance charges applicable to the related Credit Agreement at
the time of origination, if applicable. “Control” shall have the meaning
specified in Section 9-104 or 9-106 (or other applicable section of similar
content) of the Relevant UCC, as applicable. “Control Agreement” shall mean the
Blocked Account Control Agreement, dated as of November 18, 2015, among the
Transferor, the Servicer, the Administrative Agent, as secured party, and the
Account Bank, and any future agreement among the Transferor, the Servicer, the
Administrative Agent and any bank or other financial institution at which the
Collection Account subject to the Control Agreement is maintained, as any of the
same may be modified, supplemented, amended or amended and restated from time to
time. “Credit Agreement” shall mean, with respect to a Receivable, the unsecured
retail equipment installment plan sales contract related to a handset device, a
Smart Watch and/or one or more Accessories, along with the agreements between
Finco or another Subsidiary of TMUS and the related Obligor governing the terms
and conditions of such contract, as such agreements may be amended, modified or
otherwise changed from time to time. “Credit and Collection Policies” shall
mean, with respect to the Receivables and Related Rights, those policies and
procedures of Finco (or one of its Affiliates) relating to the operation of its
unsecured retail equipment installment plan sales contract financing business,
including the established policies and procedures for determining the
creditworthiness of sales contract customers, and relating to the origination,
underwriting, servicing, administration, and maintenance of and collection of
unsecured retail equipment installment plan sales contract receivables, as in
effect on the date hereof, as such policies and procedures may be amended,
modified, or otherwise changed from time to time subject to the terms of Section
3.7(t). “Credit and Collection Policies Log” shall have the meaning specified in
Section 3.7(t)(ii). “Cross Currency Margin” shall have the meaning specified in
the Transaction Fee Letter. “CRR” shall have the meaning specified in Section
3.7(jj)(i). “CRR Cost” shall have the meaning specified in Section 3.7(jj)(iv).
-13- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101030.jpg]
“Daily Receivables File” shall mean, with respect to each Addition Date, the
applicable schedule identifying each Additional Receivable sold by the
Transferor to the Administrative Agent (for the benefit of the Owners) pursuant
to this Agreement on each such Addition Date, which schedule shall be
electronically signed by the Transferor and shall constitute a security
agreement, each of which shall be incorporated into this Agreement and which
shall be in the form of Exhibit B hereto. “Date of Processing” shall mean, with
respect to any transaction or receipt of Collections, the date on which such
transaction is first recorded on the Servicer’s computer systems, which
recording or processing shall not be delayed as a result of negligence or
intentional delay on the part of the Servicer, unless such delay was in
connection with regular systems updates or routine maintenance to the Servicer’s
computer systems. “Debt” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person issued or assumed as
the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business and due
within twelve months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (v) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (vi) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that for purposes hereof the amount
of such indebtedness shall be limited to the greater of (A) the amount of such
indebtedness as to which there is recourse to such Person and (B) the fair
market value of the property which is subject to the Lien, (vii) all guarantees
of such Person, (viii) the principal portion of all obligations of such Person
under capitalized leases, (ix) all obligations of such Person in respect of
interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements, (x) the maximum amount of all standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (xi) all preferred stock issued by such Person and
required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due by a fixed date, and (xii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes. The Debt of any Person shall include the
indebtedness of any partnership or joint venture in which such Person is a
general partner or a -14- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101031.jpg]
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such indebtedness. “Default Rate” shall mean the rate specified
as the “Default Rate” in the Transaction Fee Letter. “Default Ratio” shall mean,
at the end of any Collection Period, the product of (a) 12 times (b) the
quotient of (i) the aggregate of the Receivable Balances of the Transferred
Receivables that became Defaulted Receivables or No-Service Receivables during
the Collection Period over (ii) the Pool Balance at the beginning of the
Collection Period. “Defaulted Receivable” shall have the meaning given to such
term in Annex A hereto. “Defaulting Ownership Group” shall mean any Ownership
Group which includes a Committed Purchaser that has (a) failed to make an
Incremental Funding (or any portion thereof) within two (2) Combined Business
Days of the date required to be made by it hereunder, (b) notified the
Transferor or the Administrative Agent in writing that it does not intend to
comply with any of its purchase or funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its purchase or funding obligations under this Agreement, (c) failed, within two
(2) Combined Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to make prospective Incremental Fundings, (d) otherwise failed to pay over to
the Administrative Agent, its related Funding Agent or any other Owner in its
Ownership Group any other amount required to be paid by it hereunder within two
(2) Combined Business Days of the date when due, unless the subject of a good
faith dispute, or (e) become the subject of (i) a bankruptcy, insolvency or
similar proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it or (ii) a Bail-In Action. “Deferred Purchase Price” shall mean
all amounts received with respect to the Transferred Receivables and Related
Rights other than (i) amounts payable to the Administrative Agent (for the
benefit of the Owners) and the Owners and (ii) fees, indemnities, and expenses
payable hereunder (after application of amounts received from the Eligible
Interest Rate Cap(s)). “Delayed Amount” shall have the meaning specified in
Section 2.2(c)(i). “Delayed Purchase Date” shall have the meaning specified in
Section 2.2(c)(i). “Delayed Purchase Notice” shall have the meaning specified in
Section 2.2(c)(i). “Delaying Ownership Group” shall have the meaning specified
in Section 2.2(c)(i). -15- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101032.jpg]
“Delaying Purchaser” shall have the meaning specified in Section 2.2(c)(i).
“Delinquency Ratio” shall have the meaning specified in Annex A hereto.
“Delinquent Receivable” shall have the meaning specified in Annex A hereto.
“Designated Email Address” shall mean an email address specified on Schedule V
hereto, and such other email addresses of representatives of Finco or the
Transferor as may be provided to the Administrative Agent from time to time in
connection with the delivery of Daily Receivables Files and Receivables
Schedules. “Determination Date” shall mean, with respect to any Payment Date,
the fourth (4th) Combined Business Day prior to such Payment Date. “Deutsche
Telekom” shall mean Deutsche Telekom AG, a public law corporation incorporated
under the laws of Germany. “Dilution” shall mean, with respect to any
Receivable, the aggregate amount of any reductions or adjustments in the
Principal Balance of such Receivable as a result of any defective, rejected,
returned, repossessed or foreclosed goods or any credit, rebate, sales
allowance, discount or other adjustment or setoff (including any reduction in
the Principal Balance of such Receivable as a result of a portion of such
Receivable becoming an EPS Receivable); provided that any adjustment in the
Principal Balance of any Eligible Jump Receivable shall be excluded. “Dilution
Ratio” shall have the meaning given to such term in Annex A hereto. “Discount
Percentage” shall mean the sum of (i) the Servicing Fee Rate, (ii) the Program
Fee, (iii) the Required Hedge Rate, (iv) 0.60%, and (v)(a) the Cross Currency
Margin multiplied by (b) a fraction, (x) the numerator of which is the Net
Investment of Helaba, and (y) the denominator of which is the Aggregate Net
Investment. “Dollars” or “$” shall mean the lawful currency of the United States
of America. “Due Date” shall mean, with respect to any Receivable, any date on
which such Receivable becomes due and payable pursuant to the corresponding
Invoice. “Early Collection Fee” shall mean, for any Tranche Period during which
the Net Investment for any Owner allocated to such Tranche Period is reduced, or
which is terminated prior to the end of the period for which it was originally
scheduled to last (the amount of such reduction or, in the case of a termination
of a Tranche Period, the amount of the Net Investment allocated to such Tranche
Period being herein referred to as the “Allocated Amount”), the -16- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101033.jpg]
excess, if any, of (i) the Yield that would have accrued during the remainder of
such Tranche Period subsequent to the date of such reduction or termination on
the Allocated Amount if such reduction or termination had not occurred over (ii)
the sum of (A) to the extent the Allocated Amount is allocated to another
Tranche Period for the applicable Owner, the Yield actually accrued on the
portion of Allocated Amount so allocated during the remainder of such Tranche
Period, and (B) to the extent the Allocated Amount is not allocated to another
Tranche Period for the applicable Owner, the income, if any, actually received
by the applicable Owner from investing the portion of the Allocated Amount not
so allocated. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Account” shall mean a depositary account which is either (i) a segregated trust
account with the trust department of a depository institution organized under
the laws of the United States of America or any State thereof or the District of
Columbia (or any domestic branch of a foreign bank), having a long-term deposit
rating of at least A2 by Moody’s, having trust powers and acting as trustee for
funds deposited in such account or (ii) a segregated account with a depository
institution organized under the laws of the United States of America or any
State thereof (or any United States branch of a foreign bank) the long-term
deposit obligations of which are rated Aa3 or higher by Moody’s or the
short-term debt obligations of which are rated at least “A-1” by S&P and “P-1”
by Moody’s. “Eligible Cap Counterparty” shall mean (i) a Person with commercial
paper or short-term deposit ratings which are equal to “A-1” or higher by S&P
and “P-1” by Moody’s on such date, (ii) if a Person does not have a commercial
paper or short-term deposit rating on such date, such Person has unsecured debt
obligations which are rated at least “A-” by S&P and “A3” by Moody’s, and (iii)
in the case of either (i) or (ii), such Person is not on negative watch for
downgrade. “Eligible Interest Rate Cap” shall mean an interest rate cap
agreement in substantively the form of Exhibit C attached hereto, entered into
between the Transferor and an -17- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101034.jpg]
Eligible Cap Counterparty for the benefit of the Owners, as the same may be
modified, supplemented, amended or amended and restated from time to time in
accordance with the terms thereof, including by the addition of any credit
support agreement in connection therewith. “Eligible Jump Receivable” shall mean
each Receivable that has a Jump Contract associated therewith and as of any date
of determination: (a) the Jump Contract Feature has not yet been exercised by
the related Obligor; (b) upon exercise by the Obligor of the Jump Contract
Feature, the Third PartyJump Contract Payment Right will become due and owing
and such Third PartyJump Contract Payment Right has been assigned to the
Administrative Agent (for the benefit of the Owners); and (c) the related Jump
Contract allows AssurantTMUS or its Affiliates to cancel the Obligor’s
participation in the related upgrade program at any time at Assurant’sTMUS’s or
its Affiliates’ sole discretion (if Assurant has been directed to do so by TMUSA
pursuant to the terms specified in the Assurant Agreement). “Eligible
Receivable” shall mean any Receivable, which (i) in the case of the Initial
Receivables, as of the Original Closing Date, and, (ii) in the case of any
Additional Receivable, as of the applicable Addition Date, meets the following
criteria: (a) is payable in United States dollars; (b) has an Obligor who (i)
has provided, as his or her most recent billing address, an address located in
the United States or a military address and (ii) is not identified by Finco in
its computer files as being the subject of a voluntary or involuntary bankruptcy
proceeding; (c) is not a Defaulted Receivable or Delinquent Receivable; (d) to
Finco’s knowledge, such Receivable was not originated through fraud on the part
of the related Obligor; (e) does not give rise to any claim against any
government agency, including, without limitation, the United States or any state
thereof, or any agency, instrumentality, or department thereof; (f) (i) has an
original term of 25 months or less if it relates to an Accessory or Smart Watch;
or (ii) has an original term of 37 months or less if it relates to a handset
device; -18- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101035.jpg]
(g) the sale, assignment or transfer of such Receivable by Finco does not
require any consent or approval by the related Obligor; (h) has an Obligor who
is not an Affiliate of Finco or any governmental authority; (i) (i) for a
Receivable relating to a Credit Agreement with a new Obligor (i.e., an Obligor
Tenure of “0”), the later of the following two events has occurred: (A) thirty
(30) days have passed since the date of execution of such Credit Agreement, and
(B) after the first Scheduled Payment is made with respect to the related Credit
Agreement, and (ii) for a Receivable relating to any Credit Agreement other than
as described in clause (i) above, at least thirty (30) days have passed since
the date of execution of such Credit Agreement; (j) has, or in the case of an
Accessory Receivable, its related billing account number has, a Credit Agreement
that relates to a service agreement for airtime service provided by an Affiliate
of the Servicer, a termination of which service agreement by the related Obligor
causes acceleration of amounts due under the Credit Agreement, unless such
Receivable is reclassified as a No-Service Receivable in accordance with the
Credit and Collection Policies; (k) is either an Eligible Jump Receivable or a
Receivable unrelated to a Jump Contract; (l) was created in compliance in all
material respects with Finco’s Credit and Collection Policies and all
Requirements of Law applicable to Finco and pursuant to a Credit Agreement which
complies with all Requirements of Law applicable to Finco; (m) with respect to
which all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any governmental authority required to be
obtained, effected or given by Finco in connection with the creation of such
Receivable or the execution, delivery and performance by Finco of its
obligations, if any, under the related Credit Agreement have been duly obtained,
effected or given and are in full force and effect; (n) at the time of sale of
such Receivable to the Transferor under the Sale Agreement, Finco has good and
marketable title thereto and which itself is free and clear of all liens; (o)
each of such Receivable, and the related Credit Agreement, constitutes a legal,
valid and binding payment obligation of the Obligor thereon, enforceable against
such Obligor in accordance with its terms, except as such enforceability may be
limited by applicable debtor relief laws and except as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity); -19- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101036.jpg]
(p) constitutes an “account,” a “general intangible,” a “payment intangible,” or
“chattel paper” as defined in Article 9 of the UCC as then in effect in the
State of Delaware and the State of New York; (q) at the time of its sale to the
Transferor under the Sale Agreement, has not been waived or modified except as
permitted in accordance with the Credit and Collection Policies and which waiver
or modification is reflected in Finco’s computer file of retail equipment
installment sales contracts at the time of its sale to the Transferor; (r) at
the time of its sale to the Transferor under the Sale Agreement, is not subject
to any right of rescission, setoff, counterclaim or any other defense (including
the defenses arising out of violations of usury laws), other than defenses
arising out of applicable debtor relief laws or other similar laws affecting the
enforcement of creditors’ rights in general and except as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity); (s) at the time of its sale to the Transferor under the Sale
Agreement, Finco has not taken any action which would impair, or omitted to take
any action the omission of which would impair, the rights of the Transferor
therein; (t) at the time of its sale to the Transferor under the Sale Agreement,
Finco has satisfied and fully performed all of its obligations under the related
Credit Agreement; (u) the related handset device or Smart Watch or Accessory, to
the extent applicable has no material defects (including, without limitation,
material defects for which any credit, rebate or reduction will be given with
respect to such Receivables) which would entitle the Obligor to refuse to pay
such Receivable or which would otherwise prevent the operation of such handset
device, Smart Watch or Accessory; and (v) is not a Malbec Receivable or a
No-Service Receivable. “Eligible Servicer” shall mean an entity which, at the
time of its appointment as Servicer, (a) is legally qualified and has the
capacity to service the Receivables, (b) has demonstrated the ability to service
professionally and competently a portfolio of similar receivables in accordance
with market standards of skill and care, (c) is qualified to use the software
that is then being used to service the Receivables or obtains the right to use
or has its own software which is adequate to perform its duties under this
Agreement, and (d)(i) with respect to an entity that is not an Affiliate of
Finco, has a net worth of at least $50,000,000 as of the end of its most recent
fiscal quarter, or (ii) is an Affiliate of Finco whose servicing activities as
Servicer under this Agreement and the Related Documents are guaranteed by the
Guarantor under the Performance Guaranty. -20- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101037.jpg]
“EPS Program” shall mean a program, in accordance with the Credit and Collection
Policies, by which the Servicer may permit an Obligor who is delinquent on his
or her payment obligations under a Credit Agreement to be made current on
delinquent amounts under his or her Credit Agreement by application of a credit
amount to the delinquent Receivable. “EPS Receivable” shall mean the amount of
interest and principal credited on a Transferred Receivable where (a) the
related Obligor is or has been past due on payment obligations, (b) the related
Obligor requests or has requested that the Servicer allow him or her to be part
of the EPS Program, and (c) such request is accepted by the Servicer and an
amount credited on the Transferred Receivable. “ERISA” shall mean the United
States Employee Retirement Income Security Act of 1974, as amended. “ERISA
Group” shall mean all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Guarantors, are treated as a single employer under Section 414
of the Code. “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. “EU Sanctions” shall mean economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by the European Union. “EU Securitisation Regulation” shall have the meaning
specified in Section 3.7(jj)(i). “EU Securitisation Rules” means the EU
Securitisation Regulation, as in effect and applicable on the 2020 Amendment
Closing Date, together with any relevant regulatory and/or implementing
technical standards adopted by the European Commission in relation thereto, any
relevant regulatory and/or implementing technical standards applicable in
relation thereto pursuant to any transitional arrangements made pursuant to the
EU Securitisation Regulation, and, in each case, any relevant guidance published
in relation thereto by the European Banking Authority or the European Securities
and Markets Authority (or, in either case, any predecessor authority) or by the
European Commission. “Eurodollar Rate” shall mean, with respect any Accrual
Period or portion thereof, a rate per annum equal to the quotient (expressed as
a percentage and rounded upwards, if necessary, to the nearest 1/16 of 1%)
obtained by dividing (i) LIBOR for such Accrual Period by (ii) 100% minus the
LIBOR Reserve Percentage for such Accrual Period, if any. -21- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101038.jpg]
“Eurodollar Spread Rate” shall mean, for any Ownership Group, the per annum rate
specified as such in the Transaction Fee Letter. “Excess Concentrations” shall
have the meaning specified in Annex A hereto. “Excess Funds” shall have the
meaning specified in Section 9.11(a). “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended. “Existing Agreement” shall have the meaning
specified in the Recitals. “Excluded Taxes” shall have the meaning specified in
Section 8.2(a). “Expansion Receivables” shall mean “Expansion Receivables First
Funding Date” shall mean the date on which the Owners first make any funding
(including an Incremental Funding or the payment of a Cash Purchase Price for
Additional Receivables pursuant to Section 2.8(a)(i)(B)) against Receivables
which include any Expansion Receivables. For the avoidance of doubt, the
Transferor (or the Servicer on its behalf) will notify the Administrative Agent
(which shall notify each Funding Agent) of the date that constitutes the
Expansion Receivables First Funding Date. “Extending Purchaser” shall have the
meaning specified in Section 2.17. “FATCA” shall mean Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
(or any amended or successor version as described above), any intergovernmental
agreement entered into in connection with such sections of the Code and any
legislation, law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement. “Federal Bankruptcy Code” shall mean the Bankruptcy
Code of the United States of America. “Federal Funds Effective Rate” shall mean,
on any day with respect to any Ownership Group, the rate equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the preceding Business Day) by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day for
such transactions received by the -22- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101039.jpg]
related Funding Agent from three federal funds brokers of recognized standing
selected by such Funding Agent. “Fee Letters” shall mean, collectively, (i) the
Administrative Agent Fee Letter, and (ii) the Transaction Fee Letter. “Final
Payment Date” shall mean the date that is thirty-six (36) months following the
occurrence of the Scheduled Expiry Date, or such other date mutually agreed upon
in writing by the parties hereto pursuant to the terms of this Agreement.
“Financed Equipment” shall mean (i) an item of wireless handset equipment, (ii)
a Smart Watch, and/or (iii) one or more Accessories, in each case which was
purchased by an Obligor and financed by such Obligor pursuant to the terms of
the related Credit Agreement. “Finco” shall mean T-Mobile Financial LLC, a
Delaware limited liability company, and its successors. “Fitch” shall mean Fitch
Inc. and its successors. “Framework Substitution Effective Date” shall mean any
date designated by the Transferor in a written notice to the Administrative
Agent, the Funding Agents and the Servicer as the date on and subsequent to
which the Aggregate Advance Amount will no longer be calculated using the
definitions in Part I of Annex A hereto and shall instead be calculated using
the definitions in Part II of Annex A hereto; provided that such date may not be
earlier than two (2) calendar days following the date of such written notice,
unless the Administrative Agent and the Funding Agents consent in writing to an
earlier date; provided further that such date may not be earlier than March 1,
2020. “Framework Substitution Outstanding Receivables” shall mean all
outstanding Transferred Receivables as of the Framework Substitution Effective
Date. “Funding Agent” shall mean, (A) with respect to each Conduit Purchaser,
its related Committed Purchasers and Conduit Support Providers, the entity
identified as such from time to time on Schedule I hereto, (B) with respect to
Helaba, itself or, if different, the entity identified as such from time to time
on Schedule I hereto, and (C) with respect to any other party, the Funding Agent
specified in the applicable Assignment and Assumption Agreement. “Funding Date”
shall mean the Original Closing Date, the 2016 Amendment Closing Date and each
date on which an Incremental Funding is made. “Funding Notice” shall have the
meaning specified in Section 2.2(b)(i). -23- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101040.jpg]
“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board,
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, consistently applied. “Gotham” shall mean Gotham
Funding Corporation, a Delaware corporation, together with its successors and
assigns. “Gotham Asset Purchase Agreement” shall mean the liquidity asset
purchase agreement, dated as of July 15, 2016, among Gotham, the Gotham Funding
Agent and each of the Gotham Purchasers signatory thereto, as the same may from
time to time be amended, restated, supplemented or otherwise modified. “Gotham
Funding Agent” shall mean the Funding Agent for the Gotham Owners identified on
the signature pagesSchedule I hereto, together with its successors and assigns.
“Gotham Funding Rate” shall mean: (A) with respect to any Accrual Period, to the
extent any Gotham Purchaser (or an Affiliate Conduit which is an assignee of
Gotham) is funding the related Ownership Tranche during such Accrual Period
through the issuance of commercial paper, the sum of (i)(x) unless the Gotham
Funding Agent has determined that the Gotham Pooled CP Rate shall be applicable,
a rate per annum equal to the rate per annum calculated by the Gotham Funding
Agent to reflect Gotham’s (or such Affiliate Conduit’s) cost of funding such
Ownership Tranche, taking into account the weighted daily average interest rate
payable in respect of such commercial paper notes during such period (determined
in the case of discount commercial paper notes by converting the discount to an
interest bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as the Gotham Funding Agent in
good faith deems appropriate, or (y) to the extent the Gotham Funding Agent has
determined that the Gotham Pooled CP Rate shall be applicable, the Gotham Pooled
CP Rate and (ii) the Program Fee; provided, however, that if any component of
the rate determined pursuant to this clause (A) is a discount rate, in
calculating the “Gotham Funding Rate” for such Accrual Period the Gotham Funding
Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum; or (B) to the
extent that Gotham or any other Owner that is a member of its related Ownership
Group is funding or maintaining any Net Investment (or portion thereof) other
than through the issuance of Commercial Paper, a rate equal to the Liquidity
Funding Rate for such Accrual Period or portion thereof; -24- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101041.jpg]
provided, however, that if an Amortization Event has occurred and is continuing,
then the Gotham Funding Rate shall be the rate determined pursuant to clause (A)
or clause (B) above, as applicable, plus the Amortization Rate; provided
further, that if a Termination Event has occurred and is continuing, then the
Gotham Funding Rate shall be the rate determined pursuant to clause (A) or
clause (B) above, as applicable, plus the Default Rate. “Gotham Owners” shall
mean the Gotham Funding Agent, Gotham, each assignee of Gotham which is an
Affiliate Conduit and the Gotham Purchasers, and any assignee thereof chosen by
the Gotham Funding Agent with the consent of the Transferor, which consent shall
not be unreasonably withheld. “Gotham Pooled CP Rate” shall mean, for each day
with respect to any Ownership Tranches as to which the Gotham Pooled CP Rate is
applicable, the sum of (i) discount or yield accrued (including, without
limitation, any associated with financing the discount or interest component on
the roll-over of any Pooled Commercial Paper) on its Pooled Commercial Paper on
such day, plus (ii) any and all accrued commissions in respect of its placement
agents and commercial paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
(including without limitation those associated with funding small or odd-lot
amounts) with respect to all receivable purchase, credit and other investment
facilities which are funded by the applicable Pooled Commercial Paper for such
day. The Gotham Pooled CP Rate shall be determined by the Gotham Funding Agent,
whose determination shall be conclusive. As used in this definition, “Pooled
Commercial Paper” means commercial paper notes of Gotham which are subject to
any particular pooling arrangement, as determined by the Gotham Funding Agent
(it being recognized that there may be more than one distinct groups of Pooled
Commercial Paper at any time). “Gotham Purchasers” shall mean each of the
purchasers party to the Gotham Asset Purchase Agreement and any other Conduit
Support Provider related to Gotham. “Governmental Actions” shall mean any and
all consents, approvals, permits, orders, authorizations, waivers, exceptions,
variances, exemptions or licenses of, or registrations, declarations or filings
with, any Governmental Authority required under any Governmental Rules.
“Governmental Authority” shall mean the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government. “Governmental Rules” shall mean any and all laws, statutes,
codes, rules, regulations, ordinances, orders, writs, decrees and injunctions,
of any Governmental Authority -25- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101042.jpg]
and any and all legally binding conditions, standards, prohibitions,
requirements and judgments of any Governmental Authority. “Group ID” shall have
the meaning given to such term in Annex A hereto. “Grouping Summary” shall have
the meaning given to such term in Annex A hereto. “Guarantor” means TMUS and
TMUSA, jointly and severally, and in the future, any other Person acting as
guarantor pursuant to a Performance Guaranty. “Hedging Requirements” shall mean
the requirements contained in Exhibit D. “Helaba” shall mean Landesbank
Hessen-Thüringen, a public law company incorporated under the laws of Germany.
“Helaba Funding Agent” shall mean the Funding Agent for the Helaba Owners
identified on the signature pagesSchedule I hereto, together with its successors
and assigns. “Helaba Funding Rate” shall mean for any Accrual Period or portion
thereof, a rate calculated in good faith by Helaba and notified by Helaba to the
Transferor and the Servicer prior to each Payment Date in accordance with
Section 2.8(c), equal to (A) until the end of the Accrual Period ending on
November 19, 2018, the sum of (i) LIBOR plus (ii) the Program Fee plus (iii) the
Cross Currency Margin, (B) thereafter, at any time prior to the Helaba LIBOR
Election Date, the sum of (i) Helaba’s Cost of Funds Rate and (ii) the Program
Fee, and (CB) on and after the Helaba LIBOR Election Date, (i) LIBOR, plus (ii)
the Program Feethe Helaba Benchmark Funding Rate; provided in each case,
however, that (1) if an Amortization Event has occurred and is continuing, then
the Helaba Funding Rate shall be such rate plus the Amortization Rate, and (2)
if a Termination Event has occurred and is continuing, then the Helaba Funding
Rate shall be such rate plus the Default Rate. “Helaba Benchmark Funding Rate”
shall mean, for any Accrual Period or portion thereof, (i) LIBOR plus (ii) the
Program Fee; provided, however, that if (I) Helaba determines that LIBOR cannot
be determined for any reason, including the unavailability of rate bids or the
general unavailability of the London interbank market for U.S. Dollar
borrowings, to fund Helaba’s Net Investment for any Accrual Period (or portion
thereof), or (ii) Helaba determines that it would be contrary to law or to the
directive of any central bank or other Governmental Authority to obtain U.S.
Dollars in the London interbank market to fund or maintain its Net Investment
for any Accrual Period (or portion thereof), or (iii) Helaba advises the
Transferor that LIBOR will not adequately and fairly reflect Helaba’s cost of
funding its Net Investment based on the Helaba Benchmark Funding Rate, or (iv)
such funding occurs without two (2) London Business Days’ notice to Helaba, or
(v) a funding by Helaba occurs on a date other than an -26- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101043.jpg]
Addition Date, then in each case for the period commencing on the date of such
funding and ending on the date immediately preceding the first day of the next
succeeding Accrual Period, the Helaba Benchmark Funding Rate for such Accrual
Period or portion thereof shall be the greater of (I) the sum of (A) the Federal
Funds Effective Rate for each day in such Accrual Period or portion thereof plus
(B) 0.50% plus (C) the Program Fee, and (II) the applicable Prime Rate plus the
Program Fee for each day in such Accrual Period or portion thereof. “Helaba
LIBOR Election Date” shall have the meaning specified in Section 2.8(h).
“Helaba’s Cost of Funds Rate” shall mean, with respect to any day during any
Accrual Period, the rate per annum, calculated in good faith by Helaba, which
reflects the Helaba Owners’ cost of funding their Net Investment, taking into
account such costs and expenses related thereto as Helaba shall determine to be
appropriate, and as notified by Helaba to the Transferor and the Servicer on the
Combined Business Day prior to each Payment Date (beginning with the December
2018 Payment Date) on which the Helaba Funding Rate shall be based on Helaba’s
Cost of Funds Rate. “Helaba Owners” shall mean the Helaba Funding Agent and
Helaba. “Imminent Written-Off Receivable” shall have the meaning specified in
Section 2.13(a). “Incremental Funding” shall mean an increase in the Aggregate
Net Investment of the Owners made pursuant to Section 2.2. “Indemnified Amounts”
shall have the meaning specified in Section 8.1(a). “Indemnified Party” shall
have the meaning specified in Section 8.2(a). “Independent Director” shall mean
a member of the board of directors or managers of the Transferor who (i) shall
not have been at the time of such Person’s appointment or at any time during the
preceding five years, and shall not be as long as such Person is a director or
manager of the Transferor, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the Independent Parties, (B)
a supplier to any of the Independent Parties (provided that a provider of
registered agent for process services shall not be deemed a supplier), (C) a
Person controlling or under common control with any partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties
(provided that a provider of registered agent for process services shall not be
deemed a supplier), or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties (provided that a provider of registered agent
for process services shall not be deemed a supplier); (ii) has prior -27-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101044.jpg]
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities; provided, however, that the foregoing shall not
prohibit a Person from serving as an Independent Director of the Transferor who
acts as an “Independent Director” or “Independent Member” or in a similar
capacity for an Affiliate of the Transferor which is organized as a bankruptcy
remote, special purpose entity. “Independent Parties” shall mean, collectively,
the Transferor, Finco, the Servicer or any of their respective Subsidiaries or
Affiliates (other than the Transferor). “Ineligible Receivables” shall have the
meaning specified in Section 2.12(b). “Initial Cash Purchase Price” shall mean
the portion of the Initial Purchase Price representing the Cash Purchase Price
for such Initial Receivables hereunder. “Initial Cut-off Date” shall mean 11:45
p.m. (Pacific time) on November 15, 2015. “Initial Purchase Price” shall mean
the amount paid to the Transferor for the Initial Receivables sold hereunder on
the Original Closing Date, which amount shall be equal to the sum of (a)
$800,000,000 (representing the Cash Purchase Price for such Initial Receivables
hereunder) and (b) the Deferred Purchase Price. “Initial Receivables” shall mean
the Receivables transferred by Finco to the Transferor on the Original Closing
Date pursuant to the Sale Agreement and sold by the Transferor to the
Administrative Agent (for the benefit of the Owners) hereunder. “Insolvency
Event” shall mean, with respect to a specified Person, (a) such Person shall
file a petition commencing a voluntary case under any chapter of the federal
bankruptcy laws; or such Person shall file a petition or answer or consent
seeking reorganization, arrangement, adjustment, or composition under any other
similar Insolvency Law, or shall consent to the filing of any such petition,
answer, or consent; or such Person shall appoint, or consent to the appointment
of, a custodian, receiver, liquidator, trustee, assignee, sequestrator or other
similar official in bankruptcy or insolvency of it or of any substantial part of
its property; such Person shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as they
become due; or (b) the commencement by a court having jurisdiction in the
premises of an involuntary action seeking: (i) a decree or order for -28-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101045.jpg]
relief in respect of such Person in a case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization, or other similar law,
(ii) the appointment of a custodian, receiver, liquidator, conservator,
assignee, trustee, sequestrator, or other similar official of such Person or
(iii) the winding up or liquidation of the affairs of such Person, and
notwithstanding the objection by such Person, any such action shall have
remained undischarged or unstayed for a period of sixty (60) consecutive days or
any order or decree providing the sought after relief, remedy or other action
shall have been entered. “Insolvency Law” shall mean the Bankruptcy Code and any
other applicable federal or state bankruptcy, insolvency or other similar law.
“Inspection” shall have the meaning specified in Section 6.2(a). “Investment
Company Act” shall have the meaning specified in Section 3.1(i). “Investment
Reduction Amount” shall have the meaning specified in Section 2.8(e)(i).
“Investment Reduction Notice” shall have the meaning specified in Section
2.8(e)(i). “Invoice” shall mean, with respect to any Receivable, the monthly
bill related to such Receivable issued by or on behalf of the Servicer to the
related Obligor. “Jump Contract” shall mean with respect to a Receivable and the
related Credit Agreement (a) a program that provides the related Obligor with
the option to upgrade such Obligor’s handset device prior to the completion of
the term of the original Credit Agreement and prior to the payment by such
Obligor of the amount owing under the related Credit Agreement; (b) under which,
in connection with exercising the option, such Obligor will be required to pay
(or have previously paid) at least the minimum amount or percentage of the
principal balance payable under the original Credit Agreement, as specified in
the upgrade terms and conditions of the original Credit Agreement; and (c) upon
exercise of the option, the Obligor under the original Credit Agreement will
enter into a new Credit Agreement with Finco relating to a new handset device
and the balance of the original Credit Agreement will be reduced to zero
(subject to the maximum reimbursement amount specified in the related Credit
Agreement or upgrade program terms and conditions). “Jump Contract Feature”
shall mean the features described in items (a)-(c) set forth in the definition
of “Jump Contract.” “Jump Contract Payment Right” shall mean, with respect to a
Jump Contract, all rights to payment and amounts receivable relating to the
exercise of the applicable Jump Contract -29- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101046.jpg]
Feature, where Finco or any other Person is obligated to pay off at least the
full outstanding Principal Balance of the Receivable relating to the Jump
Contract. “Jump Termination Date” has the meaning set forth in Section 2.15(b).
“Jump Termination Event” shall mean the occurrence and continuance of any one of
the following events: (a) a Servicer Default; or (b) TMUSA (or any of its
Affiliates) or Assurant terminates or transfers its respective obligations
under, or amends the terms of the Jump Contract Feature or related program in a
manner that would result in an Adverse Effect to the Administrative Agent or the
Funding Agents without the prior written approval of the Required Owners; or (c)
an Insolvency Event with respect to TMUS or Finco (whether or not Finco shall
then be the Servicer). “Jump Termination Notice” shall have the meaning
specified in Section 2.15(b). “LIBOR” shall mean, with respect to any day during
any Accrual Period, a rate determined at approximately 11:00 a.m. (London time)
two London Business Days prior to the first day of such Accrual Period, equal to
the interest rate per annum designated as LIBOR for the related Funding Agent
(or its Affiliate) appearing on Reuters Screen LIBOR01 page on the Reuters
Service (or such other page as may replace the LIBOR01 page on that service or
such other service as may be nominated by the ICE Benchmark Administration
(“ICE”) (or the successor thereto if ICE is no longer making LIBOR available),
in each case, for the purpose of displaying London interbank offered rates of
major banks) as the rate for U.S. Dollar deposits for a period comparable to
such Accrual Period and in an amount comparable to the applicable portion of the
Aggregate Net Investment to accrue interest by reference to such interest rate.
In the event no rate is so posted, “LIBOR” shall mean the arithmetic average
(rounded up to only four decimal places) of the rates per annum offered to the
principal London office of the related Funding Agent (or if any Funding Agent
does not maintain a London office, the principal London office of an Affiliate
of such Funding Agent) by three (3) London banks, selected by the Funding Agent
in good faith, for U.S. Dollar deposits for a period comparable to such Accrual
Period and in an amount comparable to the applicable portion of the Aggregate
Net Investment to accrue interest by reference to such interest rate. If fewer
than three (3) quotations are provided as requested, the rate for that Accrual
Period will be the arithmetic mean of the three (3) rates quoted by major banks
selected by the related Funding Agent in good faith in New York City for loans
in United States dollars to leading European banks for a period comparable to
such Accrual Period, such mean to be calculated by the Administrative Agent at
approximately 11:00 a.m., New York City time, on that day. -30- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101047.jpg]
“LIBOR Reserve Percentage” shall mean, for any portion of the Aggregate Net
Investment to accrue interest by reference to the Eurodollar Rate and any
Accrual Period therefor, the maximum reserve percentage, if any, applicable to
the related Owner under Regulation D during such Accrual Period (or if more than
one percentage shall be applicable, the daily average of such percentages for
those days in such Accrual Period during which any such percentage shall be
applicable) for determining such Owner’s reserve requirement (including any
marginal, supplemental or emergency reserves) with respect to liabilities or
assets having a term comparable to such accrual period consisting or included in
the computation of Eurocurrency Liabilities (as defined in Regulation D).
Without limiting the effect of the foregoing, but without duplicating the
provisions of Section 8.3, the LIBOR Reserve Percentage shall reflect any other
reserves required to be maintained by an Owner by reason of any Regulatory
Change, in which such relevant rule, guideline or directive was adopted, changed
or reinterpreted after the Original Closing Date, against (a) any category of
liabilities which includes deposits by reference to which LIBOR is to be
determined or (b) any category of extensions of credit or other assets which
include LIBOR-based credits or assets. “Lien” shall mean any security interest,
mortgage, deed of trust, pledge, hypothecation, assignment, deposit arrangement,
equity interest, encumbrance, lien (statutory or other), preference,
participation interest, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction to evidence any of
the foregoing. “Liquidity Funding Rate” shall mean for any applicable portion of
the Aggregate Net Investment and Accrual Period and the applicable Funding Agent
and its related Ownership Group, a rate per annum equal to the lesser of: (x)
the sum of (A) Eurodollar Rate for such Accrual Period plus (B) the Eurodollar
Spread Rate (the “Eurodollar Liquidity Funding Rate”); or (y) the greater of (I)
the sum of (A) the Federal Funds Effective Rate for each day in such Accrual
Period plus (B) 0.50% plus (C) the Program Fee, and (II) the applicable Prime
Rate plus the Program Fee for each day in such Accrual Period (the “Alternate
Liquidity Funding Rate”); provided, however, that if (i) any Owner determines
that the Eurodollar Rate cannot be determined for any reason, including the
unavailability of rate bids or the general unavailability of the London
interbank market for U.S. Dollar borrowings, to fund the Net Investment of any
Owner for any Accrual Period (or portion thereof), or (ii) any Owner determines
that it would be contrary to law or to the directive of any central bank or
other Governmental Authority to obtain U.S. Dollars in the London interbank
market to fund or maintain its Net Investment for any -31- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101048.jpg]
Accrual Period (or portion thereof), or (iii) the related Funding Agent advises
the Transferor that the Eurodollar Liquidity Funding Rate will not adequately
and fairly reflect the cost of the related Owner of funding the applicable
portion of its Net Investment based on the Liquidity Funding Rate, or (iv) such
funding occurs without two (2) London Business Days’ notice to the related
Funding Agent, or (v) a funding by any Owner occurs on a date other than an
Addition Date, then in each case for the period commencing on the date of such
assignment or funding and ending on the date immediately preceding the first day
of the next succeeding Accrual Period, the Liquidity Funding Rate shall be the
Alternate Liquidity Funding Rate for each day in such Accrual Period. “LLC
Agreement” shall mean the Amended and Restated Limited Liability Company
Agreement of the Transferor, dated as of November 18, 2015, as the same may be
modified, supplemented, amended or amended and restated from time to time.
“London Business Day” shall mean any Business Day on which dealings in deposits
in U.S. dollars are transacted in the London interbank market. “Malbec
Receivable” means a Transferred Receivable with respect to which the Obligor has
received a marketing promotion in which such Obligor receives a contingent
incentive for the related handset device, Smart Watch or Accessory which is
administered as monthly bill credits over the term of the Receivable associated
with such handset device, Smart Watch or Accessory. “Material Adverse Effect”
shall mean a material adverse effect on (i) the financial condition or
operations of Finco, the Transferor, or the Guarantor, as applicable, together
with its respective subsidiaries (in each case taken as a whole), (ii) the
ability of any of Finco, the Transferor, or the Guarantor to perform its
respective obligations under this Agreement, the Sale Agreement or the
Performance Guaranty, as applicable, (iii) the legality, validity or
enforceability of this Agreement, the Sale Agreement or the Performance
Guaranty, (iv) the rights or interests of the Administrative Agent or the
Funding Agents hereunder or with respect to the Transferred Assets or (v) the
collectability of the Transferred Receivables generally or any material portion
thereof (in each case, taken as a whole). “Monthly Non-Use Fee” shall mean, for
each Accrual Period (or any portion thereof) during the Revolving Period and
each Owner, an amount equal to the product of (i) the amount by which (A) such
Ownership Group’s average daily Ownership Group Purchase Limit during the
immediately preceding Accrual Period exceeds (B) such Ownership Group’s average
daily Net Investment during the immediately preceding Accrual Period, (ii) the
Non-Use Fee Rate applicable to the immediately preceding Accrual Period (or
portion thereof), and (iii) a fraction, the numerator of which is the actual
number of days in the related Accrual Period and the denominator of which is
360. -32- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101049.jpg]
“Monthly Report” shall mean a report prepared by the Servicer in substantially
the form of Exhibit E hereto. “Moody’s” shall mean Moody’s Investors Service,
Inc., together with its successors. “Multi-Seller Conduit” shall mean a single
vehicle structured as a special-purpose entity that (i) acquires interests in
pools of financial assets from multiple sellers and (ii) funds such acquisitions
(a) by selling short-term notes to investors that are not secured solely by the
cash flows of receivables purchased from the Transferor, (b) solely with respect
to Gotham, by obtaining loans or liquidity loans from MUFG Bank, Ltd., (c)
solely with respect to Old Line, by obtaining loans or liquidity loans from
Royal Bank of Canada (or an affiliate thereof) or (d) solely with respect to
Starbird, by obtaining loans or liquidity loans from BNP Paribas (or an
affiliate thereof). “Net Investment” shall mean, with respect to any Owner at
any time, the portion of the Initial Cash Purchase Price paid by such Owner plus
the portion of the aggregate Incremental Fundings paid by such Owner from time
to time minus, without duplication, (i) the aggregate of all Principal
Distribution Amounts and any other amounts received and applied to reduce such
Net Investment pursuant to Section 2.8 and (ii) in connection with the
assignment by such Owner of any of its Net Investment, the assigned Net
Investment; provided that such Owner’s Net Investment shall be increased by any
amount so received and applied if at any time the distribution of any such
amount is rescinded or must otherwise be returned or restored for any reason.
“No-Service Receivable” shall mean a Transferred Receivable where, in accordance
with the Credit and Collection Policies (i) the related Obligor has requested
cancellation of such Obligor’s wireless service, (ii) such request is accepted
by the Servicer or its applicable Affiliate without payment in full of amounts
owing under the related Credit Agreement, and (iii) all Scheduled Payments and
other amounts due under the related Credit Agreement remain outstanding and
payable by such Obligor following such cancellation of wireless service. For the
avoidance of doubt, a Transferred Receivable becomes a No-Service Receivable on
the date on which the Servicer accepts such request in accordance with the
Credit and Collection Policies. “Non-Delaying Ownership Group” shall have the
meaning specified in Section 2.1(d)(ii). “Non-Extending Purchaser” shall have
the meaning specified in Section 2.17. -33- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101050.jpg]
“Non-Use Fee Rate” shall mean, with respect to any Ownership Group and any
Accrual Period, the per annum rate specified as such in the Transaction Fee
Letter for the related Funding Agent. “Nonconforming Jump Receivables” shall
mean each Eligible Jump Receivable where, as of any date of determination: (a)
an Assurant Event has occurred and is continuing; (b) a TMUS Event has occurred
and is continuing; (cor (b) a Jump Termination Event has occurred and is
continuing; or (d) the Third Party Payment Right is not provided by Assurant.
“NRSRO” shall have the meaning specified in Section 9.8(a). “Obligor” shall
mean, with respect to any Receivable and the related Credit Agreement, the
Person or Persons party to the Credit Agreement who is (are) obligated to make
payments with respect to such Receivable, which, for the avoidance of doubt, is
not necessarily the subscriber, but the Person or Persons related to the billing
account number. “Obligor Credit Class” shall have the meaning given to such term
in Annex A hereto. “Obligor Credit Score” shall have the meaning given to such
term in Annex A hereto. “Obligor Financed Amount” shall have the meaning given
to such term in Annex A hereto. “Obligor States” shall have the meaning given to
such term in Annex A hereto. “Obligor Tenure” shall have the meaning given to
such term in Annex A hereto. “Officer’s Certificate” shall mean a certificate
signed by an Authorized Officer. “Old Line” shall mean Old Line Funding, LLC, a
Delaware limited liability company, together with its successors and assigns.
“Old Line Funding Agent” shall mean the Funding Agent for the Old Line Owners
identified on the signature pagesSchedule I hereto, together with its successors
and assigns. “Old Line Funding Rate” shall mean: (A) with respect to any Accrual
Period, to the extent any Old Line Purchaser (or an Affiliate Conduit which is
an assignee of Old Line) is funding the -34- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101051.jpg]
related Ownership Tranche during such Accrual Period through the issuance of
commercial paper, the sum of (i)(x) unless the Old Line Funding Agent has
determined that the Old Line Pooled CP Rate shall be applicable, a rate per
annum equal to the rate per annum calculated by the Old Line Funding Agent to
reflect Old Line’s (or such Affiliate Conduit’s) cost of funding such Ownership
Tranche, taking into account the weighted daily average interest rate payable in
respect of such commercial paper notes during such period (determined in the
case of discount commercial paper notes by converting the discount to an
interest bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as the Old Line Funding Agent in
good faith deems appropriate, or (y) to the extent the Old Line Funding Agent
has determined that the Old Line Pooled CP Rate shall be applicable, the Old
Line Pooled CP Rate and (ii) the Program Fee; provided, however, that if any
component of the rate determined pursuant to this clause (A) is a discount rate,
in calculating the “Old Line Funding Rate” for such Accrual Period the Old Line
Funding Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum; or (B) to
the extent that Old Line or any other Owner that is a member of its related
Ownership Group is funding or maintaining any Net Investment (or portion
thereof) other than through the issuance of Commercial Paper, a rate equal to
the Liquidity Funding Rate for such Accrual Period or portion thereof; provided,
however, that if an Amortization Event has occurred and is continuing, then the
Old Line Funding Rate shall be the rate determined pursuant to clause (A) or
clause (B) above, as applicable, plus the Amortization Rate; provided further,
that if a Termination Event has occurred and is continuing, then the Old Line
Funding Rate shall be the rate determined pursuant to clause (A) or clause (B)
above, as applicable, plus the Default Rate. “Old Line Liquidity Asset Purchase
Agreement” shall mean the amended and restated liquidity asset purchase
agreement, dated as of the 2017 Amendment Closing Date and as amended by the
First Amendment thereto dated as of the 2018 Amendment Closing Date, among Old
Line, the Old Line Funding Agent and each of the Old Line Purchasers signatory
thereto, as the same may from time to time be amended, restated, supplemented or
otherwise modified. “Old Line Owners” shall mean the Old Line Funding Agent, Old
Line, each assignee of Old Line which is an Affiliate Conduit and the Old Line
Purchasers, and any assignee thereof chosen by the Old Line Funding Agent with
the consent of the Transferor, which consent shall not be unreasonably withheld.
“Old Line Pooled CP Rate” shall mean, for any day during any Accrual Period, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by -35- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101052.jpg]
Old Line from time to time as interest on or otherwise (by means of interest
rate hedges or otherwise taking into consideration any incremental carrying
costs associated with short-term promissory notes issued by Old Line maturing on
dates other than those certain dates on which Old Line is to receive funds) in
respect of the promissory notes issued by Old Line that are allocated, in whole
or in part, by the Funding Agent (on behalf of Old Line) to fund or maintain any
Net Investment during such period, as determined by the Funding Agent (on behalf
of Old Line) and reported to the Transferor, which rates shall reflect and give
effect to (1) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by the Funding Agent (on behalf of Old Line) and
(2) other borrowings by Old Line, including, without limitation, borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market; provided, however, that if any component of such rate
is a discount rate, in calculating the Old Line Pooled CP Rate, the Funding
Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum. “Old Line
Purchasers” shall mean each of the purchasers party to the Old Line Liquidity
Asset Purchase Agreement and any other Conduit Support Provider related to Old
Line. “Omnibus First Amendment” shall have the meaning specified in the
Recitals. “Opinion of Counsel” shall mean one or more written opinions of
counsel who may be an employee of or counsel to the Transferor or the Servicer,
as applicable, which counsel shall be reasonably acceptable to the
Administrative Agent (after consultation with the Funding Agents). “Original
Agreement” shall have the meaning specified in the Recitals. “Original Closing
Date” shall mean November 19, 2015. “Other Assets” shall mean any assets (or
interests therein) (other than the Transferred Assets) transferred or purported
to be transferred by the Transferor to another Person or Persons other than the
Administrative Agent (for the benefit of the Owners), whether by way of a sale,
capital contribution or by virtue of the granting of a lien. “Other Transferors”
shall have the meaning specified in Section 8.1(a). “Outage Amount” shall have
the meaning specified in Section 2.8(g). “Outage Day” shall mean a day upon
which the Servicer is unable to determine and process Collections of Transferred
Receivables received within two (2) Business Days of the -36- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101053.jpg]
Date of Processing of such Collections; provided, however, that the Servicer’s
negligence or intentional disruption or omission relating to the processing of
Collections shall not result in an Outage Day, unless such act or omission was
in connection with regular systems updates or routine maintenance to the
Servicer’s computer systems. “Owner Distribution Amount” shall mean, for each
Payment Date, (a) 95% of the Total Distribution Amount for the related Payment
Date plus (b) all payments received by the Transferor under Eligible Interest
Rate Caps on (or with respect to) such Payment Date. “Owner’s Percentage” shall
mean, at any time with respect to any Owner in an Ownership Group, the
percentage equivalent of a fraction, the numerator of which is the Net
Investment of such Owner at such time and the denominator of which is the
aggregate of the Net Investments of all Owners in such Ownership Group at such
time. “Owners” shall mean the Conduit Purchasers (if any), the Committed
Purchasers, the Conduit Support Providers and any of their assignees of all or
any portion of the Transferred Assets permitted under this Agreement (which
shall not include any Participant). “Ownership Group” shall mean each separate
group identified from time to time on Schedule I hereto consisting of (i) a
Funding Agent, (ii) if applicable, one or more Conduit Purchasers administered
by such Funding Agent (if applicable), (iii) one or more Committed Purchasers,
and (iv) each other related Owner. “Ownership Group Percentage” shall mean, on
any date, with respect to any Ownership Group, the applicable percentage set
forth for such Ownership Group on such date on Schedule I hereto (equivalent to
a fraction, the numerator of which is the Ownership Group Purchase Limit of such
Ownership Group and the denominator of which is the Purchase Limit), as the same
may be adjusted in connection with an assignment pursuant to Section 9.7, in
connection with a Delaying Ownership Group pursuant to Section 2.2(c), in
connection with the extension of the Scheduled Expiry Date or otherwise pursuant
to Section 2.17, in connection with a Defaulting Ownership Group pursuant to
Section 2.18 or in connection with a reduction or increase pursuant to Section
2.19; provided, that, on and after the Amortization Date, the Ownership Group
Percentage of each Ownership Group shall at all times be the percentage
equivalent ofto a fraction, the numerator of which is the Ownership Group
Purchase Limit ofaggregate of the Net Investments of the Owners in such
Ownership Group and the denominator of which is the Purchase Limitoutstanding
Aggregate Net Investment. “Ownership Group Purchase Limit” shall mean, on any
date, with respect to any Ownership Group, the applicable amount set forth for
such Ownership Group on such date on Schedule I hereto, as the same may be
adjusted in connection with an assignment pursuant to Section 9.7, in connection
with the extension of the Scheduled Expiry Date or otherwise pursuant to Section
2.17, in connection with a Defaulting Ownership Group pursuant to Section 2.18,
in -37- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101054.jpg]
connection with a reduction or increase pursuant to Section 2.19; provided that
on and after the Amortization Date, the Ownership Group Purchase Limit for each
Ownership Group shall at all times equal the aggregate of the Net Investments of
the Owners in such Ownership Group. “Ownership Tranche” shall mean the portion
of the Net Investment of any Owner allocated to a Tranche Period, which shall be
identical in all respects, except for their respective Ownership Group Purchase
Limit and principal amounts funded in respect of such tranches, and certain
matters relating to the rate and payment of interest applicable to each
Ownership Tranche. The initial allocation among Ownership Tranches and any
modifications thereto shall be made by the related Owner and Funding Agent and
notice of such allocation shall promptly be provided to the Transferor and
Servicer. “Participant” shall have the meaning specified in Section 9.7(c).
“PATRIOT Act” shall have the meaning specified in Section 3.5(d). “Payment Date”
shall mean the 20th day of each month or, if such day is not a Combined Business
Day, the immediately following Combined Business Day, commencing on July 20,
2016. “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor thereto. “Performance Guaranty” shall mean the Performance Guaranty
dated as of April 3, 2018 provided by each Guarantor to the Administrative Agent
for the benefit of the guaranteed parties named therein, as amended, restated,
supplemented or otherwise modified from time to time. “Permitted Holder” means
(i) Deutsche Telekom and (ii) any direct or indirect Subsidiary of Deutsche
Telekom. “Permitted Transferee” shall mean for all Ownership Groups, (i) each
initial Owner, (ii) each Funding Agent (in its individual capacity), (iii) the
Administrative Agent (in its individual capacity), (iv) any asset-backed
commercial paper conduit whose Commercial Paper is rated A-1 or higher by S&P
and P-1 by Moody’s that is administered by the Administrative Agent, a Funding
Agent or any Affiliate thereof, (v) any Support Party, and (vi) any other Person
(other than a TMUS Competitor) who has been consented to as a potential
Participant or assignee by the Transferor (which consent shall not be
unreasonably withheld, delayed or conditioned); provided, that after (a) an
Amortization Event occurs and is continuing, a “Permitted Transferee” shall mean
any Person other than a TMUS Competitor, and the consent of the Transferor shall
not be required for any transferee other than a TMUS Competitor, and (b) a
Termination Event occurs and is continuing, a “Permitted Transferee” shall mean
any Person, -38- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101055.jpg]
including a TMUS Competitor, and the consent of the Transferor shall not be
required for any transferee. “Person” shall mean any corporation (including a
business trust), natural person, firm, joint venture, joint stock company,
limited liability company, partnership, trust, unincorporated organization,
enterprise, government or any department or agency of any government. “Plan”
shall mean at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (a) maintained by a member of the ERISA Group for
employees of a member of the ERISA Group or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions. “Pool Balance” as of the close of
business as of the Initial Cut-off Date and on the last day of a Collection
Period, shall mean the aggregate Receivable Balance of the Transferred
Receivables. “Potential Amortization Event” shall mean any event, condition or
circumstance that, with the giving of notice or lapse of time, or both, would
constitute an Amortization Event. “Potential Servicer Default” shall mean any
event, condition or circumstance that, with the giving of notice or lapse of
time, or both, would constitute a Servicer Default. “Potential Termination
Event” shall mean an event which, but for the lapse of time or the giving of
notice or both, would constitute a Termination Event. “Primary Servicing Duties”
shall mean (a) establishment, maintenance and updates of collection practices
under the Credit and Collection Policies, (b) recordation, reconciliation and
processing of Collections on the Servicer’s computer systems, (c) establishment
and maintenance of, (i) Servicer accounts for receipt of Collections and (ii)
the Collection Account, (d) performing any calculations required to be performed
by the Servicer under the Agreement, (e) preparing any reports required to be
prepared by the Servicer under the Agreement, (f) applying Collections under
Section 2.8 and (g) any other servicing obligations determined by the
Administrative Agent in its reasonable discretion to be primary servicing
obligations, as notified in writing by the Administrative Agent to the Servicer.
“Prime Rate” shall mean, for any day, the rate of interest publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. -39- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101056.jpg]
“Principal Balance” of a Receivable, shall mean, as of any date of
determination, the outstanding principal balance of such Receivable as of such
date. “Principal Distribution Amount” shall mean, with respect to any Payment
Date, the greater of (a) the amount necessary to cause the Aggregate Advance
Amount as of such Payment Date to equal the Aggregate Net Investment as of such
Payment Date, and (b) the Investment Reduction Amount. “Proceeds” shall mean
“proceeds” as defined in Section 9-102(a)(64) (or other applicable section of
similar content) of the Relevant UCC. “Program Fee” shall have the meaning
specified in the Transaction Fee Letter. “Projected Pool Balance” shall mean, as
of any date, an amount which the Servicer reasonably estimates will be the Pool
Balance at the end of the current Collection Period. “Purchase Limit” shall mean
$1,300,000,000, as such amount may be reduced from time to time pursuant to
Section 2.17, Section 2.18 or Section 2.19(a) or increased from time to time
pursuant to Section 2.19(b) or Section 2.19(c) or as agreed upon by the
Transferor and the Funding Agents (other than a Funding Agent acting on behalf
of a Reducing Ownership Group or a Funding Agent acting on behalf of a
Defaulting Ownership Group); provided, however, that at any time on and after
the Amortization Date, the “Purchase Limit” shall mean the outstanding Aggregate
Net Investment at such time. “Purchase Price” shall have the meaning specified
in Section 2.1(b). “Rating Agency” means each of Moody’s, S&P, Fitch and, if any
of Moody’s, S&P or Fitch ceases to exist or ceases to rate the Senior Notes for
reasons outside of the control of TMUSA, any other nationally recognized
statistical rating organization selected by TMUSA as a replacement agency.
“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a Change of
Control or of the intention by TMUSA or a shareholder of TMUSA, as applicable,
to effect a Change of Control or (b) the occurrence thereof and (ii) ends 90
days following consummation of such Change of Control; provided that such period
shall be extended for so long as the rating of the Senior Notes of the
applicable series, as noted by the applicable Rating Agency, is under publicly
announced consideration for downgrade by the applicable Rating Agency. “RBC”
shall have the meaning specified in the preamble to this Agreement. -40-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101057.jpg]
“Receivable” shall mean indebtedness, payment obligations or other amounts owed
to the Transferor (after giving effect to the sale by Finco to the Transferor
under the Sale Agreement) by an Obligor (without giving effect to any transfer
hereunder) from time to time in connection with a Credit Agreement related to a
handset device, a Smart Watch and/or Accessory, including amounts payable for
Scheduled Payments, whether constituting an account, chattel paper, instrument,
payment intangible or general intangible arising out of or in connection with
the sale of new or used unsecured retail equipment installment plan sales
contracts and includes the right of payment of any finance charges and other
obligations of the Obligor with respect thereto. “Receivable Balance” shall
mean, with respect to any Receivable, as of any date of determination, the
present value of the unpaid Scheduled Payments thereon discounted at the greater
of (a) the Contract Financing Rate and (b) the Discount Percentage; provided,
that the Receivable Balance of any Receivable may not exceed the outstanding
principal amount, if any, owing by the related Obligor; provided further, that
the Receivable Balance of (i) a Defaulted Receivable or (ii) any Transferred
Receivable which has been identified as an Ineligible Receivable but not
repurchased by the Transferor pursuant to Section 2.12 or Section 2.13, shall be
zero. “Receivable Matrix Amount” shall mean, with respect to any Receivable and
any date of determination, the product of (i) the Receivable Balance of such
Receivable as of such date and (ii) the corresponding Matrix Rate (as defined in
Annex A hereto) relating to such Receivable. “Receivables Schedule” shall mean
the computer file identifying each Receivable sold on the Original Closing Date
and each Additional Receivable sold on each Addition Date by Finco to the
Transferor under the Sale Agreement and immediately thereafter sold by the
Transferor to the Administrative Agent (for the benefit of the Owners) on the
Original Closing Date and on each Addition Date, as applicable, pursuant to this
Agreement, in the form of Exhibit F hereto, as such file and schedule will be
updated and supplemented from time to time, and incorporated by reference into
this Agreement. “Recharacterization” shall have the meaning specified in Section
2.6. “Records” shall mean all Credit Agreements and other documents, books,
records and other information (including, without limitation, the original or a
copy of the credit application fully executed by the Obligor, the file stamped
copy of the relevant UCC financing statements, if any, or such other documents
that the Transferor or Finco or its affiliates shall keep on file, in accordance
with its customary procedures, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) maintained by the
Servicer or the Transferor with respect to the Transferred Receivables and the
related Obligors. -41- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101058.jpg]
“Recoveries” shall mean, for any period, Collections on Written-Off Receivables
during such period (including Receivables transferred to the Transferor under
Section 2.13, but not Receivables repurchased under Section 2.12 or Section
2.15(d)); provided, that the parties agree that (a) tax refunds, whether in the
form of cash or otherwise, with respect to Receivables, and (b) any cash
payments (or equivalent) or any other cash proceeds collected on EPS Receivables
(including cash proceeds of Related Rights with respect to such EPS Receivables)
shall not constitute Collections or Recoveries. “Reducing Ownership Group” shall
have the meaning specified in Section 2.17(ii). “Regulation D” shall mean
Regulation D of the Board of Governors of the Federal Reserve System, as the
same may be amended, supplemented or otherwise modified and in effect from time
to time. “Regulatory Change” shall mean (i) the adoption after the date hereof
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage), or any change
therein, by any United States or foreign governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof,
after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any United States or foreign
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) issued after the date hereof
by any such authority, central bank or comparable agency, or (iii) the
compliance, whether commenced prior to or after the date hereof, by any Owner,
Participant or Support Party with the requirements of (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or (b) any existing or future rules,
regulations, guidance, interpretations or directives from the U.S. bank
regulatory agencies relating to the Dodd-Frank Wall Street Reform and Consumer
Protection Act (whether or not having the force of law), or (c) the rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or any United States or foreign regulatory authorities, in each case
relating to the international regulatory framework for banking capital and
liquidity measurements, standards and monitoring known collectively as “Basel
III”, regardless of the date when enacted, adopted, issued or implemented.
“Related Document” shall mean this Agreement, the Sale Agreement, the
Performance Guaranty, each Control Agreement, each Eligible Interest Rate Cap,
the Administrative Agent Fee Letter, each other Fee Letter, the LLC Agreement,
each updated Daily Receivables File, each updated Receivables Schedule, and such
other documents and certificates executed and delivered in connection therewith.
-42- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101059.jpg]
“Related Rights” shall mean, with respect to any Transferred Receivable, all of
Finco’s and the Transferor’s right, title and interest in, to and under: (i) the
related Credit Agreement (but not Finco’s obligations, if any, under such Credit
Agreement), all security interests, hypothecations, reservations of ownership,
liens or other adverse claims and property subject thereto from time to time
purporting to secure payment of such Transferred Receivable, whether pursuant to
the contract pursuant to which such Transferred Receivable was originated,
together with all financing statements, registrations, hypothecations, charges
or other similar filings or instruments against an Obligor and all security
agreements describing any collateral securing such Transferred Receivable, if
any; (ii) all guarantees, insurance policies (including any rights to payments
to be made directly or indirectly by an insurance company or an insurer to
Finco, one of Finco’s Affiliates or the related Obligor in connection with the
exercise by such Obligor of the Jump Contract Feature of a Jump Contract), if
applicable, and other agreements or arrangements of whatsoever character from
time to time supporting of such Transferred Receivable whether pursuant to the
related Credit Agreement or otherwise; (iii) all Collections with respect to
such Transferred Receivable; (iv) any Third PartyJump Contract Payment Rights
(including, but not limited to, any rights to payments to be made by Cwork
Solutions, LP or one of its Affiliates); (v) all of the Transferor’s right,
title and interest in, to and under the Sale Agreement, including, without
limitation, all amounts due or to become due to the Transferor from Finco under
the Sale Agreement and all rights, remedies, powers, privileges and claims of
the Transferor against Finco under the Sale Agreement (whether arising pursuant
to the terms of the Sale Agreement or otherwise available to the Transferor at
law or in equity); and (vi) all proceeds of the foregoing, including, without
limitation, all related amounts on deposit in the Collection Account. “Relevant
UCC” shall mean the Uniform Commercial Code as in effect from time to time in
all applicable jurisdictions. “Remaining Term” shall mean, with respect to any
Transferred Receivable, the number of remaining Scheduled Payments required
under the Credit Agreement assuming any upgrade option is not exercised.
“Replacement Receivable” shall mean any Receivable transferred on an Addition
Date pursuant to Section 2.15(a), Section 2.15(d) or Section 2.21. -43- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101060.jpg]
“Repurchase Amount” shall mean with respect to any Transferred Receivable, the
Principal Balance as of the close of business on the last day of the immediately
preceding Collection Period. “Repurchased Receivable” shall mean a Transferred
Receivable purchased as of the close of business on the last day of a Collection
Period by the Servicer pursuant to Section 2.11 or repurchased or retransferred
as of such time by the Transferor pursuant to Section 2.12, Section 2.13 or
Section 2.15(d), as applicable. “Required Hedge Rate” shall mean, a percentage
equal to, for all Eligible Interest Rate Caps in effect as of any date of
determination, the highest weighted average strike rate calculated at any time
over the remaining hedge notional schedules under all such Eligible Interest
Rate Caps then in effect, weighted based on the applicable notional amounts at
such point in time; provided, that for the purposes of this Required Hedge Rate
calculation, if at any time any interest rate cap agreement no longer qualifies
as an Eligible Interest Rate Cap as a result of the Cap Counterparty no longer
qualifying as an Eligible Cap Counterparty, the Required Hedge Rate will be
determined inclusive of such interest rate cap agreement’s strike rate until
such Cap Counterparty is replaced in accordance with Exhibit D. “Required
Owners” shall mean, at any time, the Funding Agents representing Ownership
Groups having in the aggregate at such time Ownership Group Percentages equal to
at least 66-2/3%; provided, that, if at any time there exists one or more
Defaulting Ownership Groups, “Required Owners” shall mean Funding Agents
representing Non-Defaulting Ownership Groups having in the aggregate
Non-Defaulting Ownership Group Percentages equal to 66-2/3%, where:
“Non-Defaulting Ownership Group” shall mean, at any time, each Ownership Group
other than a Defaulting Ownership Group; and “Non-Defaulting Ownership Group
Percentage” shall mean, at any time, with respect to any Non-Defaulting
Ownership Group, the percentage equivalent of a fraction, the numerator of which
is the Ownership Group Purchase Limit of such Non-Defaulting Ownership Group and
the denominator of which is the aggregate of the Ownership Group Purchase Limits
of all Non-Defaulting Ownership Groups. Notwithstanding the foregoing, if at any
time all Ownership Groups are Defaulting Ownership Groups, then “Required
Owners” shall at such time be determined in accordance with the preceding
sentence without giving effect to the proviso contained therein. “Requirements
of Law” shall mean, as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or -44- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101061.jpg]
any of its property is subject, whether federal, state or local (including usury
laws and the federal Truth in Lending Act). “Resolution Authority” means an EEA
Resolution Authority or, with respect to any UK Financial Institution, a UK
Resolution Authority. “Response Date” shall have the meaning specified in
Section 2.17. “Revolving Period” shall mean the period from and including the
Original Closing Date to (but excluding) the Amortization Date. “Rule 17g-5”
shall have the meaning specified in Section 9.8(a). “S&P” shall mean Standard &
Poor’s Rating Services, a division of McGraw-Hill Financial, together with any
successors to the business of the division. “Sale Agreement” shall mean the
Third Amended and Restated Receivables Sale Agreement, dated as of October 23,
2018, between Finco, as seller, and the Transferor, as purchaser, as the same
may be modified, supplemented, amended or amended and restated from time to
time. “Sanctioned Country” shall mean, at any time, a country which is the
subject or target of any Sanctions. “Sanctioned Person” shall mean, at any time,
(a) any Person listed in any Sanctions-related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the European Union, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person. “Sanctions” shall mean EU Sanctions and U.S.
Sanctions. “Scheduled Expiry Date” shall mean November 19, 2020, unless extended
from time to time in accordance with Section 2.17. “Scheduled Payment” on a
Receivable shall mean the scheduled periodic payment of principal and, if
applicable, interest, required to be made by the Obligor. “Section 8.2 Costs”
shall have the meaning specified in Section 8.2(h). “Section 8.3 Costs” shall
have the meaning specified in Section 8.3(c). -45- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101062.jpg]
“Senior Notes” means the senior unsecured notes issued pursuant to the base
indenture, dated as of April 28, 2013, among TMUSA, each of the guarantors party
thereto, Deutsche Bank Trust Company Americas, as trustee, as amended,
supplemented or otherwise modified from time to time (and any substantially
identical notes issued in respect thereof). “Servicer” shall mean Finco, as the
servicer of the Transferred Receivables, and each successor to Finco (in the
same capacity) pursuant to Section 6.6. “Servicer Default” shall mean an event
specified in Section 6.7. “Servicing Fee” shall mean the fee payable to the
Servicer for services rendered during the respective Collection Period,
determined pursuant to Section 6.9. “Servicing Fee Rate” shall mean 1.00% per
annum. “Servicing Officer” means any officer of the Servicer or any designee of
any officer of the Servicer that has been approved in writing by the
Administrative Agent who, in each case, is involved in, or responsible for, the
administration and servicing of Receivables. “Smart Watch” shall mean a smart
watch that has a SIM card. “Smart Watch Receivable” shall mean a Receivable
related to a Smart Watch. “Sprint Transaction” shall mean the transactions
contemplated by that certain Business Combination Agreement, dated as of April
29, 2018, by and among TMUS, Huron Merger Sub LLC, a Delaware limited liability
company and a wholly owned subsidiary of TMUS (“Merger Company”), Superior
Merger Sub Corporation, a Delaware corporation and a wholly owned subsidiary of
Merger Company, Sprint Corporation, a Delaware corporation, Starburst I, Inc., a
Delaware corporation, Galaxy Investment Holdings, Inc., a Delaware corporation,
and for the limited purposes of certain covenants and representations and
warranties that are expressly obligations of such persons, Deutsche Telekom AG,
an Aktiengesellschaft organized and existing under the laws of the Federal
Republic of Germany, Deutsche Telekom Holding B.V., a besloten vennootschap met
beperkte aansprakelijkheid organized and existing under the laws of the
Netherlands, and SoftBank Group Corp., a Japanese kabushiki kaisha. “Starbird”
shall mean Starbird Funding Corporation, a Delaware corporation, together with
its successors and assigns. “Starbird Funding Agent” shall mean the Funding
Agent for the Starbird Owners identified on the signature pagesSchedule I
hereto, together with its successors and assigns. “Starbird Funding Rate” shall
mean: -46- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101063.jpg]
(A) with respect to any Accrual Period, to the extent Starbird is funding the
related Ownership Tranche during such Accrual Period through the issuance of
commercial paper, the sum of (i) a rate per annum equal to the rate per annum
calculated by the Starbird Funding Agent to reflect Starbird’s cost of funding
such Ownership Tranche, taking into account the weighted average rate at which
interest or discount is accruing on or in respect of such commercial paper notes
during such period (determined in the case of discount commercial paper notes by
converting the discount to an annual yield equivalent rate calculated on the
basis of a 360-day year), any fees attributable to paying agents and the
commissions of placement agents and dealers in respect of such commercial paper
and any costs associated with funding small or odd-lot amounts, to the extent
that such commissions or costs are allocated, in whole or in part, to such
commercial paper by such Agent, and (ii) the Program Fee; or (B) to the extent
that Starbird or any other Owner that is a member of its related Ownership Group
is funding or maintaining any Net Investment (or portion thereof) other than
through the issuance of Commercial Paper, a rate equal to the Liquidity Funding
Rate for such Accrual Period or portion thereof; provided, however, that if an
Amortization Event has occurred and is continuing, then the Starbird Funding
Rate shall be the rate determined pursuant to clause (A) or clause (B) above, as
applicable, plus the Amortization Rate; provided further, that if a Termination
Event has occurred and is continuing, then the Starbird Funding Rate shall be
the rate determined pursuant to clause (A) or clause (B) above, as applicable,
plus the Default Rate. “Starbird Liquidity Asset Purchase Agreement” shall mean
the Amended and Restated Global Liquidity Asset Purchase Agreement, dated as of
December 14, 2015, among Starbird, the Starbird Funding Agent, as liquidity
agent, each of the Starbird Liquidity Providers signatory thereto, and BNP
Paribas, New York Branch, as administrator, as amended by the Amended and
Restated Supplement No. 143 thereto, dated as of the 2017 Amendment Closing
Date, as the same may from time to time be amended, restated, supplemented or
otherwise modified. “Starbird Liquidity Providers” shall mean each of the
liquidity providers party to the Starbird Asset Purchase Agreement and any other
Conduit Support Provider related to Starbird. “Starbird Owners” shall mean the
Starbird Funding Agent, Starbird, each assignee of Starbird which is an
Affiliate Conduit and the Starbird Liquidity Providers, and any assignee thereof
chosen by the Starbird Funding Agent with the consent of the Transferor, which
consent shall not be unreasonably withheld. -47- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101064.jpg]
“Subsidiary” means, with respect to any specified Person (i) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and (ii) any partnership (A) the sole general partner or
the managing general partner of which is such Person or a Subsidiary of such
Person or (B) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof). “Successor Servicer”
shall mean an event specified in Section 6.6(b). “Support Facility” shall mean
any liquidity or credit support agreement in favor a Conduit Purchaser which
relates to this Agreement, Net Investment of the Ownership Group of which such
Conduit Purchaser is a member and the other documents relating hereto (including
any agreement to purchase an assignment of or participation in, or to extend a
liquidity loan with respect to, such Conduit Purchaser’s interest in such Net
Investment). “Support Party” shall mean any bank, insurance company or other
financial institution extending or having a commitment or option to extend funds
to or for the account of a Conduit Purchaser (including by agreement to purchase
an assignment of, or participation in, the Net Investment of the Ownership Group
of which such Conduit Purchaser is a member) under a Support Facility. Each
Committed Purchaser shall be deemed to be a Support Party for the Conduit
Purchaser(s) in the related Ownership Group. “T-Mobile Information” shall mean,
with respect to each Receivable sold hereunder from time to time, the following:
(a) billing account number, (b) invoice number, (c) invoice Due Date, (d)
invoice date, (e) invoice amount, and (f) and outstanding balance. “Taxes” shall
have the meaning specified in Section 8.2(a). “Termination Date” shall mean the
earlier to occur of (i) a Termination Event (other than a Termination Event
under Section 7.1(a)) and the delivery by the Administrative Agent of a notice
of termination pursuant to Section 7.2, or the occurrence of a Termination Event
under Section 7.1(a) and (ii) the date which is thirty-six (36) months following
the occurrence of the Amortization Date (other than due to the occurrence of a
Termination Event). “Termination Event” shall mean an event described in Section
7.1. “Termination Notice” shall mean an event specified in Section 6.6(a). -48-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101065.jpg]
“Third Party Jump Notice” shall have the meaning specified in Section 2.15(b).
“Third Party Jump Payor” shall have the meaning specified in Section 2.15(b).
“Third Party Payment Right” shall mean, with respect to a Jump Contract, all
rights to payment and amounts receivable relating to the exercise of the
applicable Jump Contract Feature, where a third party is obligated to pay off at
least the full outstanding Principal Balance of the Receivable relating to the
Jump Contract. “Thirty-Six Month Contract Receivable Transfer Date” shall mean
the date on which the first Receivable related to a handset device with a
contract term of more than 25 months (but not in excess of 37 months) is
transferred from Finco to the Transferor pursuant to the Sale Agreement. “TMUS”
shall mean T-Mobile US, Inc., a Delaware corporation, and its successors in
interest to the extent permitted hereunder. “TMUS Competitor” shall mean Verizon
Communications Inc., Sprint Corporation, AT&T Inc., Comcast Corporation, Charter
Communications, Inc., DISH Network Corporation, TracFone Wireless, Inc.,
Alphabet Inc. and any other entity agreed to be a competitor between the
Servicer and the Administrative Agent and any affiliates and successors thereof,
unless such entity is an Affiliate of TMUS. The Administrative Agent will notify
the Funding Agents of any such other entity agreed upon between the Servicer and
the Administrative Agent. “TMUS Event” shall mean TMUS’s long-term unsecured
debt rating falls below “B21” by Moody’s and TMUSA’s long-term unsecured debt
rating falls below “B+” by S&P. “TMUSA” shall mean T-Mobile USA, Inc., a
Delaware corporation, and its successors in interest to the extent permitted
hereunder. “Total Distribution Amount” shall mean, for each Payment Date, the
sum of (i) the aggregate Collections in respect of Transferred Receivables
deposited in the Collection Account and not previously applied and (ii) any
interest received in connection with funds on deposit in the Collection Account
and not previously applied. For the avoidance of doubt, the parties hereto
acknowledge and agree that clause (ii) of the defined term “Total Distribution
Amount” does not include collateral (if any) posted by a Cap Counterparty
pursuant to the terms of an Eligible Interest Rate Cap. “Tranche Period” shall
mean a specified period (as determined by the related Owner or Funding Agent)
during which an Ownership Tranche will accrue interest by reference -49-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101066.jpg]
to a component of a Yield Rate, including the Eurodollar Rate, the Prime Rate or
a Federal Funds Effective Rate. “Transaction Fee Letter” shall mean the Third
Amended and Restated Transaction Fee Letter, dated as of October 23, 2018 (which
supersedes the Second Amended and Restated Transaction Fee Letter dated as of
August 21, 2017), by and among the Transferor, the Gotham Funding Agent, the
Helaba Funding Agent, the Starbird Funding Agent and the Old Line Funding Agent,
setting forth certain fees and expenses payable to each such Funding Agent (for
the benefit of its respective Owners) by the Transferor in connection with this
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time. “Transferor” shall mean T-Mobile Handset Funding
LLC, a Delaware limited liability company, and its successors in interest to the
extent permitted hereunder. “Transferor Distribution Amount” shall mean, for
each Payment Date, 5% of the Total Distribution Amount for the related Payment
Date. “Transferred Assets” shall have the meaning specified in Section 2.1(a).
“Transferred Receivable” shall mean the Receivables which are transferred by the
Transferor to the Administrative Agent (for the benefit of the Owners), pursuant
to this Agreement and which are identified on Schedule II hereto, with respect
to the Initial Receivables (as such Schedule II may be modified from time to
time pursuant the updated Receivables Schedules to be delivered pursuant to
Section 2.1(c)); provided, that if any Transferred Receivable is reconveyed to
the Transferor or conveyed to the Servicer, in each case, as specified in
Section 2.11, Section 2.12 or Section 2.13, as applicable, such Receivable shall
no longer constitute a Transferred Receivable. “UK Financial Institution” means
any BRRD Undertaking (as such term is defined under the PRA Rulebook (as amended
form time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any person falling within IFPRU 11.6 of the FCA Handbook (as
amended from time to time) promulgated by the United Kingdom Financial Conduct
Authority, which includes certain credit institutions and investment firms, and
certain affiliates of such credit institutions or investment firms. “UK
Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “U.S. Sanctions” shall mean economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State. -50- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101067.jpg]
“Volcker Rule” shall have the meaning specified in Section 3.1(i). “Voting
Shares” means, with respect to any specified Person as of any date, the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person. “Wholly Owned Subsidiary” means, as to any
Person, any other Person all of the Capital Stock of which (other than (a)
directors’ qualifying shares and (b) nominal shares issued to foreign nationals
to the extent required by applicable Requirement of Law) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries. “Write-Down and
Conversion Powers” means, (a) with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel, reduce,
modify or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers. “Written-Off
Receivable” shall mean any Receivable which has been written off as
uncollectible by the Servicer in accordance with the Servicer’s Credit and
Collection Policies. “Yield” shall have the meaning specified in Section 2.8(c).
“Yield Overage” shall have the meaning specified in Section 2.8(c). “Yield Rate”
shall mean, with respect to each Owner, such Owner’s Net Investment and any
Accrual Period or portion thereof, the following: (A) a rate equal to the Old
Line Funding Rate, with respect to Old Line, (B) a rate equal to the Gotham
Funding Rate, with respect to Gotham, (C) a rate equal to the Helaba Funding
Rate, with respect to Helaba, (D) a rate equal to the Starbird Funding Rate,
with respect to Starbird, or (E) the applicable rate specified in the related
Assignment and Assumption Agreement to which any other Owner becomes a party to
this Agreement. “Yield Shortfall” shall have the meaning specified in Section
2.8(c). Section 1.2 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word -51- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101068.jpg]
“from” means “from and including” and the words “to” and “until” each means “to
but excluding.” Section 1.3 Other Definitional Provisions. (a) All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. (b) As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under generally accepted accounting principles, the
definitions contained in this Agreement or in any such certificate or other
document shall control. (c) The words “hereof,” “herein,” “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; Section, Schedule
and Exhibit references contained in this Agreement are references to Sections,
Schedules and Exhibits in or to this Agreement unless otherwise specified; and
the term “including” shall mean “including without limitation.” (d) The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. ARTICLE II. SALES AND SETTLEMENTS
Section 2.1 Facility. (a) Sales of Receivables. Upon the terms and subject to
the conditions herein set forth (including, without limitation, the applicable
conditions set forth in Article IV), in consideration of the payment of the
Purchase Price and upon receipt of the related Cash Purchase Price for the
relevant Transferred Assets, the Transferor hereby sells, transfers, assigns and
conveys to the Administrative Agent (for the benefit of the Owners), without
recourse except as provided herein, all of its right, title and interest in, to
and under (i) the Initial Receivables existing at the close of business on the
Initial Cut-Off Date, in the case of Receivables sold, transferred, assigned and
conveyed on the Original Closing Date, and the Additional Receivables hereafter
acquired by the Transferor to be sold, transferred, assigned and conveyed by the
Transferor to the Administrative Agent (for the benefit of the Owners) after the
Original Closing Date on each Addition Date, in each case as identified in the
Receivables Schedule and the Daily -52- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101069.jpg]
Receivables File to be maintained and updated from time to time by the Servicer,
(ii) all Related Rights relating thereto, and Recoveries, (iii) all monies due
or to become due and all amounts received or receivable with respect thereto,
(iv) the rights, remedies, powers, privileges and claims of the Transferor under
or with respect to the Sale Agreement (whether arising pursuant to the terms of
the Sale Agreement or otherwise available to the Transferor at law or in
equity), (v) the Collection Account and all amounts from time to time credited
to the Collection Account (including, without limitation, interest, cash and
other property from time to time received, receivable or otherwise distributed
in respect of or in connection with amounts on deposit in the Collection
Account), and (vi) all proceeds (including “proceeds” as defined in the UCC)
thereof (such property, collectively, the “Transferred Assets”). Each Conduit
Purchaser, in its sole discretion, may fund its Ownership Group Percentage of
any requested purchase of Transferred Assets, and in the event such Conduit
Purchaser elects not to fund its Ownership Group Percentage of any requested
purchase of Transferred Assets, the related Committed Purchaser shall make such
purchase; provided that, no such purchase shall be made by an Owner to the
extent that, after giving effect thereto, (x) the Aggregate Net Investment would
exceed the Purchase Limit or (y) the aggregate of the Net Investments of the
Owners in any Ownership Group would exceed the Ownership Group Purchase Limit
for such Ownership Group. The parties hereto hereby agree that to the extent an
Ownership Group includes only Committed Purchasers and does not include any
Conduit Purchasers, conditions precedent to funding requirements relating to
Conduit Purchasers in such Ownership Group shall be deemed inapplicable.
Notwithstanding anything to the contrary contained in this Agreement or any
Daily Receivables File or updated Receivables Schedule (whether expressed or
implied), the parties hereto from time to time acknowledge and agree that (i) in
connection with the sales, transfers and assignments of Transferred Assets, the
Administrative Agent is acting solely as an agent for the Owners and their
respective Funding Agents and not in a fiduciary capacity and (ii) the
Administrative Agent does not, by virtue of its accepting such sales, transfers
and assignments of Transferred Assets, assume any obligation to any Funding
Agent or any Owner except such obligations as may be expressly set forth in this
Agreement. (b) Purchase Price. The purchase price payable to the Transferor for
the Transferred Assets shall be paid as follows: (i) from the cash paid by the
Owners (or the related Funding Agents on behalf of such Owners) on the Original
Closing Date to purchase Initial Receivables, if any, and cash paid on any other
Funding Date or Addition Date (to the extent funds are available and used to
purchase Additional Receivables) (the “Cash Purchase Price”); (ii) to the extent
available, in cash from the proceeds of the sale of the Transferred Assets and
Collections available pursuant to Section 2.8(a)(i)(B); and -53- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101070.jpg]
(iii) to the extent cash proceeds are unavailable, by an increase in the
Deferred Purchase Price payable to the Transferor hereunder (collectively, the
“Purchase Price”). The parties hereto agree that the cash component of the
Purchase Price of the Transferred Receivables paid to the Transferor from time
to time shall be allocated, upon receipt, first to payment of the Purchase Price
of Receivables that, at such time, has been appropriately categorized as
“earned” for accounting purposes by the Servicer. (c) Addition of Receivables.
Subject to satisfaction of the conditions specified in Section 4.3, the
Transferor may sell, transfer, assign and convey Additional Receivables on any
Addition Date. On each Addition Date, the Servicer shall provide the
Administrative Agent with a Daily Receivables File identifying all Additional
Receivables sold on such Addition Date. On the Original Closing Date and on each
Determination Date starting in December 2015, the Servicer shall provide the
Administrative Agent with an updated Receivables Schedule identifying the
Transferred Receivables sold on or prior to such date. Each Receivables Schedule
and Daily Receivables File shall be incorporated herein by reference and shall
be made a part of this Agreement. Notwithstanding the conditions for the sale
and transfer of Additional Receivables on an Addition Date, there shall be no
conditions for the transfer and sale of Replacement Receivables from the
Transferor to the Administrative Agent (for the benefit of the Owners) relating
to and following the exercise of Jump Contract Features. Notwithstanding
anything in this Agreement to the contrary, the Transferor may sell, assign,
transfer or otherwise convey Additional Receivables to the Administrative Agent
(for the benefit of the Owners) to the extent necessary to cure an Asset Base
Deficiency. (d) The Transferor hereby appoints the Servicer as its agent to
receive payment of the Purchase Price for Receivables sold by it to the
Administrative Agent (for the benefit of the Owners) hereunder and hereby
authorizes the Administrative Agent and/or the Funding Agents (each for the
benefit of the related Owners) to make all payments due to the Transferor
directly to, or as directed by, the Servicer. The Servicer hereby accepts and
agrees to such appointment. (e) Following each sale of Receivables, (i) the
Transferor shall have sold all right, title and interest in the Transferred
Receivables and Related Rights to the Administrative Agent (for the benefit of
the Owners); (ii) the Transferor shall have no retained right, title or interest
in the Receivables or any rights with respect to the Obligors thereof; (iii) the
Transferor shall have the right to the Deferred Purchase Price payable in
accordance with the terms hereof; (iv) the payment obligation of the Obligors is
owed to the Owners, and the Owners will look to the Collections on the
Receivables and not the Transferor or Finco for the payment of such obligations;
and (v) the Transferor and the Servicer will apply Collections with respect to
the Receivables in accordance with the terms of this Agreement. (f) The
Transferor shall on or prior to (i) the Original Closing Date, in the case of
Initial Receivables, and (ii) the applicable Addition Date, in the case of
Additional Receivables, indicate in its books and records and in the appropriate
computer files that such Receivables and -54- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101071.jpg]
the related Transferred Assets have been conveyed by the Transferor to the
Administrative Agent (for the benefit of the Owners) pursuant to this Agreement.
Section 2.2 Incremental Fundings. (a) Subject to the conditions specified in
this Section 2.2, the Transferor may from time to time on any date during the
Revolving Period request that the Owners make an Incremental Funding and the
Owners shall make such Incremental Funding to the extent that the applicable
conditions set forth below and in Section 4.2 are satisfied. To the extent an
Ownership Group consists of only a Committed Purchaser, thesuch Committed
Purchaser shall make such Incremental Funding; and to the extent an Ownership
Group includes one or more Conduit Purchasers, each Conduit Purchaser in such
Ownership Group may, in its sole discretion, make an Incremental Funding in
connection therewith and in the event such Conduit Purchaser elects not to make
such Incremental Funding, each related Committed Purchaser shall make such
Incremental Funding instead; provided, that no Incremental Funding shall be made
by any Owner to the extent that, after giving effect thereto, (x) the Aggregate
Net Investment would exceed the Purchase Limit or (y) the aggregate of the Net
Investments of the Owners in any Ownership Group would exceed the Ownership
Group Purchase Limit for such Ownership Group, and no Incremental Funding shall
be made by any Owner in a Reducing Ownership Group or a Defaulting Ownership
Group. Subject to the terms and conditions hereof (and except as expressly
contemplated in Section 2.1(a), Section 2.2(c), Section 2.17, Section 2.18 or
Section 2.19(b)), Incremental Fundings shall be allocated among the Owners pro
rata in accordance with the respective Ownership Group Percentages of their
related Ownership Groups. The aggregate minimum amount of any Incremental
Funding shall be in an aggregate minimum amount equal to $500,000 (or an
integral multiple of $100,000 if in excess thereof). (b) No Incremental Funding
shall be made by any Owner unless: (i) at least four (4) Combined Business Days
preceding the requested Funding Date, the Transferor and Finco, in its
individual capacity and as Servicer, shall have executed a funding notice in
substantially the form of Exhibit G to this Agreement (a “Funding Notice”), and
the Servicer shall have delivered to each Funding Agent and the Administrative
Agent, a signed copy of such Funding Notice (which may be in electronic form),
which Funding Notice shall contain the information contemplated in Exhibit G
hereto (and such additional information as the Administrative Agent (on behalf
of any Funding Agent) may reasonably request); provided, that such notice
requirement shall not apply to any funding to occur on the Original Closing Date
or the 2016 Amendment Closing Date; and (ii) on or prior to such Funding Date,
all of the applicable conditions set forth in Section 4.2 shall have been
satisfied. (i) Notwithstanding anything to the contrary contained in this
Agreement (including Section 2.2(a) and 2.2(b)), after the Servicer delivers a
Funding Notice in connection with a proposed -55- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101072.jpg]
Incremental Funding pursuant to Section 2.2(b), a Committed Purchaser (or its
related Funding Agent) may, not later than 10:00 a.m. (New York time), on the
Business Day immediately preceding the proposed Funding Date, deliver a written
notice (a “Delayed Purchase Notice” to the Transferor and the Administrative
Agent of its intention to fund its share of the related Incremental Funding
(such share, the “Delayed Amount”) on a date (the date of such funding, the
“Delayed Purchase Date”) that is on or before the thirty-fifth (35th) day
following the requested Funding Date (or if such day is not a Business Day, then
on the next succeeding Business Day) rather than on the requested Funding Date.
Any such Committed Purchaser (or its Funding Agent) shall also deliver to the
Transferor and the Servicer such Committed Purchaser’s certification that it
intends to take similar action in other substantially similar financing
arrangements (which are subject to comparable funding levels) in which it is
involved in a correlative role. A Committed Purchaser that delivers a Delayed
Purchase Notice with respect to any Funding Date shall be referred to herein as
a “Delaying Purchaser” with respect to such Funding Date, and any Ownership
Group containing a Delaying Purchaser shall be referred to as a “Delaying
Ownership Group” with respect to such Funding Date. (ii) If one or more Delaying
Purchasers timely deliver Delayed Purchase Notices with respect to any Funding
Date, the Administrative Agent shall, by no later than 12:00 p.m. (New York
time), on the Combined Business Day preceding such Funding Date, request the
Owners in each Ownership Group that is not a Delaying Ownership Group with
respect to such Funding Date (each a “Non-Delaying Ownership Group”) to fund an
additional portion of the related Incremental Funding on such Funding Date,
equal to such Non-Delaying Ownership Group’s proportionate share (based upon its
respective Ownership Group Purchase Limit relative to the sum of the Ownership
Group Purchase Limits for all Non-Delaying Ownership Groups) of the aggregate
Delayed Amount with respect to such Funding Date (not to exceed such
Non-Delaying Ownership Group’s Ownership Group Purchase Limit). Each
Non-Delaying Ownership Group shall use commercially reasonable efforts to fund
such portion of the aggregate Delayed Amount with respect to such Funding Date,
on the requested Funding Date, but in any event shall fund such amount, not
later than two (2) Combined Business Days after such requested Funding Date. For
the avoidance of doubt, each Non-Delaying Ownership Group’s obligation to fund
any portion of the aggregate Delayed Amount under this Section 2.2(c)(ii) shall,
as contemplated in Section 2.2(b), be subject to satisfaction of each of the
conditions precedent set forth in Section 2.2(b) and Section 4.2, and shall be
subject to the limits set forth in Section 2.2(a). (iii) If the additional
amounts to be funded by the Non-Delaying Ownership Groups under Section
2.2(c)(ii) are not sufficient to provide the aggregate amount requested by the
Transferor in the related Funding Notice, the Transferor may (x) revoke the
related Funding Notice or (y) reduce the amount of the requested Incremental
Funding by prompt written notice to the Administrative Agent following such
determination. (d) (i) If the conditions to the Incremental Funding on the
requested Funding Date described in Section 2.2(a), Section 2.2(b) and Section
4.2 are satisfied on the requested Funding Date, there shall be no conditions
whatsoever (including, without limitation, the occurrence of -56- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101073.jpg]
the Amortization Date, notwithstanding any statement to the contrary in Section
2.2(a)) to the obligation of any Committed Purchaser in a Delaying Ownership
Group to fund the amount described in this Section 2.2(d)(i) on the related
Delayed Purchase Date except as expressly set forth in this clause (i). On each
Delayed Purchase Date with respect to a Funding Date, the Funding Agent for each
Delaying Ownership Group shall fund its proportionate share (based upon the
Ownership Group Purchase Limit for such Delaying Ownership Group relative to the
sum of the Ownership Group Purchase Limits for all Delaying Ownership Groups) of
an amount equal to (A) the Delayed Amount for such Delayed Purchase Date minus
(B) the portion of payments in reduction of the Aggregate Net Investment made to
the Non-Delaying Ownership Groups pursuant to Section 2.8(f)(z) on any date
occurring after delivery of the Delayed Purchase Notice for such Delayed
Purchase Date but prior to such Delayed Purchase Date, and such amount shall be
distributed to (x) first, the Funding Agent for each Non-Delaying Ownership
Group, pro rata, based on the relative amount funded by such Non-Delaying
Ownership Group pursuant to Section 2.2(c)(ii), up to the amount funded by such
Non-Delaying Ownership Group, such that after giving effect to the funding and
payments to take place on such Delayed Purchase Date, the aggregate amount of
the Net Investments of the Owners in each Non-Delaying Ownership Group as a
percentage of the Aggregate Net Investment is equal to the Ownership Group
Percentage for each such Non-Delaying Ownership Group and (y) second, any excess
shall be paid to an account specified by the Transferor to the extent that such
payment will not result in an Asset Base Deficiency. (ii) Notwithstanding
anything to the contrary contained in this Agreement or any Related Document,
the parties acknowledge and agree that an Ownership Group which includes a
Committed Purchaser that (i) has timely delivered a Delayed Purchase Notice to
the Transferor with respect to any Funding Date and (ii) funds its full share of
the requested Incremental Funding (as such amount may have been reduced pursuant
to any updated Funding Notice delivered pursuant to Section 2.2(c)(iii)) on or
before the applicable Delayed Purchase Date will not constitute a Defaulting
Ownership Group solely due to such Committed Purchaser’s failure to fund its
share of such Incremental Funding on the requested Funding Date. Section 2.3
Payment of Cash Purchase Price. On the Original Closing Date (subject to the
satisfaction of the conditions specified in Section 4.1), each Funding Agent, on
behalf of its applicable Owners, paid its Ownership Group Percentage of the
Initial Cash Purchase Price for the Transferred Assets relating to the Initial
Receivables, not later than 2:00 p.m. New York City time on the Original Closing
Date by wire transfer of immediately available funds to the Transferor’s account
specified by the Transferor in a notice to each Funding Agent. On the 2016
Amendment Closing Date and on each Funding Date (subject to the satisfaction of
the conditions specified in Section 4.2), each Funding Agent, on behalf of its
applicable Owners, shall pay its Ownership Group Percentage of the Incremental
Funding not later than 2:00 p.m. New York City time on such Funding Date by wire
transfer of immediately available funds to the Transferor’s account specified by
the Transferor in a notice to each Funding Agent at least four (4) Combined
Business Days prior to such Funding Date. -57- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101074.jpg]
Section 2.4 Filing of UCC Statements. The Transferor agrees to record and file,
at its own expense, a UCC-1 financing statement on the Original Closing Date and
any financing statements (and amendments and continuation statements with
respect to such financing statements when applicable) with respect to the
Transferred Assets sold, assigned, transferred and conveyed by the Transferor
existing on the Initial Cut-Off Date (in connection with the Initial
Receivables) and thereafter created or arising in connection with Additional
Receivables sold, assigned, transferred and conveyed on each Addition Date,
meeting the requirements of applicable state law in such manner and in such
jurisdictions as are necessary or desirable to perfect, and maintain the
perfection of, the sale, transfer, assignment conveyances of its interest in the
Transferred Receivables and the other Transferred Assets to the Administrative
Agent (for the benefit of the Owners), and to deliver a file stamped copy of
each such financing statement and amendment or other evidence of such filing to
the Administrative Agent as soon as practicable after receipt thereof. Each of
the Transferor and Finco, as applicable, hereby authorizes the filing of the
Form UCC-1 financing statements (and amendments and continuation statements with
respect to such financing statements when applicable) described in this Section
2.4 and Section 4.1(f) Section 2.5 Acceptance by Agent. The Administrative Agent
hereby acknowledges its acceptance (for the benefit of the Owners) of all right,
title and interest to the property, now existing and hereafter acquired and
transferred pursuant to Section 2.1, and acknowledges that the Servicer has
delivered the initial Receivables Schedule. Section 2.6 Transfers and Sales;
Security Interest. It is the intention of the parties hereto that the sale,
transfer, assignment and conveyance of the Transferred Assets to the
Administrative Agent (for the benefit of the Owners) shall constitute a sale of
the Transferred Assets by the Transferor to the Administrative Agent (for the
benefit of the Owners) and the beneficial interest in and title to the
Transferred Assets sold, transferred, assigned and conveyed pursuant to Section
2.1 shall not be part of the Transferor’s estate in the event of the filing of a
bankruptcy petition by or against the Transferor under any bankruptcy law.
However, in the event that, notwithstanding the intent of the parties, a court
of competent jurisdiction determines that such transfer and conveyance did not
constitute such a sale or that such sale shall for any reason be ineffective or
unenforceable or that such beneficial interest is a part of the Transferor’s
estate (any of the foregoing, a “Recharacterization”), then this Agreement shall
be deemed to be a security agreement and the conveyances provided for in Section
2.1 shall be deemed to be a grant by the Transferor to the Administrative Agent
(for the benefit of the Owners) of, and the Transferor hereby grants to the
Administrative Agent (for the benefit of the Owners), a security interest in all
of the Transferor’s right, title, and interest, whether now owned or hereafter
acquired, in and to the Transferred Assets to secure the performance of the
obligations of the Transferor under this Agreement. In the case of any
Recharacterization, it is the Transferor’s intention that each remittance of
Collections by or on behalf of the Transferor hereunder or in connection
herewith will have been (i) in payment of a debt incurred by the Transferor in
the ordinary course of business or financial affairs of the Transferor and (ii)
made in the ordinary course of business or financial affairs of the Transferor.
-58- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101075.jpg]
Without limiting the generality of any other provision of this Agreement, the
Transferor hereby grants to the Administrative Agent (for the benefit of the
Owners) a security interest in, all of the Transferor’s right, title and
interest in and to the Transferred Assets and each Eligible Interest Rate Cap.
Section 2.7 Non-Recourse Nature of Deferred Purchase Price. (a) The aggregate
unpaid Deferred Purchase Price for all purchases hereunder shall be payable
solely from Collections on the Transferred Receivables available therefore at
the times and in the manner provided herein. (b) Notwithstanding any provision
contained in this Agreement or any other Related Document to the contrary, the
Administrative Agent and the Funding Agents, on behalf of their respective
Owners, shall not, and shall not be obligated to, pay any amount to the
Transferor in respect of any portion of the Deferred Purchase Price, except to
the extent of Collections on Transferred Receivables available for distribution
to the Transferor in accordance with this Agreement. Any amount that the
Administrative Agent or any Funding Agent is not obligated to pay pursuant to
the prior sentence shall not constitute a claim (as defined in §101 of the
Federal Bankruptcy Code) against, or corporate obligation of, the Administrative
Agent, the Funding Agents, or any Owner, as applicable, for any such
insufficiency unless and until such amount becomes available from Collections
for distribution to the Transferor pursuant to the terms hereof. Section 2.8
General Settlement Procedures. (a) The Servicer shall, no later than two (2)
Business Days following the Date of Processing of Collections of Transferred
Receivables by the Servicer (subject to the provisions of Section 2.8(g) in the
event of any Outage Day), apply such Collections in the following order of
priority: (i) If the Amortization Date has not occurred: (A) first, to deposit
such Collections into the Collection Account until such time as the amount on
deposit is equal to the product of (I) the distributions anticipated by the
Servicer to be required to make the payments contemplated by Section
2.8(d)(i)(A)-(D) and (F) on the following Payment Date, and (II) a fraction, the
numerator of which is twenty (20) and the denominator of which is nineteen (19);
(B) second, to the extent any Additional Receivables are sold on such day, to
pay on behalf of the Administrative Agent to the Transferor a Cash Purchase
Price for each Additional Receivable in an amount equal to the applicable
Receivable Balance for each such Transferred Receivable (which amounts shall be
aggregated and paid to the Transferor in a single payment on each such date);
provided, that following any such sale of Additional Receivables -59- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101076.jpg]
and remittance of the related Cash Purchase Price(s) pursuant to this Section
2.8(a)(i)(B), no Asset Base Deficiency shall exist; and (C) finally, to deposit
any remaining Collections in the Collection Account for application on the next
succeeding Payment Date (provided that with respect to the period from the 2018
Amendment Closing Date to the Payment Date occurring in November 2018, any such
remaining Collections may be paid to the Transferor on any Business Day during
such period in payment of the Deferred Purchase Price so long as no Asset Base
Deficiency shall exist before or after giving effect to any such payment); and
(ii) if the Amortization Date has occurred, to deposit such Collections in the
Collection Account. (b) On each Determination Date, the Servicer shall determine
the Total Distribution Amount, the Owner Distribution Amount, the Transferor
Distribution Amount, the Principal Distribution Amount, the amount, if any,
payable to the Transferor under the Eligible Interest Rate Caps, and all other
amounts required to be paid on the next Payment Date pursuant to Section 2.8(d).
(c) Each Owner’s Net Investment shall accrue yield for each Accrual Period at a
rate per annum equal to the Yield Rate applicable to such Owner. On or prior to
the fourth (4th) Combined Business Day preceding the last day of each Accrual
Period, each Funding Agent will provide to the Servicer and the Transferor an
invoice showing the amount of yield (“Yield”) due for such Accrual Period
(including a good faith estimate for the remaining days in such Accrual Period),
which shall be an amount for each Owner during each day during such Accrual
Period equal to the product of (i) the Yield Rate for such Ownership Group on
such day, (ii) the aggregate Net Investment of the related Ownership Group on
such day and (iii) 1/360; provided, however, that when calculating the Yield
Rate for any Ownership Group by reference to LIBOR, in the event LIBOR would be
a rate less than zero percent per annum, such rate shall be rounded up to zero
percent per annum. If any such invoice contains an estimate that does not equal
the actual Yield due for the related Accrual Period, (1) the invoice delivered
by the applicable Funding Agent to the Servicer and the Transferor for the
immediately following Accrual Period shall include, as applicable, the amount by
which (A) the Yield shown in the current invoice exceeds the estimated Yield
shown in the immediately prior month’s invoice (a “Yield Shortfall”) or (B) the
Yield shown in the current invoice is less than the Yield shown in the
immediately prior month’s invoice (a “Yield Overage”), and (2) the amount of
such Yield Shortfall shall be added to, or the amount such Yield Overage shall
be deducted from, the Yield payable to the applicable Funding Agent on the
following Payment Date. Yield shall accrue on each day occurring during the
applicable Accrual Period and shall be payable to the Administrative Agent (for
distribution in accordance with Section 2.8(d), to each Funding Agent), on each
Payment Date. The Transferor hereby agrees to cause the Servicer to pay, and the
Servicer shall pay, to the Owners entitled thereto in accordance with this
Agreement, from -60- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101077.jpg]
Collections in respect of the Transferred Receivables and other available
amounts on deposit in the Collection Account on each Payment Date, in accordance
with the terms of this Agreement, all amounts due and payable with respect to
the accrued Yield owed to the respective Owners on such day. If any amount
hereunder shall be payable on a day which is not a Combined Business Day, such
amount shall be payable on the next succeeding Combined Business Day. (d) Total
Distribution Amount. (i) On each Payment Date, the Servicer shall apply the
Owner Distribution Amount for such Payment Date as follows: (A) first, to pay to
the Servicer 95% of the sum of (1) the Servicing Fee for the preceding
Collection Period and (2) any unpaid Servicing Fee from prior Collection
Periods; (B) second, to pay to each Funding Agent (on behalf of the Owners in
its Ownership Group) in accordance with Section 2.8(f), any Yield due on such
Payment Date subject to the provisions of Section 2.8(c); provided, that
following the occurrence of an Amortization Event or a Termination Event, the
portion of the applicable Yield payable to any Funding Agent (on behalf of the
Owners in its Ownership Group) relating to the applicable Amortization Rate or
Default Rate shall be paid pursuant to clause (vii) below; (C) third, to pay to
each Funding Agent (on behalf of the Owners in its Ownership Group) in
accordance with Section 2.8(f), the Principal Distribution Amount with respect
to such Payment Date and any unpaid Principal Distribution Amount with respect
to any prior Payment Date to be used, in each case, to reduce the Aggregate Net
Investment; (D) fourth, to pay to the Administrative Agent (for its own account)
95% of any accrued and unpaid fees then due and owing in accordance with the
Administrative Agent Fee Letter; (E) fifth, if the Amortization Date has
occurred, to pay to each Funding Agent (on behalf of the Owners in its Ownership
Group) in accordance with Section 2.8(f), amounts remaining to reduce the
Aggregate Net Investment to zero; (F) sixth, to pay any other Aggregate Unpaids
(other than those payable under Section 2.8(d)(i)(G) or Section 2.8(d)(i)(H), if
any) then due and owing; (G) seventh, following the occurrence of an
Amortization Event or Termination Event, the portion of the Yield payable to
each Funding Agent (on -61- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101078.jpg]
behalf of the Owners in its Ownership Group) relating to the applicable
Amortization Rate or Default Rate due on such Payment Date; (H) eighth, during
the Revolving Period, to pay to the Funding Agent (on behalf of the Owners in
its Ownership Group) for each Reducing Ownership Group (if any), the outstanding
Net Investment of such Reducing Ownership Group as of such Payment Date; and (I)
ninth, to pay to the Transferor any amount remaining with respect to such
Payment Date as payment of the Deferred Purchase Price. (ii) On each Payment
Date, the Servicer shall apply the Transferor Distribution Amount for such
Payment Date as follows: (A) first, to pay to the Servicer 5% of the sum of (1)
the Servicing Fee for the preceding Collection Period and (2) any unpaid
Servicing Fee from prior Collection Periods; (B) second, to pay to the
Transferor as payment of the Deferred Purchase Price an amount equal to the
product of (1) the aggregate amount distributed to the Funding Agents pursuant
to Section 2.8(d)(i)(B) on such Payment Date, and (2) a fraction, the numerator
of which is five (5) and the denominator of which is ninety-five (95); provided,
that in the event any Yield payable to the Funding Agents is attributable to any
Yield Rate in excess of the Required Hedge Rate, the amount of such payment
shall be reduced by an amount equal to (1) the amount of such excess multiplied
by (2) a fraction, the numerator of which is five (5) and the denominator of
which is ninety-five (95); (C) third, to pay to the Transferor as payment of the
Deferred Purchase Price an amount equal to the product of (1) the aggregate
amount distributed to the Funding Agents pursuant to Section 2.8(d)(i)(C) on
such Payment Date, and (2) a fraction, the numerator of which is five (5) and
the denominator of which is ninety-five (95); (D) fourth, to pay to the
Administrative Agent (for its own account) 5% of any accrued and unpaid fees
then due and owing in accordance with the Administrative Agent Fee Letter; and
(E) fifth, to pay to the Transferor any amount remaining with respect to such
Payment Date as payment of the Deferred Purchase Price. In the event that,
pursuant to Section 6.5(i) and the Control Agreement, the Administrative Agent
delivers a “shifting control notice” to the depositary bank at which the
Collection Account is maintained following a Servicer Default or Termination
Event, the Administrative Agent will -62- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101079.jpg]
direct or cause the direction of the depositary bank in connection with the
application of Collections in the Collection Account pursuant to this Section
2.8(d) and otherwise as required under this Agreement. (e) On any Payment Date,
the Transferor may elect to cause a reduction of the Aggregate Net Investment in
accordance with this Section 2.8(e). For the avoidance of doubt, the Transferor
shall only be permitted to reduce the Aggregate Net Investment from Collections
and other amounts on deposit in the Collection Account. The Transferor may do so
as follows: (i) the Transferor shall deliver to the Administrative Agent, the
Funding Agents and the Servicer written notice in substantially the form of
Exhibit H (the “Investment Reduction Notice”) at least four (4) Combined
Business Days’ prior to the Payment Date for such reduction of the Aggregate Net
Investment, which notice shall include the amount of such proposed reduction
(the “Investment Reduction Amount”) and the proposed date on which such
reduction will commence; (ii) on the proposed date of the commencement of such
reduction and on each day thereafter, the Servicer shall cause Collections to be
applied to reduce the Aggregate Net Investment until the amount thereof not so
used shall equal the desired amount of the reduction of the Aggregate Net
Investment; and (iii) the Servicer shall hold (or cause the Transferor to set
aside and hold) such Collections in trust for the Owners, for payment to the
Funding Agents on behalf of such Owners on the Payment Date specified in the
notice described in clause (i) above; provided, (A) that the amount of any such
reduction (if not a reduction to zero) shall be not less than $1,000,000 or an
integral multiple of $100,000 in excess thereof; (B) the Transferor shall choose
a reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Collection
Period, (C) such reduction shall be applied to reduce the Net Investment of each
Ownership Group ratably in accordance with its Ownership Group Percentage and
(D) the Transferor shall pay to the Funding Agents (for the account of the
Owners in the related Ownership Group), the amount of any Early Collection Fee
incurred by the Owners in connection with such reduction. For the avoidance of
doubt, any such reduction in the Aggregate Net Investment shall only be funded
by Collections and any other amounts on deposit in the Collection Account and
available for distribution in accordance with Section 2.8(d). (f) All amounts
payable to the Funding Agents (for the account of the Owners in the related
Ownership Group) (x) in reduction of the Aggregate Net Investment pursuant to
Section 2.8(d) or Section 2.8(e) shall be distributed by 1:30 p.m. (New York
time) on the day such amounts are payable in immediately available funds; (y) in
payment of Yield and the Monthly Non-Use Fee pursuant to Section 2.8(d) shall be
distributed by 1:30 p.m. (New York time) on the day such amounts are payable in
immediately available funds based on the applicable Monthly -63- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101080.jpg]
Report delivered to the Administrative Agent pursuant to Section 6.12; and (z)
in reduction of the Aggregate Net Investment pursuant to Section 2.8(d)
occurring after a Delayed Purchase Notice but before the related Delayed
Purchase Date, shall be distributed by 1:30 p.m. (New York time) (A) first, to
the related Funding Agents for each Non-Delaying Ownership Group, pro rata based
on the relative amounts funded by each such Non-Delaying Ownership Group
pursuant to Section 2.2(c)(ii), until the aggregate of the Net Investments of
the Owners in each Ownership Group as a percentage of the Aggregate Net
Investment is equal to the Ownership Group Percentage for each such Ownership
Group and (B) second, to each Funding Agent in accordance with its respective
Ownership Group Percentage. All amounts distributed by the Servicer to any
Funding Agent shall in turn be distributed by such Funding Agent to the Owners
entitled thereto and such Funding Agent shall be responsible for the proper
allocation of such amounts among the Owners in its Ownership Group. Any payment
received after 1:30pm (New York time) pursuant to this Section 2.8(f) shall be
deemed to be received on the next Business Day (or with respect to Helaba, the
next Combined Business Day). (g) To the extent an Outage Day shall have occurred
and is continuing, the Servicer shall (i) notify the Administrative Agent (which
notification may be delivered via email) of the occurrence of each such Outage
Day, and (ii) assume that Collections were received in an amount equal to the
prior four-week average daily Collections of Transferred Receivables received on
the same day of the week (that were not Outage Days) that the related Date of
Processing for the Outage Day should have occurred (each such amount, the
“Outage Amount”) and shall make a servicing advance of such amount and treat it
as Collections in accordance with the requirements of Section 2.8(a)(i). By way
of illustration and for the avoidance of doubt, if the Date of Processing for an
Outage Day would have been a Monday, the four-week average referenced in the
immediately preceding sentence shall mean the average of the amount of
Collections received on the four immediately preceding Mondays that were not
Outage Days. Upon determination of the actual amount of Collections received on
an Outage Day, (1) the Servicer will reimburse itself for the servicing advance
made on such Outage Day from Collections received on such Outage Day or
subsequent Business Days, up to the amount actually advanced, (2) to the extent
the actual amount of Collections received on the Outage Day is greater than the
Outage Amount for such Outage Day, the Servicer will increase the amount of
Collections applied in accordance with Section 2.8(a)(i) on the next Business
Day by the amount of such excess, and (3) to the extent the actual amount of
Collections received on the Outage Day is less than the Outage Amount for such
Outage Day, the Servicer shall reduce the amount of Collections applied in
accordance with Section 2.8(a)(i) on the next Business Day by the amount of such
deficiency. The provisions of this Section 2.8(g) shall apply to each Outage
Day, not to exceed thirty (30) consecutive Outage Days. Following thirty (30)
consecutive Outage Days, the estimates, Servicer advances and reconciliations
provided in this Section 2.8(g) shall not apply and the Servicer shall be
required to deposit Collections pursuant to Section 2.8(a) (without giving
effect to this Section 2.8(g)). (h) If, at any time, Helaba’s Cost of Funds Rate
is more than the Acceptable Differential in excess of LIBOR, then the Transferor
may give irrevocable notice to Helaba that -64- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101081.jpg]
it wishes to base future payments of the Yield due to the Helaba Owners under
this Agreement on LIBOR beginning with the first day of the Accrual Period (the
“Helaba LIBOR Election Date”) following the date of delivery of such notice. For
the avoidance of doubt, upon delivery of such notice, the Transferor shall not
again be permitted to request to base any future payments of such Yield on
Helaba’s Cost of Funds Rate. Section 2.9 Payments and Computations, Etc. All
amounts to be paid or deposited by the Transferor or the Servicer to (i) any
Funding Agent on behalf of its respective Owners hereunder shall be paid or
deposited to such Funding Agent’s account for funds transfers specified from
time to time in Schedule I thereto (until otherwise notified by such Funding
Agent in accordance with the terms hereof) and (ii) the Administrative Agent
shall be paid or deposited to account number 920-1-033363 (Reference: T-Mobile
Handset Funding LLC) and maintained at JP Morgan Chase, New York, Account Name:
Royal Bank of Canada New York (ABA Number 0210-0002-1) (until otherwise notified
by the Administrative Agent in accordance with the terms hereof), in each case,
no later than 1:30pm (New York time) on the day when due in immediately
available funds; provided, that any payment or deposit received after 1:30pm
(New York time) shall be deemed to be received on the next Business Day (or with
respect to Helaba, the next Combined Business Day). The Transferor shall, to the
extent permitted by law, pay to (or for the account of) the applicable Funding
Agents (for the account of the Owners in the related Ownership Group), upon
demand, interest (but without duplication for Yield) on all amounts not paid or
deposited when due in accordance with the terms of this Agreement at a rate
equal to the Default Rate. All computations of interest hereunder shall be made
on a monthly basis based on the actual number of days in any given month
assuming a 360-day year. Any payment to be made to (or for the account of) the
Owners hereunder shall be made to their respective Funding Agents on behalf of
such Owners as described above and such payment shall conclusively satisfy the
Transferor’s or Servicer’s payment duties hereunder. Notwithstanding any
provision to the contrary herein, all payments to be made to or for the benefit
of the Administrative Agent, the Owners or the Funding Agents hereunder in
respect of principal, Yield, Monthly Non-Use Fee, other fees, indemnities or
otherwise shall be made by the Transferor or the Servicer, as the case may be,
without offset or reduction of any kind and shall be paid on the due date
therefor in immediately available funds in the manner specified herein except as
otherwise expressly provided herein. Section 2.10 Fees. Notwithstanding any
limitation on recourse contained in this Agreement, the Transferor shall pay the
fees set forth in the Transaction Fee Letter and the Administrative Agent Fee
Letter. Section 2.11 Optional Purchase of Transferred Receivables by Finco. For
so long as Finco is the Servicer, Finco shall have the right to purchase all of
the existing Transferred Receivables if, at any time, the aggregate Receivable
Balance of the Transferred Receivables is 10% or less of the Aggregate Net
Investment as of the Original Closing Date. Finco shall be entitled to
effectuate such purchase on the next Payment Date following written notice to
each -65- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101082.jpg]
Funding Agent and deposit of an amount into the Collection Account equal to the
Aggregate Unpaids on such Payment Date. Section 2.12 Mandatory Repurchase Under
Certain Circumstances. (a) Notice of Breach. The representations and warranties
set forth in Section 3.1, Section 3.2, Section 3.3 and Section 3.4 shall survive
the sales of the Transferred Assets to the Administrative Agent and the pledge
of the Transferred Assets to the Administrative Agent. Upon discovery by any
Authorized Officer of the Transferor or the Servicer of a breach of any of the
representations and warranties set forth in Section 3.1, Section 3.2, Section
3.3 or Section 3.4, the party discovering such breach shall give notice to the
other parties and to the Servicer and the Administrative Agent within five (5)
Business Days following such discovery; provided that the failure to give notice
within five (5) Business Days does not preclude subsequent notice after such
five (5) Business Day period. (b) In the event any representation or warranty
contained in Sections 3.2(b) through 3.2(j) (x) is not true and correct in any
material respect as of the date specified therein with respect to any
Transferred Receivable and (y) such breach will have a material adverse effect
on such Transferred Receivable or could have an Adverse Effect, then the
Transferor shall repurchase or replace such Receivable (each, an “Ineligible
Receivable”) on the terms and conditions set forth in Section 2.12(c) below;
provided, that such Transferred Receivables will not be deemed to be Ineligible
Receivables but will be deemed Eligible Receivables and such Transferred
Receivables shall be included in determining the Pool Balance if, on any day
prior to the end of the sixty-day period referenced in Section 2.12(c) below,
(x) the relevant representation and warranty shall be true and correct in all
material respects as if made on such day and (y) the Transferor shall have
delivered an Officer’s Certificate of the Transferor to the Administrative Agent
describing the nature of such breach and the manner in which the relevant
representation and warranty became true and correct. (c) Each Ineligible
Receivable may be (i) replaced with one or more Replacement Receivables having
aggregate Receivable Matrix Amounts equal to or greater than the remaining
Receivable Matrix Amount of the original Receivable being replaced, or (ii)
repurchased for a repurchase price payable by the Transferor, which amount shall
be equal to the Repurchase Amount of such Receivable. The repurchase price
payable in connection with clause (ii) above shall either be paid by the
Transferor directly by deposit of immediately available funds in the amount of
the Repurchase Amount into the Collection Account or the Transferor shall direct
Finco to deposit immediately available funds in the amount of such Repurchase
Amount into the Collection Account on its behalf. Such payment or replacement
shall be made no later than the next Payment Date following sixty (60) days from
the discovery of the breach by a Servicing Officer of the Servicer or an
Authorized Officer of the Transferor, as applicable, with respect to the related
Receivable. Section 2.13 Retransfer of Written-Off Receivables. -66- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101083.jpg]
(a) Receivables Subject to Imminent Write-Offs. On each Business Day, each
Transferred Receivable that the Servicer has determined will become a
Written-Off Receivable in accordance with the Credit and Collection Policies
(each such Transferred Receivable, an “Imminent Written-Off Receivable”) shall
be retransferred by the Administrative Agent to the Transferor, automatically,
and without any further action by the Administrative Agent or the Transferor.
(b) Order of Retransfer. The Transferor may designate the order in which
Imminent Written-Off Receivables are retransferred back during a Collection
Period in a notice delivered to the Servicer and the Administrative Agent. The
Transferor may change such order at any time by notice delivered by it to the
Servicer and the Administrative Agent. (c) Retransfer Consideration. For each
Imminent Written-Off Receivable retransferred pursuant to this Section 2.13, the
consideration for such retransfer shall be a reduction in the Deferred Purchase
Price payable to the Transferor. Section 2.14 No Warranty Upon Retransfer. (a)
Upon a repurchase of any Receivable pursuant to Section 2.12, Section 2.13 or
Section 2.15(d), the Administrative Agent shall automatically and without
further action on the part of the Administrative Agent transfer, assign, set
over and otherwise convey to the Transferor or its designee, without recourse,
representation or warranty, all the right, title and interest of the
Administrative Agent in and to such Receivable, as applicable, and all Related
Rights allocable thereto, all Collections with respect thereto, all monies and
amounts due or to become due and all proceeds thereof, and such repurchased
Ineligible Receivable or Imminent Written-Off Receivable, as applicable, shall
be treated by the Administrative Agent as collected in full as of the date on
which it was repurchased. The obligation of the Transferor to accept repurchase
of any Ineligible Receivables or Imminent Written-Off Receivables sold to the
Administrative Agent by the Transferor, and to make the deposits, if any, as
provided in this Section 2.14, shall constitute the sole remedy respecting the
event giving rise to such obligation available to the Administrative Agent or
any other Person. The Administrative Agent shall take such other actions as
shall reasonably be requested and provided by the Transferor to effect the
conveyance of such Ineligible Receivables or Imminent Written-Off Receivables
pursuant to this Section 2.14. Notwithstanding any of the foregoing, the
Servicer shall continue to monitor the status of all of the Receivables
transferred back to the Transferor pursuant to this Section 2.14 in order to
determine when such Receivables become Written-Off Receivables and to identify
and report to the Transferor and the Administrative Agent any Recoveries
thereon. The Administrative Agent shall execute such documents and instruments
of transfer or assignment and take such other actions as shall reasonably be
requested and provided by the Transferor to effect the retransfer of such
Receivables pursuant to this Section 2.14. (b) The Servicer and the Transferor
shall deposit or cause to be deposited in the Collection Account the aggregate
Repurchase Amount with respect to Repurchased Receivables as specified in
Section 2.12, Section 2.13 and Section 2.15(d), as applicable. -67- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101084.jpg]
Section 2.15 Jump Contracts; Credit Agreement Responsibility Transfers. (a)
Prior to the Occurrence of a Jump Termination Date. In the event that an Obligor
initiates the exercise of the Jump Contract Feature of a Jump Contract prior to
the occurrence of a Jump Termination Date, and as a result an Asset Base
Deficiency would exist if one of the actions described in clauses (i) or (ii)
below is not taken, the Transferor shall, within two (2) Business Days of such
exercise, either (i) deposit cash into the Collection Account in an amount equal
to the Receivable Matrix Amount of the related Eligible Jump Receivable
immediately prior to the exercise of the Jump Contract Feature, or (ii) replace
the original Eligible Jump Receivable with one or more Replacement Receivables
having aggregate Receivable Matrix Amounts equal to or greater than the
remaining Receivable Matrix Amount of the original Receivable being replaced;
provided, that the Transferor shall transfer Replacement Receivables in an
amount necessary to cure the amount of an Asset Base Deficiency that would exist
solely as a result of such replacement. The Transferor shall cause any such
Replacement Receivable to be transferred to the Administrative Agent (for the
benefit of the Owners), and such Replacement Receivable shall be an Additional
Receivable and shall be deemed to be transferred on an Addition Date, and the
terms of this Agreement shall apply to such Replacement Receivable as if it had
been sold under Article II herein without further action from any party hereto.
Following this deposit of cash or transfer of a Replacement Receivable (or if no
action is required pursuant to clauses (i) or (ii) above), the Third PartyJump
Contract Payment Right relating to the original Receivable that has been
terminated shall hereby be automatically reassigned to the Transferor without
any further action and the Administrative Agent, Funding Agents and Owners shall
no longer have any interest in or right to the Third PartyJump Contract Payment
Right with respect to the original Receivable. The Replacement Receivable will
be an Additional Receivable for purposes of this Agreement. (b) Following the
Occurrence of a Jump Termination Event. Following the occurrence of a Jump
Termination Event, the Required Owners will have the right to require that the
Jump Contract Feature of Eligible Jump Receivables that are part of the
Transferred Assets be terminated by notice to the Servicer. WithinAs soon as is
reasonably practicable, but in any event within two (2) Business Days of,
following receipt by the Servicer of the original notice from the Required
Owners, the Servicer will send (or will cause TMUS to send) notice to the
related third party to the Jump Contracts (the “Third Party Jump Payor”)
directing the Third Party Jump Payor to send to the Obligors of Eligible Jump
Receivables a notice as soon as is reasonably practicable, but in any event
within ten (10) Business Days, following receipt of the notice to the Third
Party Jump Payor that the Jump Contract Feature will be terminated (the “Third
Party “Jump Termination Notice”). The Third Party Jump Termination Notice will
provide that the Jump Contract Feature of the Eligible Jump Receivables that are
part of the Transferred Assets be terminated thirty (30) days following the date
of delivery of such notice (the “Jump Termination Date”). The Servicer and TMUS
will agree to terminate (or cause their Affiliates to terminate) the Jump
Contracts of the Eligible Jump Receivables that are part of the Transferred
Assets on the Jump Termination Date. The Servicer and TMUS shall execute (or
cause their Affiliates to execute) such termination documents and take such
other actions as shall -68- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101085.jpg]
reasonably be requested by the Required Owners. In connection with this Section
2.15(b), TMUS acknowledges and agrees that it shall act upon the direction of
the Servicer (including any Successor Servicer) in connection with any
termination of the Jump Contracts of the Eligible Jump Receivables that are part
of the Transferred Assets on the Jump Termination Date. (c) [Reserved] (d)
Credit Agreement Responsibility Transfers. (i) Subject to clause (iii) below, in
the event that a Transferred Receivable becomes a Change of Responsibility
Receivable, and as a result of such event an Asset Base Deficiency would occur
if one of the actions described in clauses (A) or (B) below is not taken, the
Transferor shall, no later than the next date on which a Monthly Report is
deliverable in accordance with this Agreement, either (A) replace such Change of
Responsibility Receivable with one or more Replacement Receivables having
aggregate Receivable Matrix Amounts equal to or greater than the remaining
Receivable Matrix Amount of such Transferred Receivable immediately prior to the
time it became a Change of Responsibility Receivable or (B) repurchase the
related Change of Responsibility Receivable in an amount equal to the Receivable
Matrix Amount of such Transferred Receivable immediately prior to the time it
became a Change of Responsibility Receivable, and deposit such funds in the
Collection Account, to be treated as Collections. The Transferor shall cause any
such Replacement Receivable to be transferred to the Administrative Agent (for
the benefit of the Owners), and such Replacement Receivable shall be an
Additional Receivable and shall be deemed to be transferred on an Addition Date,
and the terms of this Agreement shall apply to such Replacement Receivable as if
it had been sold under Article II herein without further action from any party
hereto. Following this deposit of cash or transfer of a Replacement Receivable
(in accordance with clauses (A) or (B) above), the Administrative Agent, Funding
Agents and Owners shall no longer have any interest in or right to the Change of
Responsibility Receivable. The Replacement Receivable will be an Additional
Receivable for purposes of this Agreement. (ii) Subject to clause (iii) below,
in the event that an Asset Base Deficiency would not occur as a result of a
Transferred Receivable becoming a Change of Responsibility Receivable, the
Transferor shall have the option (but not obligation) to either replace or
repurchase, as applicable, the Change of Responsibility Receivable under the
same terms and conditions set forth in clause (i) above. (iii) For purposes of
this Section 2.15(d), the Transferor shall be prohibited from repurchasing or
replacing Change of Responsibility Receivables pursuant to clauses (i) and (ii)
above if at the time of such repurchase or replacement, as applicable, and after
giving effect thereto, the aggregate Receivables Balances immediately prior to
the repurchase or replacement, as applicable, for all repurchased and replaced
Change of -69- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101086.jpg]
Responsibility Receivables during the past twelve (12) months would exceed 3.75%
of the Pool Balance. In the event that such prohibition applies, Finco will no
longer consent to (or permit its Affiliates to consent to) any Transferred
Receivable becoming a Change of Responsibility Receivable. Section 2.16 No
Representation or Warranty. The parties acknowledge and agree that any transfer
to the Transferor or the Servicer of any Repurchased Receivable and Related
Rights hereunder shall be made without recourse, representation or warranty of
any kind by the Administrative Agent, the Funding Agents or the Owners other
than such Repurchased Receivable and Related Rights shall be free and clear of
any Lien, or other right or claim in, of or on such Repurchased Receivable and
Related Rights, in each case, created by or through the Administrative Agent,
such Funding Agent or such Owner. Section 2.17 Procedures for Extension of the
Scheduled Expiry Date. So long as the Amortization Date has not occurred and no
Potential Termination Event or Potential Amortization Event shall have occurred
and be continuing, no more than sixty (60) and no less than forty-five (45) days
prior to the then current Scheduled Expiry Date, the Transferor may request that
each Funding Agent consent to the extension of the Scheduled Expiry Date for an
additional period of up to 364 days as provided in this Section 2.17, which
decision shall be made by each Funding Agent (after consultation with its
related Owners) in its sole discretion. Each Funding Agent shall notify the
Transferor of its willingness or its determination not to consent to such
extension of the Scheduled Expiry Date as soon as practical after receiving such
notice, and in any event by the thirtieth (30th) day preceding the then current
Scheduled Expiry Date (the “Response Date”). Notwithstanding the foregoing, the
Funding Agent acting only on behalf of any then Reducing Ownership Group or the
Funding Agent acting on behalf of any then Defaulting Ownership Group shall have
no right to consent (or withhold its consent) to the extension of the Scheduled
Expiry Date. Any Funding Agent which notifies the Transferor of its
determination not to extend or which does not expressly notify the Transferor
that it is willing to extend prior to the Response Date shall be deemed to be a
“Non-Extending Purchaser” and each Funding Agent which notifies the Transferor
that it is willing to extend shall be an “Extending Purchaser.” If (i) each
Funding Agent has agreed by the Response Date to the extension of the Scheduled
Expiry Date and (ii) as of the then-current Scheduled Expiry Date, the
Amortization Date shall not have occurred and no Potential Termination Event or
Potential Amortization Event shall have occurred and be continuing, then, in
such event, on the then-current Scheduled Expiry Date, the Scheduled Expiry Date
shall be extended to the date selected by the Transferor (or to such other date
as may be agreed in writing among the Transferor and the Extending Purchasers)
or, if such day is not a Combined Business Day, the next preceding Combined
Business Day. If there are one or more Non-Extending Purchasers and there is at
least one Extending Purchaser on the then-current Scheduled Expiry Date, then
one or more of the following shall occur (in the following order) on or before
the then-current Scheduled Expiry Date, and the Scheduled Expiry Date shall be
extended to the date selected by the Transferor (or to such other date as may be
agreed in writing among the Transferor and the Extending -70- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101087.jpg]
Purchasers) or, if such day is not a Combined Business Day, the next preceding
Combined Business Day: (i) the Transferor may request that one or more Extending
Purchasers (on behalf of their related Owners), or a replacement Ownership
Group, acquire by assignment all of such Non-Extending Purchaser’s (and its
related Owners’) interest in the Transferred Assets and all rights and
obligations hereunder pursuant to Section 9.7(a), subject to (A) the execution
and delivery of an Assignment and Assumption Agreement and (B) payment to the
Funding Agent for such Non-Extending Purchaser (for distribution to such
Non-Extending Purchaser and the applicable Owners entitled thereto) of an amount
equal to its Ownership Group Percentage of the Aggregate Net Investment together
with accrued and unpaid Yield thereon, their respective Ownership Group
Percentage of the accrued and unpaid Monthly Non-Use Fee and any other Aggregate
Unpaids then due and owing to such Non-Extending Purchaser and its related
Owners; or (ii) if on the then-current Scheduled Expiry Date the Amortization
Date has not occurred and no Potential Termination Event or Potential
Amortization Event shall have occurred and be continuing, then, on the
then-current Scheduled Expiry Date: (A) the Purchase Limit and the Ownership
Group Purchase Limit of each Non-Extending Purchaser (each such Ownership Group,
during the Revolving Period only, a “Reducing Ownership Group”) shall each be
automatically reduced by an amount equal to the excess (if any) of the Ownership
Group Purchase Limit of each such Reducing Ownership Group (as in effect
immediately before such Ownership Group became a Reducing Ownership Group) on
such date over the aggregate of the Net Investments of the Owners in each such
Reducing Ownership Group on such date, and (B) the Ownership Group Percentage of
each Reducing Ownership Group and the Ownership Group Percentage of each
Extending Purchaser shall be recalculated as follows during the Revolving Period
(only): (1) except as expressly provided in Section 2.18, solely for purposes of
making distributions pursuant to Section 2.8(d)(i)(C) and Section 2.8(d)(i)(H)
during the Revolving Period, the Ownership Group Percentage for each Ownership
Group (including each Reducing Ownership Group) shall continue to equal its
respective percentage set forth in Schedule I, which Ownership Group Percentages
shall (for such purpose only) remain in effect without modification during the
Revolving Period; and (2) except as provided in preceding clause (1), the
Ownership Group Percentage of each Ownership Group shall, on any date, equal the
percentage equivalent of a fraction, the numerator of which is the Ownership
Group Purchase Limit of such Ownership Group on such date and the denominator of
which is the Purchase Limit on such date. -71- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101088.jpg]
In connection with this clause (ii), any Reducing Ownership Group will be paid
amounts owing to such Reducing Ownership Group pursuant to Section 2.8(d) until
the Net Investment and any other Aggregate Unpaids of each such Reducing
Ownership Group have been paid in full. In addition to the foregoing, each of
the Purchase Limit and the Ownership Group Purchase Limit for each Reducing
Ownership Group shall, during the Revolving Period, be reduced by the amount of
all payments to each Funding Agent for a Reducing Ownership Group which are
applied in accordance with the terms of this Agreement to reduce the Net
Investments of the Owners in each such Reducing Ownership Group, and upon
payment in full of all amounts owing to the Funding Agent and the Owners
comprising any Reducing Ownership Group, the Ownership Group Percentage and the
Ownership Group Purchase Limit of such Reducing Ownership Group shall thereafter
be zero and Schedule I attached hereto shall be revised to reflect the Ownership
Group Percentage of each Ownership Group (which shall equal, for each Ownership
Group, the percentage equivalent of a fraction, the numerator of which is the
Ownership Group Purchase Limit of such Ownership Group and the denominator of
which is the Purchase Limit); provided that, notwithstanding the foregoing, on
and after the Amortization Date, the Ownership Group Percentage of each
Ownership Group shall be determined in accordance with the definition of
“Ownership Group Percentage” without reference to this Section 2.17(ii). Section
2.18 Defaulting Ownership Groups. Notwithstanding any provision of this
Agreement to the contrary, if at any time there exists a Defaulting Ownership
Group, then the following provisions shall apply for so long as there exists a
Defaulting Ownership Group: (a) The Funding Agent acting on behalf of a
Defaulting Ownership Group shall not be included in determining whether the
Required Owners have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.2), provided, however,
that any waiver, amendment or modification requiring the consent of all Funding
Agents shall require the consent of the Funding Agent acting on behalf of such
Defaulting Ownership Group. (b) On the date on which an Ownership Group becomes
a Defaulting Ownership Group (A) the Purchase Limit and the Ownership Group
Purchase Limit of such Defaulting Ownership Group shall each be automatically
reduced by an amount equal to the excess (if any) of the Ownership Group
Purchase Limit of such Defaulting Ownership Group (as in effect immediately
before such Ownership Group became a Defaulting Ownership Group) on such date
over the aggregate of the Net Investments of the Owners in such Defaulting
Ownership Group on such date and (B) the Ownership Group Percentage of each
Ownership Group shall be recalculated as follows during the Revolving Period
(only): (i) solely for purposes of making distributions pursuant to Section
2.8(d)(i)(C) on any Payment Date during the Revolving Period, the Ownership
Group -72- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101089.jpg]
Percentage for each Reducing Ownership Group (if any) shall be determined in
accordance with Section 2.17(ii) and the Ownership Group Percentage for each
other Ownership Group (including each Defaulting Ownership Group) shall, on such
Payment Date, equal the product of (x) 100% minus the aggregate of the Ownership
Group Percentages of the Reducing Ownership Groups (if any) on such Payment Date
and (y) the percentage equivalent of a fraction, the numerator of which is the
aggregate of the Net Investments of the Owners in such Ownership Group (before
giving effect to such distribution) on such Payment Date and the denominator of
which is the aggregate of the Net Investments of all Owners in all Ownership
Groups (other than the Owners in any Reducing Ownership Group) on such Payment
Date; (ii) for purposes of making Incremental Fundings, the Ownership Group
Percentage of each Defaulting Ownership Group shall be zero and the Ownership
Group Percentage of each other Ownership Group (other than a Reducing Ownership
Group) shall equal the percentage equivalent of a fraction, the numerator of
which is the Ownership Group Purchase Limit of such Ownership Group and the
denominator of which is the sum of the Ownership Group Purchase Limits for all
Ownership Groups (other than Defaulting Ownership Groups and Reducing Ownership
Groups); and (iii) except as provided in preceding clause (i) or (ii), the
Ownership Group Percentage of each Ownership Group shall, on any date, equal the
percentage equivalent of a fraction, the numerator of which is the Ownership
Group Purchase Limit of such Ownership Group on such date and the denominator of
which is the Purchase Limit on such date. (c) On and after the date on which an
Ownership Group becomes a Defaulting Ownership Group, all amounts received
hereunder by the Funding Agent (on behalf of such Defaulting Ownership Group)
shall continue to be applied in accordance with this Agreement; provided, that
such Funding Agent shall make no further Incremental Fundings (and no such
amount shall be applied to make any Incremental Funding). In addition to the
foregoing, each of the Purchase Limit and the Ownership Group Purchase Limit for
each Defaulting Ownership Group shall, during the Revolving Period, be reduced
by the amount of all payments to each Funding Agent for a Defaulting Ownership
Group which are applied in accordance with the terms of this Agreement to reduce
the Net Investments of the Owners in each such Defaulting Ownership Group and,
upon payment in full of all amounts owing to the Funding Agent and the Owners
comprising any Defaulting Ownership Group, the Ownership Group Percentage and
the Ownership Group Purchase Limit of such Defaulting Ownership Group shall
thereafter be zero and Schedule I attached hereto shall be revised to reflect
the Ownership Group Percentage of each Ownership Group (which shall, except as
expressly provided in Section 2.17(ii)), equal, for each Ownership Group, the
percentage equivalent of a fraction, the numerator of which is the Ownership
Group Purchase Limit of such Ownership Group and the denominator of which is the
Purchase Limit); provided, that, notwithstanding the foregoing, on and after the
Amortization Date, the Ownership Group Percentage of each Ownership Group shall
be determined in -73- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101090.jpg]
accordance with the definition of “Ownership Group Percentage” without reference
to this Section 2.18(c). (d) Without limiting the generality of Section
2.18(b)(ii) (but notwithstanding anything to the contrary contained in this
Agreement), but subject in all respects to Section 2.2(c), if on any Addition
Date a Funding Agent (acting on behalf of the Owners in its related Ownership
Group) fails to make its portion of the Incremental Funding (or any portion
thereof) on such Addition Date, and such failure is not cured in all respects
within two (2) Combined Business Days of such Addition Date, then upon the
written request of the Transferor to the Administrative Agent and each Funding
Agent (other than the Funding Agent which failed to make such Incremental
Funding), made not later than 10:00 a.m. (New York time) on or prior to such
second Combined Business Day, each Funding Agent (acting on behalf of the Owners
in its related Ownership Group) other than the Funding Agent acting on behalf of
the Defaulting Ownership Group shall, on the day such notice is delivered (or,
if such day is not a Combined Business Day, the next succeeding Combined
Business Day), fund the portion of the Incremental Funding not made by the
Funding Agent acting on behalf of such Defaulting Ownership Group on such
Addition Date, pro rata based on its Ownership Group Purchase Limit as a
percentage of the Ownership Group Purchase Limits for all Ownership Groups other
than the Defaulting Ownership Group (and any Reducing Ownership Group);
provided, that a Funding Agent (acting on behalf of the Owners in its related
Ownership Group) shall not be obligated to make that portion (if any) of its
share of such Incremental Funding which would, after giving effect thereto,
cause the aggregate of the Net Investments of the Owners in its related
Ownership Group to exceed the Ownership Group Purchase Limit for such Ownership
Group. (e) If at any time the Funding Agent acting on behalf of a Defaulting
Ownership Group is also the Administrative Agent, then the Transferor shall have
the right to replace the Administrative Agent pursuant to the terms of Section
10.7(b) but without regard to the obligation to deliver notice at least 120 days
prior to the then current Scheduled Expiry Date. (f) For the avoidance of doubt,
no provision of this Agreement, including without limitation, this Section 2.18,
shall be deemed to relieve any Committed Purchaser of its commitment to make
Incremental Fundings in accordance with Section 2.2. Section 2.19 Reduction and
Increase of Purchase Limit. (a) The Transferor may at any time, upon at least
ten (10) Combined Business Days’ prior written notice to the Administrative
Agent and each Funding Agent, request to terminate in whole or reduce in part
the Purchase Limit (but not below the Aggregate Net Investment or any Ownership
Group’s Net Investment at such time); provided, however, that each partial
reduction shall (i) be in an amount equal to $10,000,000 or any integral
multiples of $1,000,000 in excess thereof and (ii) reduce each Ownership Group
Purchase Limit hereunder ratably in accordance with the respective Ownership
Group’s Ownership Group Percentage of such reduction to the Purchase Limit. Upon
the date specified in such notice and agreement, if the conditions set forth in
this Section 2.19 have been met, the Purchase Limit shall be reduced by the
amount specified in such notice. -74- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101091.jpg]
(b) The Transferor may, from time to time upon at least thirty (30) days’ prior
written notice to the Administrative Agent and each Funding Agent (or such
shorter period as shall be approved by the Administrative Agent and the Funding
Agents of the Ownership Groups increasing their commitments), request an
increase to the Purchase Limit. Each such notice shall be in a form reasonably
acceptable to the Administrative Agent and shall specify (i) the proposed date
such increase shall become effective, (ii) the proposed amount of such increase,
which amount shall be at least $25,000,000 or an integral multiple of $5,000,000
in excess thereof; (iii) the identity of the Ownership Group(s) (and members
thereof) whose Ownership Group Purchase Limit(s) will be increased in connection
therewith; (iv) the identity of all Owners in such Ownership Group; and (v) a
recalculation of the Ownership Group Percentages which will become effective
upon such increase in the Purchase Limit. No such increase shall become
effective unless and until (A) the Ownership Group Purchase Limit(s) of the
Owners in one or more existing Ownership Groups have been increased by the
amount of such increase in the Purchase Limit (or a portion thereof, if such
increase is accomplished by a combination of means pursuant to clause (D)
below), as evidenced by an agreement in writing executed by the Transferor, the
Servicer, the Committed Purchasers and the Funding Agents for such increasing
Ownership Groups, (B) one or more additional Ownership Groups have become
parties to this Agreement by executing a joinder agreement in form and substance
reasonably acceptable to the Owners and the Transferor, which new Ownership
Groups have Ownership Group Purchase Limits equal to the amount of such increase
in the Purchase Limit (or a portion thereof, if such increase is accomplished by
a combination of means pursuant to clause (D) below), (C) the available
commitments of the Conduit Support Providers hereunder or under the applicable
Conduit Support Documents of the applicable Conduit Purchasers are increased as
necessary to maintain the then-current ratings of such Conduit Purchaser’s
Commercial Paper, or (D) a combination of the foregoing. Notwithstanding
anything to the contrary set forth herein, nothing contained in this Agreement
shall constitute a commitment or obligation on the part of any Owner to increase
its Ownership Group Purchase Limit hereunder. (c) The Transferor may, upon at
least ten (10) days’ (or such shorter period as the Administrative Agent and the
Funding Agents may agree) prior written notice to the Administrative Agent (and
the Administrative Agent shall promptly forward such written notice to each
Funding Agent), cause an increase in the Purchase Limit, upon satisfaction of
the following conditions: (i) the Transferor shall offer each Ownership Group
the right to increase its Ownership Group Purchase Limit by its ratable share of
the increase in the Purchase Limit; (ii) if any Ownership Group elects not to
increase its Ownership Group Purchase Limit pursuant to clause (i) above, the
Transferor shall offer such Ownership Group’s portion to the other Ownership
Groups, or another Owner in a new Ownership Group; (iii) each new Ownership
Group, if any, shall execute a joinder agreement in a form reasonably acceptable
to the Transferor and the Administrative Agent; (iv) no Termination Event,
Amortization Event or Servicer Default shall have occurred and be continuing;
and (v) the Purchase Limit shall not exceed $1,500,000,000 immediately after
giving effect to any such increase. Schedule I to this Agreement shall be deemed
to be amended in connection with any such increase to add each new -75- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101092.jpg]
Ownership Group (if any), to reflect the Ownership Group Purchase Limit of each
Ownership Group with a new or increasing Ownership Group Purchase Limit. The
Transferor shall repay or cause to be repaid through the applicable joinder
agreement any Net Investment outstanding on the effective date of any such
increase (and pay any outstanding fees due hereunder or under any Fee Letter) to
the extent necessary to keep the outstanding Net Investment of the Owners in
each Ownership Group equal to such Ownership Group’s ratable share (after giving
effect to the increase in any Ownership Group Purchase Limit pursuant to this
Section 2.19(c)). Section 2.20 Protection of Ownership Interest. The Transferor
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents and take all action that the
Administrative Agent may reasonably request in order to perfect or protect the
Transferred Assets or to enable the Administrative Agent, for the benefit of the
Owners, to exercise or enforce any of its or their rights hereunder. Without
limiting the foregoing, the Transferor will, upon the request of the
Administrative Agent, in order to accurately reflect this transaction, file such
financing or continuation statements or amendments thereto or assignments
thereof as may be reasonably requested by the Administrative Agent and mark its
master data processing records with a notation describing the acquisition by the
Administrative Agent (for the benefit of the Owners) of the Transferred Assets,
as the Administrative Agent may reasonably request. To the fullest extent
permitted by applicable law, the Administrative Agent shall be permitted to file
continuation statements and amendments thereto and assignments thereof if, after
notice to the Transferor, the Transferor shall have failed to file such
continuation statements, amendments or assignments within ten (10) Business Days
after receipt of such notice from the Administrative Agent. The Transferor shall
neither change its name, identity or corporate structure (within the meaning of
Sections 9-506, 9-507 or 9-508 (or other applicable sections of similar content)
of the Relevant UCC), nor change where the Transferred Receivables are located
nor change its jurisdiction of organization unless it shall have: (i) given the
Administrative Agent at least thirty (30) days prior notice thereof and (ii)
delivered to the Administrative Agent all financing statements, instruments and
other documents reasonably requested by the Administrative Agent in connection
with such change or relocation. Section 2.21 Malbec Receivables and No-Service
Receivables. If the Servicer determines that a Transferred Receivable is a
Malbec Receivable or a No-Service Receivable, the Transferor shall, no later
than the Payment Date following two (2) Business Days after such determination,
replace such Transferred Receivable with one or more Replacement Receivables
having aggregate Receivable Matrix Amounts equal to or greater than the
remaining Receivable Matrix Amount of the original Transferred Receivable being
replaced; provided, that the Transferor shall transfer Replacement Receivables
in an amount necessary to cure the amount of an Asset Base Deficiency that would
exist solely as a result of such replacement. The Transferor shall cause any
such Replacement Receivable to be transferred to the Administrative Agent (for
the benefit of the Owners), and such Replacement Receivable shall be an
Additional Receivable and shall be deemed to be transferred on an Addition Date,
and the terms of this Agreement shall apply to such Replacement Receivable as if
it had been sold under Article II herein without further action from any party
hereto. Following this transfer of a Replacement Receivable, the -76- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101093.jpg]
relevant original Receivable shall hereby be automatically reassigned to the
Transferor without any further action and the Administrative Agent, Funding
Agents and Owners shall no longer have any interest in or right with respect to
the original Receivable. The Replacement Receivable will be an Additional
Receivable for purposes of this Agreement. Section 2.22 EPS Receivables. (a) The
Servicer may allow a portion of a Transferred Receivable to become an EPS
Receivable in accordance with the Credit and Collection Policies. In the event
that a portion of a Transferred Receivable becomes an EPS Receivable, the EPS
Receivable shall hereby be automatically retransferred to the Transferor without
any further action and the Administrative Agent, Funding Agents and Owners shall
no longer have any interest in or right to such EPS Receivables. (b) For each
EPS Receivable retransferred pursuant to this Section 2.22, the consideration
for such retransfer shall be a reduction in the Deferred Purchase Price payable
to the Transferor. (c) The Servicer shall not permit any portion of any
Receivable to become an EPS Receivable during any Collection Period to the
extent that the aggregate amounts of all EPS Receivables that become part of the
EPS Program during such Collection Period (determined immediately prior to the
time such amounts became EPS Receivables) would exceed 0.1% of the Projected
Pool Balance. ARTICLE III. REPRESENTATIONS AND WARRANTIES Section 3.1
Representations and Warranties of Finco and the Transferor. Each of Finco and
the Transferor represents and warrants (each with respect to itself only) to the
Owners, the Funding Agents and the Administrative Agent that as of the 2018
Amendment Closing Date and as of each Addition Date thereafter and, with respect
to a particular representation, as of each specific date referenced in such
representation: (a) Organization, Qualification and Good Standing. It is a duly
organized and validly existing corporation or limited liability company in good
standing under the laws of the State of Delaware, with the power and authority
under its organizational documents and under the laws of Delaware to own its
assets and to conduct its business in which it is currently engaged. It is duly
qualified to do business as a foreign company and is in good standing in each
jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify could reasonably be expected to have a material adverse
effect on the business, properties, assets, or condition (financial or
otherwise) of it or its ability to perform its duties under this Agreement and
the other Related Documents to which it is a party. -77- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101094.jpg]
(b) Due Authorization; Binding Obligation. It has the power and authority to
make, execute, deliver and perform this Agreement and the other Related
Documents to which it is a party, and all of the transactions contemplated under
this Agreement and the other Related Documents to which it is a party, and has
taken all necessary limited liability company or trust action to authorize the
execution, delivery and performance of this Agreement and the other Related
Documents to which it is a party. This Agreement and the other Related Documents
to which it is a party have been duly executed and delivered by it and
constitute the legal, valid and binding obligation of such party, enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally, any applicable law imposing limitations upon, or
otherwise affecting, the availability or enforcement of rights to
indemnification hereunder, and by the availability of equitable remedies. (c) No
Conflict. The execution and delivery of this Agreement and the other Related
Documents to which it is a party, and the performance by it of the transactions
contemplated by this Agreement and the other Related Documents to which it is a
party and the fulfillment of the terms hereof and thereof by it will not
conflict with or violate any provision of any existing law or regulation or any
order or decree of any court or the certificate of formation or limited
liability company agreement of such party, or constitute (with or without notice
or lapse of time or both) a default under or material breach of any mortgage,
indenture, contract, deed of trust, instrument or other agreement to which it is
a party or by which it or any of its properties may be bound, nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument, nor violate any law
or, to the best of such party’s knowledge, any order, rule or regulation
applicable to such party of any Governmental Authority having jurisdiction over
it or its properties (other than violations of such laws, regulations, orders,
decrees, mortgages, indentures, contracts and other agreements which do not
affect the legality, validity or enforceability of any of such agreements or the
Receivables and which, individually or in the aggregate, would not have a
material adverse effect on such party or the transactions contemplated by, or
its ability to perform its obligations under, this Agreement or the other
Related Documents to which it is a party). (d) No Proceedings. There are no
actions, suits, proceedings or investigations pending, or to the best knowledge
of such party, threatened against it before any court, arbitrator or
Governmental Authority (i) asserting the invalidity of this Agreement and the
other Related Documents to which it is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement and the
other Related Documents to which it is a party, (iii) seeking any determination
or ruling that, in the reasonable judgment of such party, would materially and
adversely affect the performance by it of its obligations under this Agreement
and the other Related Documents to which it is a party, (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement and the other Related Documents to which it
is a party, which, in each case, if adversely determined would be reasonably
likely to result in a Material Adverse Effect, or (v) seeking to materially and
adversely affect the income or franchise tax attributes of the Transferor -78-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101095.jpg]
under the United States federal or any state income or franchise tax systems. It
is not in default with respect to any order, judgment or decree of any court,
arbitrator or Governmental Authority, except to the extent that any such default
does not have a Material Adverse Effect. (e) All Consents. All authorizations,
consents, orders or approvals of or registrations or declarations with any
Governmental Authority required to be obtained, effected or given by such party
in connection with the execution and delivery by it of this Agreement and the
other Related Documents to which it is a party and the performance of the
transactions contemplated by this Agreement and the other Related Documents to
which it is a party by such party have been duly obtained, effected or given and
are in full force and effect, except for those which the failure to obtain would
not have a material adverse effect on this Agreement, the other Related
Documents or the transactions contemplated thereby or on the ability of such
party to perform its obligations under this Agreement or the other Related
Documents to which it is a party. (f) Licensing. It is properly licensed in each
jurisdiction to the extent required by the laws of such jurisdiction in order to
originate, acquire, own or hold the Receivables, as applicable. (g) Compliance
with Requirements of Law. It (i) shall duly satisfy all obligations on its part
to be fulfilled under or in connection with each Receivable, and (ii) in the
case of Finco in its capacity as the Servicer, it (A) will maintain in effect
all qualifications required under Requirements of Law in order to service
properly each Receivable, and (B) will comply in all material respects with all
other Requirements of Law in connection with servicing each Receivable, except
where the failure to so comply would not have an Adverse Effect. (h) Protection
of Rights. It shall take no action in violation of this Agreement which, nor
omit to take in violation of this Agreement any action the omission of which,
would substantially impair the rights of the Owners, the Funding Agents or the
Administrative Agent in any Transferred Receivable. (i) Investment Company Act.
The Transferor (i) is not a “covered fund” under Section 13 of the Bank Holding
Company Act of 1956, as amended (together with the implementing regulations
thereunder, commonly referred to as the “Volcker Rule”) and (ii) is neither
required to be registered as an “investment company” nor is it “controlled by”
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”). In determining that the
Transferor is not a “covered fund,” the Transferor is entitled to rely on the
exception to the definition of “investment company” set forth in Section 3(c)(5)
of the Investment Company Act of 1940, as amended. (j) Legal Name; Location. Its
sole jurisdiction of organization is the State of Delaware and such jurisdiction
has not changed within four months prior to the date of this Agreement. Its
principal place of business and chief executive office and its federal employer
identification number and Delaware organizational identification number is set
forth on Schedule -79- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101096.jpg]
III hereto. It has not, and has not used at any time during the past five years,
any prior legal names, trade names, fictitious names, assumed names or “doing
business as” names except as set forth on Schedule III hereto. (k) Accuracy of
Information. All certificates, reports, statements, documents and other
information furnished by it to the Administrative Agent, the Funding Agents or
any Owner pursuant to any provision of this Agreement or any other Related
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Related Document, shall, at the
time the same are so furnished, be complete and correct in all material respects
on the date the same are furnished. (l) Solvency. No Insolvency Event with
respect to it has occurred and no transfer of the Transferred Receivables and
the Related Rights has been made in contemplation of the occurrence thereof. It:
(i) is able to pay its debts as they come due; and (ii) does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage. (m) Use of Proceeds. No
proceeds of a funding hereunder will be used by the Transferor for a purpose
that violates or would be inconsistent with Regulations T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time. (n)
Taxes. It has filed all United States federal income tax returns (if any) and
all other material tax returns which are required to be filed by it and has paid
all material taxes and similar assessments or governmental charges that are due
and payable by it pursuant to such returns or pursuant to any assessment
received by it; provided, that it may contest in good faith any such taxes,
assessments and other charges and, in such event, may permit the taxes,
assessments or other charges so contested to remain unpaid during any period,
including appeals, when it is in good faith contesting the same, so long as (i)
adequate reserves have been established in accordance with GAAP, (ii)
enforcement of the contested tax, assessment or other charge is effectively
stayed for the entire duration of such contest if such enforcement could
reasonably be expected to have a material adverse effect on its financial
condition or operations or its ability to perform its obligations under this
Agreement or the other Related Documents to which it is a party, and (iii) any
tax, assessment or other charge determined to be due, together with any interest
or penalties thereon, is promptly paid as required after final resolution of
such contest. The Transferor is exclusively resident for tax purposes in the
United States and, for the purposes of this Agreement and the other Related
Documents to which it is a party, will not act through any branch or permanent
establishment located outside of the United States. (o) ERISA. It does not
maintain or contribute to any Plan, nor has it maintained or contributed to any
Plan within the preceding five years (and, for the avoidance of doubt, a Person
shall not be deemed to maintain or contribute to any Plan, solely due to the
fact that a member of such Person’s ERISA Group maintains or contributes to any
Plan). -80- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101097.jpg]
(p) No Termination Event or Amortization Event. No Termination Event or
Amortization Event has occurred and is continuing. (q) Eligibility. As of the
2018 Amendment Closing Date, each Addition Date thereafter and each date
thereafter on which each of the Aggregate Advance Amount and the Aggregate Net
Investment is calculated, each Transferred Receivable included in such
calculation as an Eligible Receivable is an Eligible Receivable. (r) Commodity
Futures Trading Act. It is not a “commodity pool” such that an Owner would be a
“commodity pool operator” with respect thereto or a “commodity pool” by reason
of its ownership of the Transferred Receivables. (s) Compliance with Credit and
Collection Policies. It has complied in all material respects with the Credit
and Collection Policies with regard to each Credit Agreement and the related
Transferred Receivables and Related Rights. It has not made any change to such
Credit and Collection Policies, other than as permitted under Section 3.7(t).
(t) Separateness. Finco is, and all times since its organization has been,
operated in such a manner that it would not be substantively consolidated with
the Transferor and such that the separate existence of the Transferor would not
be disregarded in the event of a bankruptcy or insolvency of Finco. (u) Related
Documents. Each of its representations and warranties in the Related Documents
to which it is a party is true and correct in all material respects. (v)
Multi-Seller Conduit. None of Finco, the Transferor or any of their respective
Affiliates has any control with respect to the funding or investing activities
of any Conduit Purchaser. (w) Anti-Money Laundering. Each of the Transferor and
the Servicer warrants that it is acting on its own behalf with respect to all
matters associated with this Agreement. Each of the Transferor and the Servicer
undertakes to provide each Funding Agent and Owner, upon its reasonable request,
with all information and documents which such Funding Agent or Owner requires in
order to comply with its obligations under all applicable anti-money laundering
laws (including Geldwäschegesetz). (x) Authentication of Daily Receivables Files
and Receivables Schedules. The Transferor represents, warrants and agrees that
transmission of each Daily Receivables File and each Receivables Schedule
consisting of, including or accompanied by an electronic file (which may be a
PDF or the insertion of the relevant language and names in a Word, Excel or
other electronic document) and transmitted either (a) from a Designated Email
Address or (b) through a virtual data room (including but not limited to
Intralinks) acceptable to the Administrative -81- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101098.jpg]
Agent, shall be evidence of its present intent to adopt or accept such record as
the authentication of a security agreement for purposes of Sections 9-102 and
9-203 of any Relevant UCC. (y) U.S. Risk Retention. The transactions
contemplated by this Agreement and the other Related Documents (including the
purchase by the Administrative Agent (for the benefit of the Owners) of the
Transferred Receivables and Related Rights from the Transferor) are not intended
to cause, and do not contemplate, the issuance of an “asset-backed security” as
such term is defined in Section 3(a)(79) of the Exchange Act (15 U.S.C.
78c(a)(79)). (z) Eligible Assets. The Transferred Receivables are “eligible
assets” as such term is defined in Rule 3a-7 of the Investment Company Act. (aa)
Beneficial Ownership Certification. As of the 2018 Amendment Closing Date, the
information included in the Beneficial Ownership Exemption Certification is true
and correct in all respects. Section 3.2 Representations and Warranties Relating
to the Receivables. The Transferor hereby represents and warrants to the Owners,
the Funding Agents and the Administrative Agent with respect to the Initial
Receivables as of the Original Closing Date and, with respect to Additional
Receivables, as of the related Addition Date that: (a) as of the Initial Cut-Off
Date, with respect to the Transferred Assets sold and transferred on the
Original Closing Date, the Receivables Schedule delivered to the Administrative
Agent on the Original Closing Date on Schedule II relating to the Transferred
Receivables and Related Rights sold and transferred hereunder on such date, and
as of the related Addition Date with respect to Additional Receivables
designated pursuant to Section 2.1(c), the applicable Daily Receivables File
delivered on such Addition Date, contains an accurate list of such Transferred
Receivables as of such date; (b) on the date each Receivable is conveyed to the
Administrative Agent (for the benefit of the Owners) by the Transferor, the
Transferor owns and has good and marketable title to each such Receivable and
such Receivable has been conveyed to the Administrative Agent (for the benefit
of the Owners) free and clear of any Lien, claim or encumbrance of any Person;
(c) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by the Transferor in connection with the conveyance by the Transferor
of Receivables to the Administrative Agent (for the benefit of the Owners) have
been duly obtained, effected or given and are in full force and effect; (d) this
Agreement constitutes a valid sale, transfer and assignment to the
Administrative Agent (for the benefit of the Owners) of all right, title and
interest of the Transferor in the Transferred Receivables and Related Rights
conveyed to the Administrative -82- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101099.jpg]
Agent (for the benefit of the Owners) by the Transferor and the proceeds thereof
and Recoveries identified as relating to the Receivables conveyed to the
Administrative Agent (for the benefit of the Owners) by the Transferor or, if
this Agreement does not constitute a sale of such property, it creates and
constitutes a grant of a first priority perfected “security interest” (as
defined in the UCC) in such property to the Administrative Agent (for the
benefit of the Owners), which, in the case of existing Receivables and the
Related Rights and the proceeds thereof, is enforceable upon execution and
delivery of this Agreement, and which will be enforceable with respect to such
Receivables hereafter and thereafter created and the proceeds thereof upon such
creation and which security interest is prior to all other Liens. Upon the
filing of the financing statements and, in the case of Receivables hereafter
created and the proceeds thereof, upon the creation thereof, the Administrative
Agent (for the benefit of the Owners) shall have a first priority perfected
security or ownership interest in such Receivables and proceeds; (e) each
Receivable sold to the Administrative Agent (for the benefit of the Owners) by
the Transferor is an Eligible Receivable; (f) no selection procedures believed
by the Transferor to be materially adverse to the interests of the
Administrative Agent or any Funding Agent or Owner have been used in selecting
such Receivables; (g) each Transferred Receivable has been the subject of a
valid sale and assignment from (A) Finco to the Transferor of all Finco’s right,
title and interest therein and (B) the Transferor to the Administrative Agent
(for the benefit of the Owners) of all the Transferor’s right, title and
interest therein; (h) immediately prior to the transfer of a Transferred
Receivable hereunder, the Transferor shall be the legal and beneficial owner of
the Transferred Receivables and Related Rights with respect thereto, free and
clear of any Lien. This Agreement and each Receivables Schedule and Daily
Receivables File, together with the financing statements filed in connection
herewith (or therewith), are effective to, and shall create in favor of the
Administrative Agent, for the benefit of the Owners, a valid and perfected first
priority ownership or security interest in each Transferred Receivable and in
the Related Rights and Collections (to the extent provided by Section 9-315 (or
other applicable section of similar content) of the Relevant UCC) in respect
thereof, free and clear of any Lien (other than Liens created by this
Agreement). This Agreement, together with the Control Agreement(s) executed in
connection herewith, are effective to, and shall create in favor of the
Administrative Agent, for the benefit of the Owners, a valid and perfected first
priority ownership or security interest in the Collection Account, and all
amounts held, deposited or carried therein, free and clear of any Lien (except
as created by this Agreement). On or prior to the Original Closing Date, all
financing statements and other documents required to be recorded or filed in
order to perfect the Administrative Agent’s interest (for the benefit of the
Owners) in the Transferred Assets against all creditors of and transferees from
the Transferor will have been duly filed in each filing office necessary for
such purpose and all filing fees and taxes, if any, payable in connection with
such filings shall have been paid in -83- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101100.jpg]
full. No effective financing statement or other instrument similar in effect
covering any Credit Agreement relating to a Transferred Receivable or the
Related Rights or Collections in respect thereof or covering the Collection
Account is on file in any recording office, except those filed pursuant to this
Agreement; (i) the Transferor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables and
Related Rights sold to the Administrative Agent (for the benefit of the Owners)
under this Agreement; and (j) other than the security interest granted to the
Administrative Agent (for the benefit of the Owners) pursuant to this Agreement,
the Transferor has not pledged, assigned, sold, granted a security interest in,
or otherwise conveyed any of the Transferred Receivables, Related Rights or
other components of the Transferred Assets; the Transferor has not authorized
the filing of and is not aware of any financing statements against the
Transferor that include a description of collateral covering the Transferred
Receivables and Related Rights other than any financing statement filed in
connection with this Agreement; the Transferor is not aware of any judgment or
tax lien filings against it. Section 3.3 Additional Representations and
Warranties of Finco. Finco, in its capacity as initial Servicer, represents and
warrants to the Owners, the Funding Agents and the Administrative Agent that as
of the Original Closing Date, as of the 2016 Amendment Closing Date, as of the
2017 Amendment Closing Date, as of the 2018 Amendment Closing Date and as of
each Addition Date: (a) Ownership of the Transferor. It owns of record all of
the issued and outstanding membership interests of the Transferor, all of which
have been validly issued, are fully paid and nonassessable and are owned free
and clear of all Liens, warrants, options and rights to purchase. (b)
Anti-Corruption Laws and Sanctions. It has implemented and maintains in effect
policies and procedures designed to ensure compliance by it and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable U.S. Sanctions, and it, each of its respective Subsidiaries,
its respective officers and employees, and to its knowledge, its respective
directors and agents, is in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of it, any of its Subsidiaries or any
director, officer, employee, agent or affiliate of it or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the facility
established hereby, is a Sanctioned Person. No Incremental Funding, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions. (c) Authority. It is duly
qualified to do business and is in good standing (or is exempt from such
requirements) in each State of the United States where the nature of its
business -84- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101101.jpg]
requires it to be so qualified and the failure to be so qualified and in good
standing would have a Material Adverse Effect on the interests of the Owners.
Section 3.4 Additional Representations and Warranties of the Guarantor. Each of
TMUS and TMUSA represents and warrants to the Owners, the Funding Agents and the
Administrative Agent that as of the 2018 Amendment Closing Date and as of each
Addition Date thereafter: (a) Organization and Good Standing. It is a duly
organized and validly existing corporation in good standing under the laws of
the State of Delaware, with the power and authority under its organizational
documents and under the laws of Delaware to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted and to execute, deliver and perform its obligations under
this Agreement, and the Performance Guaranty. (b) Licenses and Approvals. It is
duly qualified to do business and is in good standing as a foreign corporation
(or is exempt from such requirements) and has obtained all necessary licenses
and approvals in order to be able to execute, deliver and perform its
obligations under the Performance Guaranty and this Agreement, in each
jurisdiction in which the conduct of its business requires such qualification,
except where the failure to do so would not have a Material Adverse Effect. (c)
Power and Authority. It has the power and authority to execute and deliver this
Agreement and the Performance Guaranty and to perform its obligations hereunder
and thereunder; and the execution, delivery and performance of this Agreement
and the Performance Guaranty, and the consummation by it of the transactions
provided for or contemplated thereby, have been duly authorized by it by all
necessary corporate action. (d) Binding Obligation. This Agreement and the
Performance Guaranty constitute legal, valid and binding obligations of it,
enforceable against it in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally
and to general principles of equity, whether applied in a proceeding in equity
or at law. (e) No Violation. The execution and delivery of this Agreement and
the Performance Guaranty, the performance of the transactions contemplated by
this Agreement and the Performance Guaranty, and the fulfillment of the terms of
this Agreement and the Performance Guaranty by it, will not conflict with,
result in any breach of any of the terms or provisions of or constitute (with or
without notice or lapse of time or both) a default under, its organizational
documents or any indenture, agreement, mortgage, deed of trust or other
instrument to which it is a party or by which it or its properties is bound, or
violate any material Requirements of Law applicable to it. -85- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101102.jpg]
(f) No Proceedings. There are no actions, suits, proceedings or investigations
pending, or to its knowledge threatened, against it before any court, arbitrator
or Governmental Authority having jurisdiction over it: (i) asserting the
invalidity of this Agreement or the Performance Guaranty; (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or the Performance Guaranty; or (iii) seeking any determination or
ruling that would have a Material Adverse Effect. It is not in default with
respect to any order, judgment or decree of any court, arbitrator or
Governmental Authority. (g) No Consents. No consent, license, approval,
registration, authorization or declaration of or with any Governmental Authority
or other Person is necessary in connection with the execution of delivery of
this Agreement or the Performance Guaranty, or performance of the transactions
contemplated hereby or thereby, that has not already been obtained except where
the failure to so obtain would not have a material adverse effect on the ability
of the Guarantor to perform its obligations hereunder. (h) Financial Statements.
(i) The audited consolidated balance sheet of TMUS and its consolidated
subsidiaries as of December 31, 2017 and the related consolidated statements of
income and cash flows for the fiscal year then ended, delivered to the
Administrative Agent on or prior to the 2018 Amendment Closing Date, fairly
present, in conformity with GAAP, the consolidated financial position of TMUS
and its consolidated subsidiaries as of such date and their consolidated results
of operations and cash flows for such fiscal year; and (ii) the unaudited
consolidated balance sheet of TMUS and its consolidated subsidiaries as of June
30, 2018 and the related unaudited consolidated statements of income and cash
flows for the three months then ended, delivered to the Administrative Agent on
or prior to the 2018 Amendment Closing Date, fairly present in all material
respects, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in clause (i) above (except as described in the
notes thereto), the financial position of TMUS and its consolidated subsidiaries
as of such date and their consolidated results of operations and cash flows for
such three month period (subject to normal year-end adjustments). (i) ERISA. It
does not maintain or contribute to any Plan, nor has it maintained or
contributed to any Plan within the preceding five (5) years, except for,
effective as of the date of the closing of the Sprint Transaction, the Sprint
Retirement Pension Plan with respect to which no liability that would reasonably
be expected to result in a Material Adverse Effect has occurred or will occur.
(j) Anti-Money Laundering. The Guarantor warrants that it is acting on its own
behalf with respect to all matters associated with this Agreement. The Guarantor
undertakes to provide each Funding Agent and Owner, upon its reasonable request,
with all information and documents which such Funding Agent or Owner requires in
order to comply with its obligations under all applicable anti-money laundering
laws (including Geldwäschegesetz). -86- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101103.jpg]
Section 3.5 Representations and Warranties of the Conduit Purchasers and
Committed Purchasers. (a) Each Conduit Purchaser hereby represents and warrants
to the Transferor, Finco and the Guarantor that it is not required to register
as an “investment company” nor is it controlled by an “investment company”
within the meaning of the Investment Company Act. (b) Each Conduit Purchaser
(each with respect to itself only) hereby represents and warrants to the
Transferor, Finco and the Guarantor that it is a Multi-Seller Conduit. (c) Each
Conduit Purchaser and Committed Purchaser (each with respect to itself only)
represents and warrants that it is a “qualified institutional buyer” as defined
in Rule 144A of the Securities Act of 1933, as amended; provided, that such
party makes no representation or statement as to whether the purchase of
Transferred Assets hereunder constitutes a security. (d) The Conduit Purchasers
and Committed Purchasers hereby notify the Transferor that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the
Transferor, which information includes the name, address, tax identification
number and other information that will allow the Conduit Purchasers and
Committed Purchasers, as applicable, to identify the Transferor in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act. Section 3.6 Covenants of the Transferor. The Transferor
covenants and agrees, through the Termination Date, that: (a) Compliance with
Covenants. It will perform and observe for the benefit of the Owners each of the
covenants and agreements required to be performed or observed by it in this
Agreement and the Related Documents to which it is a party. (b) Maintain
Existence. It will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a foreign trust or limited liability company in
each jurisdiction where its business is conducted, and will obtain and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business requires such authority. (c) Compliance with Requirements of Law.
It shall comply in all material respects with all Requirements of Law and
preserve and maintain its existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such
applicable Requirements of Law or the failure so to preserve and maintain such
existence, rights, franchises, qualifications and privileges would not
materially adversely affect the collectability -87- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101104.jpg]
of the Receivables, its ability to conduct its business or its ability to
perform its obligations under this Agreement and the Related Documents in all
material respects. (d) Ownership. It shall take all necessary action to (i) vest
legal and equitable title in the Transferred Receivables and Related Rights on
such Transferred Receivables in the Administrative Agent (for the benefit of the
Owners), free and clear of any Liens (including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent’s (for the benefit of the Owners) interest in
such Transferred Receivables and Related Rights on such Transferred Receivables,
and such other action to perfect, protect or more fully evidence the interest of
the Administrative Agent (for the benefit of the Owners) therein as the
Administrative Agent may reasonably request, and (ii) cooperate (as the
Administrative Agent may reasonably request) in the establishment and
maintenance, in favor of the Administrative Agent’s (for the benefit of the
Owners), of a valid and perfected first priority perfected security interest in
the Transferred Assets to the full extent contemplated herein and in the Sale
Agreement, free and clear of any Liens (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the Relevant UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Owners) security interest in the Transferred Assets and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
(for the benefit of the Owners) as the Administrative Agent may reasonably
request. (e) Furnish Certain Information; Further Assurances. It will furnish
(or cause to be furnished) to the Administrative Agent and each Funding Agent:
(i) promptly after the execution thereof, copies of all amendments of and
waivers with respect to this Agreement and the other Related Documents; (ii)
copies of all financial statements that the Transferor furnished (or required to
be furnished) pursuant to this Agreement and the other Related Documents
concurrently therewith; (iii) a copy of each material certificate, report,
statement, notice or other communication furnished (or required to be furnished)
by or on behalf of the Transferor pursuant to this Agreement and the other
Related Documents concurrently therewith; (iv) a copy of each material notice,
demand or other communication furnished (or required to be furnished) by or on
behalf of the Transferor pursuant to this Agreement and the other Related
Documents concurrently therewith; and (v) such other information, documents,
records or reports respecting the Transferred Assets, the related Obligors, the
Transferor which is in the possession or under the control of the Transferor as
any such Funding Agent may from time to time reasonably request; provided, that
(x) prior to the occurrence and continuation of an Amortization Event, Servicer
Default or Termination Event, such information provided to the Administrative
Agent and the Funding Agents shall be limited to the T-Mobile Information, and
(y) following the occurrence or, to the extent required, declaration, of an
Amortization Event, Servicer Default or Termination Event, the Administrative
Agent and each Funding Agent shall receive any information with respect to the
Receivables that it in good faith believes is reasonably necessary for the
Administrative Agent and the Funding Agents to evaluate and/or enforce their
rights and -88- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101105.jpg]
remedies under this Agreement and the other Related Documents with respect to
such Transferred Receivables. (f) No Liens. Except for any conveyance under this
Agreement and the other Related Documents, it will not sell, pledge, assign (by
operation of law or otherwise) or transfer to any other Person, or otherwise
dispose of, or grant, create, incur, assume or suffer to exist any Lien on, any
Transferred Receivable, Related Rights or Collections on such Transferred
Receivables, whether now existing or hereafter created, or any interest therein,
or assign any right to receive income in respect thereof, or take any other
action inconsistent with the Administrative Agent’s (for the benefit of the
Owners) ownership of, the Transferred Receivables, Related Rights and
Collections on such Transferred Receivables, except to the extent arising under
this Agreement and the other Related Documents, and it shall defend the right,
title and interest of the Administrative Agent (for the benefit of the Owners)
in, to and under the Transferred Receivables, the Related Rights and the
Collections on such Transferred Receivables, whether now existing or hereafter
created, against all claims of third parties claiming through or under Finco or
its assigns. (g) Name Change, Offices and Records. It will not make any change
to its name (within the meaning of Section 9-507 of any applicable enactment of
the UCC), type or jurisdiction of organization or location of its books and
records unless, at least thirty (30) days prior to the effective date of any
such name change, change in type or jurisdiction of organization, or change in
location of its books and records it notifies the Servicer and the
Administrative Agent thereof and (except with respect to a change of location of
books and records) delivers to the Administrative Agent (i) such financing
statements (Forms UCC-1 and UCC-3) which the Administrative Agent may reasonably
request to reflect such name change, or change in type or jurisdiction of
organization, (ii) if the Administrative Agent shall so request, an opinion of
counsel, in form and substance reasonably satisfactory to such Person, as to the
perfection and priority of the Administrative Agent’s ownership of and security
interest in the Transferred Receivables and Related Rights (for the benefit of
the Owners) and (iii) such other documents, agreements and instruments that the
Administrative Agent may reasonably request in connection therewith. (h)
Protection of Owners’ Rights. It will take no action, nor omit to take any
action, which could reasonably be expected to materially impair the rights of
the Administrative Agent and the Owners in the Transferred Receivables and the
Related Rights granted pursuant to this Agreement, or materially adversely
affect the collectability of the Transferred Assets, or reschedule, revise or
defer payments due on any Transferred Receivable, or amend, modify or waive in
any material respect any term or condition relating to payments due on any
Transferred Receivable, or modify the terms of any Transferred Receivable in a
manner that would result in the dilution of such Transferred Receivable or that
would otherwise prevent such Transferred Receivable from being an Eligible
Receivable, except (i) in accordance with the Credit and Collection Policies
(ii) as ordered by a court of competent jurisdiction or other Governmental
Authority, (iii) such Transferred Receivable is deemed not to be an Eligible
Receivable and such -89- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101106.jpg]
event does not result in an Asset Base Deficiency, (iv) with the prior consent
of the Required Owners, (v) as otherwise stated herein, or (vi) pursuant to
Requirements of Law. (i) Inspection. It shall cooperate with Finco, the
Administrative Agent and each Funding Agent in connection with any Inspection
pursuant to Section 6.2(a); provided, that any such inspection of the Transferor
shall occur at the same time as any Inspection of Finco pursuant to Section
6.2(a). (j) Fulfillment of Obligations. It will (i) duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed under this Agreement, the Related
Documents and the Receivables, (ii) subject to the terms hereof and the Credit
and Collection Policies, duly observe and perform all material provisions,
covenants and other promises required to be observed by it under the
Receivables, and (iii) pay when due (or contest in good faith) any taxes,
including without limitation any sales tax, excise tax or other similar tax or
charge, payable by the Transferor in connection with the Receivables and their
creation and satisfaction. (k) Enforcement. It will take all action necessary
and appropriate to enforce its rights and claims under this Agreement and the
other Related Documents. (l) Notices. It will notify each Funding Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, such written notice shall be
accompanied by a statement of the chief financial officer or chief accounting
officer of the Transferor describing the steps, if any, being taken with respect
thereto: (i) any Asset Base Deficiency, Amortization Event, Potential
Amortization Event, Termination Event, Potential Termination Event, Servicer
Default or Potential Servicer Default, but in any event within five (5) days;
(ii) the institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against the Transferor which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
the entry of any judgment or decree or the institution of any litigation,
investigation, arbitration proceeding or governmental proceeding against the
Transferor which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, but in any event within ten (10) Business
Days; (iii) any Lien made or asserted against a material portion of the
Transferred Assets, other than conveyances hereunder and under the Sale
Agreement, to the extent such notice is not provided by Finco; and (iv) any
Material Adverse Effect. -90- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101107.jpg]
(m) Assurant Event. It shall provide prompt written notice to the Administrative
Agent, each Funding Agent and each Owner of the occurrence of any Assurant
Event, event of default or material breach under the Assurant Agreement, or any
other event under any Assurant Agreement that could reasonably be expected to
have an Adverse Effect on any Owner, but in any event within five (5)
days.[Reserved]. (n) Eligible Interest Rate Caps. The Transferor (i) entered
into an Eligible Interest Rate Cap on the Original Closing Date, (ii) entered
into an Eligible Interest Rate Cap on the 2016 Amendment Closing Date, (iii)
entered into a new Eligible Interest Rate Cap in connection with the 2017
Amendment Closing Date, (iv) will enter into a new Eligible Interest Rate Cap
prior to November 20, 2018, and (v) shall at all times maintain in full force
and effect the Eligible Interest Rate Caps or any other hedging agreements in
accordance with the Hedging Requirements specified on Exhibit D hereto. (o)
Statement for and Treatment of Sales. The Transferor shall not treat any
transfer of Receivables, Related Rights and Collections on such Receivables by
Finco to the Transferor under the Sale Agreement in any manner other than as a
sale for all purposes (other than tax purposes). (p) Compliance and
Separateness. (i) During the term of this Agreement, the Transferor will,
subject to the terms of this Agreement, keep in full force and effect its
existence, rights and franchises as a limited liability company under the laws
of the jurisdiction of its formation and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement and the other Related Documents to which it is a party, and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated thereby. (ii) Except as
otherwise provided in the Related Documents, during the term of this Agreement
the Transferor will observe the following applicable legal requirements for the
recognition of the Transferor as a legal entity separate and apart from its
Affiliates, and the Transferor shall: (1) maintain books and records separate
from any other person or entity; (2) maintain its own deposit, securities and
other account or accounts, separate from any other person or entity, with
financial institutions; (3) ensure that, to the extent that it jointly contracts
with any of its members or Affiliates to do business with vendors or service
-91- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101108.jpg]
providers or to share overhead expenses, the costs incurred in so doing shall be
allocated fairly among such entities, and each such entity shall bear its fair
share of such costs. To the extent that the Transferor contracts or does
business with vendors or service providers where the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing shall be fairly allocated to or among such entities for whose benefit the
goods and services are provided, and each such entity shall bear its fair share
of such costs; (4) conduct its affairs strictly in accordance with its limited
liability company agreement and observe all necessary, appropriate and customary
company formalities; (5) ensure that its board of directors shall at all times
include at least one Independent Director; (6) not commingle its assets with
those of any other person or entity; (7) conduct its business (i) in its own
name and not that of an Affiliate, and (ii) to the extent it maintains office
space, from an office separate from that of the Member (but which may be located
in the same facility as and leased from the Member) at which will be maintained
its own separate limited liability company books and records; (8) other than as
contemplated herein, in the Sale Agreement or in one of the Related Documents
and related documentation, pay its own liabilities and expenses only out of its
own funds; (9) observe all formalities required under the Delaware Limited
Liability Company Act; (10) not guarantee or become obligated for the debts of
any other person or entity; (11) ensure that no Affiliate of the Transferor
shall advance funds to the Transferor, and no Affiliate of the Transferor will
otherwise guaranty debts of the Transferor; (12) not hold out its credit as
being available to satisfy the obligation of any other person or entity; -92-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101109.jpg]
(13) not acquire the obligations or securities of its Affiliates; (14) not make
loans to any other person or entity or buy or hold evidence of indebtedness
issued by any other person or entity; (15) other than as contemplated herein, in
the Sale Agreement or in one of the Related Documents and related documentation,
not pledge its assets for the benefit of any other person or entity; (16) hold
itself out as a separate entity from its Affiliates and not conduct any business
in the name of any of its Affiliates; (17) correct any known misunderstanding
regarding its separate identity; (18) ensure that decisions with respect to its
business and daily operations shall be independently made by the Transferor
(although the officer making any particular decision may also be an officer or
director of an Affiliate of the Transferor) and shall not be dictated by an
Affiliate of the Transferor; (19) other than organizational expenses and as
expressly provided herein, pay all expenses, indebtedness and other obligations
incurred by it using its own funds; (20) not identify itself as a division of
any other person or entity; (21) conduct business with its Affiliates on an
arm’s-length basis on terms no more favorable to either party than the terms
that would be found in a similar transaction involving unrelated third parties;
(22) not engage in any business or activity of any kind, or enter into any
transaction, indenture, mortgage, instrument, agreement, contract, lease or
other undertaking which is not directly related to the transactions contemplated
and authorized by this Agreement or the other Related Documents; and (23) comply
with the limitations on its business and activities as set forth in its
certificate of formation and shall not incur indebtedness other than pursuant to
or as expressly permitted by the Related Documents. -93- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101110.jpg]
(iii) During the term of this Agreement, the Transferor will comply with the
limitations on its business and activities, as set forth in its certificate of
formation, and will not incur indebtedness other than pursuant to or as
expressly permitted by herein or in one of the other Related Documents. (q)
Beneficial Ownership Rule. Promptly following any change in the information
included in the Beneficial Ownership Exemption Certification delivered on the
2018 Amendment Closing Date that would result in a change to the status as an
exempt party identified in such certification, or a change in the address of any
beneficial owners or control party, the Transferor shall execute and deliver to
the related Funding Agent(s) a Beneficial Ownership Certification or an updated
Beneficial Ownership Exemption Certification, as applicable. (r) PATRIOT Act.
Promptly following any request therefor, the Transferor shall deliver to the
Funding Agents all documentation and other information required by bank
regulatory authorities requested by any Funding Agent for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act, the
Beneficial Ownership Rule or other applicable anti-money laundering laws, rules
and regulations. Section 3.7 Covenants of Finco and the Servicer. Each of Finco
and the Servicer covenants and agrees through the Termination Date, that: (a)
Compliance with Covenants. Finco will perform and observe for the benefit of the
Owners each of the covenants and agreements required to be performed or observed
by it in this Agreement and the other Related Documents to which it is a party.
(b) Furnish Certain Information. Finco will furnish (or cause to be furnished)
to each Funding Agent: (i) promptly after the execution thereof, copies of all
amendments of and waivers with respect to this Agreement and the other Related
Documents; (ii) copies of all financial statements, compliance certificates and
other financial reports that Finco or the Servicer furnished (or required to be
furnished) pursuant to this Agreement and the other Related Documents
concurrently therewith; (iii) a copy of each certificate, report, statement,
notice or other communication furnished (or required to be furnished) by or on
behalf of Finco, the Transferor or the Servicer to the Servicer or the
Administrative Agent pursuant to this Agreement and the other Related Documents
concurrently therewith; (iv) a copy of each material notice, demand or other
communication furnished (or required to be furnished) by or on behalf of Finco,
the Transferor or the Servicer pursuant to this Agreement and the other Related
Documents concurrently therewith; and (v) such other information, documents,
records or reports respecting the Transferred Assets, the Obligors, Finco or the
Servicer, or the condition or operations, financial or otherwise, of Finco,
which is in the possession or under the control of Finco as any such Funding
Agent may from time to time reasonably request; provided, that (x) prior to the
occurrence and continuation of an Amortization Event, Servicer Default or
Termination Event, such information provided to the Administrative Agent and the
Funding -94- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101111.jpg]
Agents shall be limited to the T-Mobile Information, and (y) following the
occurrence or, to the extent required, declaration, of an Amortization Event,
Servicer Default or Termination Event, the Administrative Agent and each Funding
Agent shall receive any information with respect to the Receivables that it in
good faith believes is reasonably necessary for the Administrative Agent and the
Funding Agents to evaluate and/or enforce their rights and remedies under this
Agreement and the other Related Documents with respect to such Transferred
Receivables. (c) Reporting. Finco will maintain a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Administrative Agent and each Funding Agent on or before April
30 of each year a copy of the Credit and Collection Policies then in effect. (d)
Notices. Finco will notify each Funding Agent in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, such written notice shall be accompanied by a statement of the chief
financial officer or chief accounting officer of Finco describing the steps, if
any, being taken with respect thereto: (i) any Asset Base Deficiency,
Amortization Event, Potential Amortization Event, Termination Event, Potential
Termination Event, Servicer Default or Potential Servicer Default, but in any
event within five (5) days; (ii) the institution of any litigation,
investigation, arbitration proceeding or governmental proceeding against Finco
or any of its subsidiaries which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or the entry of any
judgment or decree or the institution of any litigation, investigation,
arbitration proceeding or governmental proceeding against Finco or any of its
subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and in any event within ten (10)
Business Days; (iii) any Lien made or asserted against a material portion of the
Transferred Assets, other than conveyances hereunder and under the Sale
Agreement; (iv) the decision to appoint a new director or manager of the
Transferor as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director”; and (v)
any Material Adverse Effect. (e) Compliance with Requirements of Law. Finco
shall duly satisfy all obligations on its part to be fulfilled under or in
connection with the Transferred Assets and the related Receivables, will
maintain in effect all material qualifications required under applicable -95-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101112.jpg]
Requirements of Law in order to properly service the Transferred Assets and the
related Receivables and will comply in all material respects with all other
applicable Requirements of Law in connection with servicing the Transferred
Assets and the related Receivables. (f) Maintenance of Records and Books. Finco
shall maintain and implement administrative and operating procedures (including
the ability to recreate records evidencing the Receivables (and the Related
Rights) in the event of the destruction of the originals thereof), and keep and
maintain all documents, books, computer records and other information,
reasonably necessary or advisable for the Collection of all the Transferred
Assets. Such documents, books and computer records shall reflect all facts
giving rise to the Receivables (and the Related Rights), all payments and
credits with respect thereto, and such documents, books and computer records
shall identify the Transferred Assets clearly and unambiguously to reflect that
the Transferred Assets are owned by the Administrative Agent (for the benefit of
the Owners). Finco will give the Administrative Agent and each Funding Agent
prompt notice of any material change in the administrative and operating
procedures referred to in the previous sentence, to the extent such change is
likely to have a Material Adverse Effect. (g) Compliance with Credit and
Collection Policies. Finco will timely and fully (i) perform and comply in all
material respects with provisions, covenants and other promises required to be
observed by it under the Credit Agreements related to the Transferred
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policies in regard to the Transferred Receivables and the related
Credit Agreements. (h) Ownership. Finco will take all necessary action to (i)
vest legal and equitable title to the Transferred Receivables, Related Rights
and Collections on the related Transferred Receivables irrevocably in the
Administrative Agent (for the benefit of the Owners), free and clear of any
Liens (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (for the benefit of the Owners) interest in such Transferred
Receivables, Related Rights and Collections on the related Transferred
Receivables and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent (for the benefit of the Owners) therein as
the Administrative Agent or the Funding Agents may reasonably request, and (ii)
cooperate (as the Funding Agents or the Administrative Agent may reasonably
request) in the establishment and maintenance, in favor of the Administrative
Agent, of a valid and perfected first priority perfected security interest in
the Transferred Assets to the full extent contemplated herein, free and clear of
any Liens (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s security interest in the Transferred Assets and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
as the Administrative Agent may reasonably request). -96- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101113.jpg]
(i) Collections. The Servicer shall instruct all Obligors on the Transferred
Receivables to remit all payments with respect to the Transferred Assets
directly to the Servicer or to an account designated by the Servicer. The
Servicer shall cause Collections on the Transferred Receivables and other
amounts on deposit in the Servicer’s accounts to be remitted to the Collection
Account to the extent provided under this Agreement. The Servicer will not
instruct any Obligor to make payments in respect of the Receivables or the other
Transferred Assets to any Person, address or location other than to the
Servicer, or to any account other than the account or accounts designated by the
Servicer. The Servicer shall not make any change in its instructions to Obligors
regarding payments to be made to it (other than changes with respect to the
mailing addresses for remittances) unless the Funding Agents shall have
received, at least ten (10) Combined Business Days before the proposed effective
date therefore, written notice of such change. (j) Protection of Owners’ Rights.
Finco shall take no action, nor omit to take any action, which could reasonably
be expected to materially impair the rights of the Owners in the Transferred
Receivables or materially adversely affect the collectability of the Transferred
Assets. (k) Assurant Event. Finco shall provide prompt written notice to the
Administrative Agent, each Funding Agent and each Owner of the occurrence of any
Assurant Event, event of default or material breach under any Assurant
Agreement, or any other event under any Assurant Agreement that could reasonably
be expected to have an Adverse Effect on any Owner.[Reserved]. (l) Jump
Contracts. Finco agrees not to take any action with respect to the Jump
Contracts, Jump Contract Features or Eligible Jump Receivables that could
reasonably be expected to have a Material Adverse Effect without the prior
written consent of the Required Owners. (m) Taxes. Finco will file all material
tax returns and reports required by law to be filed by it (including proper
extensions) and will promptly pay all material taxes and governmental charges at
any time owing by it, except any such taxes which are not yet delinquent or are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established on its books and records in accordance with GAAP.
(n) Separate Existence. Finco will take all reasonable steps (including, without
limitation, all steps necessary or that the Administrative Agent may from time
to time reasonably request) to maintain the Transferor’s identity as a separate
legal entity from it and to make it manifest to third parties that the
Transferor is an entity with assets and liabilities distinct from those of it
and each of its other Affiliates. Without limiting the generality of the
foregoing, Finco shall: -97- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101114.jpg]
(i) cause the board of directors or managers of the Transferor to at all times
have at least one (1) member of which is an Independent Director; (ii) cause the
Transferor to conduct its affairs strictly in accordance with its limited
liability company agreement and to observe all necessary, appropriate and
customary company formalities as a distinct entity, and ensure that all company
actions relating to (A) the selection, maintenance or replacement of any
Independent Director, (B) its dissolution or liquidation or (C) the initiation
of, participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding of it are duly authorized by unanimous vote
of its board of directors or managers (including the Independent Directors);
(iii) maintain its books and records separate from those of the Transferor and
maintain records of all intercompany debits and credits and transfers of funds
made by it on the Transferor’s behalf; (iv) except as otherwise contemplated
under this Agreement or the other Related Documents, prevent the commingling of
its funds or other assets with those of the Transferor, and not maintain bank
accounts or other depository accounts to which the Transferor is an account
party, into which the Transferor makes deposits or from which the Transferor has
the power to make withdrawals except as otherwise contemplated hereunder or
under the other Related Documents with respect to the Servicer’s administration
of Collections on the Receivables; (v) not enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with the Transferor
which is on terms that are less favorable to it than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
Affiliates and which is not evidenced by or pursuant to a written agreement;
(vi) not pay the operating expenses and liabilities of the Transferor; (vii)
conduct its business separate and distinct from the offices of, or any space
occupied by, the Transferor and allocate fairly with the Transferor any
overhead, if relevant, for shared office space or business facilities or
equipment; (viii) conduct its business and act solely in its own name, through
its own officials or representatives where relevant, and not hold the Transferor
out as a “division” or “part” of it (although litigation may be filed with
respect to the Collections on the Receivables in the name of the Servicer); (ix)
have business forms separate from that of the Transferor; -98- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101115.jpg]
(x) cause any financial statements consolidated with those of the Transferor to
state that the Transferor’s business consists of the purchase of Receivables
from it and that the Transferor is a separate legal entity with its own separate
creditors who, in any liquidation of the Transferor, will be entitled to be
satisfied out of the Transferor’s assets prior to any value in the Transferor
becoming available to the Transferor’s equity holders; and (xi) take all other
actions reasonably necessary on its part to operate its business and perform its
obligations under this Agreement and the Sale Agreement in a manner consistent
with the factual assumptions described in the legal opinions with respect to
non-consolidation and true sale matters of Greenberg Traurig,Mayer Brown LLP
delivered to the Administrative Agent and the Funding Agents pursuant to this
Agreement and the Related Documents on the 20182020 Amendment Closing Date, as
applicable, to the extent applicable to it. (o) Further Assurances. Subject to
Section 3.7(b), Finco shall furnish the Administrative Agent and any Funding
Agent from time to time such statements and schedules further identifying and
describing the Transferred Assets and such other reports or other information
reasonably related to this Agreement, the Sale Agreement and the Related
Documents in connection with the Transferred Assets as the Administrative Agent
or such Funding Agent may reasonably request, all in reasonable detail. (p)
Independent Accountants’ Reports and Servicing Reviews. In the event that any
report, compliance statement or attestation, including the reports of the
independent accountants, prepared pursuant to this Agreement discloses or
identifies any material weakness, deficiency or other adverse occurrence
relating to the performance of the Servicer’s or the Transferor’s obligations
pursuant to this Agreement or the Related Documents, then the Servicer shall,
and shall cause the Transferor to, use commercially reasonable efforts as
promptly as reasonably possible to remedy, cure or correct the issues giving
rise to such disclosure. (q) No Liens. Except for the conveyances under this
Agreement or the Related Documents, Finco will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on, any Transferred Receivable, the Related Rights or Collections on
such Transferred Receivable, whether now existing or hereafter created, or any
interest therein, and Finco shall defend the right, title and interest of the
Transferor and the Administrative Agent (for the benefit of the Owners) in, to
and under the Transferred Receivable, the Related Rights and the Collections on
such Transferred Receivables, whether now existing or hereafter created, against
all claims of third parties claiming through or under Finco or its assigns. (r)
Name Change, Offices and Records. Finco will not make any change to its name
(within the meaning of Section 9-507 of any applicable enactment of the UCC),
type or jurisdiction of organization or location of its books and records
unless, at least thirty (30) days -99- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101116.jpg]
prior to the effective date of any such name change, change in type or
jurisdiction of organization, or change in location of its books and records
Finco notifies the Administrative Agent thereof and (except with respect to a
change of location of books and records) delivers to the Administrative Agent
(i) such financing statements (Forms UCC-1 and UCC-3) which the Administrative
Agent may reasonably request to reflect such name change, or change in type or
jurisdiction of organization, (ii) if the Administrative Agent shall so request,
an opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to the perfection and priority of the Owners’ ownership interest in,
and the Administrative Agent’s security interest in the Transferred Receivable,
Related Rights and Collections on the Transferred Receivable and (iii) such
other documents, agreements and instruments that the Administrative Agent may
reasonably request in connection therewith. (s) Third Party Reviews; Reports.
(i) If an Amortization Event, Potential Amortization Event, Termination Event,
Potential Termination Event, Servicer Default or Potential Servicer Default is
not continuing, then once per year (A) on or prior to July 31 of each calendar
year (or, with respect to the first such report delivered hereunder, on or prior
to August 31, 2016), or (B) on or prior to such other date as the Administrative
Agent, each Funding Agent and the Transferor may mutually agree, or (ii) if an
Amortization Event, Potential Amortization Event, Termination Event, Potential
Termination Event, Servicer Default or Potential Servicer Default has occurred
and is continuing, then at such frequency and on such dates as the
Administrative Agent may request, but not more frequently than once per calendar
quarter, the Administrative Agent and each Funding Agent shall receive a written
report delivered by an independent accounting firm reasonably acceptable to the
Administrative Agent and each Funding Agent addressing such procedures and scope
identified on Annex B hereto, or otherwise addressing such additional procedures
and scope reasonably requested by the Administrative Agent and the Funding
Agents from time to time and consented to by the Transferor (which consent shall
not be unreasonably withheld). The procedures performed and written report
prepared with respect thereto shall be at the expense of the Servicer and shall
be in form and substance satisfactory to the Administrative Agent and each
Funding Agent. (t) Modifications to Credit and Collection Policies. (i) Finco
shall provide prompt written notice to the Administrative Agent and each Funding
Agent in connection with any material change in, or any material amendment to,
the Credit and Collection Policies. Except for changes mandated by Requirements
of Law, Finco will not, without the prior written consent of the Required Owners
(as provided in the following sentence), make any proposed change or amendment
to the Credit and Collection Policies that would be reasonably likely to
materially adversely affect the collectability of the Transferred Receivables
(or any Related Rights), or materially decrease the credit quality of any new
Transferred Receivables (in each case, taken as a whole). If consent of the
Required Owners is required pursuant to the immediately preceding sentence, then
Finco will furnish or cause to be furnished to the Administrative Agent and each
Funding Agent at least ten (10) days prior to the effectiveness of any material
change in or material amendment to the Credit and Collection Policies, a copy of
the Credit and Collection -100- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101117.jpg]
Policies then in effect, a notice indicating such change or amendment, and a
request for consent thereto. (ii) So long as this Agreement remains in effect,
Finco shall keep accurate and complete records describing each amendment or
other change to (A) the Credit and Collection Policies implemented and adopted
from time to time, whether or not material and whether or not consented to by
the Required Owners pursuant to the terms of this Agreement or (B) the system
used by Finco or TMUS (as the case may be) to monitor and/or score the
creditworthiness of the Obligors (the “Credit and Collection Policies Log”). On
or before April 30 of each year, beginning in 2016, Finco agrees to provide to
Helaba a copy of the Credit and Collection Policies Log for the twelve months
ended the immediately preceding December 31. In connection with their receipt of
the Credit and Collection Policies Log, Helaba: (a) agrees to be bound by the
same terms and conditions relating to receipt of information and confidentiality
set forth in this Agreement, and (b) may reasonably request additional
information from Finco reasonably required to analyze, evaluate or interpret any
entries relating to the Credit and Collection Policies Log; provided, that such
information shall not include any Subscriber Information (as such term is
defined in Annex C hereto). (u) Extension or Amendment of Receivables. Subject
to compliance with all Requirements of Law, Finco, may, in accordance with the
Credit and Collection Policies, extend the maturity, adjust the Principal
Balance or otherwise modify the payment terms of any Transferred Receivable as
it deems appropriate; provided, that such extension, adjustment or modification
shall not (i) modify or alter the status of any Transferred Receivable as a
Defaulted Receivable or a Delinquent Receivable, (ii) after giving effect to any
such adjustment or modification cause an Adverse Effect or (iii) after giving
effect to any such adjustment or modification cause an Asset Base Deficiency to
exist. (v) Limitation on Transactions with the Transferor. Finco will not enter
into, or be a party to any transaction with the Transferor, except for (i) the
transactions contemplated by this Agreement and the other Related Documents;
(ii) capital contributions by Finco to the Transferor which are in compliance
with this Agreement and the other Related Documents; and (iii) to the extent not
otherwise prohibited under this Agreement or the other Related Documents, other
transactions in the nature of employment contracts and directors’ fees, upon
fair and reasonable terms materially no less favorable to the Transferor than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate. (w) Accounting. Except for treatment with respect to tax reporting
and treatment of transactions under this Agreement (which will not affect the
legal true sale of the Transferred Receivables and Related Rights), Finco will
not, and will not permit any Affiliate to, account for or treat (whether in
financial statements or otherwise) the transactions contemplated by the Sale
Agreement and this Agreement, as applicable, in any manner other than the sales
and contributions of the Transferred Assets by Finco to the Transferor, and the
transfers of the Transferred Assets by the Transferor to the Administrative
Agent (for the benefit of the Owners), -101- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101118.jpg]
or in any other respect account for or treat the transactions contemplated
hereby in any manner other than as sales of such Transferred Assets to the
Transferor and transfers of such Transferred Assets to the Administrative Agent
(for the benefit of the Owners). (x) Receivables Schedules. It shall deliver to
the Administrative Agent the initial Receivables Schedule delivered to the
Administrative Agent and Funding Agents on the Original Closing Date and each
updated or supplemented Receivables Schedule and Daily Receivables File
delivered to the Administrative Agent pursuant to this Agreement or the Sale
Agreement on each Determination Date or Addition Date, as applicable (which
delivery may occur in electronic format). (y) Maintain Existence. Finco will
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where its business is conducted,
and will maintain all requisite authority to conduct its business in each
jurisdiction in which its business requires such authority. (z) Fulfillment of
Obligations. Finco will (i) duly observe and perform, or cause to be observed or
performed, all material obligations and undertakings on its part to be observed
and performed under this Agreement, the Related Documents and the Receivables,
(ii) subject to the terms hereof and the Credit and Collection Policies, duly
observe and perform all material provisions, covenants and other promises
required to be observed by it under the Receivables, (iii) do nothing to
materially impair the rights, title and interest of the Owners in and to the
Transferred Assets and (iv) pay when due (or contest in good faith) any material
taxes, including without limitation any sales tax, excise tax or other similar
tax or charge, payable by Finco in connection with the Receivables and their
creation and satisfaction. (aa) Total Systems Failure. Finco shall promptly
notify the Administrative Agent and each Funding Agent of any total failure of
any systems necessary for the performance of its servicing obligations under
this Agreement or the other Related Documents (a “total systems failure”) and
shall advise the Administrative Agent and each Funding Agent of the estimated
time required to remedy such total systems failure and of the estimated date on
which a Monthly Report can be delivered. Until a total systems failure is
remedied, Finco shall (i) furnish to the Administrative Agent and each Funding
Agent such periodic status reports and other information relating to such total
systems failure as the Administrative Agent and any Funding Agent may reasonably
request and (ii) promptly notify the Administrative Agent and each Funding Agent
if Finco believes that such total systems failure cannot be remedied by the
estimated date, which notice shall include a description of the circumstances
which gave rise to such delay, the action proposed to be taken in response
thereto, and a revised estimate of the date on which the Monthly Report can be
delivered. Finco shall promptly notify the Administrative Agent and each Funding
Agent when a total systems failure has been remedied. -102- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101119.jpg]
(bb) Insurance. Finco shall keep insured by financially sound and reputable
insurers all property of a character usually insured by companies engaged in the
same or similar business similarly situated against loss or damage of the kinds
and in the amounts customarily insured against by such companies, and carry such
other insurance as is usually carried by such companies. (cc) Modification of
Systems. Finco agrees, promptly after the replacement or any material
modification of any computer system, automation system or other operating system
(in respect of hardware or software) used to perform its material services as
servicer or to make any calculations or reports hereunder, to give notice of any
such replacement or modification to the Administrative Agent and each Funding
Agent. (dd) Monthly Report. In addition to the information required to be
included in each Monthly Report pursuant to Section 6.12, Finco shall include in
each Monthly Report such other information or calculations relating to the
Transferred Assets owned by the Administrative Agent (for the benefit of the
Owners) on an aggregate basis as the Administrative Agent may reasonably
request. (ee) Assurant Agreements. Finco agrees that it shall obtain the
direction of the Administrative Agent acting at the direction of the Required
Owners in connection with any exercise of its rights and remedies or the
approval of any amendment, modification or waiver of any provision of the
Assurant Agreement which could reasonably be expected to have an Adverse Effect;
provided, that Finco agrees to notify the Administrative Agent of any
amendments, modifications or waivers to the Assurant Agreement whether or not
direction or consent is required.[Reserved]. (ff) Keeping of Records and Books
of Account. The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Transferred Receivables in the event of the destruction of
the originals thereof), and keep safely for the benefit of the Owners all
Records, and keep and maintain, or obtain, as and when required, all documents,
books, records and other information reasonably necessary or advisable for the
identification and collection of all Transferred Receivables (including, without
limitation, records adequate to permit the identification of all Collections in
respect of and adjustments to each existing Transferred Receivable). (gg)
Customer List. The Servicer shall at all times maintain a current list (which
may be stored on magnetic tapes or disks) of all Obligors under Credit
Agreements related to Transferred Receivables, including the name, address,
telephone number and account number of each such Obligor. (hh) Compliance
Certificate. The Servicer shall furnish to the Administrative Agent and each
Funding Agent a compliance certificate in substantially the form of Exhibit I
hereto in accordance with the requirements of Section 6.14 stating, among other
things, that no -103- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101120.jpg]
Amortization Event, Potential Amortization Event, Termination Event, Potential
Termination Event, Servicer Default or Potential Servicer Default exists, or if
any such event exists, stating the nature and status thereof. (ii) [Reserved].
(jj) CRREU Securitisation Compliance. (i) From the 20162020 Amendment Closing
Date, Finco, in its capacity as originator, undertakes for the benefit of the
Owners to retain on an on-going basis a material net economic interest which
shall not be less than 5%, determined in accordance with Article 405 (1)
sub-paragraph (a)6 of Regulation (EU) No. 575/2013 (the “CRR”) and the technical
standards relating thereto in full force and effect as of the date of this
Agreement2017/2402 (the “EU Securitisation Regulation”), as in effect and
applicable on the 2020 Amendment Closing Date. Finco shall not, and shall not
permit any Affiliate, to enter into any credit risk mitigation, short positions
or any other hedge with respect toor to sell, transfer or otherwise surrender
all or part of the rights, benefits and obligations arising from the retained
interest, except to the extent permitted under the CRREU Securitisation Rules.
As of the 2020 Amendment Closing Date, Finco shall retain such net economic
interest in a manner intended to comply with sub-paragraph (a) of paragraph 3 of
Article 6 of the EU Securitisation Regulation, by retaining a 5% ownership
interest in each Transferred Receivable. Finco shall not change the retention
option or the method of calculating such retained net economic interest except
as permitted by the EU Securitisation Rules. (ii) For purposes of each Monthly
Report delivered pursuant to this Agreement, Finco shall confirm whether Finco
is in compliance with Section 3.7(jj)(i), which confirmation shall be deemed
satisfied by delivery of each Monthly Report. (iii) Finco shall cooperate with
Helaba and BNP Paribas, as applicable,each Funding Agent (on behalf of its
related Owners) that is subject to the EU Securitisation Rules by providing
information or documents reasonably requested by such party in order to allow
for Helaba or BNP Paribas, as applicable,such Funding Agent (on behalf of its
related Owners) to conduct its due diligence required under the CRR so that
Helaba or BNP Paribas, as applicable,Applicable EU Securitisation Regulation Due
Diligence Requirements so that such Funding Agent (on behalf of its related
Owners) shall be able to demonstrate to the competent authorities (who have
jurisdictional authority over Helaba or BNP Paribas, as applicable,) that Helaba
or BNP Paribas, as applicable,such Funding Agent (or its related Owners)) that
such Funding Agent (on behalf of its related Owners) has performed its due
diligence and monitoring obligations (to the extent applicable) under the
CRRApplicable EU Securitisation Regulation Due Diligence Requirements with
respect to the transactions contemplated by the Related Documents; provided that
any information provided by Finco, (i) is subject to the confidentiality -104-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101121.jpg]
provisions set forth in Section 9.8 of this Agreement, and (ii) relating to the
Receivables or the related Obligors shall be limited to the T-Mobile
Information; and provided further that (x) except as may be separately agreed to
by Finco in writing (in its sole and absolute discretion), to the extent that
any Funding Agent (on behalf of its related Owners) requests asset-level data or
aggregated asset-level data relating to a Receivable, Finco will only be
required to provide T-Mobile Information with respect to such Receivable and (y)
with respect to any information that is not T-Mobile Information and that Finco
was not required to provide pursuant to this Section 3.7(jj)(iii) before it was
amended by the Second Amendment, Finco shall cooperate in good faith with each
Funding Agent (on behalf of its related Owners) that is subject to the EU
Securitisation Rules, subject to all confidentiality and other applicable
restrictions by which Finco is bound under this Agreement or any applicable law
which restrict or prohibit Finco from sharing and/or disclosing certain
information (including, but not limited to, customer information concerning any
customer that is a federal government customer), to provide such information to
such Funding Agent (on behalf of its related Owners) in a form, level of detail
or other manner contemplated by Article 5(1)(e) or Article 7 of the EU
Securitisation Regulation or any related EU Securitisation Rules. (iv) In the
event of a breach of clause (i), (ii) or (iii) of this Section 3.7(jj) by Finco,
the only remedy available for an Owner would be that, to the extent that such
breach resulted in an additional risk-weighted capital charge (“CRR Cost”)
imposed on such Owner pursuant to Article 270a of Regulation (EU) 575/2013 as
amended, such CRR Cost would be treated as an Additional Cost for such Owner and
shall be payable by Finco as an Additional Cost in accordance with the terms of
Section 8.3 hereof. The parties hereto acknowledge and agree that in no event
shall a breach of clause (i), (ii) or (iii) of this Section 3.7(jj) by Finco
result in a Potential Termination Event, a Termination Event, a Potential
Amortization Event or an Amortization Event. Section 3.8 Covenants of the
Guarantor. The Guarantor covenants and agrees through the Termination Date,
that: (a) Compliance with Covenants. It will perform and observe for the benefit
of the Owners each of the covenants and agreements required to be performed or
observed by it in the Related Documents to which it is a party and the
Performance Guaranty. (b) Financial Reporting. It shall furnish to the
Administrative Agent and each Funding Agent, as soon as practicable after the
issuance, sending or filing thereof, but in no event any later than 30 days
after sending copies of all proxy statements, financial statements, reports and
other communications which TMUS sends to its security holders generally, and if
TMUS is required to file reports with the Securities and Exchange Commission
pursuant to the Exchange Act, copies of all regular, periodic and special
reports which TMUS files with the Securities and Exchange Commission or with any
securities exchange on Form 10-K, 10-Q, 8-K or any successor form thereto;
provided, that the requirements of this paragraph may be satisfied -105-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101122.jpg]
by the timely filing of any such report with the Securities and Exchange
Commission if such report is available via EDGAR or TMUS’s website. (c)
Reporting. TMUS will maintain a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent and each Funding Agent: (i) within 120 days after the
close of each of its fiscal years, audited financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) of TMUS and its consolidated subsidiaries for such
fiscal year, and copies of all reports and management letters, if any, from the
independent certified public accountants to TMUS, all certified by the chief
financial officer of TMUS; provided, that the requirements of this clause (i)
may be satisfied by the timely filing of any such report with the Securities and
Exchange Commission if such report is available via EDGAR or TMUS’s website;
(ii) within 60 days after the close of the first three (3) quarterly periods of
each of its respective fiscal years, balance sheets of TMUS and its consolidated
subsidiaries, as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for TMUS for the period from the
beginning of such fiscal year to the end of such quarter, all certified by the
chief financial officer of TMUS; provided, that the requirements of this clause
(ii) may be satisfied by the timely filing of any such report with the
Securities and Exchange Commission if such report is available via EDGAR or
TMUS’s website; and (iii) promptly, from time to time, such other information,
documents, records or reports relating to the condition or operations, financial
or otherwise, of TMUS as any Funding Agent may from time to time reasonably
request; provided, that (x) prior to the occurrence and continuation of an
Amortization Event, Servicer Default or Termination Event, such information
provided to the Administrative Agent and the Funding Agents shall be limited to
the T-Mobile Information, and (y) following the occurrence or, to the extent
required, declaration, of an Amortization Event, Servicer Default or Termination
Event, the Administrative Agent and each Funding Agent shall receive any
information with respect to the Receivables that it in good faith believes is
reasonably necessary for the Administrative Agent and the Funding Agents to
evaluate and/or enforce their rights and remedies under this Agreement, the Sale
Agreement and Related Documents with respect to such Transferred Receivables.
(d) Notices. It will notify each Funding Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, such written notice shall be accompanied by a statement of
the chief financial officer or chief accounting officer of the Guarantor
describing the steps, if any, being taken with respect thereto: -106- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101123.jpg]
(i) any Asset Base Deficiency, Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default, but in any event within five (5) days; (ii) the institution of
any litigation, investigation, arbitration proceeding or governmental proceeding
against the Guarantor or any of its subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
the entry of any judgment or decree against the Guarantor or any of its
subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and in any event within ten (10)
Business Days; and (iii) any material adverse change in the business, operations
or financial condition of the Guarantor which reasonably could have a material
adverse effect on the ability of the Guarantor to perform its obligations under
this Agreement, the Related Documents or the Performance Guaranty. (e) Maintain
Existence. It will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a corporation in each jurisdiction where its
business is conducted and which requires such qualification, and will maintain
all requisite authority to conduct its business in each jurisdiction in which
its business requires such authority, except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect. (f)
Compliance with Requirements of Law. It shall duly satisfy all obligations on
its part to be fulfilled under or in connection with the Related Documents and
the Performance Guaranty, will maintain in effect all material qualifications
required under applicable Requirements of Law in order to conduct its business
and will comply in all material respects with all other applicable Requirements
of Law in connection with the Related Documents and the Performance Guaranty.
(g) Fulfillment of Obligations. It will duly observe and perform, or cause to be
observed or performed, all material obligations and undertakings on its part to
be observed and performed under this Agreement, the Related Documents and the
Performance Guaranty, and will do nothing to materially impair the rights, title
and interest of the Administrative Agent, any Funding Agent or any Owner in and
to the Transferred Assets. (h) ERISA Events. The Guarantor shall give the
Administrative Agent and each Funding Agent a written notice promptly, but in no
event later than ten (10) Business Days, following the date that any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to -107- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101124.jpg]
the PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice; or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice. (i) German Value-Added Tax. The
Guarantor shall pay on demand to each Helaba Owner any and all amounts necessary
to indemnify such Helaba Owner from and against any and all Indemnified Amounts
relating to or resulting from any value added tax plus any interest and other
ancillary Tax charges (A) applicable to the payment of the Servicing Fee, the
supply of the services rendered by the Servicer or in connection with the sale
and collection of the Transferred Receivables and the Related Rights pursuant to
this Agreement or (B) arising as a result of a breach by the Transferor, the
Servicer, the Guarantor or any of their Affiliates of Section 3.9(j) (German
Value-Added Tax) (less any respective value added tax credits or deductions as
are obtained by or credited any of the Helaba Owners, which credits or
deductions shall be taken into account following the final and unchangeable
determination thereof by the German tax authorities; whereby such Helaba Owner
shall take reasonable steps to receive eligible value added tax credits or
deductions by filing respective returns). Section 3.9 Additional Covenants of
the Transferor, the Servicer and the Guarantor. Each of the Transferor, the
Servicer and the Guarantor severally covenants and agrees, in each case as to
itself individually or in such respective capacities, each with respect to
itself only, unless otherwise consented to or waived in accordance with the
provisions of Section 9.2, that: (a) Ratings of Commercial Paper. To the extent
that any rating provided with respect to a Conduit Purchaser’s Commercial Paper
by any Conduit Purchaser Rating Agency is conditional upon the furnishing of
documents or the taking of any other action by the Transferor, the Servicer or
the Guarantor, then such party, as applicable, shall take all reasonable actions
to furnish such documents and take any such other action. (b) Information from
the Transferor, the Servicer and the Guarantor. Prior to the Termination Date,
each of the Transferor, the Servicer and the Guarantor will furnish to the
Administrative Agent and each Funding Agent: (i) a copy of each material
certificate, opinion, report, statement, notice or other communication (other
than investment instructions) furnished by or on behalf of such party under this
Agreement, the Sale Agreement or the Related Documents, and promptly after
receipt thereof, a copy of each notice, demand or other communication received
by or on behalf of such party under this Agreement, the Sale Agreement or the
Related Documents and applicable to the transactions contemplated by this
Agreement, the Sale Agreement or the Related Documents, as applicable; and (ii)
such other information (including non-financial information), documents, records
or reports reasonably related to this Agreement or the Related Documents or the
transactions contemplated thereby and respecting the Receivables, the
Transferor, Finco, -108- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101125.jpg]
the Guarantor and the Servicer, as the Administrative Agent, any Conduit
Purchaser or any Funding Agent may from time to time reasonably request;
provided, that (x) prior to the occurrence and continuation of an Amortization
Event, Servicer Default or Termination Event, such information provided to the
Administrative Agent and the Funding Agents shall be limited to the T-Mobile
Information, and (y) following the occurrence or, to the extent required,
declaration, of an Amortization Event, Servicer Default or Termination Event,
the Administrative Agent and each Funding Agent shall receive any information
with respect to the Receivables that it in good faith believes is reasonably
necessary for the Administrative Agent and the Funding Agents to evaluate and/or
enforce their rights and remedies under this Agreement and the other Related
Documents with respect to such Transferred Receivables. (c) Amendments. Neither
the Transferor nor the Servicer will make, or permit any Person to make, any
amendment, modification or change to, or provide any waiver under the Related
Documents, or waive the occurrence of any breach of any representation, warranty
or covenant under the Related Documents, without, in each case, the prior
written consent of the Required Owners (except as otherwise permitted under
Section 9.2). (d) Prohibition on Indebtedness. Except as permitted by this
Agreement or the Sale Agreement, the Transferor agrees that during the term of
this Agreement, it shall not incur any indebtedness, or assume or guarantee
indebtedness of any other entity, without the consent of Funding Agents
representing Ownership Groups having in the aggregate at such time Ownership
Group Percentages equal to 100%. (e) Mutual Obligations. On and after the
Original Closing Date, the Transferor and Servicer will do, execute and perform
all such other acts, deeds and documents as the other parties hereto may from
time to time reasonably require in order to carry out the intent of this
Agreement. (f) Notice of Liens; Documentation of Transfer. The Transferor and
the Servicer each agree that it will notify the Administrative Agent and each
Funding Agent within ten (10) Business Days of any event that would cause Finco,
the Transferor, the Servicer or the Administrative Agent to be required to file
financing statements, continuation statements or amendments thereto under the
UCC pursuant to the Sale Agreement or this Agreement or otherwise as would be
necessary to perfect and maintain the security interest (and its priority) in
and to the Transferred Assets contemplated by this Agreement and the other
Related Documents. (g) Delegation of Duties. Except as permitted herein, the
Servicer agrees that it will not delegate any of its duties hereunder without
the prior written consent of the Required Owners. (h) Anti-Corruption Laws and
Sanctions. -109- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101126.jpg]
(i) The Servicer will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Servicer and the Transferor, and each of
their respective Subsidiaries and their respective directors, officers,
employees and agents, with Anti-Corruption Laws and applicable U.S. Sanctions.
(ii) The Transferor will not sell Receivables or make any Incremental Fundings,
and neither of the Servicer nor the Transferor shall procure for its
Subsidiaries, and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any sale of Receivables hereunder (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. (i)
Competing Arrangements. Each of Finco and the Transferor represents and warrants
that none of TMUS, TMUSA, Finco or the Transferor has entered into any
securitization arrangement involving receivables (including transactions similar
to the transactions under this Agreement or the airtime service securitization
facility initially entered into by Finco’s Affiliates on March 3, 2014)
(“Comparable Transactions”) prior to the date hereof, except as disclosed in the
periodic or special reports which the Guarantor files with the Securities and
Exchange Commission pursuant to the Exchange Act. Each of Finco and the
Transferor agrees to promptly provide to the Administrative Agent a copy of the
relevant portions of the transaction documents for any Additional Rights (as
defined below) contained in any Comparable Transactions into which TMUS, TMUSA,
Finco or the Transferor may enter from time to time following the date of this
Agreement, and the delivery to the Administrative Agent of such copy shall
constitute the granting of Additional Rights (as defined below) created by such
Comparable Transactions as required by the next sentence. The Owners shall be
entitled to receive the same rights granted in any Comparable Transaction to the
extent that any such Comparable Transaction provides for terms that are more
favorable than the terms of this Agreement in effect at such time, relating to
the definition of or calculation of, or any trigger, amortization event,
termination event or event of default, relating to the (i) Consolidated Equity
Ratio (or any component thereof) or (ii) Consolidated Leverage Ratio (or any
component thereof) (collectively, the “Additional Rights”). The Transferor and
Finco agree that any granting of Additional Rights to the Owners pursuant to
this Section 3.9(i) shall be incorporated into this Agreement and the Transferor
and Finco shall take such actions as are necessary to cause the Additional
Rights to be applicable to the Owners. (j) German Value-Added Tax. None of the
Transferor, the Servicer, the Guarantor or any of their respective Affiliates
shall exercise any option (if any) available to it under German law to have
value added tax apply with respect to any supply, for German value added tax
purposes, rendered in connection with the sale of the Receivables contemplated
by the -110- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101127.jpg]
Related Documents, provided that any party having such an option right shall be
required to exercise such option if the Helaba Funding Agent shall so request in
writing. Section 3.10 Merger or Consolidation of, or Assumption, of the
Obligations of the Guarantor, Finco or the Transferor. (a) The Transferor shall
not consolidate or merge with any other Person. (b) Any Person (i) into which
the Guarantor or Finco may be merged or consolidated, (ii) resulting from any
merger or consolidation to which the Guarantor or Finco, as applicable, shall be
a party, (iii) that acquires by conveyance, transfer or lease substantially all
of the assets of the Guarantor or Finco, as applicable, or (iv) succeeding to
the business of the Guarantor or Finco, as applicable, which Person shall
execute an agreement of assumption to perform every obligation of the Guarantor
or Finco, as applicable, under this Agreement, shall be the successor to the
Guarantor or Finco, as applicable, under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties to this
Agreement. The Guarantor or Finco, as applicable, shall provide notice of any
merger, consolidation, succession, conveyance or transfer pursuant to this
Section 3.10(b) to each Funding Agent. (c) Notwithstanding the foregoing, Finco
shall not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person, unless:
(i) the Person formed by such consolidation or into which Finco is merged or the
Person which acquires by conveyance or transfer the properties and assets of
Finco substantially as an entirety shall be a Person organized and existing
under the laws of the United States of America or any State or the District of
Columbia and, if Finco is not the surviving Person, such Person shall assume,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, the performance of every covenant and obligation of
Finco or the Transferor, as applicable, hereunder; (ii) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Article III shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default shall have occurred; and (iii) Finco has delivered to the
Administrative Agent and each Funding Agent an Officer’s Certificate stating
that such consolidation, merger, conveyance or transfer complies with this
Section 3.10 and that all conditions precedent herein provided for relating to
such transaction have been complied with, and an Opinion of Counsel to the
effect that the agreement referred to in Section 3.10(b)(iv) above is the legal,
valid and binding obligation of such successor Person enforceable against such
successor Person in -111- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101128.jpg]
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally from time to time in effect and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity). ARTICLE IV. CONDITIONS
PRECEDENT Section 4.1 Conditions to 2018 Amendment Closing Date. On or prior to
the 2018 Amendment Closing Date, the Transferor shall deliver to the Funding
Agents the following documents and instruments, all of which shall be in form
and substance reasonably acceptable to the Administrative Agent (any or all of
which may be waived by the Funding Agents in their sole discretion, including to
the extent such documents were provided to any such Funding Agent in connection
with the Original Agreement on the Original Closing Date or the Existing
Agreement on the 2016 Amendment Closing Date or the 2017 Amendment Closing
Date): (a) Corporate Documents. The Administrative Agent and each Funding Agent
shall have received copies, each of which shall be in form and substance
satisfactory to the Administrative Agent and each Funding Agent, of the (i)
certificate of formation or certificate of incorporation, limited liability
company agreement or by-laws, and good standing certificate of the Transferor,
Finco, the Servicer and the Guarantor, as applicable, (ii) members’, managers’
or Board of Directors’ resolutions, as applicable, of the Transferor, Finco, the
Servicer and the Guarantor with respect to the this Agreement and the Sale
Agreement to which such Person is a party, and (iii) incumbency certificate of
the Transferor, Finco, the Servicer and the Guarantor, in each case as certified
by appropriate corporate authorities, if applicable. (b) Documents. The
Administrative Agent and the Funding Agents shall have received on or before the
2018 Amendment Closing Date each of the items listed on Schedule IV hereto, each
(unless otherwise indicated) dated as of the Original Closing Date, the 2016
Amendment Closing Date, the 2017 Amendment Closing Date or the 2018 Amendment
Closing Date, as applicable, duly executed by the parties thereto and in form
and substance reasonably satisfactory to the Administrative Agent and the
Funding Agents, including: (i) an executed copy of the Sale Agreement, including
a complete schedule of the Transferred Receivables (which may be on a compact
disc (in a format acceptable to the Administrative Agent) or such other medium
as is acceptable to the Administrative Agent); (ii) an executed copy of each of
the Administrative Agent Fee Letter and the Transaction Fee Letter (each as
amended and restated as of the 2018 Amendment Closing Date), together with
payment to the Person(s) entitled thereto of any and all fees referred -112-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101129.jpg]
to therein payable on the 2018 Amendment Closing Date, including, without
limitation, the payment of all reasonable legal fees and expenses of counsel to
the Administrative Agent, the Funding Agents and the Owners; (iii) an executed
copy of the Control Agreement with respect to the Collection Account; (iv) good
standing certificates of each of Finco, the Transferor and the Guarantor from
the Secretary of State of the State of Delaware dated a date reasonably near the
2018 Amendment Closing Date; (v) a Confirmation of Guaranty relating to the
Performance Guaranty, confirming continuing applicability of the Performance
Guaranty in connection with the execution of this Agreement, including the
addition of the Starbird Owners as parties to this Agreement; (vi) resolutions
of the member, manager or board of directors, as applicable, of each of Finco,
the Transferor and the Guarantor in connection with the execution of this
Agreement; and (vii) a Monthly Report, after giving effect to this Agreement and
the transactions contemplated in connection herewith on the 2018 Amendment
Closing Date; (c) Performance by Finco, the Transferor and the Guarantor. All of
the terms, covenants, agreements and conditions set forth this Agreement, the
Sale Agreement, the Related Documents and the Performance Guaranty to be
complied with and performed by Finco, the Transferor, the Servicer or the
Guarantor, as the case may be, by the 2018 Amendment Closing Date shall have
been complied with or otherwise waived by the Administrative Agent and the
Funding Agents. (d) Representations and Warranties. Each of the representations
and warranties of Finco, the Transferor, the Servicer or the Guarantor made in
this Agreement, the Sale Agreement, the Related Documents and the Performance
Guaranty, as applicable, shall be true and correct in all material respects as
of the 2018 Amendment Closing Date as though made as of such time (except to the
extent that they expressly relate to an earlier or later time). (e) Officer’s
Certificate. The Administrative Agent and each Funding Agent shall have received
an Officer’s Certificate from the Servicer and the Transferor in form and
substance reasonably satisfactory to the Administrative Agent and each Funding
Agent and their respective counsel, dated as of the 2018 Amendment Closing Date,
certifying as to the satisfaction of the conditions set forth in Section 4.1(c)
and Section 4.1(d). (f) Financing Statements; Search Reports. The Administrative
Agent and each Funding Agent shall have received evidence satisfactory to it
that financing statements, as may -113- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101130.jpg]
be necessary or, in the opinion of the Administrative Agent, desirable under the
UCC of all appropriate jurisdictions or any comparable law to perfect the
transfers (including grants of security interests) under the this Agreement and
the Sale Agreement have been delivered and, if appropriate, have been duly filed
or recorded and that all filing fees, taxes or other amounts required to be paid
in connection therewith have been paid, including: (i) an acknowledgment copy of
a proper financing statement (Form UCC-1) for the State of Delaware, dated a
date reasonably near to the Original Closing Date naming the Transferor, as the
transferor (debtor), with respect to the Transferred Receivables and the Related
Rights, and the Administrative Agent (for the benefit of the Owners), as
transferee (secured party); (ii) an acknowledgment copy of a proper financing
statement (Form UCC-1) for the State of Delaware, dated a date reasonably near
to the Original Closing Date, naming Finco, as the transferor (debtor), with
respect to the Transferred Receivables and the Related Rights, and the
Transferor, as transferee (secured party), with an assignment by the Transferor
to the Administrative Agent (for the benefit of the Owners); and (iii) certified
copies of requests for information or copies of Form UCC-11 (or a similar search
report certified by parties acceptable to the Administrative Agent) dated a date
reasonably near the 2018 Amendment Closing Date listing all effective financing
statements which name (i) the Transferor (under its present name or any previous
name) as transferor or debtor and which are filed in the State of Delaware and
(ii) Finco (under its present name or any previous name) as transferor or debtor
and which are filed in the State of Delaware, in each case together with copies
of such financing statements (none of which shall cover any Transferred
Receivables or Related Rights, other than any such financing statement filed in
connection with this Agreement); (g) Ratings. The Administrative Agent and each
Funding Agent shall have received evidence that each Conduit Purchaser’s
Commercial Paper will not be downgraded as a result of entering into this
transactions contemplated by this Agreement, including any funding to occur
hereunder on the 2018 Amendment Closing Date. (h) No Actions or Proceedings. No
action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, the transactions contemplated by this Agreement, the Sale
Agreement and the documents related thereto in any material respect. (i)
Approvals and Consents. All Governmental Actions of all Governmental Authorities
required with respect to the transactions contemplated by this Agreement, the
Sale Agreement, the Related Documents and the Performance Guaranty, as
applicable, and the other documents related thereto, shall have been obtained or
made. -114- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101131.jpg]
(j) Asset Base. The Administrative Agent and each Funding Agent shall have
received evidence that no Asset Base Deficiency exists. (k) Opinions of Counsel.
Counsel to each of the Transferor, Finco and the Guarantor shall have delivered
(i) to the Administrative Agent, each Funding Agent and their counsel, (x) a
favorable opinion, dated as of the 2018 Amendment Closing Date and reasonably
satisfactory in form and substance to the Administrative Agent, each Funding
Agent and their counsel, with respect to corporate matters, validity and
enforceability of this Agreement, the Sale Agreement, the Related Documents and
the Performance Guaranty, no conflict of law and non-contravention of charter
documents and certain material agreements, in substantially the form of the
corporate and enforceability opinion delivered by counsel on the 2017 Amendment
Closing Date, and addressed to the Administrative Agent and each Funding Agent,
(y) a favorable opinion, dated as of the 2018 Amendment Closing Date and
reasonably satisfactory in form and substance to the Administrative Agent, each
Funding Agent and their counsel, with respect to true sale matters, substantive
consolidation matters, Volcker Rule and Investment Company Act matters, in
substantially the form of the corresponding opinions delivered by counsel on the
2017 Amendment Closing Date, and addressed to the Administrative Agent and each
Funding Agent. (l) Security Interest Opinion. Counsel to the Transferor shall
have delivered to the Administrative Agent and each Funding Agent an opinion of
counsel, dated as of the 2018 Amendment Closing Date, with respect to the
creation and perfection of the security interest of the Administrative Agent
(for the benefit of the Owners) in the Transferred Receivables granted pursuant
to this Agreement under the Relevant UCC in substantially the form of the
security interest opinion delivered by counsel on the 2017 Amendment Closing
Date. (m) Collection Account. The Administrative Agent and each Funding Agent
shall have received evidence that the Collection Account has been established in
accordance with the terms of this Agreement. (n) No Amortization Events,
Termination Events, etc. No Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default, or Potential
Servicer Default shall have occurred and be continuing (in each case, before and
after giving effect to the purchase). (o) Other Documents. The Administrative
Agent and each Funding Agent shall have received such additional documents,
instruments, certificates or letters as the Administrative Agent or such Funding
Agent may reasonably request. Section 4.2 Conditions to Incremental Funding.
Each Incremental Funding shall be subject to satisfaction of the following
applicable conditions precedent: (a) the Administrative Agent and each Funding
Agent shall have timely received a properly completed Funding Notice; -115-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101132.jpg]
(b) after giving effect to the initial transfer of the Transferred Assets on the
Original Closing Date or the transfer of Additional Receivables on such Addition
Date, as applicable, all representations and warranties of Finco, the
Transferor, the Guarantor and the Servicer contained in this Agreement, the Sale
Agreement and the Performance Guaranty, as applicable, or otherwise made in
writing pursuant to any of the provisions hereof or thereof shall be true and
correct in all material respects with the same force and effect as though such
representations and warranties had been made on and as of such date (other than
representations and warranties which specifically relate to an earlier date,
which shall be true and correct in all material respects as of such earlier
date); (c) Finco, the Transferor, the Guarantor and the Servicer shall be in
compliance in all material respects with all of their respective covenants
contained in this Agreement, the Sale Agreement, the Related Documents and the
Performance Guaranty to be performed on or prior to such date; (d) the
Transferor or the Servicer shall have delivered to the Administrative Agent an
executed Daily Receivables File relating to the applicable Transferred
Receivables and Related Rights; (e) the Transferor and the Servicer shall have
taken any actions necessary or advisable to maintain the Administrative Agent’s
perfected security interest in the Transferred Assets (including in Additional
Receivables) for the benefit of the Owners; (f) no Asset Base Deficiency,
Amortization Event, Potential Amortization Event, Termination Event, Potential
Termination Event, Servicer Default or Potential Servicer Default shall have
occurred and be continuing (in each case, before and after giving effect to such
Incremental Funding); (g) immediately after giving effect to such Incremental
Funding and the related transfer of Additional Receivables, (i) the Aggregate
Net Investment shall not exceed the Purchase Limit and (ii) the aggregate of the
Net Investments of the Owners in any Ownership Group shall not exceed the
Ownership Group Purchase Limit for such Ownership Group; (h) the Scheduled
Expiry Date shall not have occurred; (i) with respect to a Conduit Purchaser,
such Conduit Purchaser has agreed to participate in such Incremental Funding;
(j) the Administrative Agent and the Funding Agents shall have received a
Monthly Report, computed after giving effect to the Incremental Funding on such
Funding Date; (k) no event has occurred and is continuing that would have a
Material Adverse Effect; and -116- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101133.jpg]
(l) the Servicer shall have delivered each Monthly Report, certificate or report
required to be delivered by it pursuant to this Agreement and the Sale
Agreement. Section 4.3 Conditions to Sales of Additional Receivables. Each sale
of Additional Receivables hereunder shall be subject to satisfaction of the
following applicable conditions precedent on the related Addition Date: (a)
after giving effect to such sale, all representations and warranties of Finco,
the Transferor, the Guarantor and the Servicer contained in this Agreement, the
Sale Agreement and the Performance Guaranty, as applicable, or otherwise made in
writing pursuant to any of the provisions hereof or thereof shall be true and
correct in all material respects with the same force and effect as though such
representations and warranties had been made on and as of such date (other than
representations and warranties which specifically relate to an earlier date,
which shall be true and correct in all material respects as of such earlier
date); (b) Finco, the Transferor, the Guarantor and the Servicer shall be in
compliance in all material respects with all of their respective covenants
contained in this Agreement, the Sale Agreement, the Related Documents and the
Performance Guaranty to be performed on or prior to such date; (c) the
Transferor or the Servicer shall have delivered to the Administrative Agent an
executed Daily Receivables File relating to the applicable Transferred
Receivables and Related Rights; (d) the Transferor and the Servicer shall have
taken any actions necessary or advisable to maintain the Administrative Agent’s
perfected security interest in the Transferred Assets (including in Additional
Receivables) for the benefit of the Owners; (e) no Amortization Event,
Termination Event, or Servicer Default shall have occurred and be continuing;
(f) the Scheduled Expiry Date shall not have occurred; (g) after giving effect
to the proposed sale of Additional Receivables on the proposed Addition Date,
the Aggregate Advance Amount shall not exceed the product of (1) 125% and (2)
the Aggregate Net Investment as of such date; (h) no event has occurred and is
continuing that would have a Material Adverse Effect; and (i) the Servicer shall
have delivered each Monthly Report, certificate or report required to be
delivered by it pursuant to this Agreement and the Sale Agreement. -117-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101134.jpg]
For the avoidance of doubt, notwithstanding the conditions specified in this
Section 4.3, there shall be no conditions for the transfer and sale of
Replacement Receivables from the Transferor to the Administrative Agent (for the
benefit of the Owners) relating to and following the exercise of Jump Contract
Features. ARTICLE V. OWNERSHIP GROUP PURCHASE LIMITS Section 5.1. Ownership
Group Purchase Limits. On the 2018 Amendment Closing Date, the Ownership Group
Purchase Limit and Ownership Group Percentage of each of the Ownership Groups
consisting of the Gotham Owners, the Helaba Owners, the Old Line Owners and the
Starbird Owners shall be the applicable amount specified on Schedule I hereto.
ARTICLE VI. PROTECTION OF THE OWNERS; ADMINISTRATION AND COLLECTIONS Section 6.1
Maintenance of Information and Computer Records. The Servicer will hold in trust
and keep safely for the Owners all evidence of the Administrative Agent’s right,
title and interest (for the benefit of the Owners) in and to the Records and the
Transferred Assets. The Transferor will, or will cause the Servicer to, place an
appropriate code or notation in its Records to indicate that the Administrative
Agent (for the benefit of the applicable Owners) owns the Transferred
Receivables. Section 6.2 Inspections. (a) Finco shall furnish to the
Administrative Agent and each Funding Agent from time to time such information
with respect to it and the Transferred Assets as the Administrative Agent or
such Funding Agent may reasonably request. Finco will, and will cause each of
the Servicer, the Transferor and Finco to, from time to time at Finco’s sole
cost and expense, and during regular business hours upon reasonable prior
notice, permit each of the Administrative Agent and the Funding Agents (or their
respective agents or representatives), not more than one (1) time per calendar
year unless an Amortization Event, Termination Event, or Servicer Default has
occurred and is continuing, to visit and inspect any of its properties, to
examine and make abstracts from any of its books and records (including, without
limitation, computer files and records) in the possession or under the control
of the Servicer, the Transferor relating to the Transferred Assets and the
related Transferred Receivables, Credit Agreements and Obligors, subject to any
applicable restrictions or limitations on access to any information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, and to discuss its affairs, finances and accounts with its officers,
directors, employees and independent public accountants (such visit, inspection
and examination, collectively, an “Inspection”); provided, that (x) prior to the
occurrence and continuation of an Amortization Event, Servicer Default or -118-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101135.jpg]
Termination Event, such information provided to the Administrative Agent and the
Funding Agents shall be limited to (A) the T-Mobile Information and (B)
information required under Section 3.7(t)(ii), and (y) following the occurrence
or, to the extent required, declaration, of an Amortization Event, Servicer
Default or Termination Event, the Administrative Agent and each Funding Agent
shall receive any information with respect to the Receivables that it in good
faith believes is reasonably necessary for the Administrative Agent and the
Funding Agents to evaluate and/or enforce their rights and remedies under this
Agreement, the Sale Agreement and Related Documents with respect to such
Transferred Receivables. From and after the occurrence of an Amortization Event,
Servicer Default or Termination Event, the Administrative Agent shall be
entitled to conduct an unlimited number of Inspections at the expense of Finco.
Nothing in this Section 6.2(a) shall derogate from the obligation of the
Administrative Agent or Finco to observe any applicable Requirement of Law
prohibiting disclosure of information regarding the Obligors, and the failure of
Finco to provide access as provided in this Section 6.2(a) as a result of such
obligation shall not constitute a breach of this Section 6.2(a). (b) Nothing in
this Section 6.2 shall affect the obligation of the Transferor or the Servicer
to observe any applicable law prohibiting the disclosure of information
regarding the Obligors, and the failure of the Transferor or the Servicer to
provide access to information as a result of such obligation shall not
constitute a breach of this Section 6.2. Section 6.3 Maintenance of Writings and
Records. The Servicer will at all times until completion of a Complete Servicing
Transfer keep or cause to be kept at its chief executive office or at an office
of the Servicer designated in advance to the Administrative Agent (who, in turn,
will notify each Funding Agent of such designation), each writing or Record
which evidences, and which is reasonably necessary or desirable to establish or
protect, including such books of account and other Records as will enable the
Administrative Agent or its designees to determine at any time the status of,
the interest of the Owners in each Transferred Receivable. Section 6.4
Performance of Undertakings Under the Transferred Receivables. The Servicer will
at all times observe and perform, or cause to be observed and performed, all
material obligations and undertakings to the Obligors arising in connection with
each Transferred Receivable or related Credit Agreement and will not take any
action or cause any action to be taken to materially impair the rights of the
Administrative Agent, any Funding Agent or any Owner. Section 6.5 Administration
and Collections. (a) General. Finco agrees to act as the Servicer under this
Agreement and the Administrative Agent and the Owners hereby consent to Finco
acting as Servicer. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect each Transferred Receivable
from time to time, all in accordance with Requirements of Law, with reasonable
care and diligence, and in accordance with the Credit and Collection Policies.
The Transferor and the Administrative Agent hereby appoint the Servicer, from
time to time -119- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101136.jpg]
designated pursuant to this Section 6.5 as agent for themselves to enforce their
respective rights and interests in the Transferred Receivables and Related
Rights. In performing its duties as Servicer, the Servicer shall exercise the
same care and apply the same policies as it would exercise and apply if it owned
such Transferred Receivables. The Servicer may delegate and/or assign its
servicing duties hereunder to an Affiliate of the Servicer for the servicing,
administration or collection of the Transferred Receivables. Any such delegation
or assignment shall not affect the Servicer’s liability for performance of its
duties and obligations pursuant to the terms hereof. The Servicer may delegate
its servicing duties hereunder to any Person for the servicing, administration
or collection of the Transferred Receivables except for its Primary Servicing
Duties. Any such delegation shall not affect the Servicer’s liability for
performance of its duties and obligations pursuant to the terms hereof. If in
any enforcement suit or legal proceeding it shall be held that the Servicer may
not enforce a Transferred Receivable on the ground that it shall not be a real
party in interest or a holder entitled to enforce such Transferred Receivable,
the Administrative Agent shall (at its option), at the Servicer’s expense either
(i) take steps to enforce such Transferred Receivable, including bringing suit
in any of their names or the name of the Owners or (ii) take such steps as are
necessary to enable the Servicer to enforce such Transferred Receivable. (b)
Collection of Receivable Payments. The Servicer shall service and administer the
Transferred Receivables and Related Rights, shall collect and deposit
Collections on such Transferred Receivables into the Collection Account and
shall charge-off as uncollectible Transferred Receivables, all in accordance
with its customary and usual servicing procedures for servicing receivables
comparable to the Transferred Receivables and in accordance with the Credit and
Collection Policies and in the manner set forth in this Agreement. The Servicer
shall have full power and authority, acting alone or through any party properly
designated by it hereunder, to do any and all things in connection with such
servicing and administration which it may deem necessary or desirable. Without
limiting the generality of the foregoing and subject to Section 6.7, the
Servicer or its designee is hereby authorized and empowered, unless such power
is revoked by the Administrative Agent following the occurrence and continuance
of a Servicer Default pursuant to Section 6.7, (i) to make withdrawals and
payments from the Collection Account as set forth in this Agreement, (ii) to
take any action required or permitted in this Agreement, (iii) to execute and
deliver, on behalf of the Administrative Agent, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Transferred Receivables
and Related Rights and, after the delinquency of any Transferred Receivables and
to the extent permitted under and in compliance with applicable Requirements of
Law, to commence collection proceedings with respect to such Transferred
Receivables and (iv) to make any filings, reports, notices, applications and
registrations with, and to seek any consents or authorizations from, the
Securities and Exchange Commission and any state securities authority on behalf
of the Transferor as may be necessary or advisable to comply with any federal or
state securities or reporting requirements or other laws or regulations. The
Transferor shall, upon the written request of the Servicer, furnish the Servicer
with any documents relating to the Transferor or the -120- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101137.jpg]
Transferred Assets in such Person’s possession reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. (c) The Servicer shall comply with and perform its servicing
obligations with respect to the Transferred Receivables in accordance with the
Credit Agreements relating to the Transferred Receivables and the Credit and
Collection Policies, except insofar as any failure to so comply or perform would
not have an Adverse Effect. Subject to compliance with all Requirements of Law,
the Servicer, may, in accordance with the Credit and Collection Policies, extend
the maturity or adjust the Principal Balance of any Transferred Receivables or
otherwise modify the payment terms of any Transferred Receivables as it deems
appropriate; provided, that such extension, adjustment or modification shall not
(i) modify or alter the status of any Transferred Receivable as a Defaulted
Receivable or a Delinquent Receivable, (ii) after giving effect to any such
adjustment or modification cause an Adverse Effect, or (iii) after giving effect
to any such adjustment or modification cause an Asset Base Deficiency to exist.
(d) Finco, the Servicer and their Affiliates shall perform their respective
obligations under the Credit Agreements related to the Transferred Receivables
to the same extent as if Transferred Receivables had not been sold and the
exercise by the Administrative Agent of its rights under this Agreement shall
not release Finco, the Servicer and their Affiliates from any of their duties or
obligations with respect to any Transferred Receivables or related Credit
Agreements. The Administrative Agent shall have no obligation or liability with
respect to any Transferred Receivables or related Credit Agreements, nor shall
it be obligated to perform the obligations of Finco, the Servicer and their
Affiliates thereunder. (e) The Servicer shall, as soon as practicable following
receipt, turn over to the owner thereof any cash collections or other cash
proceeds received with respect to receivables not constituting Transferred
Receivables. (f) The Servicer shall pay out of its own funds, without
reimbursement (except as provided herein), all expenses incurred in connection
with the servicing activities hereunder including expenses related to
enforcement of the Transferred Receivables. (g) The Servicer (i) shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Transferred Receivable, (ii) will maintain in effect all qualifications
required under Requirements of Law in order to service properly each Transferred
Receivable, and (iii) will comply in all material respects with all other
Requirements of Law in connection with servicing each Transferred Receivable,
except where the failure to so comply would not have an Adverse Effect. (h) The
Servicer shall take no action in violation of this Agreement which, nor omit to
take in violation of this Agreement any action the omission of which, would
substantially impair the rights of the Administrative Agent in any Transferred
Receivable, nor shall it reschedule, revise or defer payments due on any
Transferred Receivable except in accordance -121- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101138.jpg]
with the Credit and Collection Policies or in accordance with its customary and
usual servicing procedures. (i) Collection Account. The Transferor shall
establish and maintain an Eligible Account (the “Collection Account”) for
receiving and disbursing amounts in accordance with Section 2.8. The Servicer
shall advise the Administrative Agent in writing of the location of the
Collection Account. The Collection Account shall be used only for the collection
of the amounts and for application of such amounts as described in Section 2.8.
The Collection Account will be governed by the Control Agreement pursuant to
which the Administrative Agent shall have Control pursuant to the terms of the
Control Agreement. If the Collection Account ceases to be an Eligible Account,
the Servicer shall within ten (10) Business Days of receipt of notice of such
change in eligibility transfer the property credited to the Collection Account
to an account meeting the requirements of an Eligible Account, which is
established pursuant to a substitute Control Agreement, and as to which the
Administrative Agent shall have Control. The Servicer shall promptly notify the
Administrative Agent of the establishment of a replacement Collection Account
and shall provide the Administrative Agent with such information with respect
thereto as the Administrative Agent may reasonably request. To the extent of its
interest therein (if any), the Servicer hereby grants to the Administrative
Agent (for the benefit of the Owners) a security interest in all of the
Servicer’s right, title and interest in the Collection Account and all amounts
from time to time credited to the Collection Account (including, without
limitation, interest, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in connection with amounts
on deposit in the Collection Account). In the event there shall have been
deposited in the Collection Account any amount not required to be deposited
therein and so identified to the Administrative Agent, such amount shall be
withdrawn from the Collection Account, any provision herein to the contrary
notwithstanding, and any such amounts shall not be deemed to be a part of the
Collection Account. All amounts deposited in the Collection Account shall remain
in a deposit account maintained at the Account Bank. On each Payment Date, all
interest received on funds on deposit in the Collection Account, if any, shall
be deposited into the Collection Account and shall be deemed to constitute a
portion of the Total Distribution Amount. The Servicer and the Transferor agree
to take all actions reasonably necessary, including the filing of appropriate
financing statements and the giving of proper registration instructions relating
to any investments, to protect the Administrative Agent’s interest (on behalf of
the Owners) in the Collection Account and any moneys therein and to enable the
Administrative Agent to enforce its rights (on behalf of the Owners) under the
Control Agreement(s) relating to the Collection Account. Following a Servicer
Default or Termination Event, the Administrative Agent may, or shall at the
direction of the Required Owners, deliver a “shifting control notice” to the
depositary bank at which the Collection Account is maintained, upon receipt of
which notice, such depositary bank will follow the direction of the
Administrative Agent as to application of Collections in such Collection
Account. -122- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101139.jpg]
(j) Enforcement Proceedings. In the event of a default under any Transferred
Receivable, the Servicer shall, at the Servicer’s sole expense, to the full
extent permitted by law and pursuant to its customary servicing procedures, have
the power and authority, on behalf of each Owner, to take or cause to be taken
any action in respect of any such Transferred Receivable as the Servicer may
deem advisable. The Servicer shall use reasonable efforts, consistent with its
customary servicing procedures, to realize upon the Transferred Receivable as to
which the Servicer, pursuant to its customary servicing procedures, shall have
determined eventual payment in full is unlikely. The Servicer shall follow such
customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of comparable receivables. In no event shall the
Servicer or the Transferor, as the case may be, be entitled to make or authorize
any Person to make the Administrative Agent, any Funding Agent or any Owner a
party to any litigation without such Person’s express prior written consent. (k)
Direction of Servicer Following Certain Events. Subject to any other more
specific terms of this Agreement, upon the occurrence and during the
continuation of a Servicer Default or Termination Event, the Administrative
Agent may direct the Servicer to take all steps and actions permitted to be
taken under this Agreement with respect to any Transferred Receivable which the
Administrative Agent, in its reasonable discretion, may deem necessary or
advisable to negotiate or otherwise realize on any right in connection with the
Transferred Assets. Section 6.6 Complete Servicing Transfer. (a) General. If at
any time a Servicer Default or a Termination Event shall have occurred and be
continuing, the Administrative Agent may, with the consent, or shall at the
direction, of the Required Owners, by notice in writing to the Servicer (a
“Termination Notice”), terminate the Servicer’s capacity as Servicer in respect
of the Transferred Receivables (such termination referred to herein as a
“Complete Servicing Transfer”). (b) On and after the receipt by the Servicer of
a Termination Notice pursuant to Section 6.6(a), the Servicer shall continue to
perform all servicing functions under this Agreement until the date specified in
the Termination Notice or otherwise specified by the Administrative Agent. The
Administrative Agent shall as promptly as possible after the giving of a
Termination Notice appoint an Eligible Servicer as a successor servicer (the
“Successor Servicer”), acting at the written direction of the Required Owners,
and such Successor Servicer shall accept its appointment by a written assumption
in a form acceptable to the Administrative Agent. In the event that a Successor
Servicer has not been appointed or has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Administrative Agent shall
petition a court of competent jurisdiction to appoint any Person qualifying as
an Eligible Servicer as the Successor Servicer hereunder. The Administrative
Agent shall give prompt notice to the Transferor upon the appointment of a
Successor Servicer. -123- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101140.jpg]
(c) Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer. In connection with any Termination Notice, the
Administrative Agent will review any bids which it obtains from Eligible
Servicers and may appoint, or at the written direction of the Required Owners
shall appoint, any Eligible Servicer submitting such a reasonable market bid to
act as the Successor Servicer; provided, however, that the Transferor shall be
responsible for payment of any portion of the Servicing Fee and other amounts
paid to a Successor Servicer as servicing compensation in excess of the
Servicing Fee and amounts paid to the Servicer prior to the Complete Servicing
Transfer. The Administrative Agent shall have the right, at the Servicer’s and
the Transferor’s expense, to retain the services of a financial advisor or
consultant to assist with the appointment of a Successor Servicer. (d)
Transition. The Servicer agrees to cooperate with the Successor Servicer and the
Transferor in effecting the termination of the responsibilities and rights of
the Servicer to conduct servicing of the Transferred Receivables. Upon a
Complete Servicing Transfer, the Servicer shall within fifteen (15) days of such
Complete Servicing Transfer, transfer the Records relating to the Transferred
Assets or facilitate the transfer of such Records to the Successor Servicer. To
the extent that compliance with this Section 6.6 shall require the Servicer to
disclose to the Successor Servicer information of any kind which the Servicer
deems to be confidential, the Successor Servicer shall be required to enter into
such customary licensing and confidentiality agreements as the Servicer shall
deem necessary to protect its interests. (e) Collections. If at any time there
shall be a Complete Servicing Transfer, the existing Servicer will cause to be
transmitted and delivered directly to the Successor Servicer, for the account of
the Owners, or deposited in the Collection Account, all Collections in respect
of Transferred Receivables (properly endorsed, where required), so that such
items may be collected by the Successor Servicer. All such Collections
consisting of cash shall not be commingled with other items or monies of the
existing Servicer for a period longer than two Business Days. If the
Administrative Agent (or its designated agent) or the Successor Servicer
receives items or monies that are not payments on account of the Transferred
Receivables, such items or monies shall be held in trust by the Administrative
Agent or the Successor Servicer for Finco’s benefit and delivered promptly to
the existing Servicer after being so identified by the Administrative Agent (or
its designated agent) or the Successor Servicer. (f) Collection and
Administration at Expense of the Transferor. The Servicer agrees that in the
event of a Complete Servicing Transfer, it will reimburse the Administrative
Agent for all reasonable out-of-pocket expenses (including, without limitation,
attorneys’ and accountants’ and other third parties’ reasonable fees and
expenses, expenses incurred by each such Person, as the case may be, expenses of
litigation or preparation therefor, and expenses of audits and visits -124-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101141.jpg]
to the offices of the Transferor and the Servicer) incurred by each such Person
in connection with and following the transfer of functions following a Complete
Servicing Transfer. (g) Payments by Obligors. The Administrative Agent shall be
entitled to notify the Obligors of Transferred Receivables to make payments
directly to the Administrative Agent (for the benefit of the Owners) of amounts
due thereunder at any time and from time to time following the occurrence of (i)
a Termination Event or (ii) a Complete Servicing Transfer and, at the request of
the Required Owners, the Administrative Agent shall so notify the Obligors. (h)
Following a Servicer Default, the Servicer will agree to (i) in the case of a
Servicer Default specified in Section 6.7(d) and in the case of a Servicer
Default specified in Section 6.7(e) relating to the occurrence of an Insolvency
Event of the Servicer defined in clause (b)(iii) of the definition of
“Insolvency Event”, cooperate with, or facilitate, the transfer of wireless
service of the Obligors to a successor wireless service provider, and (ii)
facilitate any transfer of servicing as described in this Article VI. Section
6.7 Servicer Default. A “Servicer Default” shall mean the occurrence and
continuance of one or more of the following events or conditions: (a) the
Servicer shall fail to (i) make any payment, transfer or deposit required under
this Agreement on or before the date such payment, transfer or deposit is
required to be made (or direction given), which failure continues unremedied for
a period of five (5) Business Days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given in
accordance with Section 9.3 or to an Authorized Officer of the Servicer or after
discovery of such failure by an Authorized Officer of the Servicer, or (ii)
deliver a Monthly Report in accordance with Section 6.12 within five (5)
Business Days after the due date thereof; or (b) the Servicer shall fail to (i)
deliver any report, other than delivery of a Monthly Report, required to be
delivered to the Administrative Agent or any Funding Agent within fifteen (15)
days after the due date thereof or (ii) duly observe or perform in any material
respect any other covenant or agreement of the Servicer set forth in this
Agreement or the Sale Agreement, which failure (A) results in an Adverse Effect
on the Administrative Agent or any Funding Agent and (B) continues unremedied
for a period of thirty (30) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given in accordance
with Section 9.3 or to an Authorized Officer of the Servicer by the Transferor,
or to an Authorized Officer of the Servicer or the Transferor by the
Administrative Agent or any Funding Agent, or after discovery of such failure by
an Authorized Officer of the Servicer; or (c) any representation, warranty or
certification made by the Servicer in this Agreement or the Sale Agreement or in
any certificate, report, or financial statement delivered by the Servicer
pursuant hereto or thereto proves to have been incorrect in any material respect
when made and such inaccuracy (A) results in an Adverse Effect on the
Administrative Agent, -125- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101142.jpg]
the Funding Agents or the Owners and (B) continues unremedied for a period of
thirty (30) days after the date on which written notice of such inaccuracy,
requiring the same to be remedied, shall have been given in accordance with
Section 9.3 or to an Authorized Officer of the Servicer by the Transferor, or to
an Authorized Officer of the Servicer or the Transferor by the Administrative
Agent or any Funding Agent, or after discovery of such inaccuracy by an
Authorized Officer of the Servicer; or (d) neither the Servicer nor any of its
Affiliates is engaged in the mobile communications business in the United
States; or (e) an Insolvency Event with respect to the Servicer shall have
occurred; or (f) the Servicer shall resign pursuant to Section 6.8 and an
Affiliate of the Servicer has not become the Successor Servicer pursuant to
Section 6.8; or (g) except as permitted herein, the Servicer shall assign or
delegate its servicing duties or obligations hereunder. Notwithstanding the
foregoing, no Servicer Default shall occur under clause (a) above for a period
of ten (10) Business Days after the applicable grace period or under clause (b)
or (c) above for a period of sixty (60) days after the applicable grace period
if such delay or failure could not have been prevented by the exercise of
reasonable diligence by the Servicer and such delay or failure was caused by an
event that occurs as a result of an act of God, an act of the public enemy, acts
of declared or undeclared war (including acts of terrorism), public disorder,
rebellion, sabotage, epidemics, landslides, lightning, fire, hurricane,
earthquakes, floods or similar causes; provided, that the Servicer shall use all
commercially reasonable efforts to perform its obligations in a timely manner in
accordance with the terms of this Agreement, and the Servicer shall provide the
Administrative Agent and the Transferor with an Officer’s Certificate of the
Servicer giving prompt notice of such failure or delay by it, together with a
description of its efforts so to perform its obligations. Within five (5)
Business Days after an Authorized Officer of the Servicer has actual knowledge
of any Servicer Default, the Servicer shall give notice thereof to the
Administrative Agent. Section 6.8 Finco Not to Resign as Servicer. Finco shall
not resign from the obligations and duties hereby imposed on it as Servicer
under this Agreement except upon determination that the performance of its
duties under this Agreement shall no longer be permissible under applicable law.
Notice of any such determination permitting the resignation of Finco shall be
communicated to the Funding Agents at the earliest practicable time (and, if
such communication is not in writing, shall be confirmed in writing at the
earliest practicable time) and any such determination shall be evidenced by an
opinion of counsel to such effect delivered to the Funding Agents concurrently
with or promptly after such notice. Unless required by law, -126- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101143.jpg]
no such resignation shall become effective until the Administrative Agent or the
Successor Servicer shall (i) have taken the actions required by Section 6.6 to
effect the termination of the responsibilities and rights of the predecessor
Servicer under this Agreement, including the transfer to the Administrative
Agent or the Successor Servicer for administration by it of all cash amounts
that shall at the time be held by the predecessor Servicer for deposit, or shall
thereafter be received with respect to a Transferred Receivable and the delivery
of the Records relating to the Transferred Receivables, and the related accounts
and records maintained by the Servicer, and (ii) have assumed the
responsibilities and obligations of Finco hereunder in writing. Section 6.9
Servicing Fee. (a) As full compensation for its servicing activities hereunder
and as reimbursement for any expense incurred by it in connection therewith, on
each Payment Date, the Servicer shall be entitled to receive a servicing fee
(the “Servicing Fee”) in respect of the immediately preceding Collection Period
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
aggregate Principal Balances of the Transferred Receivables as of the close of
business on the last day of the immediately preceding Collection Period. (b) The
Servicer shall issue a separate invoice to each of the Helaba Owners on the
services rendered during any month and the Servicing Fee thereon by the Payment
Date in the following month. Such invoices shall be materially in the form
specified in Annex D. The Helaba Funding Agent shall inform the Servicer of any
required change to the invoicing should the relevant statutory VAT provisions or
their interpretation change. Notwithstanding the receipt of invoices by the
Helaba Owners from the Servicer, the Servicing Fee shall be payable only from
Collections pursuant to Section 2.8. Section 6.10 Servicer Expenses. The
Servicer shall be required to pay all expenses incurred by it in connection with
its activities hereunder, including fees and disbursements of independent
accountants, fees and disbursements incurred in connection with collection and
enforcement of Transferred Receivables (other than amounts incurred in
connection with the liquidation of a Transferred Receivable which amounts shall
be netted against the Recoveries, if any), taxes imposed on the Servicer and
expenses incurred in connection with distributions and reports to the
Administrative Agent, any Funding Agent and any Owner. Section 6.11 Limitation
on Liability of Servicer and Others. Notwithstanding anything to the contrary
herein, none of the Servicer or any of the directors or officers or employees or
agents of the Servicer, as the case may be, shall be under any liability to the
Affected Parties, except as provided under this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement or
for errors in judgment; provided, however, that this provision shall not protect
the Servicer or any such person against any liability that would otherwise be
imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. The Servicer and any director or officer or
employee or agent of the Servicer, as the case may be, may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
person respecting any matters arising under this Agreement. -127- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101144.jpg]
Without limiting any other provision of this Agreement, the Servicer shall be
obligated to appear in, prosecute and defend only legal actions that are
incidental to its duties to service the Transferred Receivables in accordance
with this Agreement. Section 6.12 Monthly Report. On each Determination Date,
with respect to each Payment Date and the related Collection Period, the
Servicer shall prepare and deliver (i) to each Funding Agent, an electronic copy
of the Monthly Report (and, upon request of any Funding Agent, the Servicer
shall deliver a copy thereof by such other means as such Funding Agent may
reasonably request) and (ii) to the Administrative Agent, a signed copy of the
Monthly Report, in each case, as of the close of business of the Servicer on the
last day of the immediately preceding Collection Period. The Servicer may
deliver the updated Receivables Schedule on the related Determination Date along
with the Monthly Report to be delivered on such date. In the event that neither
Finco nor any of its Affiliates is the Servicer, the Successor Servicer shall
deliver each Monthly Report (and updated Receivables Schedule, if applicable) in
the manner described above. Each Monthly Report delivered pursuant to this
Section 6.12 shall be accompanied by a certificate of a Servicing Officer
certifying the accuracy of the Monthly Report. Section 6.13 Notices to the
Transferor. In the event that T-Mobile Financial LLC is no longer acting as
Servicer, any Successor Servicer shall deliver or make available to the
Transferor each certificate and report to be provided thereafter pursuant to
Section 6.12. Section 6.14 Annual Statement of Compliance from Servicer; Annual
Servicing Report of Independent Public Accountants. (a) The Servicer will
deliver to the Administrative Agent and each Funding Agent, on or before April
30 of each year commencing April 30, 2016 (or in the case of the Successor
Servicer, the year after such entity becomes the Successor Servicer), an
Officer’s Certificate substantially in the form of Exhibit I, stating that (a) a
review of the activities of the Servicer during the twelve months ended the
immediately preceding December 31 (or with respect to the first Officer’s
Certificate to be delivered on or before April 30, 2016, with respect to the
period from the Original Closing Date to and including December 31, 2015), which
represents the fiscal year end of the Servicer (or other applicable date), and
of its performance under this Agreement was made under the supervision of the
officer signing such certificate and (b) to such officer’s knowledge, based on
such review, the Servicer has fully performed or caused to be performed in all
material respects all of its obligations under this Agreement throughout such
period, and no Servicer Default has occurred or is continuing, or, to the extent
known to such officer if there has been a Servicer Default, specifying each such
default known to such officer and the nature and status thereof and the steps
being taken or necessary to be taken to remedy such event. Notwithstanding the
foregoing, the parties hereto agree that the first Officer’s Certificate to be
delivered with respect to the period from the Original Closing Date to and
including December 31, 2015 shall be delivered on or prior to August 31, 2016.
-128- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101145.jpg]
(b) The Servicer shall at its expense appoint independent public accountants
(which may be the audit firm of TMUS) to prepare and deliver the report(s)
specified in Section 3.7(s). Section 6.15 Adjustments. (a) If the Servicer
adjusts downward the amount of any Receivable because of a Dilution or posting
error to an Obligor, because such Receivable was created in respect of a handset
device, a Smart Watch or an Accessory which was refused or returned by an
Obligor, or if the Servicer otherwise adjusts downward the amount of any
Receivable without receiving Collections therefor or charging off such amount as
uncollectible, then, in any such case (other than cases resulting from Servicer
error, a remedy for which is provided in Section 6.15(b)), any amount required
herein to be calculated by reference to the amount of Receivables, will be
reduced by the amount of the adjustment. Any adjustment required pursuant to the
preceding sentence shall be made on or prior to the end of the Collection Period
in which such adjustment obligation arises. In the event that, following the
exclusion of such Receivables from a calculation, an Asset Base Deficiency
exists, the Transferor shall make a deposit into the Collection Account in
immediately available funds in an amount equal to the lesser of (i) the amount
of such Asset Base Deficiency, and (ii) the Principal Balance of such
Receivables. (b) If (i) the Servicer makes a deposit into the Collection Account
in respect of a Collection of a Receivable and such Collection was received by
the Servicer in the form of a check which is not honored for any reason or (ii)
the Servicer makes a mistake with respect to the amount of any Collection and
deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Receivable in respect of which a dishonored check is received shall
be deemed not to have been paid. (c) Adjustments made pursuant to this Section
6.15 shall not require any change in any report previously delivered pursuant to
Section 6.12, except to the extent the Servicer determines that the aggregate
amount of adjustments could have an Adverse Effect. Section 6.16 Liability of
Servicer. The Servicer shall be liable under this Article VI only to the extent
of the obligations specifically undertaken by the Servicer in its capacity as
Servicer. Section 6.17 Modifications to Credit Agreements. Subject to compliance
with all Requirements of Law, the Servicer may change the terms and provisions
of the applicable Credit Agreements in any respect, provided that any such
change would not be reasonably likely to (a) materially affect the
collectability of the related Receivables, taken as a whole, or (b) have an
Adverse Effect; provided, that any material change to the Credit Agreements that
could reasonably be likely to adversely affect the Owners shall be subject to
consent of the Required Owners. -129- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101146.jpg]
Section 6.18 Compliance with Requirements of Law. The Servicer shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Receivable and the related Credit Agreement, if any, will maintain in
effect all qualifications and licenses required under Requirements of Law in
order to service properly each Receivable and the related Credit Agreement, if
any, and will comply in all material respects with all other Requirements of Law
in connection with servicing the Receivables, except to the extent the failure
to so comply would not have an Adverse Effect. Section 6.19 Limitations on
Liability of the Servicer and Others. Neither the Servicer nor any of the
directors, officers, members, managers, employees or agents of the Servicer in
its capacity as Servicer shall be under any liability to the Transferor, the
Administrative Agent, the Owners, the Cap Counterparty or any other Person for
any action taken or for refraining from the taking of any action in good faith
in its capacity as Servicer pursuant to this Agreement; provided, however, that
this provision shall not protect the Servicer or any such Person against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder. The Servicer and any director,
officer, member, manager, employee or agent of the Servicer may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person (other than the Servicer) respecting any matters arising hereunder.
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action which is not incidental to its duties as Servicer in accordance
with this Agreement and which in its reasonable judgment may involve it in any
expense or liability. The Servicer may, in its sole discretion, undertake any
such legal action which it may deem necessary or desirable for the benefit of
the Owners with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the Owners hereunder. Section 6.20 Access to
Certain Documentation and Information Regarding the Receivables. The Servicer
shall provide to the Transferor or the Administrative Agent, as applicable,
access to the documentation regarding the Receivables in such cases where the
Transferor or the Administrative Agent, as applicable, is required in connection
with the enforcement of the rights of Owners or by applicable statutes or
regulations to review such documentation, such access being afforded without
charge but only (a) upon reasonable request, (b) during normal business hours,
(c) subject to the Servicer’s normal security and confidentiality procedures,
(d) at reasonably accessible offices in the continental United States designated
by the Servicer, and (e) once per calendar year. Nothing in this Section 6.20
shall derogate from the obligation of the Transferor, the Administrative Agent
and the Servicer to observe any applicable law prohibiting disclosure of
information regarding the Obligors and the failure of the Servicer to provide
access as provided in this Section 6.20 as a result of such obligation shall not
constitute a breach of this Section 6.20. Section 6.21 Examination of Records.
The Transferor and the Servicer shall indicate in their computer files or other
records that the Transferred Receivables have been conveyed to the
Administrative Agent (for the benefit of the Owners) pursuant to this Agreement.
The -130- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101147.jpg]
Transferor and the Servicer shall, prior to the sale or transfer to a third
party of any receivable held in its custody, examine its computer records and
other records to determine that such receivable is not, and does not include, a
Transferred Receivable sold to the Administrative Agent (for the benefit of the
Owners). Section 6.22 Communications Regarding Compliance Matters. The Servicer
agrees to comply with, and any Successor Servicer, by accepting its appointment
as such, agrees to cooperate in good faith with any reasonable request by Finco
or the Transferor for information which is required in order to enable Finco or
the Transferor to comply with reporting requirements under the Exchange Act and
any other Requirements of Law to the extent applicable. ARTICLE VII. TERMINATION
EVENTS; AMORTIZATION EVENTS Section 7.1 Termination Events. The occurrence of
any one or more of the following events shall constitute a Termination Event:
(a) an Insolvency Event with respect to the Transferor, the Servicer, Finco
(whether or not Finco shall then be the Servicer) or the Guarantor shall have
occurred; (b) default in the payment of any Yield owing to any Funding Agent or
Owner pursuant to Section 2.8 of this Agreement when the same becomes due and
payable and such default shall continue for a period of five (5) Business Days;
(c) default in the payment of any outstanding Net Investment on the Final
Payment Date, if and to the extent not previously paid; (d) default in the
performance or observance of (i) any covenant or agreement of the Transferor
made in this Agreement for the benefit of the Administrative Agent, the Funding
Agents or the Owners (other than a covenant or agreement, a default in the
performance or observance of which is elsewhere in this Section 7.1 specifically
dealt with), or (ii) any representation or warranty of the Transferor made in
this Agreement for the benefit of the Administrative Agent, the Funding Agents
or the Owners proving to have been incorrect in any material respect as of the
time when the same shall have been made, which default or inaccuracy, as
applicable, has an Adverse Effect on the Administrative Agent, the Funding
Agents or the Owners and continues unremedied for sixty (60) days after the date
on which written notice of such failure or inaccuracy, shall have been given in
writing to an Authorized Officer of the Transferor by the Administrative Agent
or the Funding Agents; (e) failure on the part of Finco, the Transferor or the
Servicer to make any payment, transfer or deposit required by the terms of this
Agreement or the Sale Agreement on or before -131- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101148.jpg]
the date such payment, transfer or deposit is required to be made herein or
therein and such failure shall continue for a period of five (5) Business Days
after written notice to an Authorized Officer of Finco, the Servicer or the
Transferor, or actual knowledge by an Authorized Officer of Finco, the Servicer
or the Transferor; (f) the Transferor is required to register as an investment
company under the Investment Company Act; (g) a breach of any covenant of the
Transferor or Finco in this Agreement or the Sale Agreement, as applicable,
which breach (i) has an Adverse Effect on the interest of any Funding Agent or
any Owner and (ii) continues for a period of thirty (30) days after the date on
which written notice of such breach, requiring the same to be remedied, shall
have been given in accordance with Section 9.3 or to an Authorized Officer of
the Transferor or Finco, as applicable, or after discovery of such breach,
requiring the same to be remedied, by an Authorized Officer of the Transferor or
Finco, as applicable; (h) as of any date of determination, an Asset Base
Deficiency exists, and such condition continues unremedied for a period of sixty
(60) consecutive days; (i) all of the following conditions shall have occurred:
(A) a Termination Notice shall have been delivered to the Servicer by the
Administrative Agent pursuant to Section 6.6(a) of this Agreement, and (B) a
Successor Servicer shall not have been appointed and assumed the servicing of
the Transferred Receivables pursuant to a servicing agreement reasonably
acceptable to the Required Owners by the date which is sixty (60) days after the
date on which such Servicer Default initially occurred; (j) the Administrative
Agent (for the benefit of the Owners) shall fail to have a first priority
perfected security interest in a material portion of the Transferred Assets. For
the avoidance of doubt, the five (5) Business Day grace period provided for in
the Termination Events described in paragraphs (b) and (d) above shall run
contemporaneously with the comparable five (5) Business Day grace period
relating to the comparable covenant or obligation of the Transferor or the
Servicer, as applicable, to pay, transfer or deposit funds in this Agreement or
the Sale Agreement. The Transferor shall deliver to the Administrative Agent,
promptly, but in any event within five (5) days after the occurrence of any
Termination Event, written notice in the form of an Officer’s Certificate of the
Transferor of such Termination Event, its status and what action the Transferor
is taking or proposes to take with respect thereto. Section 7.2 Remedies Upon
the Occurrence of a Termination Event. (a) If a Termination Event occurs and is
continuing, (i) the Administrative Agent shall at the request, or may with the
consent, of the Required Owners, by notice to the Transferor, declare a -132-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101149.jpg]
Termination Date to have occurred and all outstanding Tranche Periods to be
ended; provided that, in the case of a Termination Event under Section 7.1(a),
(b), (c), (e), (f), (h) or (i), the Termination Date shall automatically occur
and all Tranche Periods shall be ended, (ii) the Administrative Agent shall at
the request, or may with the consent, of the Required Owners, exercise its
rights and remedies under the Control Agreement(s) relating to the Collection
Account and as otherwise contemplated herein, (iii) the Administrative Agent, on
behalf of the Owners, shall accept no further transfers of Receivables, and (iv)
the Purchase Limit then in effect shall be reduced to an amount equal to the
Aggregate Net Investment at such time. In addition, if a Termination Event
occurs and is continuing and, if the Servicer is Finco or any Affiliate thereof
at such time, the Administrative Agent shall at the request, or may with the
consent, of the Required Owners, terminate Finco or such Affiliate thereof as
Servicer hereunder in accordance with Section 6.6. If a Termination Date occurs,
then the Administrative Agent (for the benefit of the Owners) shall have all
rights of the Transferor (i) as “Purchaser” under the Sale Agreement and
otherwise with respect to Receivables and (ii) under or with respect to the
Eligible Interest Rate Caps. In addition, following the occurrence and during
the continuance of a Termination Event, each Owner shall fund its Net Investment
at the Default Rate as provided herein. (b) Upon the occurrence and during the
continuance of a Termination Event, the Administrative Agent (for the benefit of
the Owners) shall have, in addition to all rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
the applicable jurisdiction and under other applicable laws, which rights shall
be cumulative. The Administrative Agent may with the consent, or shall at the
direction of the Required Owners, exercise from time to time some or all of the
rights and remedies described in the preceding sentence. No failure or delay on
the part of any party in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. (c) In addition to
any rights and remedies granted to the Administrative Agent pursuant to the
terms of this Agreement, following the occurrence and continuance of a
Termination Event, the Administrative Agent may appoint an independent auditor
of national reputation reasonably acceptable to the Servicer to verify that all
prior Monthly Reports delivered under this Agreement have been prepared and
delivered in accordance with the terms of this Agreement. Section 7.3
Amortization Events. The occurrence of any one or more of the following events
shall constitute an Amortization Event: (a) the occurrence, continuance and, to
the extent required, declaration of a Termination Event; (b) a Servicer Default
shall have occurred or, to the extent required, been declared; -133- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101150.jpg]
(c) Finco, the Transferor or the Servicer, as applicable, shall fail to: (i) (A)
deliver a Monthly Report required to be delivered to the Administrative Agent
within five (5) Business Days after the due date thereof, or (B) deliver any
report (other than a Monthly Report) required to be delivered to the
Administrative Agent within fifteen (15) days after the due date thereof, (ii)
duly observe or perform the covenants set forth in this Agreement with respect
to Liens relating to the Transferred Receivables, which continues unremedied for
a period of three (3) Business Days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given in
accordance with Section 9.3 or to an Authorized Officer of Finco, the Transferor
or the Servicer, as applicable, or after discovery of such failure by an
Authorized Officer of Finco, the Transferor or the Servicer, as applicable, or
(iii) duly observe or perform in any material respect any other covenant or
agreement of Finco, the Transferor or the Servicer, as the case may be, set
forth in this Agreement or the Sale Agreement, which failure (A) results in an
Adverse Effect on the Funding Agents or the Owners and (B) continues unremedied
for a period of thirty (30) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given in accordance
with Section 9.3 or to an Authorized Officer of Finco, the Transferor or the
Servicer, as applicable, or after discovery of such failure by an Authorized
Officer of Finco, the Transferor or the Servicer, as applicable; provided,
however, no Amortization Event shall be deemed to occur if the relevant
Transferred Receivables are repurchased in accordance with this Agreement; (d)
any representation or warranty made by the Transferor or Finco in this Agreement
or the Sale Agreement, proves to have been incorrect in any material respect
when made and such inaccuracy results in an Adverse Effect on the Funding Agents
or the Owners and such Adverse Effect continues for a period of thirty (30) days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given in accordance with Section 9.3 or to an
Authorized Officer of Finco or the Transferor, as applicable, or after discovery
of such failure by an Authorized Officer of the Transferor or Finco, as
applicable; provided, however, that no Amortization Event shall be deemed to
occur if the relevant Transferred Receivables relating to such representation or
warranty are repurchased in accordance with this Agreement; (e) an Asset Base
Deficiency exists and such condition has existed unremedied for a period of five
(5) consecutive days; (f) (i) prior to the Expansion Receivables First Funding
Date, the three-month average Default Ratio relating to the Transferred
Receivables shall exceed 9.00%, and (ii) on and -134- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101151.jpg]
after the Expansion Receivables First Funding Date, the three-month average
Default Ratio relating to the Transferred Receivables shall exceed 9.508.00%;
(g) the three-month average Delinquency Ratio relating to the Transferred
Receivables shall exceed 3.50%; (h) the three-month average Dilution Ratio
relating to the Transferred Receivables shall exceed 6.004.00% (i) the
Transferor shall fail to comply with the Hedging Requirements and such failure
shall continue unremedied for more than ten (10) days after written notice
thereof being given in accordance with Section 9.3 to an Authorized Officer of
the Transferor or the Servicer by the Administrative Agent or any Funding
Agents; (j) a Change of Control Triggering Event shall have occurred; (k)
litigation, arbitration or governmental proceedings shall have been instituted
involving Finco, the Transferor or the Transferred Receivables that could
reasonably be expected to materially and adversely affect Finco, the Transferor
or the collectability of the Transferred Receivables; (l) any money judgment,
writ or warrant of attachment or similar process involving in the aggregate at
any time an amount in excess of $250,000 (in either case to the extent not
adequately covered by insurance as to which a solvent insurance company has not
denied coverage) shall be entered or filed against the Transferor or any of its
assets and shall remain undischarged, unpaid, unvacated, unappealed, unbonded or
unstayed for a period of thirty (30) days (or in any event later than five days
prior to the date of any proposed sale thereunder); (m) Finco, the Transferor,
TMUS or TMUSA shall fail to pay any principal of or premium or interest on any
of its Debt that is outstanding in a principal amount of at least $100,000,000
in the aggregate, in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure to pay shall continue for two (2) days after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
(n) there shall have occurred an event or situation with respect to the
Transferor, either Guarantor, or Finco that shall have a material adverse effect
on the legality, validity or enforceability of any of this Agreement, the Sale
Agreement or the Performance Guaranty, or any such party’s ability to perform
its respective obligations thereunder, other than such material adverse effects
which are the direct result of actions or omissions of the Administrative Agent,
any Funding Agent or any Owner; (o) the Transferor is a “covered fund” for
purposes of regulations adopted under the Volcker Rule; -135- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101152.jpg]
(p) (i) either Guarantor shall purport to revoke or terminate the Performance
Guaranty, or the Performance Guaranty shall no longer be in effect, or either
Guarantor shall fail to make any payments required thereunder in a timely
manner; or (ii) either Guarantor shall fail to perform, in a timely manner, any
of its obligations under the Performance Guaranty or this Agreement, or there
shall have occurred any material breach of any of the representations and
warranties, or any covenants or other agreements, made by either Guarantor under
the Performance Guaranty; (q) the Consolidated Equity Ratio shall at any time be
less than the greater of (i) 17.50% and (ii) such higher amount as any of TMUS,
TMUSA, the Servicer or the Transferor may agree, whether by way of similar
provision, representation, covenant or warranty, in any Comparable Transaction
in any similar provision, for so long as any such Comparable Transaction is
outstanding; (r) the Consolidated Leverage Ratio shall at any time be greater
than the lesser of (i) 500% and (ii) such lower amount as any of TMUS, TMUSA,
the Servicer or the Transferor may agree, whether by way of similar provision,
representation, covenant or warranty, in any Comparable Transaction in any
similar provision, for so long as such Comparable Transaction is outstanding; or
(s) the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 4068 of ERISA, or a contribution failure occurs sufficient
to give rise to a lien under Section 303(k) of ERISA or Section 430(k) of the
Code, with regard to any of the assets of Finco or the Transferor, and, in each
case, such lien shall not have been released within thirty (30) days; then, in
the case of any event described in subsections (b), (c), (d), (e), (i), (k),
(m), (n), or (p)(ii), after the applicable grace period, if any, set forth in
such subparagraphs, the Required Owners or the Administrative Agent, acting at
the direction of the Required Owners, by notice then given in writing to the
Transferor and the Servicer may declare that an amortization event (each, an
“Amortization Event”) has occurred as of the date of such notice, and in the
case of any event described in subsections (a), (f), (g), (h), (j), (l), (o),
(p)(i), (q), (r) or (s), an Amortization Event shall occur without any notice or
other action on the part of the Administrative Agent or the Required Owners
immediately upon the occurrence of such event. In addition, following the
occurrence and during the continuance of an Amortization Event, each Owner shall
fund its Net Investment at the Amortization Rate as provided herein. ARTICLE
VIII. INDEMNIFICATION Section 8.1 Indemnification. (a) Without limiting any
other rights which any Owner, any Funding Agent or the Administrative Agent may
have hereunder or under applicable law, the -136- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101153.jpg]
Transferor hereby agrees to indemnify each Affected Party from and against any
and all damages, losses, claims, liabilities, costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the ownership,
either directly or indirectly, by any Affected Party of the Transferred Assets,
excluding, however, (x) Indemnified Amounts to the extent resulting from the
gross negligence or willful misconduct on the part of such Affected Party, (y)
recourse (except as otherwise specifically provided in this Agreement) for
uncollectible Transferred Receivables, or (z) Excluded Taxes relating to a loss
solely in respect of Taxes. Without limiting the generality of the foregoing,
the Transferor shall indemnify each Affected Party for Indemnified Amounts
relating to or resulting from: (i) the failure of any Transferred Receivable
reported by the Transferor as an Eligible Receivable to be an Eligible
Receivable at the time of transfer to the Administrative Agent (for the benefit
of the Owners); (ii) any representation or warranty made or deemed made by the
Transferor (or any officers of the Transferor) under or in connection with this
Agreement or any other Related Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made; (iii) the failure by the Transferor
to comply with any applicable Requirement of Law with respect to any Credit
Agreement or Transferred Receivable; (iv) any failure of the Transferor to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Related Document; (v) any products
liability, personal injury or damage suit or other similar claim arising out of
or in connection with products or services that are the subject of any Credit
Agreement, Transferred Receivable or the related Financed Equipment; (vi) any
dispute, defense, claim or offset (other than the bankruptcy of an Obligor,
unless the basis for any avoidance action, or any diminution in the claim
related to any Transferred Receivable, during any bankruptcy proceeding relates
to any action or omission on the part of the Transferor) of the Obligor to the
payment of any Transferred Receivable (including, without limitation, a defense
based on such Transferred Receivable or the related Credit Agreement not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms); (vii) the commingling of Collections of Transferred
Receivables at any time with other funds; -137- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101154.jpg]
(viii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Related Document, the transactions contemplated
hereby and thereby, the transfer of the Transferred Assets to the Administrative
Agent (for the benefit of the Owners), or any other investigation, litigation or
proceeding relating to the Transferor in which any Affected Party becomes
involved as a result of any of the transactions contemplated hereby; (ix) any
inability to litigate any claim against any Obligor in respect of any
Transferred Receivable as a result of such Obligor being immune at the time of
the transfer of such Transferred Receivable from Finco to the Transferor, and
from the Transferor to the Administrative Agent (for the benefit of the Owners),
from civil and commercial law and suit; (x) any failure to vest and maintain
vested in the Administrative Agent (for the benefit of the Owners), legal and
equitable title to, and ownership of, the Transferred Assets and the Collections
on the Transferred Receivables, free and clear of any Lien; (xi) the failure to
have filed, or any delay in filing, financing statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
applicable laws with respect to the Lien of the Administrative Agent (for the
benefit of the Owners) in the Transferred Assets; (xii) the failure of the
Transferor to receive reasonably equivalent value for the Transferred
Receivables and Related Rights that it transfers to the Administrative Agent
(for the benefit of the Owners); (xiii) any action or omission by the Transferor
that reduces or impairs the rights of the Transferor or its assigns with respect
to any Transferred Receivable or the ability to collect the principal balance of
such Transferred Receivable; (xiv) any transfer under the Sale Agreement being
found to be void by a court of competent jurisdiction; (xv) the failure by the
Transferor to pay when due any taxes owed by it, including, without limitation,
sales, excise or personal property taxes; (xvi) any attempt by any Person to
void any transfer hereunder based on the acts or omissions of the Transferor;
(xvii) the failure of the Principal Balance of any Transferred Receivable to
equal the amount reported or represented by the Transferor as the principal
balance of such Transferred Receivable; or -138- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101155.jpg]
(xviii) any value added tax plus any interest and other ancillary Tax charges
(A) applicable to the payment of the Servicing Fee, the supply of the services
rendered by the Servicer or in connection with the sale and collection of the
Transferred Receivables and the Related Rights pursuant to this Agreement or (B)
arising as a result of a breach by the Transferor, the Servicer, the Guarantor
or any of their Affiliates of Section 3.9(j) (German Value-Added Tax) (less any
respective value added tax credits or deductions as are obtained by or credited
to any of the Helaba Owners, which credits or deductions shall be taken into
account following the final and unchangeable determination thereof by the German
tax authorities; whereby such Helaba Owner shall take reasonable steps to
receive eligible value added tax credits or deductions by filing respective
returns). If any Conduit Purchaser is an Affected Party and such Affected Party
enters into agreements for the acquisition of interests in receivables from one
or more other Persons under its commercial paper program (“Other Transferors”),
such Conduit Purchaser shall allocate ratably such Indemnified Amounts which are
attributable to the Transferor and to the Other Transferors to the Transferor
and each Other Transferor; provided, however, that if such Indemnified Amounts
are attributable to the Transferor and not attributable to any Other Transferor,
the Transferor shall be solely liable for such Indemnified Amounts or if such
Indemnified Amounts are attributable to Other Transferors and not attributable
to the Transferor, such Other Transferors shall be solely liable for such
Indemnified Amounts. (b) The Servicer shall indemnify and hold harmless each
Affected Party against Indemnified Amounts, as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with, or
otherwise with respect to (i) any breach of any representation, warranty,
covenant, agreement or other obligation of the Servicer set forth in this
Agreement or any other Related Document (or any certificate or report of the
Servicer delivered pursuant hereto or thereto) to which the Servicer is a party,
(ii) the failure by the Servicer to comply with any applicable Requirement of
Law with respect to any Credit Agreement or Transferred Receivable, (iii) the
commingling of Collections of Transferred Receivables at any time with other
funds, (iv) any action or omission by the Servicer not in compliance with the
Credit and Collection Policies that has the effect of reducing or impairing the
rights of any Owner with respect to any Transferred Receivable or the value of
any Transferred Receivable; or (v) any dispute, defense, claim, offset or
defense of the Obligor to the payment of any Transferred Receivable resulting
from or related to the collection activities with respect to such Transferred
Receivable; provided, however, that (A) the Servicer shall not be so required to
indemnify any such Affected Party or otherwise be liable to any such Affected
Party hereunder for any Indemnified Amounts incurred for or on account of or
arising from or in connection with or otherwise with respect to any breach of
any covenant set forth herein a remedy for the breach of which is provided in
Section 2.12 or Section 2.13 of this Agreement and (B) the Servicer shall not be
required to indemnify any Affected Party for (x) Indemnified Amounts to the
extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Affected Party seeking indemnification; (y) Indemnified Amounts to
the extent the same includes losses in respect of -139- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101156.jpg]
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or (z) Excluded Taxes relating
to an Indemnified Amount solely in respect of Taxes. Any indemnification
pursuant to this Section 8.1(b) shall be had only from the assets of the
Servicer. The provisions of such indemnity shall run directly to and be
enforceable by such Affected Parties. The provisions of this Section 8.1(b)
shall survive the termination of this Agreement. (c) Promptly after receipt by
an Affected Party under this Section 8.1 of written notice of any damage, loss
or expense in respect of which indemnity may be sought hereunder by it, such
Affected Party will, if a claim is to be made against the Transferor or the
Servicer, as applicable, notify the Transferor or the Servicer, as applicable,
thereof in writing; but the omission so to notify the Transferor or the
Servicer, as applicable, will not relieve the Transferor or the Servicer, as
applicable, from any liability (otherwise than under this Section 8.1) which it
may have to any Affected Party except as may be required or provided otherwise
than under this Section 8.1, unless and to the extent any such liability is
caused by such omission. Thereafter, the Affected Party and the Transferor or
the Servicer, as applicable, shall consult, to the extent appropriate, with a
view to minimizing the cost to the Transferor or the Servicer, as applicable, of
its obligations hereunder. In case any Affected Party receives written notice of
any damage, loss or expense in respect of which indemnity may be sought
hereunder by it and it notifies the Transferor or the Servicer, as applicable,
thereof, the Transferor or the Servicer, as applicable, will be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the Affected Party promptly after receiving the aforesaid notice
from such Affected Party, to assume the defense thereof, with counsel reasonably
satisfactory at all times to such Affected Party; provided, however, that if the
parties against which any damage, loss or expense arises include both the
Affected Party and the Transferor or the Servicer, as applicable, and counsel to
the Affected Party shall have reasonably concluded that there may be legal
defenses available to it or other indemnified parties which are different from
or additional to those available to the Transferor or the Servicer, as
applicable, and may conflict therewith, the Affected Party or Parties shall have
the right to select one separate counsel for such Affected Party or Parties to
assume such legal defenses and otherwise to participate in the defense of such
damage, loss or expense on behalf of such Affected Party or Parties. Upon
receipt of notice from the Transferor or the Servicer, as applicable, to such
Affected Party of its election so to assume the defense of such damage, loss or
expense and approval by the Affected Party of counsel, the Transferor or the
Servicer, as applicable, shall not be liable to such Affected Party under this
Section 8.1 for any legal or other expenses subsequently incurred by such
Affected Party in connection with the defense thereof unless (i) the Affected
Party shall have employed such counsel in connection with assumption of legal
defenses in accordance with the proviso to the immediately preceding sentence,
(ii) the Transferor or the Servicer, as applicable, shall not have employed and
continued to employ counsel reasonably satisfactory to the Affected Party to
represent the Affected Party within a reasonable time after notice of
commencement of the action or (iii) the Transferor or the Servicer, as
applicable, shall have authorized the employment of counsel for the Affected
Party at the expense of the Transferor or the Servicer, as applicable. -140-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101157.jpg]
(d) Notwithstanding any other provisions contained in this Section 8.1, (i) the
Transferor or the Servicer, as applicable, shall not be liable for any
settlement, compromise or consent to the entry of any order adjudicating or
otherwise disposing of any damage, loss, or expense effected without its consent
and (ii) after the Transferor or the Servicer, as applicable, has assumed the
defense of any damage, loss or expense under Section 8.1(b) with respect to any
Affected Party, it will not settle, compromise or consent to entry of any order
adjudicating or otherwise disposing thereof (1) if such settlement, compromise
or order involved the payment of money damages except if the Transferor or the
Servicer, as applicable, agrees with such Affected Party to pay such money
damages and, if not simultaneously paid, to furnish such Affected Party with
satisfactory evidence of its ability to pay such money damages, and (2) if such
settlement, compromise or order involves any relief against such Affected Party,
other than the payment of money damages, except with the prior written consent
of such Affected Party. Section 8.2 Tax Indemnification. (a) Any and all
payments by the Transferor or the Servicer hereunder to any Owner, any Funding
Agent or the Administrative Agent (each an “Indemnified Party”) under this
Agreement, to the extent allowed by law, shall be made in accordance with
Section 2.8 free and clear of, and without deduction for, any and all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other similar charges imposed by any
United States or foreign governmental authority, including any interest,
additions to tax or penalties applicable thereto, including any related
penalties or interest (all such items and amounts being collectively referred to
as “Taxes”) excluding any such Taxes that are (i) net income taxes (including
branch profit taxes, minimum taxes and taxes computed under alternative methods,
at least one of which is based on or measured by net income), franchise taxes
(imposed in lieu of income taxes), or any other taxes based on or measured by
the net income of such Indemnified Party or the gross receipts or income of such
Indemnified Party, in each case (x) imposed as a result of the recipient being
organized under the laws of, or having its principal office or, in the case of
any Owner or Participant, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (y)
imposed as a result of a present or former connection between the recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, any Conduit Support Document or any Related Document, or sold or
assigned an interest in any Transferred Assets), (ii) any Taxes that would not
have been imposed but for the failure of such Owner, Participant, Funding Agent
or Administrative Agent, as applicable, to provide and keep current (to the
extent legally able) any certification or other documentation required to
qualify for an exemption from, or reduced rate of, any such Taxes or required by
this Agreement to be furnished by such Owner, Participant, Funding Agent or
Administrative Agent, as applicable, (iii) any Taxes imposed as a result of a
change by an Owner or Participant of its lending office (other than changes
mandated by this Agreement or required by law), (iv) any withholding Taxes
imposed under FATCA, and (v) in the case of an Owner, U.S. federal withholding
Taxes imposed on amounts payable to or for the -141- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101158.jpg]
account of such Owner with respect to an applicable interest in any Transferred
Assets pursuant to a law in effect on the date on which (1) such Owner became a
party hereto (other than pursuant to an assignment under Section 8.2(d) or
Section 8.2(e) hereof), or (2) such Owner otherwise changes its lending office,
except in each case to the extent that, pursuant to Section 8.2(a), amounts with
respect to such Taxes were payable either to such Owner’s assignor immediately
before such Owner became a party hereto or to such Owner immediately before it
changed its lending office (all such excluded taxes being hereinafter called
“Excluded Taxes” but, for the avoidance of doubt, Excluded Taxes shall not
include any Taxes payable by the Helaba Owners contemplated by Section
8.1(a)(xviii)). If the Transferor or the Servicer shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to an
Indemnified Party on account of Collections on the Transferred Receivables, (A)
in the case of Taxes other than Excluded Taxes, the sum payable shall be
increased as may be necessary so that after making all required deductions of
Taxes (other than Excluded Taxes), including deductions of Taxes applicable to
additional sums payable under this Section 8.2(a) so that such Indemnified Party
receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Transferor or the Servicer shall make the required
deductions of Taxes, and (C) the Transferor or the Servicer shall pay the full
amount of Taxes so deducted to the relevant taxation authority in accordance
with applicable law. If the Transferor or the Servicer fail to pay any Taxes
when due to the appropriate taxing authority or fail to remit to the Funding
Agent, on behalf of itself or such Owner, or to the Administrative Agent, as
applicable, the required receipts or other required documentary evidence, the
Transferor or the Servicer, as applicable, shall within thirty (30) Business
Days after demand therefor pay to such Funding Agent, on behalf of itself or
such Owner, or to the Administrative Agent for its own account, as applicable,
any incremental taxes, interest or penalties that may become payable by such
Owner, Funding Agent or Administrative Agent, as applicable, as a result of any
such failure; provided, however, that if such Owner, Funding Agent or
Administrative Agent fails to provide notice to the Transferor or the Servicer,
as applicable, of the imposition of any such Taxes within thirty (30) Business
Days following the receipt of actual written notice of the imposition of such
Taxes, there will be no obligation for the Transferor or the Servicer to make a
payment pursuant to this Section 8.2(a) in respect of any interest or penalties
reasonably attributable to the period beginning on such 30th day and ending ten
(10) Business Days after the Transferor or the Servicer receives notice from
such Owner, Funding Agent or the Administrative Agent. The Transferor will not
have an obligation to make a payment pursuant to this Section 8.2(a) in respect
of incremental taxes, interest or penalties reasonably attributable to the
negligence or willful misconduct of any such Owner or Funding Agent or the
Administrative Agent. (b) An Owner claiming increased amounts under this Section
8.2 for Taxes paid or payable by such Owner will furnish to the applicable
Funding Agent a certificate prepared in good faith setting forth the basis and
amount of each request by such Owner for such Taxes, and such Funding Agent
shall deliver a copy thereof to the Transferor, the Administrative Agent and the
Servicer. A Funding Agent or the Administrative Agent claiming increased amounts
under this Section 8.2 for its own account for Taxes paid or payable by such
Funding Agent or the -142- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101159.jpg]
Administrative Agent, as applicable, will furnish to the Transferor and the
Servicer a certificate prepared in good faith setting forth the basis and amount
of each request by the Funding Agent or the Administrative Agent for such Taxes.
Any such certificate of an Owner or Funding Agent or the Administrative Agent
shall be conclusive absent manifest error. Failure on the part of any Owner or
Funding Agent or the Administrative Agent to demand additional amounts pursuant
to this Section 8.2 with respect to any period shall not constitute a waiver of
the right of such Owner or Funding Agent or the Administrative Agent, as the
case may be, to demand compensation with respect to such period. Each Owner
agrees that it will not demand compensation under this Section 8.2 for amounts
incurred more than 180 days prior to the date of demand, provided, that if the
Regulatory Change giving rise to such increased amounts is retroactive, then the
180-day period referred to above shall extend to include the period of
retroactive effect. All such amounts shall be due and payable to such Funding
Agent on behalf of such Owner or to such Funding Agent or the Administrative
Agent for its own account, as the case may be, on the Payment Date following
receipt by the Transferor of such certificate, if such certificate is received
by the Transferor at least five (5) Business Days prior to the Determination
Date related to such Payment Date and otherwise shall be due and payable on the
following Payment Date. (c) Each Owner and each Participant agrees that prior to
the date on which the first interest or fee payment hereunder is due thereto, it
will deliver to the Transferor, the Servicer, the applicable Funding Agent and
the Administrative Agent (i) (x) if such Owner is not a “United States person”
as defined in Section 7701(a)(30) of the Internal Revenue Code, two duly
completed (in a manner reasonably satisfactory to the Transferor) copies of the
U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form
W-8IMY or Form W-8EXP, or successor applicable forms required to evidence that
the Owner is entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes (or in the case of an
assignee or Participant at a rate no greater than that applicable to the related
Owner if such Owner is entitled to receive amounts pursuant to this Section
8.2), or (y) if such Owner is a “United States person,” a duly completed (in a
manner reasonably satisfactory to the Transferor) U.S. Internal Revenue Service
Form W-9 or successor applicable or required forms, and (ii) such other forms
and information as may be required to confirm the availability of any applicable
exemption from United States federal, state or local withholding and backup
withholding taxes. Each Owner also agrees to deliver to the Transferor, the
Servicer, the applicable Funding Agent and the Administrative Agent two further
duly completed (in a manner reasonably satisfactory to the Transferor) copies of
such U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form
W-8IMY or Form W-8EXP or Form W-9, as applicable, or such successor applicable
forms or other manner of certification, as the case may be, on or before the
date that any such form expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent form previously delivered by it
hereunder, and such extensions or renewals thereof as may reasonably be
requested by the Servicer, the Transferor, a Funding Agent or the Administrative
Agent, unless in any such case, solely as a result of a change in treaty, law or
regulation occurring prior to the date on which any -143- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101160.jpg]
such delivery would otherwise be required, the Owner is no longer eligible as a
result of such change to deliver the then-applicable form set forth above and so
advises the Servicer, the Transferor, the applicable Funding Agent and the
Administrative Agent. (d) Each Owner agrees that it shall use commercially
reasonable efforts to reduce or eliminate any amount due under this Section 8.2,
including but not limited to designating a different lending office if such
designation will eliminate or reduce any amount due under this Section 8.2 and
will not, in the reasonable opinion of such Owner, be unlawful or otherwise
disadvantageous to such Owner or inconsistent with its policies or result in any
unreimbursed cost or expense to such Owner or in an increase in the aggregate
amount payable under Section 8.3 hereof. (e) If any Owner requests compensation
under this Section 8.2, the Transferor may, at its sole expense and effort, upon
notice to such Owner, the related Funding Agent and the Administrative Agent,
request that such Owner assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.2 of this
Agreement), all its interests, rights (other than its existing rights to
payments pursuant to this Section 8.2) and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Owner, if an Owner accepts such assignment), or if such Owner and its related
Funding Agent do not consent to such assignment, the Transferor may terminate
such Owner’s or the related Ownership Group’s interests, rights and obligations
under this Agreement; provided that (i) with respect to any such assignment
described above, the Transferor shall have received the prior written consent of
the Funding Agent for the related Owner and the Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed, (ii) such
assigning or terminated Owner shall have received payment of an amount equal to
the Net Investment, accrued yield thereon, accrued fees and all other amounts
payable to it hereunder or relating to this Agreement, and (iii) in the case of
any such assignment resulting from a claim for compensation under this Section
8.2, such assignment will result in a reduction in such compensation or
payments. The Transferor shall not request that any Owner make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Owner or otherwise, the circumstances entitling the Transferor to request such
assignment and delegation cease to apply. (f) If a payment made hereunder to any
Indemnified Party would be subject to withholding tax imposed by FATCA if such
Indemnified Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Indemnified Party (or the Funding Agent acting
on its behalf) shall deliver to the Transferor, the Servicer and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such persons such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Transferor or the Administrative Agent as may be necessary for such persons to
comply with their obligations under FATCA and to determine that such Indemnified
Party has -144- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101161.jpg]
complied with such Indemnified Party’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. (g) If any Conduit
Purchaser is an Indemnified Party and such Indemnified Party enters into
agreements for the acquisition of interests in receivables from Other
Transferors, such Indemnified Party shall allocate ratably among the Transferor
and such Other Transferors any amounts owing under this Section 8.2 which are
attributable to the Transferor and to the Other Transferors, which amounts shall
be paid by the Transferor (“Section 8.2 Costs”), provided further, that if such
Section 8.2 Costs are attributable to the Transferor and not attributable to any
Other Transferor, the Transferor shall be solely liable for such Section 8.2
Costs or if such Section 8.2 Costs are attributable to Other Transferors and not
attributable to the Transferor, such Other Transferors shall be solely liable
for such Section 8.2 Costs. Section 8.3 Additional Costs. (a) The Transferor
shall, subject to Section 9.11(b), pay to any Affected Party from time to time
on demand of such Affected Party, such amounts as such Affected Party may
reasonably determine to be necessary to compensate it for any increase in costs
which any such party reasonably determines are attributable to its acquiring or
committing to acquire the Transferred Assets or maintaining all or any portion
of the Net Investment under this Agreement, or any reduction in any amount
receivable by such Affected Party hereunder or under the relevant Conduit
Support Document (such increases in costs, payments and reductions in amounts
receivable being herein called “Additional Costs”) resulting from any Regulatory
Change or from time to time complying with, or implementing, any Regulatory
Change, which (i) changes the method or basis of taxation in the jurisdiction in
which the party claiming Additional Costs is organized or in which the party
claiming Additional Costs maintains its lending office for the transactions
contemplated hereby of (A) any amounts payable to such Affected Party, under
this Agreement or any relevant Conduit Support Document or (B) such amounts when
considered together with any amounts to be paid by any Affected Party who is a
Conduit Purchaser in respect of its Commercial Paper or (ii) imposes or modifies
any reserve, special deposit, deposit insurance or assessment, capital or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, any Conduit Purchaser, Committed
Purchaser or Conduit Support Provider. Notwithstanding the foregoing, the
Transferor shall not be required to make any payment under this Section 8.3
relating to (i) any amount included in the computation of LIBOR, or (ii)
increased expenses incurred, amounts not received, or required payments made
more than 60 days prior to the date of the certificate of notice of such
Additional Costs delivered by the Affected Party to the Transferor. If at any
time a demand for payment is to be made pursuant to this Section 8.3(a), the
applicable Affected Party shall deliver to the Transferor a certificate in
reasonable detail setting forth the amount to be paid to such Affected Party at
such time. (b) Determinations and allocations by the Affected Party for purposes
of this Section 8.3 shall be conclusive in the absence of manifest error,
provided that such determinations and allocations are made in good faith and on
a reasonable basis, reasonable written evidence (including an explanation of the
applicable Regulatory Change and a reasonably detailed -145- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101162.jpg]
computation of an accounting for any amounts demanded) of which shall be
provided to the Transferor upon request. (c) Anything in this Section 8.3 to the
contrary notwithstanding, if the Affected Party is a Conduit Purchaser and such
Affected Party enters into agreements for the acquisition of interests in
receivables from Other Transferors, such Affected Party shall allocate ratably
among the Transferor and such Other Transferors the liability for any amounts
under this Section 8.3 (“Section 8.3 Costs”) which are attributable to the
Transferor and Other Transferors which amounts shall be paid by the Transferor
or the Other Transferors; provided, that if such Section 8.3 Costs are
attributable to the Transferor and not attributable to any Other Transferor, the
Transferor shall be solely liable for such Section 8.3 Costs or if such Section
8.3 Costs are attributable to Other Transferors and not attributable to the
Transferor, such Other Transferors shall be solely liable for such Section 8.3
Costs. (d) Each Affected Party agrees to promptly notify the Transferor or the
Servicer, as the case may be, if such Person receives notice of any potential
tax assessment by any federal, state or local tax authority for which the
Transferor or the Servicer as the case may be, may be liable pursuant to Section
8.2 or Section 8.3. Each Owner and each Funding Agent further agree that the
Transferor and Finco shall bear no cost (including costs relating to penalties
and interest) relating to the failure of such Person to file in a timely manner
any tax returns required to be filed by such Person in accordance with
applicable statutes and regulations. (e) Anything in this Section 8.3 to the
contrary notwithstanding, Finco shall pay topromptly following notice by any
Affected Party to Finco stating that such Affected Party has incurred any
Additional Cost that is a CRR Cost pursuant to the terms of Section 3.7(jj)(iv)
incurred by such Affected Party by reason of Finco’s breach of its obligations
under clause (i), (ii) or (iii) of Section 3.7(jj), and identifying the breached
obligation and setting forth the amount of such CRR Cost together with a
calculation thereof in reasonable detail, Finco shall pay to the Administrative
Agent for the account of such Affected Party the amount of such CRR Cost.
Section 8.4 Other Costs and Expenses. The Transferor and Finco shall, subject to
Section 9.11(b), pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement, each Related Document and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and out-of-pocket expenses of legal counsel for the
Administrative Agent and the Funding Agents and with respect to advising any
Funding Agent, the Administrative Agent or any Owner as to its rights and
remedies under this Agreement and the other Related Documents, respectively, and
all costs and expenses, if any, including reasonable counsel fees and expenses
in connection with the enforcement of this Agreement and the other documents
delivered hereunder. The Transferor shall pay on demand all costs and expenses
in connection with the administration or amendment of this Agreement, the other
Related Documents and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and out-of-pocket expenses of legal counsel
for each Funding Agent, the Administrative Agent and any Owner with respect
thereto. The Transferor and Finco -146- 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101163.jpg]
shall reimburse each Conduit Purchaser for any amounts such Conduit Purchaser
must pay to any other Owner pursuant to its Conduit Support Document on account
of any tax described in Section 8.2 and applicable to such financial
institution. ARTICLE IX. MISCELLANEOUS Section 9.1 Term of Agreement. This
Agreement shall terminate following the Termination Date when the Aggregate Net
Investment has been reduced to zero, all accrued Yield and Monthly Non-Use Fees
have been paid in full and all other Aggregate Unpaids have been reduced to
zero; provided, however, that the indemnification and payment provisions of
Article VIII and the provisions of Sections 9.4, 9.5, 9.8, 9.9, 9.10, 9.11, 9.14
and this Section 9.1 shall be continuing and shall survive any termination of
this Agreement, subject to applicable statutes of limitation; provided further,
however, that any such indemnification or payment claim must be presented to the
Transferor or Finco within sixty (60) days after the Affected Party receives
notice or otherwise becomes aware of such claim. Section 9.2 Waivers;
Amendments. (a) Subject to Section 9.2(c), the Required Owners and the
Administrative Agent may, in writing, from time to time, (x) enter into
agreements with the Transferor, Finco and TMUS amending, modifying or
supplementing this Agreement, and (y) in their sole discretion, grant waivers of
the provisions of this Agreement or consents to a departure from the due
performance of the obligations of the Transferor, Finco or TMUS under this
Agreement; provided, however, that no amendment, waiver or consent shall, unless
in writing and signed by all of the Funding Agents: (i) change or waive the
definitions of “Advance Amount,” “Aggregate Advance Amount,” “Aggregate Net
Investment,” “Amortization Date,” “Asset Base Deficiency,” “Assurant Event,”
“Change of Control,” “Commercial Paper Rate,” “Consolidated Equity Ratio,”
“Consolidated Leverage Ratio,” “Default Ratio,” “Defaulted Receivable,”
“Delinquency Ratio,” “Determination Date,” “Eligible Interest Rate Cap,”
“Eligible Receivable,” “Excess Concentrations,” “Jump Termination Event,”
“Nonconforming Jump Receivables,” “Servicer Default,” or any definition included
in Annex A (or any components of, or definitions used in, such definitions)
contained in this Agreement; (ii) reduce the Principal Distribution Amount,
Yield, Program Fee or Monthly Non-Use Fee that is payable on account of any
Transferred Assets or delay any scheduled date for payment thereof; (iii) reduce
fees, deposits or other amounts payable by the Transferor, Finco, the Servicer
or the Guarantor to the Funding Agents or the Owners or into the Collection
Account, or delay the dates on which they are payable; -147- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101164.jpg]
(iv) except as extended in accordance with the terms of this Agreement, extend
the Scheduled Expiry Date; (v) change or waive any of the provisions of Section
2.8(a), Section 2.8(d), Section 2.17, Section 2.18, Section 2.19, Section
3.6(n), Section 3.6(p), Section 3.7(n), Section 3.7(s), Section 3.7(t), Section
3.8(c), Section 3.8(i), Section 3.9(c), Section 3.9(j), Section 3.10, Section
4.2, Section 4.3, Section 6.7(f), Section 6.8, Section 8.1(a)(xviii), this
Section 9.2, Section 9.9 or Section 9.11, the definition of “Required Owners”,
or the automatic occurrence effect of any of the Amortization Events
contemplated by Sections 7.3(a), 7.3(j), 7.3(q) or 7.3(r); (vi) modify in any
respect the Termination Events, Amortization Events or Servicer Defaults or the
provisions relating to the automatic occurrence of Termination Events or
Amortization Events in Section 7.1, Section 7.2 or Section 7.3; (vii) release or
otherwise waive the Guarantor’s performance of its obligations pursuant to the
Performance Guaranty; or (viii) make any change that could reasonably be
expected to impair the creation or perfection of the security interest in favor
of the Administrative Agent for the benefit of the Owners. and provided,
further, that no amendment, waiver or consent shall increase the Ownership Group
Purchase Limit of any Ownership Group unless such amendment, waiver or consent
is in writing and signed by the Funding Agent for such Ownership Group and the
related Conduit Purchaser and Committed Purchaser. Without limiting the
generality of the foregoing, the parties hereto acknowledge and agree that
certain amendments, waivers and consents with respect to this Agreement may
require the consent of one or more Cap Counterparties, as and to the extent
provided in the related Eligible Interest Rate Caps. The Administrative Agent
shall provide each Conduit Purchaser Rating Agency with notice of each
amendment, waiver or consent with respect to this Agreement. (b) Each Funding
Agent shall provide a copy of any amendment, restatement, supplement or other
modification of any Conduit Support Document relating to the Transferred Assets
and its Ownership Group, which amendment, restatement, supplement or other
modification of the related Conduit Support Document materially affects the
legal structure of the related Conduit Purchaser as determined by the related
Funding Agent in its sole discretion, to the Transferor and the Servicer
promptly after the date thereof; provided, that the failure to provide any such
copy shall not give rise to any claim, defense or other right other than the
right to receive such copy and, provided, further, that no copy of any extension
of any such Conduit Support Document need be provided to either such party.
-148- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101165.jpg]
(c) Notwithstanding anything in this Section 9.2 to the contrary, this Agreement
may be amended by the Servicer and the Transferor, by a written instrument
signed by each of them, without the consent of any of the Owners, the Funding
Agents or the Administrative Agent, to (i) cure any ambiguity, (ii) correct or
supplement any provision herein or in any amendment hereto that may be
inconsistent with any other provision herein or in any amendment hereto, or
(iii) add, modify or eliminate such provisions as may be necessary or advisable
in order to enable the Transferor to avoid the imposition of state or local
income or franchise taxes imposed on the Transferor’s property or its income;
provided, however, that the Transferor delivers to the Administrative Agent and
the Funding Agents an Officer’s Certificate to the effect that such amendment
does not affect the rights, duties or obligations of the Administrative Agent,
the Funding Agents or the Owners, and that such action will not have a Material
Adverse Effect. Section 9.3 Notices. All communications and notices provided for
hereunder shall be in writing (including telecopy or electronic transmission or
similar writing) and shall be given to the other party or parties at its
address, telecopy number or e-mail address (if an e-mail address is provided)
set forth hereunder or on Schedule I hereto or at such other address, telecopy
number or e-mail address as such party may hereafter specify for the purposes of
notice to such party. Each such properly given notice or other communication
shall be effective when received. If to the Transferor: T-Mobile Handset Funding
LLC 12920 S.E. 38th Street Bellevue, WA 98006 Attention: Dirk Wehrse Facsimile
No.: (425) 383-4840 With a copy to: T-Mobile Financial LLC 12920 SE 38th Street
Bellevue, WA 98006 Attention: General Counsel Facsimile No.: (425) 383-4840 With
a copy to: Greenberg Traurig, LLP 500 Campus Drive Suite 400 Florham Park, NJ
07932 Mayer Brown LLP -149- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101166.jpg]
1221 Avenue of the Americas New York, NY 10020-1001 Attention: Peter
HumphreysSagi Tamir Facsimile No.: (973212) 301-8410849-5608 If to Finco:
T-Mobile Financial LLC 12920 SE 38th Street Bellevue, WA 98006 Attention: Dirk
Wehrse Facsimile No.: (425) 383-4840 With a copy to: T-Mobile Financial LLC
12920 SE 38th Street Bellevue, WA 98006 Attention: General Counsel Facsimile
No.: (425) 383-4840 With a copy to: Greenberg Traurig, LLP 500 Campus Drive
Suite 400 Florham Park, NJ 07932 Mayer Brown LLP 1221 Avenue of the Americas New
York, NY 10020-1001 Attention: Peter HumphreysSagi Tamir Facsimile No.: (973212)
301-8410849-5608 If to the Administrative Agent: Royal Bank of Canada 200 Vesey
Street, 12th Floor New York, NY 10281 Attention: Securitization Finance
Facsimile No.: (212) 428-2304 -150- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101167.jpg]
With a copy to: RBC Capital Markets Two Little Falls Center 2751 Centerville
Road, Suite 212 Wilmington, DE 19808 Attention: Securitization Finance Tel. No.:
(302) 892-5903 Facsimile No.: (302) 892-5900 With a copy to: Morgan, Lewis &
Bockius LLP 1111 Pennsylvania Avenue, NW Washington, DC 20004 Attention: Cory E.
Barry Facsimile No.: (202) 739-3001 Section 9.4 Governing Law; Submission to
Jurisdiction. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS. Section 9.5 WAIVER OF JURY TRIAL.
EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE RELATED DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Section 9.6 Severability;
Counterparts, Waiver of Setoff. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken -151- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101168.jpg]
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement. Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The Transferor and Finco hereby agree to waive any right of
setoff which it may have or to which it may be entitled against any Owner, any
Funding Agent or the Administrative Agent and their respective assets. Each
Owner, each Funding Agent and the Administrative Agent hereby agree to waive any
right of setoff which they may have or to which they may be entitled against the
Transferor or Finco and their respective assets. Section 9.7 Assignments and
Participations. (a) Each Funding Agent, each of the Conduit Purchasers and the
Committed Purchasers and their respective assignees may assign without any prior
written consent, in whole or in part, its interest in the Transferred Assets and
rights and obligations hereunder to any Permitted Transferee. To effectuate an
assignment hereunder, both the assignee and the assignor (including, as
appropriate, the Conduit Purchaser, its Committed Purchaser(s) and its Funding
Agent) will be required to execute and deliver to the Transferor, the Servicer
and the Administrative Agent an Assignment and Assumption Agreement. Following
any assignment in accordance with the foregoing criteria, the Ownership Group
Percentage and Ownership Group Purchase Limit of each Ownership Group hereunder
(after giving effect to the assignment) will be adjusted to such extent as may
be necessary to reflect such assignment (and Schedule I hereto shall be deemed
to be amended accordingly). Notwithstanding the foregoing, the applicable
Conduit Support Documents shall govern the ability of (i) a Conduit Purchaser to
assign, participate, or otherwise transfer any portion of the Transferred Assets
(and the rights and obligations hereunder owned by it) to its Conduit Support
Providers and (ii) a Conduit Support Provider to assign, participate, or
otherwise transfer any portion of the Transferred Assets (and the rights and
obligations hereunder) owned by such Conduit Support Provider. The Transferor
and the Servicer hereby agree and consent to the complete assignment by the
applicable Owners of all of, or the grant of a security interest in (or pledge
of) all or any portion of, their respective rights under, interest in, title to
and obligations under this Agreement and the Related Documents to the respective
collateral agent or trustee under the applicable Conduit Purchaser’s Commercial
Paper program, in each case without the execution and delivery of an Assignment
and Assumption Agreement. (b) None of the Transferor, Finco or the Servicer may
assign its rights or obligations hereunder or any interest herein without the
prior written consent of all Funding Agents. (c) Any Owner may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more Persons who is a Permitted Transferee (each, a “Participant”)
participating interests in all or a portion of its rights and obligations
hereunder. Notwithstanding any such sale by an Owner of participating interests
to a Participant, (i) such -152- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101169.jpg]
Owner’s rights and obligations under this Agreement shall remain unchanged, (ii)
such Owner shall remain solely responsible for the performance hereof and
thereof, and (iii) the Transferor, the Servicer, the Administrative Agent, each
other Owner and the Funding Agents shall continue to deal solely and directly
with such Owner in connection with such Owner’s rights and obligations under
this Agreement. Each Owner agrees that any agreement between such Owner and any
such Participant in respect of such participating interest shall not restrict or
condition such Owner’s right to agree to any amendment, supplement, waiver or
modification of this Agreement. The Transferor and the Servicer agree that each
Participant shall be entitled to the benefits of Article VIII as though they
were Owners; provided, that all such amounts payable by the Transferor or the
Servicer to any such Participant shall be limited to the amounts which would
have been payable to the Owner selling such participating interest had such
interest not been sold. (d) Any Owner may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation,
rights to payment of principal and interest on its Net Investment) under this
Agreement and the Related Documents to secure obligations of such Owner to a
Federal Reserve Bank, the U.S. Treasury, the Federal Deposit Insurance
Corporation or the central bank of any nation or other political body in which
it is domiciled or located, and any Conduit Purchaser may assign all of, or the
grant of a security interest in (or pledge of) all or any portion of, such
Conduit Purchaser’s respective rights under, interest in, title to and
obligations under this Agreement and the Related Documents to the respective
collateral agent or trustee under the applicable Conduit Purchaser’s Commercial
Paper program, in each case without the execution and delivery of an Assignment
and Assumption Agreement, and Sections 9.7(a) and 9.7(c) shall not apply to any
such pledge or grant of a security interest described in this clause (e);
provided that no such pledge or grant of a security interest shall release any
Owner from any of its obligations hereunder or substitute any such pledgee or
grantee for such Owner as a party hereto. Section 9.8 Confidentiality. (a) The
parties shall treat as confidential this Agreement, the transactions
contemplated hereunder and any and all business and trade secrets and other
information received in connection with this Agreement or the performance
thereof and information about a party’s business or financial matters, technical
information or any other proprietary information relating to a party or its
Affiliates and their respective operations, businesses, technical know-how and
financial affairs, that is obtained by the other party as a result of the
working relationship between the parties, whether obtained prior to or after the
date hereof (the “Confidential Information”) during the term of this Agreement
and a further period of two (2) years following its termination or expiration.
Confidential Information shall include, without limitation, trade secrets,
discoveries, ideas, concepts, know-how, techniques, designs, specifications,
drawings, maps, blueprints, diagrams, flow charts and any other technical,
financial, business or proprietary information of any kind or nature whatsoever.
The parties shall not disclose any Confidential Information to anyone, except
(a) any assignees, potential assignees, the Administrative Agent, potential
Participants, including without limitation any successor Owner, Conduit
Purchasers or any provider of liquidity, credit or equity support -153- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101170.jpg]
facilities or any financial advisor to, or for the account of, a Conduit
Purchaser (including, if applicable, the respective collateral agent or conduit
trustee for its commercial paper program), (b) any “nationally recognized
statistical rating organization” (as defined in, or by reference to, Rule 17g-5
under the Exchange Act (“Rule 17g-5”)) (each an “NRSRO”) by posting such
confidential information to a password-protected internet website accessible to
each NRSRO in connection with, and subject to the terms of, Rule 17g-5 and,
without limiting the generality of the foregoing, to each Conduit Purchaser
Rating Agency, (c) the placement agents for any Conduit Purchaser’s Commercial
Paper, subject to the confidentiality agreements entered into between such
Conduit Purchaser and such placement agents, (d) in the case of the parties
hereto or the persons referred to in clauses (a) through (c) above, any of their
respective directors, managers, executives, employees, affiliates, auditors,
lawyers, advisors, authorized agents and/or duly appointed representatives who
have a specific and reasonable interest in knowing, viewing and using such
Confidential Information and agree to be bound by the confidentiality provisions
of this Section 9.8, (e) as required by applicable law, rule, regulation or
official direction, (f) as required or requested by a regulatory authority with
jurisdiction over such party, or (g) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section 9.8, or (y) becomes available to the Administrative Agent or any Owner
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Transferor, the Servicer, or the Guarantor. (b) Notwithstanding
anything to the contrary stated herein, the parties hereto agree that they will
be bound by the additional confidentiality provisions contained in Annex C
hereto. Section 9.9 No Bankruptcy Petition Against the Conduit Purchasers. Each
of the parties hereto hereby covenants and agrees, for the benefit of the
holders of the privately or publicly placed indebtedness for borrowed money of
any Conduit Purchaser, and any Committed Purchaser that is also a Conduit
Purchaser, prior to the date which is two years and one day after the payment in
full of all privately or publicly placed indebtedness for borrowed money of such
Conduit Purchaser or Committed Purchaser, not to acquiesce, petition or
otherwise, directly or indirectly, invoke, or cause to invoke, the process of
any court or any other governmental authority for the purpose of (i) commencing,
or sustaining, a case against such Conduit Purchaser or Committed Purchaser
under any federal or state bankruptcy, insolvency or similar law (including the
Federal Bankruptcy Code), (ii) appointing a receiver, examiner, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of such
Conduit Purchaser, or any substantial part of its property or (iii) ordering the
winding up, examinership or liquidation of the affairs of such Conduit
Purchaser. Section 9.10 Limited Recourse. Notwithstanding anything to the
contrary contained herein, the obligations of any Conduit Purchaser under this
Agreement are solely the corporate obligations of such Conduit Purchaser and
shall be payable only to the extent set forth in Section 9.11. No recourse shall
be had for the payment of any amount owing in respect of any obligation of, or
claim against, any Conduit Purchaser arising out of or based upon this Agreement
against any stockholder, employee, officer, director, member, manager or
incorporator of such Conduit -154- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101171.jpg]
Purchaser or any Affiliate thereof, against any dealer or placement agent for
any Commercial Paper, against any Funding Agent, the Administrative Agent or any
Conduit Support Provider or any stockholder, employee, officer, director,
member, manager, incorporator or Affiliate of any Funding Agent, the
Administrative Agent or any Conduit Support Provider; provided, however, that
the foregoing shall not relieve any such Person or entity from any liability
they might otherwise have as a result of fraudulent actions or fraudulent
omissions taken by them. Section 9.11 Excess Funds. (a) No Conduit Purchaser
shall be required to make payment of the amounts required to be paid pursuant to
this Agreement unless such Conduit Purchaser has Excess Funds (as defined
below). In the event that any Conduit Purchaser does not have Excess Funds, the
excess of the amount due under this Agreement (and subject to this Section 9.11)
over the amount paid shall not constitute a “claim” against the Conduit
Purchaser as defined in Section 101(5) of the Federal Bankruptcy Code until such
time, if any, as the Conduit Purchaser shall have Excess Funds. If at any time
any Conduit Purchaser does not have sufficient funds to make any payment due
under this Agreement, then such Conduit Purchaser may pay a lesser amount and
make additional payments which in the aggregate equal the amount of such
deficiency as soon as possible thereafter. The term “Excess Funds” of any
Conduit Purchaser shall mean the excess (redetermined daily based on the current
available information) of (a) the aggregate projected value of such Conduit
Purchaser’s assets and other property (including cash and cash equivalents),
minus (b) the sum of (i) the sum of all scheduled payments of principal,
interest and any other scheduled amounts payable on publicly or privately placed
indebtedness of such Conduit Purchaser for borrowed money, plus (ii) the sum of
all other liabilities, indebtedness and other obligations of such Conduit
Purchaser for borrowed money or owed to any credit or liquidity provider,
together with all unpaid interest then accrued thereon, plus (iii) all taxes
payable by such Conduit Purchaser to the Internal Revenue Service, plus (iv) all
other indebtedness, liabilities and obligations of such Conduit Purchaser then
due and payable; provided, however, that the amount of any liability,
indebtedness or obligation of such Conduit Purchaser shall not exceed the
projected value of the assets to which recourse for such liability, indebtedness
or obligation is limited; provided further, however, in determining Excess
Funds, a determination will be made by the related Funding Agent once each
Business Day; provided further, however, that so long as there are any Excess
Funds, then all amounts reflected in such calculation may be paid on such
Business Day if then due and payable; provided further, however, that if there
are no Excess Funds, then the payment of any amount which may be paid only if
there are Excess Funds shall not be paid until there are Excess Funds. Nothing
in this Section 9.11 shall restrict or limit the right of the Transferor to
receive or make claim for payments of Deferred Purchase Price to the extent
funds are available to pay Deferred Purchase Price pursuant to Section
2.8(d)(i)(I). (b) The Transferor shall not be required to make payment of the
amounts required to be paid pursuant to this Agreement unless the Transferor has
funds available to make such payment. In the event that the Transferor does not
have funds available to make any such payment, the excess of the amount due
under this Agreement (and subject to this Section 9.11) over the amount paid
shall not constitute a “claim” against the Transferor as defined in Section
-155- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101172.jpg]
101(5) of the Federal Bankruptcy Code until such time, if any, as the Transferor
shall have funds available to make such payment. If at any time the Transferor
does not have sufficient funds to make any payment due under this Agreement,
then the Transferor may pay a lesser amount and make additional payments which
in the aggregate equal the amount of such deficiency as soon as possible
thereafter. In determining whether the Transferor has funds available to make
payment of the amounts required to be paid pursuant to this Agreement, a
determination will be made by the Transferor once each Business Day; provided,
that so long as there are any funds available, then all amounts reflected in
such calculation may be paid on such Business Day if then due and payable;
provided further, however, that if there are no funds available, then the
payment of any amount which may be paid only if there are funds available shall
not be paid until there are funds available. For the avoidance of doubt, this
Section 9.11(b) shall not prevent the occurrence of any Amortization Event or
Termination Event which would otherwise occur in the absence of this Section
9.11(b). Section 9.12 Conflict Waiver. Royal Bank of Canada, each Funding Agent,
each Owner and their respective Affiliates may generally engage in any kind of
business with the Transferor or Finco or any Obligor, any of their respective
Affiliates and any Person who may do business with or own securities of the
Transferor, Finco or any Obligor or any of their respective Affiliates, all as
if such parties did not have the agency agreements contemplated by this
Agreement and without any duty to account therefor hereunder or in connection
herewith. Section 9.13 Funding Notices and Receivables Schedule. Any references
to this Agreement herein shall, wherever applicable, be read to include each
Funding Notice and Receivables Schedule, as updated from time to time. Section
9.14 Recourse Limited to Transferred Receivables; Subordination. (a) The
obligations of the Transferor under this Agreement are obligations solely of the
Transferor and shall not constitute a claim against the Transferor to the extent
that the Transferor does not have funds sufficient to make payment of such
obligations. The Administrative Agent, each Funding Agent, each Owner and each
other Affected Party acknowledge and agree that they have no interest in any
assets of the Transferor other than the Transferred Assets, the Related Rights
and other property conveyed to them pursuant to Section 2.1. In furtherance of
and not in derogation of the foregoing, to the extent the Transferor enters into
other securitization transactions, the Administrative Agent, each Funding Agent,
each Owner and each other Affected Party acknowledge and agree that they shall
have no right, title or interest in or to Other Assets. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentences of this subsection, the Administrative Agent, any Funding Agent, any
Owner or any other Affected Party either (i) asserts an interest or claim to, or
benefit from, Other Assets, or (ii) is deemed to have any such interest, claim
to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Federal Bankruptcy Code or any
successor provision having similar effect under the Federal Bankruptcy Code),
then the Administrative Agent, each Funding Agent, each Owner and each other
Affected Party further acknowledge and -156- 98660380 T-Mobile (EIP) Third A&R
RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101173.jpg]
agree that any such interest, claim or benefit in or from Other Assets is and
shall be expressly subordinated to the indefeasible payment in full of all
obligations and liabilities of the Transferor which, under the terms of the
relevant documents relating to the securitization of such Other Assets, are
entitled to be paid from, entitled to the benefits of, or otherwise secured by
such Other Assets (whether or not any such entitlement or security interest is
legally perfected or otherwise entitled to a priority of distribution or
application under applicable law, including insolvency laws, and whether
asserted against the Transferor), including the payment of post- petition
interest on such other obligations and liabilities. This subordination agreement
shall be deemed a subordination agreement within the meaning of Section 510(a)
of the Federal Bankruptcy Code. The Administrative Agent, each Funding Agent,
each Owner and each other Affected Party further acknowledges and agrees that no
adequate remedy at law exists for a breach of this Section 9.14 and the terms of
this Section 9.14 may be enforced by an action for specific performance. (b) The
provisions of this Section 9.14 shall be for the third party benefit of those
entitled to rely thereon and shall survive the termination of this Agreement.
(c) The Transferor covenants and agrees that if it enters into securitization
transactions with respect to Other Assets, it shall cause the appropriate
documentation with respect thereto to include provisions substantially similar
to those contained in this Section 9.14 pursuant to which the Person(s) to which
Other Assets are conveyed disclaims (and subordinates) any interest it may have
in the assets of the Transferor other than the specific Other Assets related to
such securitization. Section 9.15 Integration. This Agreement and the other
Related Documents contain the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof superseding all prior oral or written
understandings. Section 9.16 Tax Characterization. Each party to this Agreement
(a) acknowledges and agrees that it is the intent of the parties to this
Agreement that, for U.S. federal income tax purposes and for state and local
income tax and transactional tax purposes, the interest in the Transferred
Assets will be treated as evidence of indebtedness secured by the Transferred
Receivables and Related Rights, (b) agrees, except as otherwise required by
applicable law, to so treat the Transferred Assets as indebtedness for U.S.
federal income tax purposes and for state and local income tax and transactional
tax purposes and (c) agrees that the provisions of this Agreement and all
Related Documents shall be construed to further these intentions of the parties
as it relates to these tax characterizations. Section 9.17 Right of First
Refusal. Subject to the terms and restrictions set forth herein, except
following any Insolvency Event of the Transferor, Finco or the Guarantor, the
parties hereto hereby agree and acknowledge that to the extent the
Administrative Agent (for the benefit of the Owners) has the ability to sell,
transfer or assign all or part of the Transferred -157- 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101174.jpg]
Receivables, the Administrative Agent (for the benefit of the Owners) shall
offer the Transferor a right of first refusal to purchase such Transferred
Receivables in cash at a purchase price equal to or greater than the price at
which the Administrative Agent could sell such Transferred Receivables to
another Person pursuant to a bona fide offer, but not less than the fair market
value of such Transferred Receivables; provided, that the Transferor shall be
deemed to have rejected such right of first refusal if the Transferor does not
notify the Administrative Agent in writing of its acceptance within two (2)
Business Days of notification by the Administrative Agent and promptly arrange
for payment therefor. Section 9.18 Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions. Notwithstanding anything to the contrary in
this Agreement, any other Related Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEAAffected Financial Institution arising
under this Agreement or any Related Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEAthe applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an
EEAAffected Financial Institution; and (b) the effects of any Bail-In Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
EEAAffected Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Related Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any
EEAthe applicable Resolution Authority. Section 9.19 No Novation. Each of the
parties hereto agrees that is their intention that nothing in this Agreement
shall be construed to extinguish, release or discharge or constitute, create or
effect a novation of (a) any of the prior obligations of the parties hereto or
any other party, or (b) any security interest or lien granted to the
Administrative Agent. -158- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101175.jpg]
ARTICLE X. THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS Section 10.1
Authorization and Action. (a) Each Funding Agent and each Owner hereby appoints
Royal Bank of Canada, as Administrative Agent hereunder and authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. When requested
to do so by any Funding Agent or Funding Agents and/or any Owner or Owners (as
the context herein requires or allows), the Administrative Agent shall take such
action or refrain from taking such action as such Person or Persons, as the case
may be, shall direct under or in connection with or on any matter relating to
the Transferor, the Servicer or Finco, this Agreement and all Related Documents.
In the event of a conflict between a determination or calculation made by the
Administrative Agent and a determination or calculation made by the Owners or
the Funding Agents, the determination or calculation of the Owners or the
Funding Agents, as the case may be, shall control absent manifest error. (b)
Each Owner hereby accepts the appointment of the related Funding Agent specified
on Schedule I hereto as its Funding Agent hereunder, and authorizes such Funding
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Funding Agent by the terms of this Agreement, if any, together with such
other powers as are reasonably incidental thereto. (c) Except for actions which
the Administrative Agent or any Funding Agent is expressly required to take
pursuant to this Agreement or any Conduit Support Document, neither the
Administrative Agent nor any Funding Agent shall be required to take any action
which exposes the Administrative Agent or such Funding Agent to personal
liability or which is contrary to applicable law unless the Administrative Agent
or such Funding Agent shall receive further assurances to its satisfaction from
the Owners of the indemnification obligations under Section 10.6 against any and
all liability and expense which may be incurred in taking or continuing to take
such action. The Administrative Agent agrees to give to each Funding Agent and
each Owner prompt notice of each notice and determination given to it by the
Transferor, the Servicer or Finco, pursuant to the terms of this Agreement. Each
Funding Agent agrees to give the Administrative Agent and such Funding Agent’s
respective Conduit Purchasers, Committed Purchasers and Conduit Support
Providers prompt notice of each notice and determination given to it by the
Transferor, Finco, the Servicer or the Administrative Agent, pursuant to the
terms of this Agreement. Notwithstanding the foregoing, neither the
Administrative Agent nor any Funding Agent shall be deemed to have knowledge or
notice of the occurrence of any Servicer Default, Potential Servicer Default,
Amortization Event, Potential Amortization Event, Termination Event or Potential
Termination Event unless the Administrative Agent or such Funding Agent has
received written notice from an Owner, any other Funding Agent, the -159-
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101176.jpg]
Transferor, the Servicer or Finco referring to this Agreement, describing such
Servicer Default, Potential Servicer Default, Amortization Event, Potential
Amortization Event, Termination Event or Potential Termination Event and stating
that such notice is a “notice of a Servicer Default,” “notice of Potential
Servicer Default,” “notice of Amortization Event,” “notice of Potential
Amortization Event,” “notice of Termination Event,” or “Notice of Potential
Termination Event” as the case may be. Subject to Section 10.7, the appointment
and authority of the Administrative Agent hereunder shall terminate at the later
to occur of (i) the payment to (A) each Owner and each Funding Agent of all
amounts owing to such Owner and Funding Agent hereunder and (B) the
Administrative Agent of all amounts due hereunder and (ii) the termination of
this Agreement. Section 10.2 UCC Filings. The Owners, the Funding Agents, the
Transferor and Finco expressly recognize and agree that the Administrative Agent
may be listed as the assignee or secured party of record on, and the Owners and
the Funding Agents expressly authorize the Administrative Agent to execute and
file on their behalf as their agent, the various UCC filings required to be made
hereunder and under this Agreement and the Related Documents in order to perfect
and protect the Administrative Agent’s security interest (for the benefit of the
Owners) in the Transferred Assets, that such listing and/or execution shall be
for administrative convenience only in creating a record or nominee holder to
take certain actions hereunder on behalf of the Administrative Agent, the Owners
and the Funding Agents and that such listing and/or execution will not affect in
any way the status of the Administrative Agent, the Owners and the Funding
Agents as the beneficial holders of the security interest in the Transferred
Assets. In addition, such listing, execution or filing shall impose no duties on
the Administrative Agent other than those expressly and specifically undertaken
in accordance with this Article X. Section 10.3 Administrative Agent’s and
Funding Agents’ Reliance, Etc. (a) Neither the Administrative Agent, nor any
Funding Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent or Funding Agent under or in connection with this
Agreement (including, without limitation, the Administrative Agent’s servicing,
administering or collecting Transferred Receivables as Servicer pursuant to
Article VI), except for its or their own gross negligence or willful misconduct.
Without limiting the foregoing, the Administrative Agent and each Funding Agent:
(i) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Owner
and shall not be responsible to any Owner for any statements, warranties or
representations made by the Transferor or Finco in connection with this
Agreement or any Related Document; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any Related Document on the part of the
Transferor or Finco or to inspect the property (including the books and records)
of the Transferor or Finco; (iv) shall have no responsibility to any Owner for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any Related Document or any other instrument or
document furnished pursuant -160- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101177.jpg]
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any Related Document by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telex or electronic means) believed by it in good faith to be genuine and signed
or sent by the proper party or parties. (b) Each Funding Agent shall determine
with the related Owners in its Ownership Group the manner in which each such
Owner shall request or direct such Funding Agent to take action, or refrain from
taking action, under this Agreement and the Related Documents on behalf of such
Owner. Such Funding Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with such
determination, and such request and any action taken or failure to act pursuant
thereto shall be binding upon such Funding Agent’s related Owners. (c) Unless
otherwise advised in writing by a Funding Agent or by any Owner on whose behalf
such Funding Agent is purportedly acting, each party to this Agreement may
assume that (i) such Funding Agent is acting for the benefit of the Conduit
Purchaser, the Committed Purchaser and/or the Conduit Support Provider(s) in its
related Ownership Group, as well as for the benefit of each assignee or
transferee of any of them and (ii) such action taken by such Funding Agent has
been duly authorized and approved by all necessary action on the part of the
Owners on whose behalf it is purportedly acting. The Owners in each Ownership
Group shall have the right to designate a new Funding Agent (which may be
itself) to act on their behalf and on behalf of their respective assignees and
transferees for purposes of this Agreement by giving to the Administrative Agent
and the Transferor written notice thereof signed by such Owner(s) and the newly
designated Funding Agent; provided, however, if such new Funding Agent is not an
Affiliate of a Funding Agent that is party hereto, any such designation of a new
Funding Agent shall require the consent of the Transferor, which consent shall
not be unreasonably withheld or delayed. Such notice shall be effective when
receipt thereof is acknowledged by the Administrative Agent, which
acknowledgement the Administrative Agent shall not unreasonably delay giving,
and thereafter the party named as such therein shall be the Funding Agent for
such Ownership Group under this Agreement. Each Funding Agent and its related
Owner shall agree among themselves as to the circumstances and procedures for
removal and resignation of such Funding Agent. Section 10.4 Non-Reliance on the
Administrative Agent and the Funding Agents. Without limiting the generality of
any other provision of this Agreement: (a) Each of the Owners and the Funding
Agents expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Transferor or Finco, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any such Person. Each of the Owners and
the Funding Agents represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative -161- 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101178.jpg]
Agent or any other Owner or Funding Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Transferor and Finco and made its own
decision to enter into this Agreement. Each of the Owners and the Funding Agents
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Owner or Funding Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Related Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Transferor and Finco. Except for notices, reports and other documents expressly
required to be furnished to the Funding Agents and the Owners by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Owner or any Funding Agent with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Transferor or
Finco which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates. (b)
Each of the Conduit Support Providers shall be deemed to acknowledge that
neither its Funding Agent (or any other Funding Agent) nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by its Funding Agent (or any
other Funding Agent) hereinafter taken, including any review of the affairs of
the Transferor or Finco shall be deemed to constitute any representation or
warranty by any Funding Agent to any such Person. Each of the Conduit Support
Providers represents to the Funding Agents that it has, independently and
without reliance upon its Funding Agent or any other Conduit Support Providers
or Funding Agents and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Transferor and Finco and made its own decision to enter into the Conduit Support
Document relating to this Agreement. Each of the Conduit Support Providers also
represents that it will, independently and without reliance upon its Funding
Agent or any other Conduit Support Providers or Funding Agents, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, the related Conduit Support Document and
the Related Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Transferor and Finco. Except for notices,
reports and other documents expressly required to be furnished to any Conduit
Support Providers by its Funding Agent hereunder, no Funding Agent shall have
any duty or responsibility to provide any Conduit Support Providers with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Transferor or -162- 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101179.jpg]
Finco which may come into the possession of such Funding Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates. Section
10.5 Administrative Agent, Funding Agents and Affiliates. Any Funding Agent may
act as a Committed Purchaser, the Administrative Agent, a Funding Agent and a
Conduit Support Provider for its related Conduit Purchaser, and the issuing and
paying agent for its related Conduit Purchaser’s Commercial Paper and may
provide other services or facilities from time to time. Without limiting the
generality of Section 9.12, each of the parties hereto hereby acknowledges and
consents to any and all such roles of any Funding Agent, waives any objections
it may have to any actual or potential conflicts of interest caused by such
Funding Agent’s acting as or maintaining any of such roles, and agrees that in
connection with any such role, such Funding Agent may take, or refrain from
taking, any action which it in its discretion deems appropriate. Section 10.6
Indemnification. Each Owner (proportionately in accordance with its Owner’s
Percentage and the relevant Ownership Group Percentage) other than any Conduit
Purchaser, severally agrees to indemnify the Administrative Agent (to the extent
not indemnified by the Transferor or Finco), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement, the Sale Agreement or any other
Related Document or any action taken or omitted to be taken by the
Administrative Agent as the case may be, under this Agreement, the Sale
Agreement or any other Related Document; provided, that (i) an Owner shall not
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
or arising from the gross negligence or willful misconduct of the Administrative
Agent, and (ii) an Owner shall not be liable for any amount in respect of any
compromise or settlement of any of the foregoing unless such compromise or
settlement is approved by such Owner or, if appropriate, its related Funding
Agent. Without limitation of the generality of the foregoing, each Owner
(proportionately in accordance with its Owner’s Percentage and the relevant
Ownership Group Percentage), other than any Conduit Purchaser, agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the
Transferor or Finco), promptly upon demand, for any reasonable out-of-pocket
expenses (including reasonable counsel fees) incurred by the Administrative
Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
the Sale Agreement or any other Related Document; provided, that an Owner shall
not be responsible for the costs and expenses of the Administrative Agent in
defending itself against any claim alleging the gross negligence or willful
misconduct of the Administrative Agent to the extent such gross negligence or
willful misconduct is determined by a court of competent jurisdiction in a final
and non-appealable decision. -163- 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101180.jpg]
Section 10.7 Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving at least ninety (90) days’ written notice thereof
to the Funding Agents, the Transferor and Finco. Upon any such resignation, the
Required Owners shall have the right to appoint a successor Administrative Agent
approved by the Transferor (which approval will not be unreasonably withheld or
delayed). If no successor Administrative Agent shall have been so appointed by
the Required Owners (and approved by the Transferor) and shall have accepted
such appointment within ninety (90) days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Owners and the Funding Agents, appoint a successor
Administrative Agent which, if such successor Administrative Agent is not an
Affiliate of any of the Funding Agents, is approved by the Transferor (which
approval will not be unreasonably withheld or delayed), and which successor
Administrative Agent shall be (x) either (i) a commercial bank having a combined
capital and surplus of at least $250,000,000, (ii) an Affiliate of such a bank,
or (iii) an Affiliate of Royal Bank of Canada, and (y) experienced in the types
of transactions contemplated by this Agreement. (b) The Owners, acting
unanimously through their respective Funding Agents (excluding the
Administrative Agent and the related Funding Agent and Owner), may replace the
Administrative Agent by giving written notice to the Administrative Agent. Any
such replacement Administrative Agent shall be appointed and subject to the
prior written approval of all Owners (excluding the Administrative Agent and the
related Funding Agent and Owner), which approval shall not be unreasonably
withheld or delayed. The replacement Administrative Agent shall notify the
Transferor and the Servicer of such replacement. (c) The Transferor may replace
the Administrative Agent by giving written notice to the Administrative Agent,
the Funding Agents and Finco at least one hundred twenty (120) days prior to the
then current Scheduled Expiry Date. Any such replacement Administrative Agent
shall be subject to the prior written approval of the Required Owners, which
approval shall not be unreasonably withheld or delayed. If the Required Owners
have not approved a replacement Administrative Agent on or before the then
current Scheduled Expiry Date, the Administrative Agent shall continue to serve
in such capacity until it resigns in accordance with Section 10.7(a) or is
replaced in accordance with this Section 10.7(c). (d) Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
replaced Administrative Agent, and the retiring or replaced Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring or replaced Administrative Agent’s resignation or replacement
hereunder as Administrative Agent, the provisions of this Article X shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. -164- 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101181.jpg]
Section 10.8 Helaba Funding Agent’s Undertakings Related To German VAT. Neither
the Helaba Funding Agent nor any of its Affiliates shall exercise any option (if
any) available under German law to have value added tax apply with respect to
any supply, for German value added tax purposes, rendered in connection with the
sale of the Receivables contemplated by the Related Documents, unless the
recipient of such Taxes suffers no disadvantage. In addition to the foregoing,
the Transferor, the Servicer and the Guarantor believe that the servicing
obligations of the Servicer in connection with this Agreement rendered to a
Committed Purchaser located in Germany are subject to German value added tax and
that such value added tax should be fully recoverable as input value added tax
by such Committed Purchaser. [Signature pages follow] -165- 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101182.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Receivables Purchase and Administration Agreement to be executed and
delivered by their duly authorized officers as of the date hereof. T-MOBILE
HANDSET FUNDING LLC, as Transferor By: /s/ Dirk Wehrse Name: Dirk Wehrse Title:
Senior Vice President, Treasury & Treasurer T-MOBILE FINANCIAL LLC, in its
individual capacity and as Servicer By: /s/ Dirk Wehrse Name: Dirk Wehrse Title:
Assistant Treasurer T-MOBILE US, INC., in its individual capacity with respect
to Section 2.15(b) and as Guarantor By: /s/ Dirk Wehrse Name: Dirk Wehrse Title:
Senior Vice President, Treasury & Treasurer T-MOBILE USA, INC., in its
individual capacity with respect to Section 2.15(b) and as Guarantor By: /s/
Dirk Wehrse Name: Dirk Wehrse Title: Senior Vice President, Treasury & Treasurer
[Signature Page to Third A&R Receivables Purchase and Administration Agreement]
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101183.jpg]
ROYAL BANK OF CANADA, as Administrative Agent By: /s/ Thomas C. Dean Name:
Thomas C. Dean Title: Authorized Signatory OLD LINE FUNDING, LLC, as a Conduit
Purchaser By: Royal Bank of Canada, as Attorney-in-Fact By: /s/ Thomas C. Dean
Name: Thomas C. Dean Title: Authorized Signatory ROYAL BANK OF CANADA, as a
Committed Purchaser By: /s/ Thomas C. Dean Name: Thomas C. Dean Title:
Authorized Signatory By: /s/ Lisa Wang Name: Lisa Wang Title: Authorized
Signatory ROYAL BANK OF CANADA, as a Funding Agent By: /s/ Thomas C. Dean Name:
Thomas C. Dean Title: Authorized Signatory [Signature Page to Third A&R
Receivables Purchase and Administration Agreement] 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101184.jpg]
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as a Committed Purchaser By: /s/
Bjoern Mollner Name: Bjoern Mollner Title: Senior Vice President / SVP By: /s/
Bjorn Reinecke Name: Bjorn Reinecke Title: Senior Analyst LANDESBANK
HESSEN-THÜRINGEN GIROZENTRALE, as Funding Agent By: /s/ Bjoern Mollner Name:
Bjoern Mollner Title: Senior Vice President / SVP By: /s/ Bjorn Reinecke Name:
Bjorn Reinecke Title: Senior Analyst [Signature Page to Third A&R Receivables
Purchase and Administration Agreement] 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101185.jpg]
GOTHAM FUNDING CORPORATION, as a Conduit Purchaser By: /s/ Kevin J. Corrigan
Name: Kevin J. Corrigan Title: Vice President MUFG BANK, LTD., as a Committed
Purchaser By: /s/ Akira Kawashima Name: Akira Kawashima Title: Managing Director
MUFG BANK, LTD., as a Funding Agent By: /s/ Akira Kawashima Name: Akira
Kawashima Title: Managing Director [Signature Page to Third A&R Receivables
Purchase and Administration Agreement] 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101186.jpg]
STARBIRD FUNDING CORPORATION, as a Conduit Purchaser By: /s/ David V. DeAngelis
Name: David V. DeAngelis Title: Vice President BNP PARIBAS, as a Committed
Purchaser By: /s/ Chris Fukuoka Name: Chris Fukuoka Title: Vice President By:
/s/ Andrew Stratos Name: Andrew Stratos Title: Director BNP PARIBAS, as Funding
Agent By: /s/ Chris Fukuoka Name: Chris Fukuoka Title: Vice President By: /s/
Andrew Stratos Name: Andrew Stratos Title: Director [Signature Page to Third A&R
Receivables Purchase and Administration Agreement] 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101187.jpg]
EXHIBIT A FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and
Assumption Agreement (this “Assignment”) dated as of [ ], 20_ is made by [ ]
[(together with its Funding Agent (as defined below)], the “Assignor”) to [ ]
(the “Assignee”) pursuant to Section 9.7 of the Third Amended and Restated
Receivables Purchase and Administration Agreement, dated as of October 23, 2018
(as amended, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), among T-Mobile Handset Funding LLC, as
Transferor, T-Mobile Financial LLC, as Servicer and in its individual capacity,
T-Mobile US, Inc., as Guarantor, the Conduit Purchasers, the Committed
Purchasers and the Funding Agents party thereto from time to time, Royal Bank of
Canada, as Administrative Agent. Capitalized terms used (but not defined) in
this Assignment shall have the meanings provided in the Receivables Purchase
Agreement. SECTION 1. Assignment and Assumption. In consideration of the payment
of $ by the Assignee to the Assignor, the receipt and sufficiency of which
payment are hereby acknowledged, effective on , 20_ (the “Effective Date”), the
Assignor hereby assigns to the Assignee [(or to (the “Assignee’s Funding Agent”)
for the benefit of the Assignee)] without recourse and (except as provided
below) without representation or warranty, and the Assignee hereby purchases and
assumes, an undivided % interest in the Assignor’s Net Investment, together with
the Assignor’s related undivided interest in the Transferred Assets (and the
rights and obligations under the Receivables Purchase Agreement). The Assignor
represents and warrants to the Assignee that (i) it is the Owner of the portion
of the Net Investment assigned hereby and (ii) it has not created any Lien upon
or with respect to the portion of the Net Investment assigned hereby. The
Assignee represents to the Assignor, the Transferor, the Servicer and TMUS that
its related Conduit Purchaser, if any, is a Multi-Seller Conduit. SECTION 2.
Effect of Assignment. (a) From and after the Effective Date, (i) the Assignee
(and the other members of its Ownership Group) shall be a party to and be bound
by all of the terms of the Receivables Purchase Agreement and shall, to the
extent of the interests assigned pursuant to this Assignment, have the rights
and obligations of an Owner thereunder and (ii) to the extent of the interests
assigned pursuant to this Assignment, the Assignor shall relinquish its rights
and be released from its obligations under the Receivables Purchase Agreement.
Without limiting the generality of this Section 2(a), the Assignee acknowledges
receipt of a copy of Section 9.8 of the Receivables Purchase Agreement and
agrees to be bound thereby. (b) After giving effect to the assignment effected
by this Assignment, (i) the Assignor’s Ownership Group Purchase Limit shall be $
, its Owner’s Percentage of its Ownership Group Purchase Limit shall be % , its
Net Investment will be $_________ and its Ownership Group Percentage [(based on
information provided by the Administrative Agent)] shall be %, (ii) the
Assignee’s Ownership Group shall consist Exhibit A-1 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101188.jpg]
of the Assignee, as Conduit Purchaser, the Assignee’s Funding Agent, as its
Funding Agent, [ ], as its Committed Purchaser and each related Owner, and (iii)
the Assignee’s initial Ownership Group Purchase Limit shall be $ , its initial
Owner’s Percentage shall be % and its initial Ownership Group Percentage [(based
on information provided by the Assignor)] shall be %. SECTION 3. The
Administrative Agent. The Assignee [and the Assignee’s Funding Agent] hereby
accepts (for itself and the other members of its Ownership Group) the
appointment of and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Receivables Purchase Agreement, together with such
powers as are reasonably incidental thereto. SECTION 4. Miscellaneous. (a) This
Assignment shall be effective upon receipt by the Assignor of the payment
specified in Section 1 and the delivery of a fully executed counterparts of this
Assignment to each of the Administrative Agent, the Servicer and the Transferor.
(b) THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. (c) The addresses for notices and for payments to
the Assignee, its Funding Agent and its Committed Purchaser shall, for all
purposes of the Receivables Purchase Agreement, be as set forth on Schedule I
hereto (as such information may be changed from time to time in accordance with
Section 9.3 of the Receivables Purchase Agreement). (d) This Assignment may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which shall be an original, but all of which
shall constitute one and the same instrument. (e) The Assignee and the Assignor
hereby authorize and direct the Administrative Agent to modify Schedule I to the
Receivables Purchase Agreement as necessary to reflect the assignment effected
hereby. Exhibit A-2 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101189.jpg]
IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Assignment as of the date first above written.
[ASSIGNOR] By: _____________________________________ Authorized Signatory Title:
[ASSIGNOR’S FUNDING AGENT], as a Funding Agent By:
_____________________________________ Authorized Signatory Title: [ASSIGNOR’S
COMMITTED PURCHASER, ], as a Committed Purchaser By:
_____________________________________ Authorized Signatory Title: [ASSIGNEE] By:
_____________________________________ Authorized Signatory Title: [ASSIGNEE’S
FUNDING AGENT], as a FUNDING AGENT By: _____________________________________
Authorized Signatory Title: Exhibit A-3 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101190.jpg]
[ASSIGNEE’S COMMITTED PURCHASER], as a Committed Purchaser By:
_____________________________________ Authorized Signatory Title: [IF
APPLICABLE] CONSENTED TO: T-MOBILE HANDSET FUNDING LLC, as Transferor
By:_________________________________ Authorized Signatory Title: Exhibit A-4
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101191.jpg]
Schedule I to Assignment and Assumption Agreement 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101192.jpg]
EXHIBIT B FORM OF DAILY RECEIVABLES FILE [Attached] Exhibit B-1 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101193.jpg]
EXHIBIT C FORM OF ELIGIBLE INTEREST RATE CAP Fax # ⚫ DD MM YYYY T-MOBILE HANDSET
FUNDING LLC 12920 SE 38th Street Bellevue, WA 98006 Attention: ⚫ Re: CAP
Transaction MATURITY DATE DD MMM YYYY FOR USD ⚫ (Our Ref. No. ⚫ / ⚫) Dear Sir or
Madam: The purpose of this letter agreement (this Confirmation”) is to confirm
the terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the Master Agreement specified below. The
definitions and provisions contained in the 2006 ISDA Definitions as published
by the International Swaps and Derivatives Association, Inc. are incorporated in
this Confirmation. In the event of any inconsistency between those definitions
and this Confirmation, this Confirmation shall govern. 1. This Confirmation
evidences (a) a complete binding agreement between you and us entered into in
the telephone trade on the Trade Date and (b) the terms of the Transaction. This
Confirmation shall supplement, form a part of, be subject to and incorporate by
reference an agreement (as amended by this Confirmation, the “Master Agreement”)
in the form of the 2002 ISDA Master Agreement published by the International
Swaps and Derivatives Association, Inc. as if we had executed an agreement in
such form (but without any Schedule, except for the election of the laws of the
State of New York as the governing law and USD as the Termination Currency and
save for the other elections and modifications set out in this Confirmation) on
the Trade Date (as defined below). In the event of any inconsistency between the
provisions of the Master Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. T-Mobile (EIP) Third A&R RPAA NJ
231109207v1736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101194.jpg]
2. Transaction Terms Notional Amount: USD ⚫ (See Schedule A attached) Trade
Date: DD MMM YYYY Effective Date: DD MMM YYYY Termination Date: [30 November
2018] Fixed Amounts: Fixed Rate Payer: T-MOBILE HANDSET FUNDING LLC
(“Counterparty”) Fixed Rate Payer Payment Date DD MMM YYYY Fixed Rate Payer
Payment Amount: USD ⚫ Floating Amounts: Floating Rate Payer: ROYAL BANK OF
CANADA (“Bank”) CAP Rate: ⚫ percent Floating Rate Payer Payment Dates: MONTHLY
commencing on DD MMM YYYY, and on the Business Day preceding the fifteenth day
of each calendar month thereafter. Floating Rate for initial Calculation ⚫
percent Period: Floating Rate Option: USD-LIBOR-BBA Designated Maturity: 1MONTH
Floating Rate Day Count Fraction: Actual/360 Exhibit C-2 NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101195.jpg]
Reset Dates: The first day of each Calculation Period Business Day Convention
for Preceding Floating Rate Payment Dates: Business Day: London, New York
Exhibit C-3 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101196.jpg]
3. Account Details Payments to Bank CHASUS33 JPMORGAN CHASE BANK N.A. NEW YORK
Account #: 001-1- 153004 ROYCCAT3IMM Payments to Counterparty US Bank Account #
153595425080 ABA Code 125000105 4. Offices. (a) The Office of Counterparty for
the Transaction is BELLEVUE, WA (b) The Office of Bank for the Transaction is
TORONTO Exhibit C-4 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101197.jpg]
5. Additional Provisions. Calculation Agent. Bank, unless an Event of Default in
respect of Bank has occurred and is then continuing, in which case the
Calculation Agent shall be a recognized dealer of national standing designated
in good faith by Counterparty to be the Calculation Agent until such Event of
Default is no longer continuing; provided that when the Calculation Agent is
required to act or exercise judgment, it will do so in good faith and in a
commercially reasonable manner. Additional Termination Provisions. In the event
that Rated Entity at any time ceases to maintain the Required Ratings, Bank
shall, immediately upon becoming aware of such rating withdrawal or downgrade,
make commercially reasonable efforts to take one of the following actions: (a)
at Bank’s sole cost and expense, transfer all its interests in, and obligations
under, the Transaction to another dealer registered or provisionally registered
with the U.S. Commodity Futures Trading Commission as a swap dealer that has the
Required Ratings and which agrees to assume in writing the obligations of Bank
hereunder with respect to the Transaction; provided, that such replacement will
not result in either (i) the imposition of withholding tax or deduction on
payments to be made by and to Counterparty hereunder and (ii) no Event of
Default or Termination Event will occur due to such transfer; (b) execute a
Credit Support Annex reasonably acceptable to Counterparty which requires Bank
to post collateral consisting of either (i) cash or (ii) negotiable debt
obligations (excluding interest-only securities) issued by the U.S. Treasury
Department having a remaining maturity of not more than one year in an amount
equal to the greater of (x) the mark-to-market value of the Transaction or (y)
the amount of next payment that is due under the Transaction; or (c) obtain a
guaranty of Bank’s obligations under this Confirmation issued by a guarantor
with the Required Ratings. For the purposes of this additional termination
provision, (a) “Required Ratings” shall mean with respect to an entity (i) the
entity has commercial paper or short-term deposit ratings which are equal to
“A-1” or higher by S&P and “P- 1” by Moody’s; (ii) if the entity does not have a
commercial paper or short-term deposit rating, the entity has unsecured debt
obligations which are rated at least “A-” by S&P and “A3” by Moody’s; and (iii)
in the case of either (i) or (ii), the entity is not on negative watch for
downgrade; (b) “Rated Entity” means Bank or Bank’s parent; (c) “Moody’s” means
Moody’s Investors Service, Inc., or its successor; and (d) “S&P” means Standard
& Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc., and its
successors. If Bank fails or is unable to comply with its obligations set forth
in the above paragraph, an Additional Termination Event shall occur with respect
to the Transaction on the day that is 30 days following the failure to maintain
the Required Ratings and in respect of which Bank shall be the sole Affected
Party. Bank shall pay all reasonable out- of-pocket expenses, including legal
fees, incurred by Counterparty in entering into a new interest rate cap
agreement in form and substance similar to the Master Agreement, as supplemented
by this Confirmation. For purposes of the Master Agreement, Section 7 is hereby
amended by adding the following provision immediately following the word “void”
in the last sentence thereof: “; provided however, that Bank consents to the
pledge and assignment by Counterparty of all of Counterparty’s rights and
interests under this Agreement (including any Credit Support Annex) pursuant to
the Receivables Purchase and Administration Agreement. “Receivables Purchase and
Administration Agreement” means that certain Receivables Purchase and
Administration Agreement, dated as of November 18, 2015, among Counterparty, as
Transferor, T-Mobile Financial LLC, in its individual capacity and as Servicer,
T-Mobile US, Inc., as Guarantor, certain Conduit Purchasers, certain Committed
Purchasers, certain Funding Agents, and Royal Bank of Canada, as the
Administrative Agent, as the same may be amended, supplemented, restated or
otherwise modified in accordance with its terms and in effect from time to time.
Schedule to the Master Agreement. For purposes of the Master Agreement, the
following shall apply: The parties shall not be deemed to have any Affiliates
for the purpose of the Master Agreement. “Specified Transaction” is not
applicable to either party, and accordingly, Section 5(a)(v) of the Master
Agreement shall not apply to either party. Exhibit C-5 NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101198.jpg]
The “Cross Default” provisions of Section 5(a)(vi) of the Master Agreement will
apply to Bank and will not apply to Counterparty. “Threshold Amount” means, with
respect to Bank, three percent (3.0%) of its shareholders’ equity (as shown in
its most recently published audited financial statements). If the Fixed Rate
Payer Payment Amount has been paid by Counterparty to Bank, the “Events of
Default” provisions of Sections 5(a)(i), 5(a)(ii), 5(a)(iii), 5(a)(iv),
5(a)(vii) and 5(a)(viii) of the Master Agreement will not apply to Counterparty.
Netting of Payments. Multiple Transaction Payment Netting shall not apply to the
Transaction. No Petition. Notwithstanding any other provision of this
Confirmation, Bank may not, prior to the date which is one year and one day, or
if longer the applicable preference period then in effect, after the payment in
full of all outstanding rated securities issued by Counterparty, institute
against, or join any other Person in instituting against, Counterparty any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, or other proceedings under federal or state bankruptcy or similar
laws or laws of the state in which Counterparty is organized or appoint a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of Counterparty or any substantial part of its property, or
order the winding up or liquidation of the affairs of the Counterparty. Nothing
herein shall preclude, or be deemed to stop Bank (i) from taking any action
prior to the expiration of the aforementioned one year and one day period, or if
longer the applicable preference period then in effect, in (A) any case or
proceeding voluntarily filed or commenced by Counterparty or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than Bank, or (ii)
from commencing against Counterparty or any of its properties any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium,
liquidation or similar proceeding or the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of
Counterparty or any substantial part of its property, or the ordering of the
winding up or liquidation of the affairs of the Counterparty. Set-Off. Section
6(f) of the Master Agreement shall not apply to the Transaction. Failure to Pay
or Deliver. Section 5(a)(i) of the Master Agreement is amended and restated to
read as follows: “Failure by the party to make, when due, any payment under this
Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) required to be
made by it.” Expenses. Section 11 of the Master Agreement is amended to preclude
payment by Counterparty of any out-of- pocket expenses, including legal fees and
Stamp Tax under the Master Agreement. Confidentiality. The contents of this
Confirmation and all other documents relating to this Confirmation, and any
information made available by one party or its Credit Support Provider (if any)
with respect to this Confirmation is confidential and shall not be disclosed to
any third party, except for such information (i) as may become generally
available to the public, other than as a result of the breach of the party
seeking to disclose that information, (ii) as may be required in response to any
summons, subpoena, or otherwise in connection with any litigation or to comply
with any applicable law, order, regulation, ruling, or accounting disclosure
rule or standard, (iii) as may be obtained from a non-confidential source that
disclosed such information in a manner that did not violate its obligations to
the non-disclosing party or its Credit Support Provider (if any) in making such
disclosure, or (iv) as may be required to be furnished to a regulator with
jurisdiction over the party. Notwithstanding anything to the contrary set forth
herein or in any other agreement to which the parties hereto are parties or by
which they are bound, the obligations of confidentiality contained herein and
therein, as they relate to the transactions contemplated hereby, shall not apply
to the tax structure or tax treatment of the transactions, and each party hereto
(and any employee, representative, or agent of any party hereto) may disclose to
the United States Internal Revenue Service or any other governmental entity,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure. Exhibit C-6 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101199.jpg]
LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER
PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
ENFORCEABILITY OF SECTION 6(e) OF THE MASTER AGREEMENT OR THE OBLIGATION TO PAY
ANY AMOUNT REQUIRED PURSUANT TO SECTION 6(e) OF THE MASTER AGREEMENT. IF AND TO
THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS CONFIRMATION IS
DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY. Credit Support Document: means, with respect to Bank, not applicable
(except with respect to any documents executed in order to fulfill Bank’s
obligations pursuant to Part 5 – Additional Termination Provisions above).
Credit Support Provider: means, with respect to Bank, not applicable (except
with respect to any guarantor issuing a guaranty of Bank’s obligations pursuant
to Part 5 – Additional Termination Provisions above). Severability. If any term,
provision, covenant, or condition of this Confirmation, or the application
thereof to any party or circumstance, shall be held to be invalid or
unenforceable (in whole or in part) for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect and shall remain applicable to all other parties and circumstances as if
this Confirmation had been executed with the invalid or unenforceable portion
eliminated, so long as this Confirmation as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter of this Confirmation and the deletion of such portion of this
Confirmation will not substantially impair the respective benefits or
expectations of the parties. The parties shall endeavor to engage in good faith
negotiations to replace any invalid or unenforceable term, provision, covenant
or condition with a valid or enforceable term, provision, covenant or condition,
the economic effect of which comes as close as possible to that of the invalid
or unenforceable term, provision, covenant or condition. Bankruptcy Code.
Without limiting the applicability if any, of any other provision of the U.S.
Bankruptcy Code as amended (the “Bankruptcy Code”) (including without limitation
Sections 362, 546, 556, and 560 thereof and the applicable definitions in
Section 101 thereof), the parties acknowledge and agree that the Transaction
constitutes a “forward contract” or “swap agreement” as defined in Section 101
of the Bankruptcy Code or “commodity contract” as defined in Section 761 of the
Bankruptcy Code, that the rights of the parties under Section 6 of the Master
Agreement will constitute contractual rights to liquidate the Transaction, that
any margin or collateral provided under any margin, collateral, security,
pledge, or similar agreement related hereto will constitute a “margin payment”
as defined in Section 101 of the Bankruptcy Code, and that the parties are
entities entitled to the rights under, and protections afforded by, Sections
362, 546, 556, and 560 of the Bankruptcy Code. Waiver of Jury Trial. EACH PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
INSTITUTED IN CONNECTION WITH THIS CONFIRMATION OR THE TRANSACTION TO THE
FULLEST EXTENT PERMITTED BY LAW. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE OTHER PARTY TO ENTER INTO THIS
CONFIRMATION AND THE TRANSACTION. 6. Tax Provisions. Payee Tax Representations.
For purposes of Section 3(f) of the Master Agreement, Bank makes the following
representations: Exhibit C-7 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101200.jpg]
A) (i) It is a bank organized under the laws of Canada, (ii) it is a foreign
corporation for U.S. federal income tax purposes and (iii) it is a “foreign
person” (as that term is used in Section 1.6041-4(a)(4) of the United States
Treasury Regulations). B) Each payment received or to be received by it in
connection with this Confirmation or the Transaction will be effectively
connected with its conduct of a trade or business in the United States. For
purposes of Section 3(f) of the Master Agreement, Counterparty makes the
following representations: (i) It is a limited liability company existing under
the laws of the State of Delaware, (ii) it is treated as a disregarded entity
for U.S. federal income tax purposes, (iii) its regarded owner for U.S. federal
income tax purposes is T-Mobile USA, Inc., a corporation organized under the
State of Delaware (“TMUSA”), (iv) TMUSA is classified as a corporation for U.S.
federal income tax purposes and (v) TMUSA is a “U.S. person” (as that term is
defined in Section 7701(a)(30) of the United States Internal Revenue Code of
1986, as amended).” Tax Forms. Bank shall deliver to Counterparty an executed
United States Internal Revenue Service Form W-8ECI (or any successor thereto) or
such other forms as may be required to comply with applicable law, rules and
regulations applicable to this Agreement, in a manner reasonably acceptable to
Counterparty (i) upon execution of this Confirmation, (ii) promptly upon
reasonable demand by Counterparty and (vi) promptly upon learning that any such
form previously provided by Bank has become inaccurate or incorrect.
Counterparty shall deliver to Bank an executed United States Internal Revenue
Service W-9 (or any successor thereto) or such other forms as may be required to
comply with applicable law, rules and regulations applicable to this Agreement,
as applicable, of TMUSA, in a manner reasonably acceptable to Bank (i) upon
execution of this Confirmation, (ii) promptly upon reasonable demand by Bank and
(iii) promptly upon learning that any such form previously provided by
Counterparty has become inaccurate or incorrect. Indemnifiable Tax.
Notwithstanding the definition of “Indemnifiable Tax” in Section 14 of this
Agreement, in relation to payments by Bank, any Tax will be an Indemnifiable Tax
and, in relation to payments by Counterparty, no Tax will be an Indemnifiable
Tax. Stamp Tax. Counterparty shall not be required to pay any indemnification
amounts referred to in Section 4(e) of the Master Agreement. This Confirmation
may be executed and delivered in counterparts (including by facsimile
transmission) or be created by an exchange of telexes or by an exchange of
electronic messages on an electronic messaging system, which in each case upon
your confirmation in the manner prescribed hereunder, will be deemed for all
purposes to be a legally binding transaction. Please confirm that the foregoing
correctly sets forth the terms of our agreement by signing in the space provided
below and returning same to us by facsimile transmission, or send to us within
two (2) Local Business Days a letter by facsimile transmission or telex or
electronic messaging system similar to this letter which sets forth the material
terms of the foregoing Transaction to which this Confirmation relates and which
indicates your agreement to those terms. Bank confirms, and Counterparty
acknowledges, that this Confirmation has been executed by Bank by means of a
computer-based system and that such execution shall have the same legal effect
as if a signature had been manually written on such Confirmation and that such
Confirmation shall be deemed to have been signed by Bank for the purposes of any
statute or rule of law that requires such Confirmation to be signed. The parties
acknowledge that in any legal proceedings between them respecting or in any way
relating to this Confirmation, each party expressly waives any right to raise
any defense or waiver of liability based upon the execution of this Confirmation
by Bank by means of an electronically-produced signature. Exhibit C-8 NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101201.jpg]
Telephone No.: 416-842-⚫ Facsimile No.: 416-842-⚫ Yours sincerely, Confirmed as
of the date first written: For and on behalf of For and on behalf of ROYAL BANK
OF CANADA T-MOBILE HANDSET FUNDING LLC By: Not Applicable. By:
_______________________ Authorized signature Authorized signature Exhibit C-9 NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101202.jpg]
ROYAL BANK OF CANADA pays USD to T-MOBILE HANDSET FUNDING LLC (Our Ref. No.
XXXXXXX / XXXXXXX) Interest Principal Payment Interest Spread Calc Date Period
Begin Period End Days Schedule A Date Date Amount Rate Rate DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX DD MMM YYYY DD MMM
YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX Exhibit C-10 NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101203.jpg]
DD MMM YYYY DD MMM YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX
DD MMM YYYY DD MMM YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX
DD MMM YYYY DD MMM YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX
DD MMM YYYY DD MMM YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX
DD MMM YYYY DD MMM YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX
DD MMM YYYY DD MMM YYYY DD MMM YYYY XX DD MMM YYYY X.XX ⚫ 0.00000 X,XXX,XXX.XX
Exhibit C-11 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101204.jpg]
98660380 T-Mobile (EIP)C-12 Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101205.jpg]
EXHIBIT D HEDGING REQUIREMENTS Until the Aggregate Unpaids have been reduced to
zero and all amounts under this Agreement, the Transaction Fee Letter and the
Administrative Agent Fee Letter have been repaid in full, the Transferor shall
maintain one or more Eligible Interest Rate Caps with an Eligible Cap
Counterparty, in each case in accordance with the following requirements: (i)
such Eligible Interest Rate Caps shall, in aggregate, be in a notional amount,
equal to (A) for any Payment Date prior to the Scheduled Expiry Date, at least
the Purchase Limit, and (B) (1) for any Payment Date after the Scheduled Expiry
Date prior to the Thirty-Six Month Contract Receivable Transfer Date, the
notional amount as of the last Payment Date prior to the Scheduled Expiry Date
reduced by one twenty-fourth of such notional amount per month and (2) for any
Payment Date after the Scheduled Expiry Date on or after the Thirty-Six Month
Contract Receivable Transfer Date, the notional amount as of the last Payment
Date prior to the Scheduled Expiry Date reduced by one thirty-sixth of such
notional amount per month (or such other amount as agreed, from time to time,
between the Transferor and the Administrative Agent to reflect the percentage of
Receivables with an outstanding term in excess of 24 months); (ii) such Eligible
Interest Rate Caps shall provide that the Cap Counterparty’s payment obligations
be calculated by reference to the notional amount hedged thereunder and a per
annum rate determined by reference to one-month LIBOR (as defined in the long-
form confirmation provided in Exhibit C), determined for and taking effect as of
the first day of each Accrual Period; (iii) such Eligible Interest Rate Caps
shall provide for payments to be paid on the Business Day immediately prior to
each Payment Date by the Cap Counterparty by transfer directly into the
Collection Account for the benefit of the Owners; (iv) such Eligible Interest
Rate Caps shall provide for the Servicer to make the full up-front payment of
any premium due upon entry by the Transferor into each Eligible Interest Rate
Cap; (v) such Eligible Interest Rate Caps have been pledged to secure the due
and punctual payment of all amounts owing to the Funding Agents and their
respective related Owners in connection with the Net Investment of each such
Owner; and (vi) the Transferor, the Servicer and the Administrative Agent shall
have agreed on the strike rate for such Eligible Interest Rate Cap. (b) In the
event that, due to withdrawal or downgrade, a Cap Counterparty no longer meets
the requirements of an Eligible Cap Counterparty, the Transferor shall, (A) as
soon as reasonably possible, (i) arrange for the Cap Counterparty to post
collateral as required in the long- form confirmation in Exhibit C which will be
deposited into a hedge collateral account (to be 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101206.jpg]
established at the time of such collateral posting) for the benefit of the
Owners, (ii) obtain a guaranty of, or a contingent agreement of another Eligible
Cap Counterparty to honor, the Cap Counterparty’s obligations under the related
Eligible Interest Rate Cap, or (iii) arrange for the adversely affected Cap
Counterparty’s obligations and rights under the related Eligible Interest Rate
Cap to be assumed by and assigned to a replacement Eligible Cap Counterparty,
and (B) within thirty (30) days of such occurrence, if the Cap Counterparty
fails to comply with the requirements of (A) above, terminate the existing
Eligible Interest Rate Cap and/or arrange for a new Eligible Interest Rate Cap
with an Eligible Cap Counterparty; (c) Upon execution of any Eligible Interest
Rate Cap with an Eligible Cap Counterparty, the Transferor shall deliver the
executed long-form confirmation related to such Eligible Interest Rate Cap to
the Administrative Agent within three (3) Business Days. Exhibit D-2 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101207.jpg]
EXHIBIT E FORM OF MONTHLY REPORT [Attached] E-1 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101208.jpg]
EXHIBIT F FORM OF RECEIVABLES SCHEDULE [Attached] F-1 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101209.jpg]
EXHIBIT G FORM OF FUNDING NOTICE [Date] Royal Bank of Canada, Landesbank
Hessen-Thüringen Girozentrale, as Administrative Agent and Funding Agent as
Funding Agent 200 Vesey Street, 12th Floor Neue Mainzer Straße 52-58 New York,
NY 10281 60311 Frankfurt am Main Attention: Securitization Finance Germany
Email: conduit.management@rbccm.com Attention: Björn Mollner / Björn Reinecke
Facsimile: (212) 428‑2304 Email: bjoern.mollner@helaba.de,
bjoern.reinecke@helaba.de Facsimile: +49 (0)69 9132 4190 BNP Paribas, MUFG Bank,
Ltd., as Funding Agent as Funding Agent 787 Seventh Avenue 1221 Avenue of the
Americas New York, New York 10019 New York, New York 10020 Email:
dl.starbirdadmin@us.bnpparibas.com, starbird@gssnyc.com RE: T-Mobile Handset
Funding LLC – Third Amended and Restated Receivables Purchase and Administration
Agreement Ladies and Gentlemen: Pursuant to Section 2.2 of the Third Amended and
Restated Receivables Purchase and Administration Agreement, dated as of October
23, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”) by and among T- Mobile Handset Funding LLC,
T-Mobile Financial LLC, T-Mobile US, Inc., as a Guarantor, T- Mobile USA, Inc.,
as a Guarantor, the Conduit Purchasers, the Committed Purchasers and the Funding
Agents party thereto from time to time, and Royal Bank of Canada, as
Administrative Agent, the Transferor hereby irrevocably requests the Owners fund
an Incremental Funding as specified below. Terms used herein are used as defined
in or for purposes of the Receivables Purchase Agreement. 1. The requested
amount of such Incremental Funding is $______________. 2. The date such
Incremental Funding is to occur is _____________________ (the “Funding Date”).
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101210.jpg]
3. All conditions precedent to such Incremental Funding set forth in Section 4.2
of the Receivables Purchase Agreement have been satisfied. 4. The proceeds of
such Incremental Funding shall be remitted on the Funding Date in immediately
available funds to [specify payment instructions]. 5. The Funding Date will also
be an Addition Date (Y/N): ____________ Very truly yours, T-MOBILE HANDSET
FUNDING, as Transferor By:_ ___________________________________ Name: Title:
Acknowledged and Agreed: T-MOBILE FINANCIAL LLC, as Servicer
By:_________________________________ Name: Title: Exhibit G-2 98660380 T-Mobile
(EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101211.jpg]
EXHIBIT H FORM OF INVESTMENT REDUCTION NOTICE ____________________, ____ Royal
Bank of Canada, as Administrative Agent 200 Vesey Street, 12th Floor New York,
NY 10281 Attention: Securitization Finance Email: conduit.management@rbccm.com
Facsimile: (212) 428‑2304 Ladies and Gentlemen: Reference is hereby made to the
Third Amended and Restated Receivables Purchase and Administration Agreement,
dated as of October 23, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), among T-Mobile Handset
Funding LLC, as Transferor, T-Mobile Financial LLC, as Servicer and in its
individual capacity, T-Mobile US, Inc., as a Guarantor, T-Mobile USA, Inc., as a
Guarantor, the Conduit Purchasers, the Committed Purchasers and the Funding
Agents party thereto from time to time, Royal Bank of Canada, as Administrative
Agent. Capitalized terms used (but not defined) in this Assignment shall have
the meanings provided in the Receivables Purchase Agreement. This letter
constitutes an Investment Reduction Notice pursuant to Section 2.8(e) of the
Receivables Purchase Agreement. The Transferor desires to reduce the Aggregate
Net Investment on ________________, ____ in an aggregate amount of $________
(the “reduction amount”) by temporarily stopping the reinvestment of Collections
on and after such date until the amount not reinvested equals the reduction
amount. IN WITNESS WHEREOF, the undersigned has caused this Investment Reduction
Notice to be executed by its duly authorized officer as of the date first above
written. T-MOBILE HANDSET FUNDING LLC By: Name: Title: 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101212.jpg]
EXHIBIT I FORM OF COMPLIANCE CERTIFICATE Certificate of [Treasurer] [Chief
Accounting Officer] I, the undersigned [Treasurer] [Chief Accounting Officer] of
T-Mobile Financial LLC (“Finco”) do hereby CERTIFY, pursuant to Section 3.7(hh)
of the Third Amended and Restated Receivables Purchase and Administration
Agreement, dated as of October 23, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”) by and among
T-Mobile Handset Funding LLC, Finco, T-Mobile US, Inc., as a Guarantor, T-Mobile
USA, Inc., as a Guarantor, the Conduit Purchasers, the Committed Purchasers and
the Funding Agents party thereto from time to time, Royal Bank of Canada, as
Administrative Agent, that on and as of the date hereof, 1. Finco is the
Servicer under the Receivables Purchase Agreement. 2. A review of the activities
of Finco during the twelve months ended December 31, 20__ (the “Review Period”)
and of its performance under the Receivables Purchase Agreement was conducted
under my supervision. 3. To my knowledge, based on such review, Finco has fully
performed or caused to be performed all of its obligations under the Receivables
Purchase Agreement in all material respects throughout the Review Period. 4.
[During the Review Period, no Servicer Default has occurred or is continuing.]
[OR] [To my knowledge, the following Servicer Default(s) have occurred during
the Review Period: [__________] [If applicable, include the nature and status
thereof and the steps being taken or necessary to be taken to remedy such
event.]] 5. There exists no Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default. Capitalized terms not otherwise defined herein have the
meanings assigned to them in the Receivables Purchase Agreement. IN WITNESS
WHEREOF, the undersigned has executed this Certificate this day of , . T-MOBILE
FINANCIAL LLC 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101213.jpg]
By: Its: [Treasurer] [Chief Accounting Officer] 98660380 T-Mobile (EIP) Third
A&R RPAA NJ 231109207v1736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101214.jpg]
SCHEDULE I (As of October 23, 2018February 14, 2020) CONDUIT PURCHASERS,
COMMITTED PURCHASERS, FUNDING AGENTS AND RELATED INFORMATION NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101215.jpg]
SCHEDULE I (continued) Na me Ownership of Group Fun Purchase din Limit g
Ownershi Name of Ag p Group Name of Committed ent Account for Funds Percentag
Conduit Purchaser(s No. Ownership Group Address/Telecopy for Notices Transfer e
Purchaser ) Schedule I- 2 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101216.jpg]
SCHEDULE I (continued) Old Line Royal Bank 1. R• Name of Funding Agent: Royal
Bank If to the Conduit Purchaser: Old Line Funding, LLC $500,000,0 38.4616
Funding, of Canada o of Canada Bank: Deutsche Bank Trust 00 % LLC y Old Line
Funding , LLC Company Americas a • Name of Committed Purchaser(s): ABA #:
021-001-033 l Royal Bank of Canada c/o Global Securitization Services Acct #:
04-872-850 B Ref: T-Mobile Handset a • Name of Conduit Purchaser: Old Line 68
South Service Road, Suite 120 Funding LLC n Funding, LLC, as a Conduit Purchaser
k Melville, NY 11747 o • Royal Bank of Canada, as Committed f Purchaser, Funding
Agent andName Attention: Kevin Burns C of Conduit Support Provider a Tel. No.:
(631) 587-4700 n a Facsimile No.: (212) 302-8767 d : Royal Bank of Canada a
Email: conduitadmin@gssnyc.com with a copy to: RBC Capital Markets Two Little
Falls Center 2751 Centerville Road, Suite 212 Wilmington, DE 19808 Attention:
Securitization Finance Schedule I- 3 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101217.jpg]
SCHEDULE I (continued) Tel. No.: (302) 892-5903 Facsimile No.: (302) 892-5900
Email: conduit.management@rbccm.comc onduit.management@rbccm.com If to the
Committed Purchaser, Funding Agent or Conduit Support Provider: Royal Bank of
Canada Royal Bank Plaza, North Tower 200 Bay Street 2nd Floor Toronto Ontario
M5J2W7 Attn: Securitization Finance Tel: (416) 842-3842 Email:
conduit.management@rbccm.com conduit.management@rbccm.com with a copy to: Royal
Bank of Canada Two Little Falls Center Schedule I- 4 98660380 T-Mobile (EIP)
Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101218.jpg]
SCHEDULE I (continued) Na me Ownership of Group Fun Purchase din Limit g
Ownershi Name of Ag p Group Name of Committed ent Account for Funds Percentag
Conduit Purchaser(s No. Ownership Group Address/Telecopy for Notices Transfer e
Purchaser ) 2751 Centerville Road Suite 212 Wilmington, DE 19808 Tel. No.: (302)
892-5903 Email: conduit.management@rbccm.comcond uit.management@rbccm.com
Schedule I- 5 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101219.jpg]
SCHEDULE I (continued) N/A Landesbank 2. L• Name of Funding Agent: Landesbank
Landesbank Hessen-Thüringen Landesbank Hessen- $200,000,0 15.3846 Hessen- a
Hessen-Thüringen Girozentrale, as Girozentrale Thüringen Girozentrale 00 %
Thüringen n Neue Mainzer Straße 52-58 Bank: Citibank N.A., New Girozentral d •
Name of Committed Purchaser and 60311 Frankfurt am Main York e e Funding
Agent(s): Landesbank Germany ABA #: CITIUS33 s Hessen-Thüringen Girozentrale
Attn: Björn Mollner / Björn Acct #: 109 201 18 b Reinecke Ref: 214000 T-Mobile
US a • Name of Conduit Purchaser: N/A Tel: +49 (0)69 9132 – ext: 5208 / EIP n
3489 k • Name of Conduit Support Provider: Fax: +49 (0)69 9132 4190 H N/A Email:
bjoern.mollner@helaba.de, e bjoern.mollner@helaba.de,bjoern.r s
einecke@helaba.de s bjoern.reinecke@helaba.de e n - T h ü r i n g e n G i r o z
e n t r Schedule I- 6 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1
736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101220.jpg]
SCHEDULE I (continued) Na me Ownership of Group Fun Purchase din Limit g
Ownershi Name of Ag p Group Name of Committed ent Account for Funds Percentag
Conduit Purchaser(s No. Ownership Group Address/Telecopy for Notices Transfer e
Purchaser ) a l e Schedule I- 7 98660380 T-Mobile (EIP) Third A&R RPAA NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101221.jpg]
SCHEDULE I (continued) Gotham MUFG 3. M• Name of Funding Agent: MUFG If to the
Conduit Purchaser: Bank: MUFG Bank, Ltd. $300,000,0 23.0769 Funding Bank, Ltd. U
Bank, Ltd. ABA #: 026-009-632 00 % Corporation F Gotham Funding Corporation Acct
#: 310-035-147 G• Name of Committed Purchaser(s): Acct Name: Gotham B MUFG Bank,
Ltd. c/o Global Securitization Services, Funding Corporation a LLC Ref: T-Mobile
Handset n • Name of Conduit Purchaser: Gotham Funding (EIP) k Funding
Corporation, as Conduit 68 South Service Road, Suite 120 , Purchaser L Melville,
NY 11747 t • MUFG Bank, Ltd., as Committed d Purchaser, Funding Agent andName
Tel: (212) 295-2757 . of Conduit Support Provider: MUFG Bank, Ltd. Fax: (212)
302-8767 Attn: Kevin Corrigan Email: kcorrigan@gssnyc.com with a copy to: MUFG
Bank, Ltd. 1221 Avenue of the Americas New York, NY 10020 Attn: Securitization
Group Tel: (212) 782-6957 Schedule I- 8 98660380 T-Mobile (EIP) Third A&R RPAA
NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101222.jpg]
SCHEDULE I (continued) Fax: (212) 782-6448 Email:
securitization_reporting@us.mufg.jpse curitization_reporting@us.mufg.jp If to
the Committed Purchaser, Funding Agent or Conduit Support Provider: MUFG Bank,
Ltd. Harborside Financial Center Plaza III Jersey City, New Jersey 07311
Telecopier No.: 201-369-2149 Email: securitization_reporting@us.mufg.j p with a
copy to: MUFG Bank, Ltd. 1221 Avenue of the Americas Schedule I- 9 98660380
T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101223.jpg]
SCHEDULE I (continued) Na me Ownership of Group Fun Purchase din Limit g
Ownershi Name of Ag p Group Name of Committed ent Account for Funds Percentag
Conduit Purchaser(s No. Ownership Group Address/Telecopy for Notices Transfer e
Purchaser ) New York, NY 10020 Attn: Securitization Group Tel: (212) 782-6957
Fax: (212) 782-6448 Email: securitization_reporting@us.mufg.j p Schedule I- 10
98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101224.jpg]
SCHEDULE I (continued) Na me Ownership of Group Fun Purchase din Limit g
Ownershi Name of Ag p Group Name of Committed ent Account for Funds Percentag
Conduit Purchaser(s No. Ownership Group Address/Telecopy for Notices Transfer e
Purchaser ) Starbird BNP 4. B• Name of Funding Agent: BNP Paribas BNP Paribas
BNP Paribas New York $300,000,0 23.0769 Funding Paribas N 787 Seventh Avenue,
ABA#: 026007689 00 % Corporation P • Name of Committed Purchaser(s): New York,
New York 10019 Acct: P BNP Paribas Attention: Rose Navarro 0200520125USD43406 a
Tel: 212-841-8122 Acct Name: Starbird Cash r • Name of Conduit Purchaser:
Starbird Collection i Funding Corporation, as Conduit With copies to: FFC:
150018550001001 b Purchaser Acct Ref: T-Mobile a Rose.navarro@us.bnpparibas.com,
Handset Funding s • BNP Paribas, as Committed
dl.starbirdadmin@us.bnpparibas.com, Purchaser, Funding Agent andName
starbird@gssnyc.com of Conduit Support Provider Rose.navarro@us.bnpparibas.com,
dl.starbirdadmin@us.bnpparibas.co : BNP Paribas m, starbird@gssnyc.com Schedule
I- 11 98660380 T-Mobile (EIP) Third A&R RPAA NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101225.jpg]
SCHEDULE II INITIAL RECEIVABLES SCHEDULE [Delivered to the Administrative Agent
on the Original Closing Date with respect to the Initial Receivables, as
modified from time to time pursuant to updated Receivables Schedules] NJ
231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101226.jpg]
SCHEDULE III ORGANIZATIONAL INFORMATION T-Mobile Financial LLC: Chief Executive
Office; 12920 S.E. 38th Street Principal Place of Business: Bellevue, WA 98006
Locations of Records: 12920 S.E. 38th Street Bellevue, WA 98006 Delaware
Organizational Identification Number: 5565502 Federal Employer Identification
Number: 47-1324347 Prior Name(s) in the Last 5 Years: None T-Mobile Handset
Funding LLC: Chief Executive Office; 12920 S.E. 38th Street Principal Place of
Business: Bellevue, WA 98006 Locations of Records: 12920 S.E. 38th Street
Bellevue, WA 98006 Delaware Organizational Identification Number: 5752256
Federal Employer Identification Number: 36-5810380 Prior Name(s) in the Last 5
Years: None NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101227.jpg]
SCHEDULE IV DOCUMENTS DELIVERED ON THE ORIGINAL CLOSING DATE (AND PRIOR
AMENDMENT CLOSING DATES) AND DOCUMENTS TO BE DELIVERED ON THE 2018 AMENDMENT
CLOSING DATE T-MOBILE EIP RECEIVABLES SECURITIZATION ORIGINAL EXECUTION DATE:
NOVEMBER 18, 2015 ORIGINAL CLOSING DATE: NOVEMBER 19, 2015 2016 AMENDMENT
CLOSING DATE: JUNE 6, 2016 2017 AMENDMENT CLOSING DATE: AUGUST 21, 2017 2018
AMENDMENT CLOSING DATE: OCTOBER 23, 2018 Parties “Administrative Agent”
........................................ RBC “Finco”
.................................................................. T-Mobile
Financial LLC “Gotham”
.............................................................. Gotham Funding
Corporation “Guarantor”
........................................................... TMUS “GT”
...................................................................... Greenberg
Traurig, LLP, counsel to T-Mobile Funding, Finco and Guarantor “Helaba”
................................................................ Landesbank
Hessen-Thüringen Girozentrale Hogan Lovells LLP, prior counsel to T-Mobile “HL”
...................................................................... Funding,
Finco and Guarantor “Lloyds”
................................................................ Lloyds Bank plc
“RBC” ................................................................... Royal
Bank of Canada “Servicer”
.............................................................. Finco, in its
capacity as Servicer “Starbird”
.............................................................. Starbird
“T-Mobile Funding” ............................................ T-Mobile Handset
Funding LLC “TMUS”
................................................................ T-Mobile US,
Inc. “TMUSA” .............................................................
T-Mobile USA, Inc. “Transferor”
.......................................................... T-Mobile Funding, in
its capacity as Transferor NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101228.jpg]
Annex A-2 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101229.jpg]
Document A. Documents Delivered in Connection with the Original Closing Date
(documents are dated as of the Original Closing Date unless otherwise noted
below): 1. Receivables Sale Agreement, dated as of November 18, 2015, between
Finco, as Seller and T-Mobile Funding, as Purchaser 2. Receivables Purchase and
Administration Agreement, dated as of November 18, 2015, among the Transferor,
Finco, individually and as the Servicer, TMUS, as Guarantor, the Conduit
Purchasers party thereto, the Committed Purchasers party thereto and the Funding
Agents party thereto, and the Administrative Agent 3. Performance Guaranty,
dated as of November 18, 2015, by TMUS, as Guarantor, in favor of the
Administrative Agent and the Owners 4. Swap Confirmation, between Royal Bank of
Canada and the Transferor 5. Ri sk Sharing Letter, dated as of November 18,
2015, between Helaba and the Transferor 6. Blocked Account Control Agreement,
dated as of November 18, 2015, among the Transferor, the Servicer, the
Administrative Agent and U.S. Bank National Association 7. Limited Liability
Company Agreement of T-Mobile Funding, dated as of November 18, 2015 8.
Transaction Fee Letter, dated as of November 18, 2015, among the Transferor and
the Funding Agents party thereto 9. Administrative Agent Fee Letter, dated as of
November 18, 2015, among the Transferor, Finco and the Administrative Agent 10.
Assistant Secretary’s Certificate of Finco (i) Certificate of Formation (ii)
Limited Liability Company Agreement (iii) Manager Resolutions (iv) Good Standing
(Delaware SOS) (v) Incumbency Certificate 11. Assistant Secretary’s Certificate
of the Transferor (i) Certificate of Formation (ii) Limited Liability Company
Agreement (iii) Member Resolutions (iv) Good Standing (Delaware SOS) (v)
Incumbency Certificate 12. Assistant Secretary’s Certificate of TMUS, as
Guarantor (i) Certificate of Incorporation (ii) By-Laws (iii) Board Resolutions
(iv) Good Standing (Delaware SOS) (v) Incumbency Certificate 13. Officer’s
Certificate of the Transferor (pursuant to Section 4.1(e) of the RPAA) 14.
Officer’s Certificate of the Servicer (pursuant to Section 4.1(e) of the RPAA)
Annex A-3 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101230.jpg]
Document 15. UCC -1 Financing Statement naming Finco, as Debtor, T-Mobile
Funding, as Purchaser/Assignor Secured Party, and Administrative Agent, as Total
Assignee/Secured Party, to be filed with the Secretary of State of Delaware in
connection with the Receivables Sale Agreement 16. UCC -1 Financing Statement
naming T-Mobile Funding, as Debtor, and Administrative Agent, as Secured Party,
to be filed with the Secretary of State of Delaware in connection with the
Receivables Purchase and Administration Agreement 17. UCC Search Report
(Delaware) of UCC Financing Statements and Tax Liens Filed against Finco 18. UCC
Search Report (Delaware) of UCC Financing Statements and Tax Liens Filed against
T-Mobile Funding 19. Opinion of HL, counsel to the Transferor, the Servicer, and
TMUS, as Guarantor, regarding certain corporate matters, including legality,
validity and enforceability of the transaction documents, no conflict of law,
and non-contravention of charter documents and certain material agreements. 20.
Opinion of HL regarding certain UCC matters. 21. Opinion of HL regarding true
sale matters. 22. Opinion of HL regarding substantive consolidation matters. 23.
Opinion of HL regarding Volcker Rule and Investment Company Act matters. 24.
Original Closing Date Monthly Report (pursuant to Section 4.1(c) of RPAA) 25.
Initial Receivables Schedule (Schedule II to the RPAA) 26. Evidence of
establishment of Collection Account (pursuant to Section 4.1(m) of the RPAA) 27.
Flow of Funds 28. Appointment of Independent Director for T-Mobile Funding 29.
Assurant Amendments a. Amendment to Wireless Equipment Program Client
Administration Agreement b. Amendment to Wireless Equipment Program Billing and
Collection Agreement 30. Partial Release of Collateral No. 3, by Finco, TMUS,
and TMUSA, and agreed and acknowledged by Deutsche Bank AG New York Branch as
Administrative Agent and Collateral Agent 31. UCC -3 Amendment to Financing
Statement naming Finco, as Debtor and Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent, as Secured Party B. Documents to be
Delivered in Connection with the 2016 Amendment Closing Date (documents are
dated as of the 2016 Amendment Closing Date unless otherwise noted below): 1.
Amended and Restated Receivables Sale Agreement, between Finco, as Seller and
T-Mobile Funding, as Purchaser 2. Amended and Restated Receivables Purchase and
Administration Agreement, among the Transferor, Finco, individually and as the
Servicer, TMUS, as Guarantor, the Conduit Purchasers party thereto, the
Committed Purchasers party thereto and the Funding Agents party thereto, and the
Administrative Agent Annex A-4 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101231.jpg]
Document 3. Transaction Fee Letter (amending and restating the Transaction Fee
Letter dated as of the Original Closing Date), among the Transferor and the
Funding Agents party thereto 4. Administrative Agent Fee Letter (amending and
restating the Administrative Agent Fee Letter dated as of the Original Closing
Date), among the Administrative Agent, the Transferor and Finco 5. Confirmation
of Guaranty by TMUS, as Guarantor, in favor of the Administrative Agent and the
Owners 6. Officer’s Certificate of the Transferor (pursuant to Section 4.1(e) of
the RPAA) 7. Officer’s Certificate of the Servicer (pursuant to Section 4.1(e)
of the RPAA) 8. Resolutions of TMUS 9. Resolutions of Finco 10. Resolutions of
the Transferor 11. 2016 Amendment Closing Date Monthly Report (pursuant to
Section 4.1(c) of RPAA) 12. Opinion of HL, counsel to the Transferor, the
Servicer, and TMUS, as Guarantor, regarding certain corporate matters, including
legality, validity and enforceability of the transaction documents, no conflict
of law, and non-contravention of charter documents and certain material
agreements. 13. Opinion of HL, addressed to Administrative Agent and Funding
Agents, regarding certain UCC matters. 14. Opinion of HL, addressed to
Administrative Agent and Funding Agents, regarding true sale matters. 15.
Reliance Letter of HL, addressed to Gotham and Lloyds, regarding substantive
consolidation matters. 16. Reliance Letter of HL, addressed to Gotham and
Lloyds, regarding Volcker Rule and Investment Company Act matters. 17. Good
Standing Certificates (Delaware SOS) 1. Finco 2. T-Mobile Funding 3. TMUS 18.
UCC Search Report (Delaware) of UCC Financing Statements and Tax Liens Filed
against Finco 19. UCC Search Report (Delaware) of UCC Financing Statements and
Tax Liens Filed against T-Mobile Funding 20. T -Mobile Side Letter, between
Finco and T-Mobile Funding. C. Documents to be Delivered in Connection with the
2017 Amendment Closing Date (documents are dated as of the 2017 Amendment
Closing Date unless otherwise noted below): 1. Second Amended and Restated
Receivables Sale Agreement, between Finco, as Seller and T-Mobile Funding, as
Purchaser 2. Second Amended and Restated Receivables Purchase and Administration
Agreement, among the Transferor, Finco, individually and as the Servicer, TMUS,
as Guarantor, the Conduit Purchasers party thereto, the Committed Purchasers
party thereto and the Funding Agents party thereto, and the Administrative Agent
Annex A-5 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101232.jpg]
Document 3. Second Amended and Restated Transaction Fee Letter, among the
Transferor and the Funding Agents party thereto 4. Second Amended and Restated
Administrative Agent Fee Letter, among the Administrative Agent, the Transferor
and Finco 5. Confirmation of Guaranty by TMUS, as Guarantor, in favor of the
Administrative Agent and the Owners 6. Officer’s Certificate of the Transferor
(pursuant to Section 4.1(e) of the RPAA) 7. Officer’s Certificate of the
Servicer (pursuant to Section 4.1(e) of the RPAA) 8. Resolutions of TMUS 9.
Resolutions of Finco 10. Resolutions of the Transferor 11. 2017 Amendment
Closing Date Monthly Report (pursuant to Section 4.1(c) of RPAA) 12. Opinion of
HL, counsel to the Transferor, the Servicer, and TMUS, as Guarantor, regarding
certain corporate matters, including legality, validity and enforceability of
the transaction documents, no conflict of law, and non-contravention of charter
documents and certain material agreements. 13. Opinion of HL, addressed to
Administrative Agent and Funding Agents, regarding certain UCC matters. 14.
Opinion of HL, addressed to Administrative Agent and Funding Agents, regarding
true sale matters. 15. Opinion of HL, addressed to Administrative Agent and
Funding Agents, regarding substantive consolidation matters. 16. Opinion of HL,
addressed to Administrative Agent and Funding Agents, regarding Volcker Rule and
Investment Company Act matters. 17. Good Standing Certificates (Delaware SOS) 1.
Finco 2. T-Mobile Funding 3. TMUS 18. UCC Search Report (Delaware) of UCC
Financing Statements and Tax Liens Filed against Finco 19. UCC Search Report
(Delaware) of UCC Financing Statements and Tax Liens Filed against T-Mobile
Funding 20. T -Mobile Side Letter, between Finco and T-Mobile Funding. D.
Documents to be Delivered in Connection with the 2018 Amendment Closing Date
(documents are dated as of the 2018 Amendment Closing Date unless otherwise
noted below): 1. Third Amended and Restated Receivables Sale Agreement, between
Finco, as Seller and T-Mobile Funding, as Purchaser 2. Third Amended and
Restated Receivables Purchase and Administration Agreement, among the
Transferor, Finco, individually and as the Servicer, TMUS, as a Guarantor,
TMUSA, as a Guarantor, the Conduit Annex A-6 NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101233.jpg]
Document Purchasers party thereto, the Committed Purchasers party thereto and
the Funding Agents party thereto, and the Administrative Agent 3. Third Amended
and Restated Transaction Fee Letter, among the Transferor and the Funding Agents
party thereto 4. Confirmation of Guaranty by the Guarantors in favor of the
Administrative Agent and the Owners 5. Officer’s Certificate of the Transferor
(pursuant to Section 4.1(e) of the RPAA) 6. Officer’s Certificate of the
Servicer (pursuant to Section 4.1(e) of the RPAA) 7. Resolutions of TMUS 8.
Resolutions of TMUSA 9. Resolutions of Finco 10. Resolutions of the Transferor
11. 2018 Amendment Closing Date Monthly Report (pursuant to Section 4.1(c) of
RPAA) 12. Opinion of GT, counsel to the Transferor, the Servicer, and the
Guarantors, regarding certain corporate matters, including legality, validity
and enforceability of the transaction documents, no conflict of law, and
non-contravention of charter documents and certain material agreements. 13.
Opinion of GT, addressed to Administrative Agent and Funding Agents, regarding
certain UCC matters. 14. Opinion of GT, addressed to Administrative Agent and
Funding Agents, regarding true sale matters. 15. Opinion of GT, addressed to
Administrative Agent and Funding Agents, regarding substantive consolidation
matters. 16. Opinion of GT, addressed to Administrative Agent and Funding
Agents, regarding Volcker Rule and Investment Company Act matters. 17. Good
Standing Certificates (Delaware SOS) 1. Finco 2. T-Mobile Funding 3. TMUS 4.
TMUSA 18. UCC Search Report (Delaware) of UCC Financing Statements and Tax Liens
Filed against Finco 19. UCC Search Report (Delaware) of UCC Financing Statements
and Tax Liens Filed against T-Mobile Funding Annex A-7 NJ 231109207v1 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101234.jpg]
SCHEDULE V DESIGNATED EMAIL ADDRESSES NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101235.jpg]
Annex A Aggregate Advance Amount Calculations Annex A-9 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101236.jpg]
Annex B Agreed-Upon Procedures Scope of Services: • Review whether a selected
sample of Receivables consists of Eligible Receivables at the time of conveyance
to the Administrative Agent (for the benefit of the Owners). • Review whether
such selected sample of Receivables sold by the Transferor is stated as being
assigned to the Administrative Agent (for the benefit of the Owners) in the
Transferor’s books and records. • Review whether the Credit and Collections
Policies are being complied with in accordance with the terms of the Agreement.
Determine whether payments assigned to the Administrative Agent from Assurant in
connection with Jump Contracts are being applied appropriately (if applicable).
• Determine if accounts are being properly aged in accordance with the terms and
methodology (note any receivables that may be aged in a non-conforming manner).
• Obtain a breakdown, by type, of dilutions and write-offs issued in a
Collection Period and whether they are being applied in accordance with the
Credit and Collection Policy. • Review application of Collections under the
Agreement to determine if such Collections are being applied and remaining
balances are being reflected in accordance with the Agreement. • Select a sample
of Monthly Reports and re-perform calculations contained therein in accordance
with this Agreement. • Review whether Excess Concentration limits are being
applied in accordance to the Agreement. • Review calculation of financial
covenants to determine if such covenants are being calculated in accordance with
the Agreement. • Review calculation of Dilution Ratio, Default Ratio and
Delinquency Ratio to determine if such ratios are being calculated in accordance
with the Agreement. • Prior to the completion of the system modification
described in Section 3.7(ii), validate that the Servicer’s policies are being
enforced as described therein. • Review whether Jump Contracts and Change of
Responsibility Receivables are being replenished (cash or replacement) in
accordance with Section 2.15(a) and Section 2.15(d) of the Agreement, as
applicable. 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101237.jpg]
• Review whether the Asset Base Deficiency test calculation is being properly
completed in connection with reinvestments in Additional Receivables pursuant to
Section 2.8(a)(i)(B). • In connection with any Outage Day and the related Outage
Amount, review whether the Servicer’s estimates of Collections and the
corresponding reconciliations of such estimates (when each such Outage Day is no
longer continuing) are being properly calculated and reconciled. • Review
whether EPS Receivables are being properly identified and calculated for
purposes of the applicable limit in Section 2.22 and whether such limit has been
exceeded. Procedures: • Sample selection: The adherence to the criteria set
forth in the definition of “Eligible Receivable” shall be verified by means of a
generally accepted procedure, with an appropriate sample size of Transferred
Assets using random number generator as a generally accepted non-statistical
sampling method to select the sample of Receivables. Sample selection will also
be used to verify the above procedures and calculations. 2 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101238.jpg]
Annex C T-MOBILE INFORMATION DATA CONFIDENTIALITY PROVISIONS I. CONFIDENTIALITY
AND SECURITY. Notwithstanding anything to the contrary stated herein, the
parties acknowledge and agree as follows: Section 1. Confidentiality. The
parties acknowledge and agree that the Administrative Agent, the Conduit
Purchasers, the Committed Purchasers and the Funding Agents (collectively, the
“Information Parties” and each an “Information Party”) may, in addition to the
Monthly Report and other periodic reporting required under this Agreement, at
the request of such Information Party (which shall be a written request if
requested by Starbird or BNP Paribas), be given access to (i) T-Mobile
Information and (ii) subject to the terms of this Agreement, other information
with respect to the Receivables that such Information Party in good faith
believes is reasonably necessary to evaluate and/or enforce its rights and
remedies under this Agreement and the other Related Documents with respect to
such Transferred Receivables (such other information, the “T- Mobile Covered
Information”). The Servicer shall mark such medium as containing T-Mobile
Covered Information. So long as any Information Party has T-Mobile Covered
Information, such Information Party shall: (a) use at least the same degree of
care to prevent unauthorized use and disclosure of such T-Mobile Covered
Information as that party uses with respect to its own Confidential Information
(but in no event less than a reasonable degree of care); and (b) use such
T-Mobile Covered Information only in the performance of its rights and
obligations under this Agreement. At such time when there are no obligations
outstanding, at the request of Finco, each Information Party shall return, or at
such Information Party’s option, destroy (and certify in writing such return or
destruction) any and all T-Mobile Covered Information received by it pursuant to
this Agreement, provided that, notwithstanding the foregoing, each Information
Party may retain such copies of T-Mobile Covered Information as it is required
to retain to comply with its internal compliance policies or in accordance with
applicable law. Each Information Party shall hold any such retained T-Mobile
Covered Information in accordance with the terms of this Agreement. T- Mobile
Covered Information is Confidential Information of the T-Mobile Group under this
Agreement; provided however that T-Mobile Covered Information shall remain
confidential and proprietary even if disclosed by a third party or in breach of
the terms of this Agreement. For purposes of this Annex, “T-Mobile Group” shall
mean T-Mobile US, Inc., Finco, the Transferor, and each of the other Affiliates
of T-Mobile US, Inc. Section 2. Handling of T-Mobile Covered Information. Each
Information Party: (a) may collect, store, access, use, process, maintain and
disclose T-Mobile Covered Information only to fulfill its obligations and
exercise its rights and remedies under the Agreement and for no other purpose;
and (b) shall, without limiting any other obligations applicable to T-Mobile
Covered Information hereunder, treat all T-Mobile Covered Information as
Confidential Information of T- NJ 231109207 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101239.jpg]
Mobile Group. For purposes of this Annex, the acts or omissions of each
Information Party and any Person to whom it has disclosed T-Mobile Covered
Information are such Information Party’s acts or omissions. Section 3. Security
Safeguards. Each Information Party is fully responsible for any authorized or
unauthorized collection, storage, disclosure and use of, and access to, T-Mobile
Covered Information received by it pursuant to this Agreement and shall protect
the confidentiality thereof in accordance with its established policies and
procedures reasonable and customary in the industry in which it conducts its
business. Section 4. Information Party Access. The T-Mobile Covered Information
provided to the Information Parties may be made available through a secured
Intralinks website. Each Information Party receiving T-Mobile Covered
Information will be provided with authentication and login credentials by Finco
or its affiliates to access the Intralinks website and securely obtain the T-
Mobile Covered Information. In addition, Finco or its affiliates will provide
each Information Party with an email notice monthly when new T-Mobile Covered
Information has been posted to the Intralinks website and is available to be
accessed by such Information Party. Section 5. Information Security
Requirements. An Information Party receiving T-Mobile Covered Information shall
have an information security program in accordance with its established policies
and procedures reasonable and customary in the industry in which it conducts its
business. Section 6. Contractors and Subcontractors. Each Information Party
shall ensure that only approved contractors and subcontractors (including any
subsidiary, parent, affiliate or partner) who have a need to know Subscriber
Information (as defined in Section 10(a) below) may access it, and who are
subject to appropriate confidentiality obligations. Each Information Party shall
enforce obligations of such individuals with regard to Subscriber Information as
such Information Party with the same effort it uses to enforce obligations of
such individuals for its own information. Section 7. Security Breaches. (a) Each
Information Party shall, promptly after confirmation thereof, notify Finco of
any actual, probable or reasonably suspected breach of any safeguards or of any
other actual, probable or reasonably suspected unauthorized access to, or
acquisition, use, loss, destruction, compromise or disclosure of, any Subscriber
Information maintained on such Information Party’s systems (each, a “Security
Breach”). In any notification to Finco required under this Section 5, the
Information Party shall designate a single individual employed by such
Information Party who shall be reasonably available to Finco during regular
business hours as a contact regarding such Information Party’s obligations under
this Section. (b) Each Information Party shall: (i) unless prohibited by
applicable law, court order or similar legal process, provide reasonable
assistance to Finco in investigating, remedying and taking any other reasonable
action Finco deems necessary regarding any Security Breach and any dispute,
inquiry or claim that concerns the Security Breach; and (ii) provide Finco with
assurance 2 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101240.jpg]
reasonably satisfactory to it that such Security Breach or potential Security
Breach will not recur. Unless prohibited by an applicable law, court order or
similar legal process, each Information Party shall (other than to a bank
examiner or self-regulatory organization in each case upon their request
therefor in the course of routine supervisory activities not directed
specifically at Finco or the transactions contemplated hereunder) also notify
Finco of any third-party legal process relating to any Security Breach,
including, without limitation, any legal process initiated by any governmental
entity (foreign or domestic). Section 8. Supplier Security Assessment (“SSA”)
Finco reserves the right to require each Information Party who requests any
consumer Subscriber Information to complete T-Mobile Group’s SSA questionnaire
once per year. Finco may request reasonable additional security controls or
mitigations plans be implemented and maintained by such Information Party with
respect to the T-Mobile Information based on results of an SSA. Section 9.
Access Limitations. Each Information Party shall ensure that no persons who have
access to Subscriber Information provided or made accessible to such Information
Party under this Agreement are listed on: (a) the Specially Designated Nationals
and Blocked Persons list maintained by the U.S. Treasury, Office of Foreign
Assets Control; (b) the Denied Persons or Denied Entities lists maintained by
the U.S. Department of Commerce, Bureau of Industry and Security; (c) the
Debarred Persons List maintained by the U.S. Department of State, Office of
Defense Trade Controls; (d) any successors to the foregoing; or (e) any similar
official public lists maintained by any agency of the U.S. government with which
financial institutions operating in the United States are required to comply.
Each Information Party will ensure that all Subscriber Information resides in
the United States or Canada, unless approved in writing in advance by the
Transferor. Section 10. Additional Obligations. Under Section 6.6(h) of the
Agreement, an Information Party may, at the request of such Information Party
(which shall be a written request if requested by Starbird or BNP Paribas), be
entitled to receive Subscriber Information, and any such Information Party
agrees as follows: (a) It shall not store T-Mobile subscriber information and
subscriber billing records (collectively, “Subscriber Information”) outside of
the United States or Canada without Finco’s prior written consent, which may be
withheld for no reason, or any reason, in Finco’s sole and absolute discretion.
(b) It shall not disclose Subscriber Information to any foreign government or
entity without first, (a) satisfying all applicable U.S. federal, state and
local legal requirements, including, if required, receiving appropriate
authorization by a domestic U.S. court, or receiving prior written authorization
from the U.S. Department of Justice, (b) to the extent not prohibited by law,
rule, regulation or court order applicable to such Information Party (i)
notifying Finco of the request for such information within five (5) calendar
days of its receipt and 3 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101241.jpg]
(ii) reasonably cooperating with Finco to object to and commence appropriate
proceedings to protect the information; Section 11. Term. The provisions of this
Annex C will remain in effect in accordance with Section 9.8 of the Agreement.
Section 12. Responsibility for Subscriber Information. Prior to the transfer of
any Subscriber Information to the Information Parties pursuant to and in
accordance with the Agreement, Sections 6 through 10 shall not apply. If
ownership of any Subscriber Information is so transferred to any Information
Party, legal responsibility to maintain the privacy and security of such
information shall rest entirely with such Information Party and Sections 5
through 10 above shall not apply with respect to such information. 4 736153181
19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101242.jpg]
Annex D FORM OF INVOICE T-Mobile Financial LLC 12920 SE 38th Street Bellevue, WA
98006 addressed to [•] Reference: Servicing Fee pursuant to Section 6.9 of the
Amended and Restated Receivables Purchase and Administration Agreement (“RPAA”)
concluded on [•] [Date of invoice] Invoice number (specific per invoice) [•] For
our servicing services pursuant to the RPAA in the period of [months, year] we
charge [determination of Servicing Fee pursuant to Section 6.9 of the RPAA]
Total Amount USD [•] The payment shall be effected in accordance with Section
6.9(b) and Section 2.8 of the RPAA. The services are subject to Value Added Tax
payable by the recipient of services by way of reverse charge
(Steuerschuldnerschaft des Leistungsempfängers) in Germany; thus, no VAT is
shown on this invoice. NJ 231109207v1 736153181 19632398



--------------------------------------------------------------------------------



 
[tmus03312020exhibit101243.jpg]




--------------------------------------------------------------------------------



 